 



Execution Version

 

$140,000,000

 

Revolving Credit Agreement

 

Dated as of August 3, 2013

 

among

 

Revlon Consumer Products Corporation
and
Certain Local Borrowing Subsidiaries
as Borrowers

 

and

 

The Lenders and Issuing Lenders Party Hereto

 

and

 

Citibank, N.A.
as Administrative Agent

 

and Collateral Agent

 

* * *

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153-0119

  

 

 

 

TABLE OF CONTENTS

 

    PAGE       ARTICLE I DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2
Other Definitional Provisions 57 ARTICLE II [RESERVED] 58 ARTICLE III AMOUNT AND
TERMS OF REVOLVING CREDIT FACILITY 58 Section 3.1 Revolving Credit Commitments
58 Section 3.2 Obligations of the Company 59 Section 3.3 Procedure for Borrowing
Revolving Credit Loans 60 Section 3.4 Use of Proceeds of Revolving Credit Loans
61 ARTICLE IV AMOUNT AND TERMS OF SWING LINE SUB-FACILITY 61 Section 4.1 Swing
Line Commitments 61 Section 4.2 Participations 63 Section 4.3 Use of Proceeds of
Swing Line Loans 63 ARTICLE V AMOUNT AND TERMS OF LETTER OF CREDIT SUB-FACILITY
63 Section 5.1 Letters of Credit Facility 63 Section 5.2 Procedure for Issuance
of Letters of Credit 64 Section 5.3 L/C Participations 65 Section 5.4 L/C
Reimbursement Obligation of the Company 66 Section 5.5 Obligations Absolute 66
Section 5.6 Letter of Credit Payments 66 Section 5.7 Application 66 Section 5.8
Cash Collateral for Letters of Credit 66 Section 5.9 Existing Letters of Credit
67 ARTICLE VI AMOUNT AND TERMS OF LOCAL LOAN SUB-FACILITY 67 Section 6.1 Local
Loan Commitments 67 Section 6.2 Obligations of Local Borrowers 68 Section 6.3
Procedure for Borrowing Local Loans 69 Section 6.4 Currency Conversion and
Contingent Funding Agreement 69 Section 6.5 Designation of Additional
Denomination Currencies 72 Section 6.6 Re-Allocation of Currency Sublimits 73
Section 6.7 Resignation or Removal of a Local Fronting Lender 74 Section 6.8
Reports 75

 



i

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 6.9 Bankers’ Acceptances 75 Section 6.10 Use of Proceeds
of Local Loans and Acceptances 76 ARTICLE VII PROVISIONS RELATING TO CERTAIN
EXTENSIONS OF CREDIT; FEES AND PAYMENT 77 Section 7.1 Voluntary Termination or
Reduction of Commitment 77 Section 7.2 Optional Prepayments 77 Section 7.3
Mandatory Prepayments 78 Section 7.4 Application of Payments and Commitment
Reductions 81 Section 7.5 Interest Rate and Payment Dates; Risk Participation
Fees; Local Administrative Fee 81 Section 7.6 Letter of Credit Fees, Commissions
and Other Charges 83 Section 7.7 Conversion Options, Minimum Tranches and
Maximum Interest Periods 84 Section 7.8 Inability to Determine Interest Rate 86
Section 7.9 Illegality 87 Section 7.10 Requirements of Law; Changes of Law 88
Section 7.11 Indemnity 89 Section 7.12 Taxes 90 Section 7.13 Commitment Fee 93
Section 7.14 Computation of Interest and Fees 93 Section 7.15 Pro Rata Treatment
and Payments 94 Section 7.16 Substitution of Lenders 98 Section 7.17 Interest
Act (Canada) 98 Section 7.18 Defaulting Lender 98 ARTICLE VIII REPRESENTATIONS
AND WARRANTIES 101 Section 8.1 Corporate Existence 101 Section 8.2 Corporate
Power 101 Section 8.3 No Legal Bar to Loans 102 Section 8.4 No Material
Litigation 102 Section 8.5 No Default 102 Section 8.6 Ownership of Properties;
Liens 102 Section 8.7 Taxes 102 Section 8.8 ERISA 103

 



ii

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 8.9 Financial Condition 103 Section 8.10 No Change 104
Section 8.11 Federal Regulations 104 Section 8.12 Investment Company Act 104
Section 8.13 Company Information; Matters Relating to Subsidiaries 104 Section
8.14 Mortgages 105 Section 8.15 Solvency 105 Section 8.16 Environmental Matters
105 Section 8.17 Models 106 Section 8.18 Disclosure 106 Section 8.19 Regulation
H 107 Section 8.20 Affiliate Obligations 107 Section 8.21 Indebtedness Owing to
Affiliates 107 Section 8.22 Insolvency Proceedings 107 Section 8.23 OFAC 107
Section 8.24 Anti-Terrorism Laws 107 Section 8.25 Patriot Act; Foreign Corrupt
Practices Act 108 ARTICLE IX CONDITIONS PRECEDENT 108 Section 9.1 Conditions to
Revolver Acquisition Borrowing 108 Section 9.2 Conditions to Each Extension of
Credit 111 Section 9.3 Conditions to Each Facility Increase 112 Section 9.4
Certain Funds 113 Section 9.5 Additional Conditions to Issuances 114 ARTICLE X
AFFIRMATIVE COVENANTS 114 Section 10.1 Financial Statements 114 Section 10.2
Certificates; Other Information 115 Section 10.3 Payment of Obligations 116
Section 10.4 Conduct of Business and Maintenance of Existence 116 Section 10.5
Maintenance of Property; Insurance 116 Section 10.6 Inspection of Property;
Books and Records; Discussions 116 Section 10.7 Notices 117 Section 10.8
Maintenance of Corporate Identity 117

 



iii

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 10.9 Environmental Laws 118 Section 10.10 Additional
Guaranties 118 Section 10.11 Additional Stock Pledges 118 Section 10.12
Additional Collateral 120 Section 10.13 Asset Transfers 120 Section 10.14
Intellectual Property 121 Section 10.15 Additional Mortgages 123 Section 10.16
Post-Closing Matters 123 Section 10.17 Borrowing Base Determination 123 Section
10.18 Tax Reporting 124 Section 10.19 Control Accounts; Approved Deposit
Accounts 125 Section 10.20 Landlord Waiver and Bailee’s Letters 126 ARTICLE XI
NEGATIVE COVENANTS 126 Section 11.1 Financial Covenant 126 Section 11.2
Indebtedness 126 Section 11.3 Limitation on Liens 130 Section 11.4
[Intentionally Omitted] 134 Section 11.5 Limitation on Fundamental Changes 134
Section 11.6 Limitation on Sale of Assets 134 Section 11.7 Limitation on
Restricted Payments 136 Section 11.8 Limitation on Investments 138 Section 11.9
Limitation on Payments on Account of Debt 142 Section 11.10 Limitation on
Transactions with Affiliates 143 Section 11.11 Hazardous Materials 145 Section
11.12 Accounting Changes 145 Section 11.13 Limitation on Negative Pledge Clauses
146 Section 11.14 Amendment of Company Tax Sharing Agreement 147 Section 11.15
Limitations on Restrictions on Subsidiary Distributions 147 Section 11.16
Limitation on Activities of RPH 149 Section 11.17 Prohibition on Speculative
Hedging Transactions 149 ARTICLE XII EVENTS OF DEFAULT 149 Section 12.1 Events
of Default 149

 



iv

 

 

TABLE OF CONTENTS
(continued)

 

    PAGE       Section 12.2 Right to Cure 154 ARTICLE XIII THE AGENTS 155
Section 13.1 Authorization and Action 155 Section 13.2 Agents’ Reliance, Etc 156
Section 13.3 Posting of Approved Electronic Communications 156 Section 13.4 The
Agents Individually 157 Section 13.5 Lender Credit Decision 157 Section 13.6
Indemnification 158 Section 13.7 Successor Agent 158 Section 13.8 Concerning the
Collateral and the Security Documents 159 ARTICLE XIV MISCELLANEOUS 160 Section
14.1 Amendments and Waivers 160 Section 14.2 Notices 163 Section 14.3 No Waiver;
Cumulative Remedies 165 Section 14.4 Survival of Representations and Warranties
165 Section 14.5 Payment of Expenses 165 Section 14.6 Assignments and
Participations; Binding Effect 166 Section 14.7 Adjustments; Set-off 170 Section
14.8 Delegation by each Local Borrowing Subsidiary 172 Section 14.9 Judgment 172
Section 14.10 Intercreditor Agreement 172 Section 14.11 Severability; Conflicts
172 Section 14.12 Counterparts; Confidentiality 173 Section 14.13 Submission To
Jurisdiction; Waivers 173 Section 14.14 Acknowledgements 174 Section 14.15 USA
PATRIOT Act 175 Section 14.16 Governing Law 175 Section 14.17 Indemnities 175
Section 14.18 Limitation of Liability 176

  

v

 

 

Schedules       Schedule I Lenders; Addresses for Notices Schedule II
Commitments Schedule III Borrowers, Denomination Currencies; Currency Sublimits;
Maximum Sublimits; Local Fronting Lenders Schedule IV Borrowing Base Definitions
Schedule 1.1(a) Existing Hedging Contracts Schedule 5.9 Existing Letters of
Credit Schedule 8.13(a) Company Information Schedule 8.13(b) Subsidiaries of the
Company; Subsidiaries Scheduled for Dissolution Schedule 10.16 Post-Closing
Matters Schedule 11.3(g) Existing Liens Schedule 11.6 Disposition Assets
Schedule 11.8(p) Existing Investments Schedule 12.1(p) Existing Parent
Agreements

 

Exhibits       Exhibit A [Intentionally Omitted] Exhibit B Form of Note Exhibit
C Form of Borrowing Base Certificate Exhibit D [Intentionally Omitted] Exhibit E
[Intentionally Omitted] Exhibit F [Intentionally Omitted] Exhibit G Form of
Mortgage Exhibit H-1 Form of Notice of Borrowing Exhibit H-2 Form of Application
Exhibit H-3 Form of Swing Line Loan Request Exhibit I Form of Notice of
Conversion or Continuation Exhibit J Form of Affiliate Subordination Letter
Exhibit K [Intentionally Omitted] Exhibit L Form of Assignment and Acceptance
Exhibit M Form of Compliance Certificate Exhibit N Form of Capital Contribution
Note Exhibit O-1 Form of Local Borrowing Subsidiary Joinder Agreement Exhibit
O-2 Form of Local Fronting Lender Joinder Agreement Exhibit P-1 Form of Local
Loan Statement Exhibit P-2 Form of Interest Allocation Statement (Local Loans)
Exhibit Q Form of U.S. Tax Compliance Certificate

  

vi

 

 

Revolving Credit Agreement, dated as of August 3, 2013 (the “Effective Date”),
among Revlon Consumer Products Corporation, a Delaware corporation (the
“Company”), the Local Borrowing Subsidiaries (as defined below) from time to
time party hereto, the Lenders (as defined below), the Issuing Lenders (as
defined below), Citibank, N.A. (“Citibank”), as collateral agent for the Secured
Parties (as defined below) (in such capacity, the “Collateral Agent”), and
Citibank, as administrative agent for the Multi-Currency Lenders (as defined
below) and the Issuing Lenders (in such capacity, the “Administrative Agent”).

 

Witnesseth:

 

Whereas, the Company entered into that certain Third Amended and Restated
Revolving Credit Agreement, dated as of June 16, 2011, among the Company, the
lenders and issuing lenders party thereto and Citicorp USA, Inc., as
administrative agent and collateral agent for the lenders and issuing lenders
(as amended, amended and restated, modified or otherwise supplemented prior to
the date hereof, the “Existing Credit Agreement”);

 

Whereas, the Company has entered into that certain Share Sale and Purchase
Agreement dated as of August 3, 2013 (as amended, amended and restated, modified
or otherwise supplemented in accordance with Section 9.1(c), the “Acquisition
Agreement”) by and between the Company and Beauty Care Professional Products
Participations, S.A., Romol Hair & Beauty Group, S.L., Norvo, S.L. and Staubinus
España, S.L. (collectively, the “Sellers”) pursuant to which the Company will
acquire The Colomer Group Participations, S.L., a limited liability company
organized under the laws of Spain (such company, together with its Subsidiaries,
the “Acquired Business” and such acquisition, the “Colomer Acquisition”);

 

Whereas, in connection with the Colomer Acquisition, the Company has requested
that the Lenders make available for the purposes specified in this Agreement, an
asset based revolving loan and letter of credit facility;

 

Whereas, the Lenders are willing to make available to the Company such asset
based revolving loan and letter of credit facility upon the terms and subject to
the conditions set forth herein.

 

Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1           Defined Terms. As used in this Agreement, the following
terms shall have the following respective meanings (such definitions to be
equally applicable to the singular and plural forms thereof):

 

“Acceptances” shall have the meaning assigned to such term in Section 6.9(a).

 

“Account” shall have the meaning assigned to such term in the UCC.

 

“Account Debtor” shall have the meaning assigned to such term in the UCC.

 



 

 

 

“Acquisition Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

 

“Acquisition Borrowing” shall have the meaning assigned to such term in Section
3.4.

 

“Additional Intercreditor Agreement” shall have the meaning assigned to such
term in the definition of Permitted Junior Liens.

 

“Additional Senior Notes” shall have the meaning assigned to such term in
Section 11.2(b)(ii).

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto, and shall include any successor “Administrative Agent” pursuant
to Section 13.7.

 

“Affected Lender” shall have the meaning assigned to such term in Section 7.16.

 

“Affected Loan” shall have the meaning assigned to such term in Section 7.8(a).

 

“Affiliate” of any Person shall mean any other Person (other than, in the case
of the Company and its Subsidiaries, a Subsidiary of the Company or a Permitted
Joint Venture referred to in Section 11.10(b)(v)) which, directly or indirectly,
is in control of, is controlled by, or is under common control with, the first
Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another Person if such other Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such first Person whether by contract or otherwise.

 

“Affiliate Subordination Letter” shall mean the collective reference to each
Letter Agreement, to be executed and delivered pursuant hereto, in each case by
each Affiliate of the Company (other than officers and directors of the Company)
which from time to time holds any Indebtedness of the Company or any of its
Subsidiaries (other than (i) trade credit in the ordinary course of business,
(ii) any Capital Contribution Note, (iii) any Indebtedness permitted under
Section 11.2(i), (o) or (p) or (iv) any Indebtedness of the Company or any of
its Subsidiaries of a class that is publicly held or issued pursuant to a Rule
144A offering, including Indebtedness issued pursuant to an Indenture),
substantially in the form of Exhibit J, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Agent Affiliates” shall have the meaning assigned to such term in Section
13.3(c).

 

“Agents” shall mean the collective reference to the Administrative Agent and the
Collateral Agent; individually, an “Agent”.

 

“Aggregate Actual Outstanding Multi-Currency Extensions of Credit” shall mean,
at any time, the amount equal to the sum of (a) the aggregate principal amount
then outstanding of the Revolving Credit Loans, (b) the aggregate principal
amount then outstanding of Swing Line Loans, (c) the Equivalent in Dollars of
the aggregate amount then outstanding of L/C Obligations, (d) the aggregate
principal amount then outstanding of Local Loans which are denominated in
Dollars, (e) the Equivalent in Dollars of the aggregate principal amount then
outstanding of Local Loans which are denominated in Denomination Currencies and
(f) the Equivalent in Dollars of the aggregate undiscounted face amount then
outstanding of Acceptances.

 



2

 

 

“Aggregate Commitment” shall mean, at any time, the aggregate amount of the
Multi-Currency Commitments of all Multi-Currency Lenders then in effect. The
original amount of the Aggregate Commitment is $140,000,000, as such amount may
be reduced from time to time pursuant to the terms of this Agreement and as such
amount may be increased from time to time as part of any Facilities Increase.

 

“Aggregate Currency Sublimit” shall mean $30,000,000.

 

“Aggregate Outstanding Multi-Currency Extensions of Credit” shall mean, at any
time, the amount equal to the sum of (a) the aggregate principal amount then
outstanding of Revolving Credit Loans, (b) the aggregate principal amount then
outstanding of Swing Line Loans, (c) the Equivalent in Dollars of the aggregate
amount then outstanding of L/C Obligations, (d) the aggregate principal amount
then outstanding of Local Loans which are denominated in Dollars, (e) the
Equivalent in Dollars of 105% of the aggregate principal amount then outstanding
of the Local Loans which are denominated in Denomination Currencies and (f) (i)
the aggregate undiscounted face amount then outstanding of the Acceptances which
are denominated in Dollars and (ii) the Equivalent in Dollars of 105% of the
aggregate undiscounted face amount then outstanding of the Acceptances which are
denominated in Denomination Currencies.

 

“Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Alternate Base Rate” for any day shall mean a rate per annum (rounded upwards,
if necessary, to the next 1/16th of 1%) equal to the greater of (a) the rate of
interest announced publicly by Citibank in New York, New York, from time to
time, as its base rate and (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%; provided, however, that, with respect to any Local Loan
which is denominated in Dollars and with respect to which the Multi-Currency
Lenders have not been requested to purchase a participating interest pursuant to
Section 6.4(a), “Alternate Base Rate” shall mean the rate of interest from time
to time publicly announced by the relevant Local Fronting Lender as its base
rate (or its equivalent thereof) for loans denominated in Dollars at the
principal lending office of such Local Fronting Lender in the local jurisdiction
for the Denomination Currency applicable to it (or such other rate as may be
mutually agreed between the relevant Borrower and the relevant Local Fronting
Lender as reflecting the Cost of Funds to such Local Fronting Lender for the
Local Loans to which such rate is applicable).

 

“Alternate Base Rate Loans” shall mean the Dollar Loans hereunder at such time
as such Dollar Loans are made and/or being maintained at a rate of interest
based upon the Alternate Base Rate.

 

“Annual Net Proceeds” shall have the meaning assigned to such term in Section
7.3(e).

 



3

 

 

“Applicable Margin” shall mean (i) during the period commencing on the Closing
Date and ending on (but excluding) the third Business Day after receipt by the
Administrative Agent of the Borrowing Base Certificate delivered pursuant to
Section 10.17(a)(i) setting forth the Borrowing Base, a per annum rate equal to
the rate set forth below for the applicable type of Loan and the then applicable
Excess Availability (determined based on the most recent “Borrowing Base
Certificate” delivered to the administrative agent under the Existing Credit
Agreement by the Company pursuant to the Existing Credit Agreement) set forth
below, and (ii) thereafter, a per annum rate equal to the rate set forth below
for the applicable type of Loan and the then applicable Excess Availability
(determined as provided in the next sentence) set forth below:

 

Excess Availability  Alternate Base Rate
Loans   Eurodollar Loans,
Eurocurrency
Loans or Local
Rate Loans  Greater than or equal to $92,000,000   0.50%   1.50% Less than
$92,000,000 but greater than or equal to $46,000,000   0.75%   1.75% Less than
$46,000,000   1.00%   2.00%

 

For purposes of clause (ii) of this definition of Applicable Margin, Excess
Availability shall be determined once each month based on the Borrowing Base
Certificate delivered pursuant to Section 10.17(a)(i) setting forth the
Borrowing Base as of the last day of the immediately preceding month. Any
increase or decrease in the Applicable Margin resulting from a change in Excess
Availability determined pursuant to the preceding sentence shall become
effective as of the third Business Day after receipt by the Administrative Agent
of the Borrowing Base Certificate used in such determination.

 

“Application” shall mean an application, in substantially the form of Exhibit
H-2 or in such other form as the Issuing Lender for the Letter of Credit
requested thereby may specify from time to time, requesting such Issuing Lender
to open such Letter of Credit.

 

“Appraisal” shall mean each Initial Appraisal and each Updated Appraisal.

 

“Approved Deposit Account” shall mean a Deposit Account that is the subject of
an effective Deposit Account Control Agreement and that is maintained by any
Loan Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

 



4

 

 

“Approved Electronic Communications” shall mean each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any financial and other report, notice, request,
certificate and other information material; provided, however, that, “Approved
Electronic Communication” shall exclude (i) any Notice of Borrowing,
Application, Swing Line Loan Request, Facility Increase Notice, Notice of
Conversion or Continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Loan, (ii) any notice pursuant to Section 7.2 or 7.3
and any other notice relating to the payment of any principal or other amount
due under any Loan Document prior to the scheduled date therefor, (iii) any
notice of any Default or Event of Default (including any Notice of Actionable
Default) and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IX or Section 5.2 or any other condition to any borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.

 

“Approved Electronic Platform” shall have the meaning specified in Section
13.3(a).

 

“Approved Securities Intermediary” shall mean a Securities Intermediary or
Commodity Intermediary selected by a Loan Party and reasonably satisfactory to
the Administrative Agent.

 

“Arrangers” shall mean the collective reference to the Joint Lead Arrangers and
the Joint Bookrunners; individually, an “Arranger”.

 

“Assignment and Acceptance” shall mean an Assignment and Acceptance,
substantially in the form of Exhibit L.

 

“Audited Financial Statements” shall mean a collective reference to the Audited
Financial Statements of the Acquired Business and the Audited Financial
Statements of the Company.

 

“Audited Financial Statements of the Acquired Business” shall have the meaning
specified in Section 9.1(l).

 

“Audited Financial Statements of the Company” shall have the meaning specified
in Section 9.1(k).

 

“Availability Reserve” shall mean, as of five (5) Business Days after the date
of written notice of any determination thereof to the Company by the
Administrative Agent (which notice shall include a reasonable description of the
basis for such determination), such amounts as the Administrative Agent may from
time to time establish against the Multi-Currency Facility, in the
Administrative Agent’s sole discretion exercised reasonably and in accordance
with customary business practices for comparable asset-based transactions, in
order to (a) preserve the value of the Multi-Currency Facility Collateral or the
Collateral Agent’s Lien thereon or (b) provide for the payment of unanticipated
liabilities of any Loan Party affecting the Collateral arising after the Closing
Date; provided, however, that no such Availability Reserve will be established
with respect to such matters that have already been taken into account in the
calculation of the Borrowing Base or the determination of any Eligibility
Reserve or Designated Eligible Obligations Reserve.

 



5

 

 

“Available Contribution” means, as of any date of determination, the sum,
without duplication, of:

 

(a)           cash or other property received by the Company after March 11,
2010 as Capital Contributions; minus

 

(b)          the sum of the aggregate amount, as of such date of determination,
of all (i) prepayments of the Term Loans made using the Available Contribution
after the Closing Date pursuant to Section 7.2(b)(i)(C) of the Term Loan
Agreement, (ii) Restricted Payments made after the Closing Date using the
Available Contribution pursuant to Section 11.7(a)(ix), (iii) Investments made
using the Available Contribution after the Closing Date pursuant to Section
11.8(l), (iv) defeasances, prepayments or repurchases made using the Available
Contribution after the Closing Date pursuant to Section 11.9(c)(vii) and (v) any
such amount used as the Cure Amount, the Term Loan Cure Amount or for similar
purposes with respect to any other Indebtedness.

 

“Bailee’s Letter” shall mean a letter in form and substance reasonably
acceptable to the Administrative Agent and executed by any Person (other than
the Company or any Subsidiary Guarantor) that is in possession of Inventory or
Equipment included in the Collateral on behalf of the Company or any Subsidiary
Guarantor pursuant to which such Person acknowledges, among other things, the
Collateral Agent’s Lien with respect thereto.

 

“Bankruptcy Code” shall mean Title 11, United States Code.

 

“benefitted Lender” shall have the meaning assigned to such term in Section
14.7(b).

 

“Borrower” shall mean the Company or a Local Borrowing Subsidiary, as the
context shall require; collectively, the “Borrowers”.

 

“Borrowing Base” shall mean, at any time, the amount equal to:

 

(a)          85% of the Equivalent in Dollars of the face amount of all Eligible
Receivables (calculated net of all finance charges, late fees and other fees
that are unearned, sales, excise or similar taxes, and credits or allowances
granted at such time with respect to such Eligible Receivables); plus

 

(b)          with respect to Eligible Inventory (valued, in each case, at the
lower of a perpetual inventory at standard cost and market basis), the amount
equal to:

 

(i)          the lesser of (A) 100% or (B) the Net Orderly Liquidation
Percentage of the Equivalent in Dollars of the value of all Eligible Prime
Finished Goods; plus

 

(ii)         the lesser of (A) 100% or (B) the Net Orderly Liquidation
Percentage of the Equivalent in Dollars of the value of all Eligible Tote Stores
Inventory; plus

 

(iii)        the lesser of (A) 35% or (B) the Net Orderly Liquidation Percentage
of the Equivalent in Dollars of the value of all Eligible Special Markets
Inventory; plus

 



6

 

 

(iv)        the lesser of (A) 75% or (B) the Net Orderly Liquidation Percentage
of the Equivalent in Dollars of the value of all Eligible Work-in-Process
Inventory; plus

 

(v)         the lesser of (A) 15% or (B) the Net Orderly Liquidation Percentage
of the Equivalent in Dollars of the value of all Eligible Raw Materials; plus

 

(vi)        the lesser of (A) 10% or (B) the Net Orderly Liquidation Percentage
of the Equivalent in Dollars of the value of all Eligible Bulk Inventory; plus

 

(c)          the lesser of (A) the sum of (1) 75% of the Net Orderly Liquidation
Value of Eligible Equipment at such time plus (2) 60% of the Mortgage Value of
Eligible Real Property at such time and (B) $40,000,000; minus

 

(d)          any Eligibility Reserve in effect at such time; minus

 

(e)          any Designated Eligible Obligations Reserve in effect at such time;

 

provided, however, that each advance rate percentage set forth above is subject
to reduction (or, if reduced, increase up to the percentage set forth above)
upon five (5) Business Days prior written notice to the Company by the
Administrative Agent (which notice shall include a reasonable description of the
basis for any such reduction) in its sole discretion exercised reasonably and in
accordance with customary business practices for comparable asset-based
transactions.

 

“Borrowing Base Certificate” shall mean a certificate of the Company
substantially in the form of Exhibit C (Form of Borrowing Base Certificate).

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or, in the case of any Local Loan
or Acceptance, the location of the funding office of the relevant Local Fronting
Lender) are authorized or required by law to close.

 

“Capital Contribution” shall mean the receipt by the Company of cash from a
source outside of the Company and its Subsidiaries (or, for purposes of the
definition of Available Contribution, any other property referred to in such
definition) which is either (a) recorded as an addition to the Company’s
stockholders’ equity in accordance with GAAP (whether or not in exchange for
issuance of equity of the Company to Revlon) or (b) subject to the terms and
conditions of, and evidenced by, a Capital Contribution Note.

 

“Capital Contribution Note” shall mean any promissory note, substantially in the
form of Exhibit N, made by the Company in favor of any Affiliate thereof
evidencing Indebtedness permitted pursuant to Section 11.2(e) of this Agreement,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.

 

“Capital Expenditures” shall mean, for any period, the amount equal to all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) made
by the Company and its Subsidiaries during such period in respect of the
purchase or other acquisition or improvement of any fixed or capital asset and
any other amounts which would, in accordance with GAAP, be set forth as capital
expenditures or purchases of permanent displays on the consolidated statement of
cash flows of the Company and its Subsidiaries for such period.

 



7

 

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

 

“Capital Stock” of any Person means, collectively, any and all Stock and Stock
Equivalents of such Person.

 

“Cash Collateral Account” shall mean any Deposit Account or Securities Account
that is (a) established as a “Cash Collateral Account” for the purposes
expressly contemplated under the Loan Documents by any Agent from time to time
to receive cash and Cash Equivalents (or purchase cash or Cash Equivalents with
funds received) from the Company or its Subsidiaries or Persons acting on their
behalf pursuant to the Loan Documents, (b) with such depositaries and securities
intermediaries as the Administrative Agent may determine in its sole discretion
exercised reasonably, (c) in the name of the Administrative Agent (although such
account may also have words referring to the Company and the account’s purpose),
(d) under the control of the Collateral Agent and (e) in the case of a
Securities Account, with respect to which the Collateral Agent, at the direction
of the Administrative Agent or the Term Loan Administrative Agent, as the case
may be, shall be the Entitlement Holder and the only Person authorized to give
Entitlement Orders with respect thereto; provided, however, that no Cash
Collateral Account shall be established in the Commonwealth of Australia.

 

“Cash Equivalents” shall mean (a) securities issued or fully guaranteed or
insured by the United States federal government or any agency thereof, (b)
certificates of deposit and eurodollar time deposits with maturities of one (1)
year or less from the date of acquisition and overnight bank deposits of any
Lender or any Term Loan Lender or of any commercial bank or any other financial
institution having capital and surplus in excess of $500,000,000, (c) repurchase
obligations of any Lender or any Term Loan Lender or of any commercial bank or
any other financial institution satisfying the requirements of clause (b) of
this definition, having a term of not more than thirty (30) days with respect to
securities issued or fully guaranteed or insured by the United States federal
government, (d) commercial paper of a domestic issuer rated (on the date of
acquisition thereof) at least A-2 by S&P or P-2 by Moody’s, (e) securities with
maturities of one (1) year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s, (f)
securities with maturities of one (1) year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any Term Loan Lender
or any commercial bank or any other financial institution satisfying the
requirements of clause (b) of this definition, (g) shares of money market mutual
or similar funds having assets in excess of $250,000,000 and which invest
exclusively in assets satisfying the requirements of clause (a) of this
definition or (h) shares of money market mutual or similar funds having assets
in excess of $500,000,000 and which invest exclusively in assets satisfying the
requirements of any other clause of this definition.

 



8

 

 

“Cash Interest Expense” shall mean, with respect to any Person for any period,
the amount set forth opposite the caption “interest” (or any like caption) under
the heading “supplemental schedule of cash flow information” (or any like
heading) in the consolidated financial statements of such Person and its
Subsidiaries for such period.

 

“Certain Funds Period” means the period from and including the date of this
Agreement to and including the earlier of (and including): (i) the funding of
the Loans on the Closing Date; and (ii) the Termination Date.

 

“Citibank” shall have the meaning assigned to such term in the preamble hereto.

 

“Clean-Up Default” shall have the meaning specified in Section 12.1.

 

“Clean-Up Period” shall have the meaning specified in Section 12.1.

 

“Closing Date” shall have the meaning assigned to such term in Section 9.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Security Document.

 

“Collateral Agent” shall have the meaning specified in the preamble to this
Agreement, and shall include any successor “Collateral Agent” pursuant to
Section 2.4 of the Intercreditor Agreement.

 

“Colomer Acquisition” shall have the meaning assigned to such term in the
recitals to this Agreement.

 

“Commitment Letter” shall mean that certain Commitment Letter, dated as of the
date hereof, by and between Citigroup Global Markets Inc. and the Company.

 

“Commercial Letter of Credit” shall have the meaning assigned to such term in
Section 5.1.

 

“Commitment Fee Rate” shall mean 0.25%.

 

“Commitment Percentage” shall mean, at any date with respect to each
Multi-Currency Lender, the percentage which the Multi-Currency Commitment of
such Multi-Currency Lender constitutes of the Aggregate Commitment then in
effect (or, if no Aggregate Commitment is then in effect, the percentage which
the portion of the Aggregate Actual Outstanding Multi-Currency Extensions of
Credit in which such Multi-Currency Lender then has an interest constitutes of
the Aggregate Actual Outstanding Multi-Currency Extensions of Credit then
outstanding).

 



9

 

 

“Commitment Period” shall mean the period from (and including) the Closing Date
to (but not including) the earlier of (a) the Multi-Currency Termination Date
and (b) the date upon which the Aggregate Commitment is terminated.

 

“Commodity Account” shall have the meaning assigned to such term in the UCC.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Intermediary” shall have the meaning assigned to such term in the
UCC.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of Section
4001 of ERISA or is part of a group which includes the Company and which is
treated as a single employer under Section 414 of the Code.

 

“Company” shall have the meaning assigned to such term in the preamble hereto.

 

“Company Competitor” shall mean any Person that is or becomes a competitor of
the Company or any of its Subsidiaries (including the Acquired Business) or is
or becomes an Affiliate or Subsidiary of any such Person, in each case as
specifically identified by the Company to the Administrative Agent from time to
time in writing (whether before, on or after the date hereof); provided,
however, that Company Competitor shall not include any bona fide debt fund or
investment vehicle (other than a Disqualified Institution referred to in
clause (a) of the definition thereof) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Affiliate of such competitor or Affiliate thereof, as applicable, and for
which no personnel involved with the investment in such competitor or Affiliate
thereof, as applicable, (i) makes (or has the right to make or participate with
others in making) any investment decisions or (ii) has access to any information
(other than publicly available information) relating to the Company or the
Acquired Business or any entity that forms a part of the Company’s or the
Acquired Business’ business (including Subsidiaries of the Company or the
Acquired Business).

 

“Company Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as
of March 26, 2004, among Revlon, the Company and certain of its Subsidiaries, as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions of Section 11.14.

 

“Consolidated Current Assets” shall mean, with respect to any Person at any
date, in accordance with GAAP, the total consolidated current assets on a
consolidated balance sheet of such Person and its Subsidiaries less any cash and
Cash Equivalents.

 

“Consolidated Current Liabilities” shall mean, with respect to any Person at any
date, in accordance with GAAP, the total current liabilities on a consolidated
balance sheet of such Person and its Subsidiaries less any short-term borrowings
and the current portion of any long-term Indebtedness.

 



10

 

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period for the
Company and its Subsidiaries on a consolidated basis, the ratio of (a) EBITDA
for such period, minus Capital Expenditures paid in cash during such period to
(b) Cash Interest Expense for such period.

 

“Consolidated Net Income” shall mean, for any period, the amount which would be
set forth as net income on a consolidated statement of operations of the Company
and its Subsidiaries determined on a consolidated basis in accordance with GAAP
for such period.

 

“Consolidated Net Tangible Assets” shall mean, with respect to any Person at any
date, in accordance with GAAP, total assets of such Person less (a) Consolidated
Current Liabilities of such Person and its Subsidiaries and (b) intangible
assets of such Person and its Subsidiaries, in each case, as reflected on a
consolidated balance sheet of such Person and its Subsidiaries. For the
avoidance of doubt, any Indebtedness, Lien or Investment permitted to be
incurred or made hereunder pursuant to Section 11.2(d), 11.2(k), 11.2(l),
11.3(h), 11.8(k) or 11.8(o) by reference to the amount of Consolidated Net
Tangible Assets at such time shall continue to be permitted notwithstanding any
fluctuations in the amount of Consolidated Net Tangible Assets subsequent to
such transaction.

 

“Consolidated Total Assets” shall mean, with respect to any Person at any date,
in accordance with GAAP, the total assets of such Person on a consolidated
basis.

 

“Contingent Obligation” as to any Person shall mean any obligation of such
Person guaranteeing any Indebtedness, leases, dividends, letters of credit or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any “keep-well” or “make-well” agreement, guarantee of return on
equity or other obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase, sell or lease property, or to
purchase or sell securities or services, for the purpose of assuring the obligee
under any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the obligee under such primary obligation against loss in respect thereof.

 

“Continuing Director” shall mean, during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board of
Directors of the Company (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of the
Company was approved by a vote of at least a majority of the directors of the
Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved).

 

“Contractual Obligation” of any Person shall mean any provision of any material
debt security or of any material preferred stock or other equity interest issued
by such Person or of any material indenture, mortgage, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
material property is bound.

 



11

 

 

“Contributed Existing Subordinated Loan” shall mean the portion of the
Indebtedness under the Existing Subordinated Loan that is as of the Closing Date
owed to and held by Revlon or a Subsidiary thereof, including any refinancing
Indebtedness issued in respect thereof.

 

“Control Account” shall mean a Securities Account or Commodity Account that is
the subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

 

“Copyright” shall have the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Cost of Funds” shall mean, with respect to any Local Fronting Lender, the rate
of interest which reflects the cost to such Local Fronting Lender of obtaining
funds of the type utilized to fund any extension of credit to the relevant
Borrower hereunder in the local market for the period during which such
extension of credit is outstanding.

 

“Covenant Period” shall have the meaning assigned to such term in Section 11.1.

 

“Cross Default” of any Person shall mean (a) default in the payment of any
amount when due (whether at maturity or by acceleration) on any of its
Indebtedness (other than any such default in respect of any Loan, any Note, any
Draft or any L/C Reimbursement Obligation) or in the payment of any matured
Contingent Obligation in respect of any Indebtedness of any other Person (except
for any such payments on account of any such Indebtedness and Contingent
Obligations in an aggregate principal amount at any one time outstanding of up
to $50,000,000 (or, with respect to any other currency, the Equivalent
thereof)), (b) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or Contingent Obligation (except
for any such Indebtedness and Contingent Obligations in an aggregate principal
amount at any one time outstanding of up to $50,000,000 (or, with respect to any
other currency, the Equivalent thereof)) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Contingent Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be required to be redeemed or repurchased prior to its stated maturity or
such Contingent Obligation to become payable or (c) an “Event of Default” under
and as defined in the Term Loan Agreement shall occur and be continuing.

 

“Cure Amount” shall have the meaning assigned to such term in Section 12.2(a).

 

“Cure Right” shall have the meaning assigned to such term in Section 12.2(a).

 

“Currency Sublimit” shall mean, with respect to any Local Fronting Lender, the
amount from time to time equal to the amount of Dollars set forth under the
heading “Currency Sublimit” on Schedule III (as the same may be or may be deemed
to be modified from time to time in accordance with the terms of this
Agreement); collectively as to all Local Fronting Lenders, the “Currency
Sublimits”.

 



12

 

 

“Customary Permitted Liens” shall mean Liens permitted by clauses (a) to (e) of
Section 11.3.

 

“Default” shall mean any of the events specified in Section 12.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Company or has received a notice from the Company
pursuant to clause (ii) below that (i) such Lender has failed for two (2) or
more Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuer in respect of a Letter of Credit and/or make
a payment to the Swing Line Lender in respect of a Swing Line Loan (each a
“funding obligation”), (ii) such Lender has notified the Administrative Agent or
any Borrower in writing (and such Borrower has notified the Administrative Agent
thereof in writing), or has stated publicly, that it will not comply with any
such funding obligation hereunder, (iii) such Lender has, for three (3) or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (provided that neither
the reallocation of funding obligations provided for in Section 7.17 as a result
of a Lender being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender).

 

“Default Rate” shall have the meaning assigned to such term in Section 7.5(e).

 

“Denomination Currency” shall mean each currency set forth in Schedule III (as
such Schedule III may be amended, supplemented or otherwise modified from time
to time).

 

“Deposit Account” shall have the meaning assigned to such term in the UCC.

 

“Deposit Account Bank” shall mean a financial institution selected by a Loan
Party and reasonably satisfactory to the Administrative Agent.

 

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Pledge and Security Agreement.

 

“Deposit Requirement” shall have the meaning assigned to such term in Section
5.8(a).

 



13

 

 

“Designated Eligible Obligations” shall mean, at any time, each of the following
that are now or hereafter designated by the Company pursuant to Section 10.1 of
the Intercreditor Agreement (which designation shall not have been revoked by
the Company on or prior to such time thereunder) to be secured by the
Collateral: (a) Indebtedness of the Company or any of its Recourse Subsidiaries
in an aggregate principal amount outstanding not to exceed $30,000,000 at any
time (including any such Indebtedness owing to Citibank or any of its Affiliates
and guaranteed by the Company), (b) obligations of the Company or any of its
Subsidiaries in respect of Hedging Contracts set forth on Schedule 1.1(a) and
secured by the Liens securing indebtedness under the Existing Credit Agreement
and outstanding on the Closing Date and any other Hedging Contracts outstanding
on the Closing Date that are “Designated Eligible Obligations” under (and as
defined in) the Existing Credit Agreement on the Closing Date, (c) obligations
of the Company or any of its Subsidiaries in respect of Hedging Contracts
provided by a Person that is a Lender or a Term Loan Lender or an Affiliate of a
Lender or a Term Loan Lender at the time such designation is made, or any other
Person reasonably acceptable to the Administrative Agent or the Term Loan
Administrative Agent, as applicable, as the administrative agent for those
Secured Parties whose Collateral will secure such Designated Eligible
Obligations on a first priority basis on or after the Closing Date, in each
case, to the extent such obligations are permitted under this Agreement, and
(d) obligations of the Company or any of its Subsidiaries in respect of
treasury, depository, overdraft and other cash management arrangements
maintained with a Person that is a Lender or Term Loan Lender or an Affiliate of
a Lender or Term Loan Lender at the time such designation is made, or any other
Person reasonably acceptable to the Administrative Agent or the Term Loan
Administrative Agent, as applicable, as the administrative agent for those
Secured Parties whose Collateral will secure such Designated Eligible
Obligations on a first priority basis on or after the Closing Date, in each
case, the holders of which Indebtedness or their representatives have received a
copy of the Intercreditor Agreement and the Pledge and Security Agreement from
the Company, prior to, or concurrently with, such designation. The term
Designated Eligible Obligations shall not include any Excluded Swap Obligations.

 

“Designated Eligible Obligations Reserves” shall mean as of five (5) Business
Days after the date of written notice of any determination thereof to the
Company by the Administrative Agent (which notice shall include a reasonable
description of the basis for such determination), such amounts as the
Administrative Agent shall from time to time establish against the
Multi-Currency Facility, in the Administrative Agent’s sole discretion exercised
reasonably and in accordance with customary business practices for comparable
asset-based transactions, in respect of Designated Eligible Obligations
described in clauses (i), (ii) and (iii) of the definition thereof and, during a
Liquidity Event Period or if an Event of Default has occurred and is continuing,
clause (iv) of the definition thereof, in each case, that are secured on a
first-priority basis by the Multi-Currency Facility Collateral pursuant to the
Intercreditor Agreement.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Company or any Subsidiary in connection with a
sale, transfer or other disposition made pursuant to Section 11.6(q) that is
designated as “Designated Non-Cash Consideration” pursuant to a certificate of a
Responsible Officer of the Company setting forth such fair market value (with
the amount of Designated Non-Cash Consideration in respect of any sale, transfer
or other disposition being reduced for purposes of Section 11.6(q) to the extent
the Company or such Subsidiary converts the same to cash or Cash Equivalents
(measured at the time received and without giving effect to any subsequent
changes in value) within ninety (90) days following the closing of the
applicable transaction).

 

“Designated Term Loan Administrative Agent” shall mean, (i) until all Payment
Obligations arising under the Term Loan Agreement have been Fully Satisfied, the
Term Loan Administrative Agent and, (ii) at any time thereafter, the
Administrative Agent.

 



14

 

 

“Disposition Asset” shall mean any asset, brand or Subsidiary listed on Schedule
11.6; provided, however, that any such asset, brand or Subsidiary listed on
Schedule 11.6 shall cease to constitute a “Disposition Asset” from and after the
date upon which the Company notifies the Administrative Agent in writing that
such asset, brand or Subsidiary is to cease to constitute a “Disposition Asset”.

 

“Disqualified Institution” shall mean (a) each bank, financial institution or
other institutional lender identified on a list made available to the
Administrative Agent on or prior to the earlier of the Company’s acceptance of
the Commitment Letter and the Effective Date, (b) any Seller or its Affiliates
or Subsidiaries to the extent identified in writing to the Administrative Agent
on or prior to the earlier of the Company’s acceptance of the Commitment Letter
and the Effective Date and (c) any Company Competitor. Notwithstanding the
foregoing, any list of Disqualified Institutions shall be required to be
available to any Lender on a confidential basis that requests a copy of such
list from the Administrative Agent.

 

“Dollar Loan” shall mean any Loan which is denominated in Dollars; collectively,
the “Dollar Loans”.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Non-Recourse Subsidiary” shall mean each Non-Recourse Subsidiary of
the Company that is organized under the laws of a state within the United States
or the District of Columbia.

 

“Domestic Subsidiary” shall mean each Recourse Subsidiary of the Company that is
organized under the laws of a state within the United States or the District of
Columbia.

 

“Draft” shall mean a draft that is (a) in a form customary in the relevant
jurisdiction for acceptance and discount as a bankers’ acceptance, (b) otherwise
reasonably acceptable in form and substance to the relevant Local Fronting
Lender, (c) stated to mature on the date which is thirty (30), sixty (60),
ninety (90) or one hundred and eighty (180) days after the date thereof (or such
other maturity as is agreeable to the relevant Local Fronting Lender, in its
sole discretion) and (d) duly completed and executed by the relevant Local
Borrowing Subsidiary.

 

“EBITDA” shall mean, for any period, the amount equal to:

 

(a)          Consolidated Net Income for such period;

 



15

 

 

(b)          plus (to the extent deducted in the determination of Consolidated
Net Income and without duplication) the sum of (i) tax expense on account of
such period, (ii) Interest Expense (including, without limitation, fees,
commissions, commitment fees and other charges associated with standby letters
of credit and other financing charges) for such period, (iii) depreciation and
amortization expense for such period, (iv) any losses in respect of currency
fluctuations for such period, (v) any losses in respect of equity earnings for
such period, (vi) non-cash write-offs in respect of unamortized debt issuance
costs, (vii) other write offs, write downs and non-cash charges (excluding,
however, any non-cash charge which requires an accrual of, or a reserve for,
cash disbursements in a future period), (viii) non-cash charges taken by the
Company in respect of the issuance of Stock, Stock Equivalents or stock
appreciation rights of Revlon based on compensation to directors or employees of
the Company or its Subsidiaries for compensation or for repricing of outstanding
stock options of such directors or employees, (ix) any losses from the Specified
Dispositions, (x) any losses from asset sales outside of the ordinary course of
business permitted to be consummated under this Agreement, (xi) non-cash
goodwill or asset impairment charges for any period after December 31, 2009,
(xii) any losses resulting from the satisfaction of Indebtedness prior to the
maturity thereof in connection with the consummation of the transactions
contemplated (A) under this Agreement, (B) to occur on the Closing Date and (C)
any refinancing of Indebtedness permitted under this Agreement, (xiii)
amortization or writeoff of fees, charges and other expenses incurred in
connection with any proposed refinancing of Indebtedness that is not
consummated, (xiv) any non-recurring restructuring charges or unusual or
non-recurring expenses or losses (specifically identified and itemized by the
Company at the time taken, whether or not characterized as a restructuring
charge in accordance with GAAP), (xv) customary costs, fees and expenses
(including prepayment premiums) incurred in connection with any equity offering,
Permitted Acquisition, Investment, permitted disposition, recapitalization,
financing or refinancing transaction by the Company or any of its Subsidiaries
on or after March 11, 2010, including such fees, expenses or charges related to
the execution and delivery of this Agreement, the Term Loan Agreement, the
Existing Credit Agreement and the Existing Term Loan Agreement and the
transactions contemplated hereby and thereby, in each case whether or not
successful, and any actual or proposed amendment or modification to the terms of
any such transactions, (xvi) the amount of management, monitoring, consulting
and advisory fees and related expenses paid (or any accruals related to such
fees or related expenses) (including by means of a dividend) to the Parent to
the extent permitted by this Agreement, (xvii) for purposes of determining
compliance with Section 11.1 only, the Cure Amount, if any, received by the
Company for such period and permitted to be included in EBITDA pursuant to
Section 12.2 and (xviii) without duplication of any amounts under clause (xiv),
all costs and expenses incurred in defending, settling and compromising any
pending or threatened litigation claim, action or legal dispute up to an amount
not to exceed $15,000,000 in such period;

 

(c)          minus (to the extent included in the determination of Consolidated
Net Income and without duplication) the sum of (i) interest income for such
period, (ii) extraordinary gains for such period, (iii) any gains in respect of
currency fluctuations for such period, (iv) any gains in respect of equity
earnings for such period, (v) any gains from Specified Dispositions and (vi) any
gains from asset sales outside of the ordinary course of business;

 

provided, however, that, for purposes of the calculation of the Consolidated
Fixed Charge Coverage Ratio, First Lien Secured Leverage Ratio, Senior Secured
Leverage Ratio and the Total Leverage Ratio, (x) the EBITDA of any Person
acquired, or the EBITDA attributable to any assets acquired, by the Company or
any of its Subsidiaries during the relevant calculation period (including the
Acquired Business) shall be included, on a pro forma basis, in the EBITDA of the
Company as if such Person or such assets had been acquired on the first day of
the calculation period and (y) the amount of reasonably identifiable and
factually supportable cost savings and synergies projected by the Company in
good faith to be realized in connection with the acquisition of any Person or
assets referred to in clause (x) above as a result of specified actions taken
within 12 months of the date such acquisition is consummated, net of the amount
of actual benefits realized during such period from such actions, as specified
in a certificate executed by a Responsible Officer and delivered to the
Administrative Agent, shall be included in the EBITDA of the Company on a pro
forma basis as though such cost savings and synergies had been realized on the
first day of the calculation period.

 



16

 

 

“Effective Date” shall have the meaning assigned to such term in the preamble
hereto.

 

“Eligibility Reserves” shall mean, effective as of five (5) Business Days after
the date of written notice of any determination thereof to the Company by the
Administrative Agent (which notice shall include a reasonable description of the
basis for such determination), such amounts as the Administrative Agent, in its
sole discretion exercised reasonably and in accordance with customary business
practices for comparable asset-based transactions, may from time to time
establish, against the gross amounts of Eligible Receivables, Eligible
Inventory, Eligible Equipment and Eligible Real Property to reflect risks or
contingencies arising after the Closing Date that may adversely affect any one
or more class of such items and that have not already been taken into account in
the calculation of the Borrowing Base.

 

“Eligible Assignee” shall mean (a) a Lender or an Affiliate or Related Fund of
any Lender, (b) a commercial bank having total assets whose Equivalent in
Dollars exceeds $5,000,000,000, (c) a finance company, insurance company or any
other financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose
Equivalent in Dollars exceeds $250,000,000 (or, to the extent net worth is less
than such amount, a finance company, insurance company, other financial
institution or Fund, reasonably acceptable to the Administrative Agent and the
Company) or (d) a savings and loan association or savings bank organized under
the laws of the United States or any state thereof having a net worth,
determined in accordance with GAAP, whose Equivalent in Dollars exceeds
$250,000,000; provided, however, that any Affiliate of the Company or any
Disqualified Institution shall not be deemed an Eligible Assignee.

 

“Eligible Bulk Inventory” shall mean the Eligible Inventory of the Company or
any Subsidiary Guarantor consisting of “Bulk,” as defined in Schedule IV.

 

“Eligible Equipment” shall mean the Equipment of the Company or any Subsidiary
Guarantor (a) that is owned solely by the Company or such Subsidiary Guarantor,
(b) with respect to which the Collateral Agent has a valid, perfected and
enforceable first-priority Lien (subject to Customary Permitted Liens and other
Liens approved by the Administrative Agent), (c) with respect to which no
representation or warranty contained in any Loan Document has been breached
(unless otherwise agreed by the Administrative Agent), (d) that is not, in the
Administrative Agent’s sole discretion exercised reasonably and in accordance
with customary business practices for comparable asset-based transactions,
obsolete or unmerchantable and (e) that the Administrative Agent deems to be
Eligible Equipment, based on such credit and collateral considerations as the
Administrative Agent may, in its sole discretion exercised reasonably and in
accordance with customary business practices for comparable asset-based
transactions, deem appropriate. No Equipment of the Company or any Subsidiary
Guarantor shall be Eligible Equipment if such Equipment is located, stored, used
or held at the premises of a third party unless (i) the Administrative Agent
shall have received a Landlord Waiver or Bailee’s Letter or (ii) an Eligibility
Reserve reasonably satisfactory to the Administrative Agent shall have been
established with respect thereto; provided, however, that no such exclusion from
Eligible Equipment on the basis of this sentence shall be in effect during the
first sixty (60) days after the Closing Date.

 



17

 

 

“Eligible Finished Goods” shall mean the Eligible Inventory of the Company or
any Subsidiary Guarantor that is classified, consistent with past practice, on
the Company’s or such Subsidiary Guarantor’s accounting system as “finished
goods” (including tote).

 

“Eligible Insurer” shall mean an insurance company which (a) is rated at least
“A” by A.M. Best Company, (b) has an equivalent rating from another rating
agency of internationally recognized standing or (c) otherwise is reasonably
acceptable to the Administrative Agent.

 

“Eligible Inventory” shall mean the Inventory of the Company or any Subsidiary
Guarantor (other than any Inventory that has been consigned by the Company or
such Subsidiary Guarantor) including raw materials, work-in-process, finished
goods (including tote), parts and supplies (a) that is owned solely by the
Company or such Subsidiary Guarantor, (b) with respect to which the Collateral
Agent has a valid, perfected and enforceable first-priority Lien (subject to
Customary Permitted Liens and other Liens approved by the Administrative Agent),
(c) with respect to which no representation or warranty contained in any Loan
Document has been breached (unless otherwise agreed by the Administrative
Agent), (d) that is not, in the Administrative Agent’s sole discretion exercised
reasonably and in accordance with customary business practices for comparable
asset-based transactions, obsolete or unmerchantable (after taking into account,
without duplication, slow-moving obsolete inventory deducted from the
calculation of the perpetual inventory at standard cost of such Inventory, as
applicable), (e) with respect to which (in respect of any Inventory labeled with
a brand name or trademark and sold by the Company or any Subsidiary Guarantor
pursuant to a trademark owned by the Company or such Subsidiary Guarantor or a
license granted to the Company or such Subsidiary Guarantor) the Collateral
Agent would have rights under such trademark or license pursuant to the Pledge
and Security Agreement or other agreement reasonably satisfactory to the
Administrative Agent to sell such Inventory in connection with a liquidation
thereof, (f) that is located in the United States, the United Kingdom or, if
acceptable to the Administrative Agent in its sole discretion exercised
reasonably and in accordance with customary business practices for comparable
asset-based transactions, Canada and other jurisdictions (provided, however,
that, without the consent of the Required Lenders, the aggregate amount of the
Borrowing Base consisting of Eligible Inventory and Eligible Receivables under
clause (f)(ii) of the definition of “Eligible Receivables” attributable to such
other jurisdictions, except Canada, shall not exceed $30,000,000 at any time)
and (g) that the Administrative Agent deems to be Eligible Inventory based on
such credit and collateral considerations as the Administrative Agent may, in
its sole discretion exercised reasonably and in accordance with customary
business practices for comparable asset-based transactions, deem appropriate. No
Inventory of the Company or any Subsidiary Guarantor shall be Eligible Inventory
if such Inventory consists of (i) goods returned or rejected by customers other
than goods that are undamaged or are resalable in the normal course of business,
(ii) goods to be returned to suppliers, (iii) goods in transit or (iv) goods
located, stored, used or held at the premises of a third party unless (A) the
Administrative Agent shall have received a Landlord Waiver or Bailee’s Letter or
(B) an Eligibility Reserve reasonably satisfactory to the Administrative Agent
shall have been established with respect thereto; provided, however, that no
such exclusion from Eligible Inventory on the basis of this clause (iv) shall be
in effect during the first sixty (60) days after the Closing Date.

 



18

 

 

“Eligible Prime Finished Goods” shall mean Eligible Finished Goods of the
Company or any Subsidiary Guarantor (other than Eligible Special Markets
Inventory and Eligible Tote Stores Inventory) that are not discontinued, damaged
or returned and unsuitable for sale to the Company’s or such Subsidiary
Guarantor’s primary retail customers.

 

“Eligible Raw Materials” shall mean the Eligible Inventory of the Company or any
Subsidiary Guarantor (other than Eligible Bulk Inventory) that is classified,
consistent with past practice, on the Company’s or such Subsidiary Guarantor’s
accounting system as “raw materials,” “components,” “supplies” or “packaging”.

 

“Eligible Real Property” shall mean any parcel of owned Real Property in the
United States owned by the Company or any Subsidiary Guarantor as to which each
of the following conditions has been satisfied at such time:

 

(a)          (i) a valid and enforceable first-priority Lien on such parcel of
Real Property (subject to Customary Permitted Liens and other Liens approved by
the Administrative Agent) shall have been granted by the Company or such
Subsidiary Guarantor in favor of the Collateral Agent pursuant to a Mortgage in
form and substance reasonably satisfactory to the Administrative Agent and (ii)
such Lien shall be in full force and effect in favor of the Collateral Agent at
such time;

 

(b)          except as otherwise permitted by the Administrative Agent, the
Administrative Agent and, where applicable, the relevant title insurance company
shall have received in form and substance reasonably satisfactory to the
Administrative Agent, all Mortgage Supporting Documents in respect of such
parcel;

 

(c)          the Administrative Agent shall have received an Appraisal with
respect to such parcel of Real Property in form and substance reasonably
satisfactory to the Administrative Agent and performed by an appraiser that is
reasonably satisfactory to the Administrative Agent;

 

(d)          no condemnation or taking by eminent domain shall have occurred nor
shall any notice of any pending or threatened condemnation or other proceeding
against such parcel of Real Property been delivered to the owner or lessee of
such parcel of Real Property that would materially adversely affect the use,
operation or value of such parcel of Real Property; and

 

(e)          the mortgagor under the relevant Mortgage encumbering such parcel
of Real Property shall comply in all material respects with the terms of such
Mortgage (taking into account any applicable grace periods provided therein);

 



19

 

 

provided, however, that no such exclusion from Eligible Real Property on the
basis of this definition shall be in effect with respect to the Real Property
owned by the Company which is located in Oxford, North Carolina during the first
ninety (90) days) after the Closing Date (or such longer period as the
Administrative Agent may agree); provided, further, that, notwithstanding
anything herein to the contrary, the Irvington Property shall not constitute
Eligible Real Property.

 

“Eligible Receivable” shall mean the gross outstanding balance of each Account
of the Company or any Subsidiary Guarantor arising out of the sale of
merchandise, goods or services in the ordinary course of business, that is made
by the Company or such Subsidiary Guarantor to a Person that is not an Affiliate
of the Company and that constitutes Multi-Currency Collateral in which the
Collateral Agent has a valid, perfected and enforceable first priority Lien;
provided, however, that an Account shall not be an “Eligible Receivable” if any
of the following shall be true:

 

(a)          (i) the sale represented by such Account (other than with respect
to seasonal dating or promotional sales) is to an Account Debtor and such
Account is the earlier of (x) ninety (90) days past the original invoice date
thereof and (y) sixty (60) days past due or (ii) the sale represented by such
Account is with respect to seasonal dating or promotional sales and such Account
is one hundred and twenty (120) days past the original invoice date thereof; or

 

(b)          any representation or warranty contained in this Agreement or any
other Loan Document with respect to such specific Account is not true and
correct with respect to such Account (unless otherwise agreed by the
Administrative Agent); or

 

(c)          the Account Debtor on such Account has disputed liability or made
any claim with respect to any other Account due from such Account Debtor to the
Company or such Subsidiary Guarantor but only to the extent of such dispute or
claim; or

 

(d)          the Account Debtor on such Account has (i) filed a petition for
bankruptcy or any other relief under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency, reorganization or relief of debtors, (ii)
made an assignment for the benefit of creditors, (iii) had filed against it any
petition or other application for relief under the Bankruptcy Code or any such
other law, (iv) failed, suspended business operations, become insolvent, called
a general meeting of its creditors for the purpose of obtaining any financial
concession or accommodation or (v) had or suffered a receiver or a trustee to be
appointed for all or a significant portion of its assets or affairs and, in each
case, such event is continuing; or

 

(e)          the Account Debtor on such Account or any of its Affiliates is also
a supplier to or creditor of the Company or such Subsidiary Guarantor unless
such supplier or creditor has executed a no offset letter satisfactory to the
Administrative Agent, in its sole discretion exercised reasonably and in
accordance with customary business practices for comparable asset-based
transactions; or

 

(f)          the sale represented by such Account is to an Account Debtor with a
principal place of business located outside the United States or the United
Kingdom, unless (i) the sale is on letter of credit or acceptance terms
acceptable to the Administrative Agent, in its sole discretion exercised
reasonably and in accordance with customary business practices for comparable
asset-based transactions and (A) such letter of credit names the Collateral
Agent as beneficiary for the benefit of the Secured Parties or (B) the issuer of
such letter of credit has consented to the assignment of the proceeds thereof to
the Collateral Agent or (ii) such sale is to an Account Debtor located in
another jurisdiction acceptable to the Administrative Agent in its sole
discretion exercised reasonably and in accordance with customary business
practices for comparable asset-based transactions (provided, however, that,
without the consent of the Required Lenders, the aggregate amount of the
Borrowing Base consisting of Eligible Inventory and Eligible Receivables under
this clause (ii) attributable to such other jurisdictions, except Canada, shall
not exceed $30,000,000 at any time); or

 



20

 

 

(g)          the sale to such Account Debtor on such Account is on a bill on
hold, guaranteed sale, sale and return, sale on approval or consignment basis;
or

 

(h)          such Account is subject to a Lien in favor of any Person other than
the Collateral Agent for the benefit of the Secured Parties (other than
Customary Permitted Liens and other Liens approved by the Administrative Agent);
or

 

(i)          such Account is subject to any deduction, offset, counterclaim,
return privilege or other conditions other than volume sales discounts given in
the ordinary course of the Company’s business; provided, however, that such
Account shall be ineligible pursuant to this clause (i) only to the extent of
such deduction, offset, counterclaim, return privilege or other condition; or

 

(j)          the Account Debtor on such Account is located in any State of the
United States requiring the holder of such Account, as a precondition to
commencing or maintaining any action in the courts of such State either to (i)
receive a certificate of authorization to do business in such State or be in
good standing in such State or (ii) file a Notice of Business Activities Report
with the appropriate office or agency of such State, in each case unless the
holder of such Account has received such a certificate of authority to do
business, is in good standing or, as the case may be, has duly filed such a
notice in such State; or

 

(k)          the sale represented by such Account is denominated in a currency
other than Dollars, Pounds, euros or such other currency acceptable to the
Administrative Agent in its sole discretion exercised reasonably and in
accordance with customary business practices for comparable asset-based
transactions; or

 

(l)          such Account is not evidenced by an invoice or other writing in
form acceptable to the Administrative Agent, in its sole discretion exercised
reasonably; or

 

(m)          the Company or such Subsidiary Guarantor, in order to be entitled
to collect such Account, is required to perform any additional service for, or
perform or incur any additional obligation to, the Person to whom or to which it
was made; or

 



21

 

 

(n)          (i) with respect to Account Debtors with a corporate credit rating
of A- or higher from S&P or A3 or higher from Moody’s, the total Accounts of
such Account Debtor to the Company or such Subsidiary Guarantor that would
otherwise constitute Eligible Receivables but for the application of this clause
(n) represent more than 35% of the Eligible Receivables of the Company and the
Subsidiary Guarantors at such time, (ii) with respect to Account Debtors with a
corporate credit rating of lower than A- but BBB- or higher from S&P or lower
than A3 but Baa3 or higher from Moody’s, the total Accounts of such Account
Debtor to the Company or such Subsidiary Guarantor that would otherwise
constitute Eligible Receivables but for the application of this clause (n)
represent more than 25% of the Eligible Receivables of the Company and the
Subsidiary Guarantors at such time or (iii) with respect to Account Debtors with
a corporate credit rating of lower than BBB- from S&P or lower than Baa3 from
Moody’s, the total Accounts of such Account Debtor to the Company or such
Subsidiary Guarantor that would otherwise constitute Eligible Receivables but
for the application of this clause (n) represent more than 15% of the Eligible
Receivables of the Company and the Subsidiary Guarantors at such time, but in
each case, only to the extent of such excess; provided, however, that at the
sole discretion of the Administrative Agent exercised reasonably and in
accordance with customary business practices for comparable asset-based
transactions, the total Accounts of CVS Caremark Corporation, collectively, as
Account Debtors to the Company or any Subsidiary Guarantor that would otherwise
constitute Eligible Receivables but for the application of this clause (n) may
represent up to, but not to exceed, 30% of the Eligible Receivables of the
Company and the Subsidiary Guarantors at such time; or

 

(o)          the Administrative Agent, in accordance with its customary
criteria, determines, in its sole discretion exercised reasonably, that such
Account might not be paid or is otherwise ineligible.

 

“Eligible Special Markets Inventory” shall mean Eligible Finished Goods of the
Company or any Subsidiary Guarantor consisting of finished goods for “Special
Markets,” as defined in Schedule IV.

 

“Eligible Tote Stores Inventory” shall mean Eligible Finished Goods of the
Company or any Subsidiary Guarantor consisting of “Tote Stores,” as defined in
Schedule IV.

 

“Eligible Work-in-Process Inventory” shall mean a class of Eligible Inventory
consisting of the Eligible Inventory of the Company or any Subsidiary Guarantor
that is classified, consistent with past practice, on the Company’s or such
Subsidiary Guarantor’s accounting system as “work-in-process”.

 

“Entitlement Holder” shall have the meaning assigned to such term in the UCC.

 

“Entitlement Order” shall have the meaning assigned to such term in the UCC.

 

“Environmental Laws” shall mean any and all federal, national, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority within
or outside of the United States regulating, relating to or imposing liability or
standards of conduct concerning any hazardous or deleterious materials or the
protection of the environment, natural resources or human health and safety as
it relates to environmental protection, as now or may at any time hereafter be
in effect, including, without limitation, the Clean Water Act, also known as the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., the Surface
Mining Control and Reclamation Act, 30 U.S.C. § 1201 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(as amended by the Superfund Amendment and Reauthorization Act of 1986, Public
Law 99-499, 100 Stat. 1613), the Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 1101 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300F et seq.,
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., and the Occupational
Health and Safety Act, 29 U.S.C. § 651 et seq. (but only to the extent it
regulates occupational exposure to Hazardous Materials), together, in each case,
with each amendment thereto, and the regulations adopted and publications
promulgated thereunder and all substitutions therefor.

 



22

 

 

“Environmental Liabilities and Costs” shall mean, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand by any other Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute and whether arising under
any Environmental Law, permit, approval, authorization, license, variance,
permission, order or agreement with or required from any Governmental Authority
or other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

 

“Equipment” shall have the meaning assigned to such term in the UCC.

 

“Equivalent” shall mean, at any date with respect to:

 

(a)          an amount of a currency other than Dollars, the U.S. Dollar
Equivalent; and

 

(b)          an amount of Dollars, the amount of a particular currency into
which such amount of Dollars could be converted at the spot exchange rate quoted
in The Wall Street Journal on such day (or, if such currency is not quoted in
The Wall Street Journal on such day, such other source as shall be reasonably
selected by the Administrative Agent).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“euro” shall mean the single currency of participating member States of the
European Union.

 

“Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum determined
on the basis of the rate for deposits in the relevant Denomination Currency for
a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Telerate screen (or such other
page of the Telerate as is customary for the relevant Denomination Currency) as
of 11:00 A.M. (London time) (or such other time as is customary for the relevant
jurisdiction) two (2) Working Days prior to the beginning of such Interest
Period. In the event that such rate does not appear on Page 3750 (or equivalent
page) of the Telerate screen, the “Eurocurrency Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
eurocurrency rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent (or, with respect to Local Loans which are Eurocurrency
Loans in which Multi-Currency Lenders have not been requested to purchase
participating interests pursuant to Section 6.4(a), the relevant Local Fronting
Lender) is offered deposits in the relevant Denomination Currency at or about
11:00 A.M. (London time) (or such other time as is customary for the relevant
jurisdiction) two (2) Working Days prior to the beginning of such Interest
Period in the interbank eurocurrency market where its eurocurrency and foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.

 



23

 

 

“Eurocurrency Loan” shall mean each Local Loan hereunder at such time as it is
made and/or being maintained at a rate of interest based upon the Eurocurrency
Rate.

 

“Eurocurrency Rate” with respect to each Eurocurrency Loan for each Interest
Period shall mean the rate per annum (rounded upwards to the nearest whole
multiple of 1/100th of one percent) equal to the following:

 



Eurocurrency Base Rate 1.00 – Eurocurrency Reserve Requirements



 

“Eurocurrency Reserve Requirements” with respect to any Interest Period for any
Eurodollar Loan or Eurocurrency Loan shall mean the aggregate of the rates
(expressed as a decimal) of reserve requirements current on the date two (2)
Working Days prior to the beginning of such Interest Period (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto), as now and
from time to time hereafter in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) required to be maintained by a
member bank of such System.

 

“Eurodollar Base Rate” shall mean with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on
the second full Working Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 Page (or otherwise on the Reuters screen), the Eurodollar Base Rate for
the purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent (or, with respect to
Local Loans which are Eurodollar Loans in which the Multi-Currency Lenders have
not been requested to purchase participating interests pursuant to Section
6.4(a), the relevant Local Fronting Lender) is offered Dollar deposits at or
about 11:00 A.M. (London time) (or, with respect to Local Loans, such other time
as is customary for the relevant jurisdiction), two (2) Working Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 



24

 

 

“Eurodollar Loan” shall mean each Dollar Loan hereunder at such time as it is
made and/or being maintained at a rate of interest based upon the Eurodollar
Rate.

 

“Eurodollar Rate” with respect to each Eurodollar Loan for each Interest Period
shall mean the rate per annum (rounded upwards to the nearest whole multiple of
1/100th of one percent) equal to the following:

 



Eurodollar Base Rate 1.00 – Eurocurrency Reserve Requirements



 

“Event of Default” shall mean any of the events specified in Section 12.1;
provided, however, that any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excess Availability” shall mean, at any time, (a) the Maximum Availability
minus (b) the Aggregate Outstanding Multi-Currency Extensions of Credit then
outstanding.

 

“Exchangeable Stock” means any Capital Stock of a Person which by its terms or
by the terms of any security for which it is exchangeable at the option of the
holder (other than Capital Stock of such Person which is neither Exchangeable
Stock nor Redeemable Stock) or otherwise is convertible or exchangeable at the
option of the holder thereof for Indebtedness, Exchangeable Stock or Redeemable
Stock on or prior to the date that is one (1) year after the Multi-Currency
Maturity Date; provided, however, that only the portion of the Capital Stock
which so matures or is so convertible or exchangeable prior to such date, shall
be deemed to be Exchangeable Stock; provided, further, however, that any Capital
Stock that would constitute Exchangeable Stock solely because the holders
thereof have the right to require the Company or a Recourse Subsidiary of the
Company to exchange such Capital Stock upon the occurrence of a change of
control or asset sale shall not constitute Exchangeable Stock if the terms of
such Capital Stock (and all such securities into which it is convertible or for
which it is exchangeable) provide that the Company and the Recourse Subsidiaries
may not exchange any such Capital Stock (and all such securities into which it
is convertible or for which it is exchangeable) pursuant to such provision prior
to compliance by the Company with the provisions of this Agreement described in
Section 11.6 and such repurchase or redemption complies with Section 11.7.

 

“Excluded Subsidiary” shall mean collectively, (a) any Subsidiary that is a
controlled foreign corporation (as defined in the Code, a “CFC”), (b) any
Subsidiary of a CFC,(c) any Subsidiary substantially all of whose assets consist
(directly or indirectly through its Subsidiaries) of Capital Stock in one or
more CFCs, (d) any Subsidiary acquired after the date hereof with respect to
which the execution, delivery or performance by such Subsidiary of any Loan
Document to which it would otherwise be required by this Agreement to become a
party would violate any Contractual Obligation or material Requirement of Law to
which such Subsidiary is a party, or by which such Subsidiary or any of its
material properties or assets may be bound, or would result in the creation or
imposition of any Lien (other than under the Security Documents or as
contemplated by the Intercreditor Agreement) on any of its material properties
or assets pursuant to the provisions of any Contractual Obligation or (e) any
Subsidiary acquired after the date hereof to the extent that providing a
guaranty of or granting a security interest to secure the Obligations could
reasonably be likely to result in a material adverse tax consequence to the
Company or as to which the Collateral Agent and the Company reasonably agree
that the cost or other consequence of obtaining such guarantee or security
interest are excessive in relation to the value afforded thereby.

 



25

 

 

“Excluded Swap Obligation” shall mean (unless this definition is otherwise
agreed between the Company and the Administrative Agent or the Multi-Currency
Administrative Agent, as applicable), with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one (1) swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Existing Guaranty” shall mean the Amended and Restated Guaranty, dated as of
March 11, 2010, by the Guarantors party thereto.

 

“Existing Intercreditor Agreement” shall mean the Third Amended and Restated
Intercreditor and Collateral Agency Agreement, dated as of March 11, 2010, among
the Loan Parties, the administrative agent under the Existing Term Loan
Agreement, the administrative agent under the Existing Credit Agreement, U.S.
Bank Trust National Association and the collateral agent referred to therein.

 

“Existing Pledge and Security Agreement” shall mean the Third Amended and
Restated Pledge and Security Agreement, dated as of March 11, 2010, by the
Company and each other Guarantor in favor of the Collateral Agent.

 

“Existing Senior Notes” shall mean the notes in an aggregate principal amount
not to exceed $500,000,000 issued by the Company pursuant to the Senior Notes
Indenture, as such Existing Senior Notes may be amended, supplemented or
otherwise modified from time to time to the extent permitted by Section 11.9.

 

“Existing Subordinated Loan” shall mean the Amended and Restated Senior
Subordinated Term Loan Agreement between the Company and the lenders thereunder,
dated as of April 30, 2012 (as amended from time to time), including any
refinancing of such Indebtedness.

 

“Existing Term Loan Agreement” shall mean that certain Third Amended and
Restated Term Loan Agreement, dated as of May 19, 2011, among the Company, the
lenders party thereto and Citicorp USA, Inc., as administrative agent and
collateral agent for the lenders.

 

“Extension Offer” shall have the meaning assigned to such term in Section
14.1(e).

 



26

 

 

“Facility Increase” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Facility Increase Date” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Facility Increase Notice” shall mean a notice from the Company to the
Administrative Agent requesting a Facility Increase, which may include any
proposed term and condition for such proposed Facility Increase but shall
include in any event the amount of such proposed Facility Increase.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

“Federal Funds Effective Rate” for any day shall mean the interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” shall mean that certain Fee Letter, dated as of the date hereof, by
and between Citigroup Global Markets Inc. and the Company.

 

“Financial Asset” shall have the meaning assigned to such term in the UCC.

 

“First Lien Secured Leverage Ratio” shall mean, for any period, the amount equal
to the ratio of (a) Senior Secured Debt that is secured by a Lien on the Term
Loan Collateral (which Lien is not junior or subordinated to the Lien of the
Term Loan Lenders) on the last day of such period to (b) EBITDA of the Company
and its Subsidiaries for the period of four consecutive fiscal quarters ended on
the last day of such period.

 

“Foreign Non-Recourse Subsidiary” shall mean any Non-Recourse Subsidiary of the
Company which is not a Domestic Subsidiary.

 

“Foreign Subsidiary” shall mean any Recourse Subsidiary of the Company which is
not a Domestic Subsidiary.

 



27

 

 

“Fully Satisfied” or “Full Satisfaction” shall mean, as of any date, with
respect to the Payment Obligations, that, on or before such date, (a) the
principal of and interest accrued to the date on such Payment Obligations (other
than the Undrawn L/C Obligations) shall have been paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constituted Payment
Obligations (other than the Undrawn L/C Obligations) shall have been paid in
full in cash, (c) the Aggregate Commitment shall have expired or irrevocably
been terminated and (d) the Undrawn L/C Obligations shall have been Fully
Secured; provided, however, that, on such date, none of the applicable Agents or
Lenders shall have made any claims in respect of such Payment Obligations
against any Borrower or any Guarantor under any provision of any of the Loan
Documents that has not been cash collateralized by an amount sufficient in the
reasonable judgment of such Agent and such Lender to secure such claim.

 

“Fully Secured” shall mean, with respect to any Undrawn L/C Obligations as of
any date, that, on or before such date, such Undrawn L/C Obligations shall have
been secured by the grant to, or for the benefit of, the relevant Issuing Lender
by the Company of a first priority, perfected security interest in, and Lien on,
(a) cash or Cash Equivalents in an amount at least equal to the Equivalent in
Dollars of 105% of the amount of such Undrawn L/C Obligations or (b) other
collateral security which is acceptable to such Issuing Lender and the
Administrative Agent.

 

“Fund” shall mean any Person (other than a natural Person) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect as of the date of, and used in, the preparation of the
audited consolidated financial statements of the Company and its Subsidiaries
for the fiscal year ended December 31, 2012, except that, with respect to the
presentation of financial statements required to be furnished hereunder, GAAP
shall mean generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“General Intangible” shall have the meaning assigned to such term in the UCC.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, any governmental department, commission, board,
bureau, agency or instrumentality, or other court or arbitrator, in each case
whether of the United States or foreign) and the National Association of
Insurance Commissioners.

 

“Guarantors” shall mean the collective reference to the guarantors party to the
Guaranty; individually, a “Guarantor”; it being understood and agreed that no
Excluded Subsidiary shall be required to be a Guarantor.

 

“Guaranty” shall mean a Guaranty, in substantially the form of the Existing
Guaranty, by the Guarantors, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any materials, wastes, or substances, defined,
characterized or regulated as hazardous, toxic, pollutant, contaminant,
radioactive or words of similar meaning in or under any Environmental Law,
including without limitation asbestos, Petroleum Products and material
exhibiting the characteristics of ignitability, corrosivity, reactivity or
extraction procedure toxicity, as such terms are defined in connection with
hazardous materials or hazardous wastes or hazardous or toxic substances in any
Environmental Law.

 



28

 

 

“Hedging Contracts” shall mean all Interest Rate Agreements, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices and other financial hedge contracts (including, without
limitation, equity hedge contracts).

 

“IFRS” shall mean International Financial Reporting Standards as issued by the
International Accounting Standards Board (IASB), as in effect from time to time.

 

“Indebtedness” of a Person shall mean (a) indebtedness of such Person for
borrowed money whether short-term or long-term and whether secured or unsecured,
(b) indebtedness of such Person for the deferred purchase price of services or
property, which purchase price (i) is due twelve months or more from the date of
incurrence of the obligation in respect thereof or (ii) customarily or actually
is evidenced by a note or similar written instrument (including, without
limitation, any such indebtedness which is non-recourse to the credit of such
Person but is secured by assets of such Person), (c) Capital Lease Obligations,
(d) obligations of such Person arising under acceptance facilities, (e) the
undrawn face amount of, and unpaid reimbursement obligations and other amounts
owing in respect of, all letters of credit issued for the account of such
Person, (f) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (g) all obligations of such Person upon which
interest charges are customarily paid, (h) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (i) obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any Stock or Stock Equivalents
(with redeemable preferred stock being valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends), (j) all
executory obligations of such Person in respect of Hedging Contracts, (k) all
Indebtedness of the types referred to in clauses (a) through (j) above which is
guaranteed directly or indirectly by such Person and (l) renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any such
indebtedness, obligation or guarantee.

 

“Indentures” shall mean the collective reference to (a) the Senior Notes
Indenture and (b) each instrument, document and agreement delivered in
connection therewith, as each of the foregoing may be amended, supplemented or
otherwise modified from time to time to the extent permitted by Section 11.9.

 

“Initial Appraisals” shall mean the last appraisals delivered under the Existing
Credit Agreement prior to the Closing Date, which shall be provided to the
Lenders hereunder on the Closing Date.

 

“Insolvency” shall mean with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.

 



29

 

 

“Insolvency Proceedings” shall mean (a) any case, proceeding or other action
commenced by the Company or any Material Existing Guarantor (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
wind-up, liquidation, dissolution, composition or other relief with respect to
it or its debts, or (ii) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets; or (b) there shall be commenced against the Company or any Material
Existing Guarantor any such case, proceeding or other action referred to in
clause (a) of this definition which results in the entry of an order for relief
or any such adjudication or appointment remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (c) there shall be commenced
against the Company or any Material Existing Guarantor any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof.

 

“Insolvent” shall pertain to a condition of Insolvency.

 

“Intellectual Property” shall have the meaning assigned to such term (or any
analogous term) in the Pledge and Security Agreement.

 

“Intercreditor Agreement” shall mean an Intercreditor Agreement, substantially
in the form of the Existing Intercreditor Agreement, among the Loan Parties, the
Administrative Agent, the Term Loan Administrative Agent and the Collateral
Agent.

 

“Intercompany Investment” shall have the meaning assigned to such term in
Section 11.8(j).

 

“Interest Expense” shall mean, for any period, the amount which, in conformity
with GAAP, would be set forth opposite the caption “interest expense” (or any
like caption) on a consolidated income statement of the Company and its
Subsidiaries for such period.

 

“Interest Payment Date” shall mean:

 

(a)          as to any Alternate Base Rate Loan, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such Alternate Base Rate Loan is made or Eurodollar Loans are converted to
Alternate Base Rate Loans;

 

(b)          as to any Local Rate Loan which does not have an Interest Period,
the last day of each calendar month, commencing on the first of such days to
occur after such Local Rate Loan is made or Eurocurrency Loans are converted
into Local Rate Loans;

 

(c)          as to any Local Rate Loan, Eurocurrency Loan and Eurodollar Loan
with an Interest Period of three (3) months or less, the last day of the
Interest Period with respect thereto;

 



30

 

 

(d)          as to any Local Rate Loan, Eurocurrency Loan and Eurodollar Loan
with an Interest Period of more than three (3) months, the last day of each
March, June, September and December occurring during such Interest Period,
commencing on the first such day to occur after the commencement of such
Interest Period, and the last day of such Interest Period;

 

(e)          as to any Acceptance, the last Business Day of the calendar week in
which such Acceptance matures (or such earlier date as the relevant Local
Fronting Lender may elect);

 

(f)          as to any Eurodollar Loan or any Term Loan, the date of any
repayment or prepayment made in respect thereof; and

 

(g)          in any event, each of the last day of the Commitment Period and the
Multi-Currency Termination Date.

 

“Interest Period” shall mean, (a) initially, with respect to any Eurodollar Loan
or Eurocurrency Loan or (to the extent customary with respect to loans in the
relevant Denomination Currency) any Local Rate Loan, the period commencing on
the borrowing date or the initial date of conversion with respect to such Loan
and ending one (1), two (2), three (3) or six (6) months or, if available to all
applicable Lenders, twelve (12) months thereafter (or, if approved by the
Administrative Agent and available to all applicable Lenders, any period shorter
than one (1) month) as selected by the relevant Borrower in a notice of
borrowing or conversion, as the case may be, as provided herein and (b)
thereafter, each period commencing on the last day of the immediately preceding
Interest Period applicable to such Loan and ending one (1), two (2), three (3)
or six (6) months or, if available to all applicable Lenders, twelve (12) months
thereafter (or, if approved by the Administrative Agent and available to all
applicable Lenders, any period shorter than one (1) month), in any such case as
selected by the relevant Borrower in accordance with the provisions of Section
7.7; provided, however, that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)          any Interest Period relating to a Eurodollar Loan or a Eurocurrency
Loan would otherwise end on a day which is not a Working Day, such Interest
Period shall be extended to the next succeeding Working Day, unless the result
of such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Working Day;

 

(ii)         no Interest Period relating to any Loan shall be selected that
would extend beyond the Multi-Currency Termination Date; and

 

(iii)        if any Interest Period relating to a Eurodollar Loan or a
Eurocurrency Loan begins on the last Working Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period), such Interest Period shall end on the last
Working Day of a calendar month.

 

“Interest Rate Agreement” shall mean any interest rate swap, option, cap, collar
or insurance or any other agreement or arrangement with any Lender or Term Loan
Lender (or any Affiliate thereof) or any other bank or financial institution
which is designed to manage exposure to fluctuations in interest rates
(including without limitation any such agreement or arrangement providing for
swaps of fixed rates to floating rates), and any renewals thereof or
substitutions therefor.

 



31

 

 

“Inventory” shall have the meaning assigned to such term in the UCC.

 

“Investment” shall have the meaning assigned to such term in Section 11.8.

 

“Investment Consideration” shall mean, with respect to any Investment in any
Person or Permitted Joint Venture, the sum (without duplication) of:

 

(a)          the aggregate of the purchase prices paid by the Company and its
Subsidiaries for such Investment;

 

(b)          the aggregate amount of the Indebtedness of such Persons or
Permitted Joint Ventures, as the case may be, incurred, paid or assumed by the
Company and its Subsidiaries in connection with such Investment; and

 

(c)          in the case of Investments in Permitted Joint Ventures, (i) the
aggregate of the amount invested in such Investments (net of any loans or
extensions of credit to the extent that they have been repaid and net of any
contributions of Surplus Assets) in such Permitted Joint Ventures made by the
Company and its Subsidiaries and (ii) the aggregate amount of Contingent
Obligations of the Company and its Subsidiaries then outstanding on account of
Indebtedness of such Permitted Joint Ventures.

 

“Irvington Property” shall mean that certain real property located at 196 Coit
Street, Irvington, New Jersey.

 

“Issuing Lender” shall mean each Lender or affiliate of a Lender that (a) is
listed on the signature pages hereof as an “Issuing Lender” or (b) hereafter
becomes an Issuing Lender with the approval (not to be unreasonably withheld) of
the Administrative Agent and the Company by agreeing pursuant to an agreement
with and in form and substance reasonably satisfactory to the Administrative
Agent and the Company to be bound by the terms hereof applicable to Issuing
Lenders.

 

“Joint Bookrunners” shall mean Citigroup Global Markets Inc. and any other
Person designated as a Joint Bookrunner pursuant to the terms of the Commitment
Letter.

 

“Joint Lead Arrangers” shall mean Citigroup Global Markets Inc. and any other
Person designated as a Joint Lead Arranger pursuant to the terms of the
Commitment Letter.

 

“judgment currency” shall have the meaning assigned to such term Section 14.9.

 

“Land” of any Person shall mean all of those plots, pieces or parcels of land
now owned, leased or hereafter acquired or leased (including, in respect of the
Loan Parties, as reflected in the most recent financial statements delivered
pursuant to Section 10.1) by such Person.

 

“Landlord Waiver” shall mean a letter in form and substance reasonably
acceptable to the Administrative Agent and executed by a landlord in respect of
Inventory or Equipment of the Company or any Subsidiary Guarantor located at any
leased premises of the Company or such Subsidiary Guarantor pursuant to which
such landlord, among other things, waives or subordinates on terms and
conditions reasonably acceptable to the Administrative Agent any Lien such
landlord may have in respect of such Inventory or Equipment.

 



32

 

 

“L/C Fee Payment Date” shall mean the last day of each March, June, September
and December and, in any event, the last day of the Commitment Period and the
Multi-Currency Termination Date.

 

“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
aggregate amount of Undrawn L/C Obligations then outstanding and (b) the
aggregate amount of then unreimbursed L/C Reimbursement Obligations.

 

“L/C Participants” shall mean, with respect to any Letter of Credit, the
collective reference to all the Multi-Currency Lenders, other than the Issuing
Lender with respect to such Letter of Credit (or, to the extent that the Issuing
Lender is an affiliate of a Multi-Currency Lender, such Multi-Currency Lender).

 

“L/C Reimbursement Obligations” shall mean the obligation of the Company to
reimburse the Issuing Lenders pursuant to Section 5.4 for amounts drawn under
Letters of Credit.

 

“Lender” shall mean a Multi-Currency Lender, a Swing Line Lender or a Local
Fronting Lender, as the context shall require; collectively, the “Lenders”.

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by any Governmental Authority.

 

“Letter of Credit” shall have the meaning assigned to such term in Section
5.1(a).

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other) or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, (a) any conditional sale or other title
retention agreement, (b) any financing lease having substantially the same
economic effect as any of the foregoing, (c) the filing of any financing
statement under the UCC (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing and (d) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities (other
than, in the case of capital stock of an issuer other than any Subsidiary of the
Company, pursuant to normal settlement terms)).

 

“Liquidity Amount” shall mean the difference equal to (a) the Borrowing Base in
effect as of such date (based on the Borrowing Base Certificate most recently
delivered to the Administrative Agent pursuant to Section 10.17 and after giving
effect to any Eligibility Reserve or Designated Eligible Obligations Reserve in
effect at such time, whether or not reflected on such Borrowing Base
Certificate) minus (b) the sum of (i) the Aggregate Outstanding Multi-Currency
Extensions of Credit on such date and (ii) any Availability Reserve in effect on
such date.

 



33

 

 

“Liquidity Event Period” shall mean any period (a) beginning on the first date
on which the Liquidity Amount is less than $20,000,000 and (b) ending on the
first date on which the Liquidity Amount shall have been equal to or greater
than $20,000,000 for thirty (30) consecutive days.

 

“Loan” shall mean a Revolving Credit Loan, a Swing Line Loan, a Local Loan or an
Acceptance, as the context shall require; collectively, the “Loans”.

 

“Loan Documents” shall mean this Agreement, the Notes, the Drafts, the
Applications, the Affiliate Subordination Letters, the Security Documents and
each certificate, agreement or document executed by a Loan Party and delivered
to any Agent or any Lender in connection with or pursuant to any of the
foregoing; each, a “Loan Document”.

 

“Loan Party” shall mean each Borrower and each Guarantor.

 

“Local Borrower” shall mean the Company or a Local Borrowing Subsidiary, as the
context shall require; collectively, the “Local Borrowers”.

 

“Local Borrowing Subsidiary” shall mean each Subsidiary of the Company listed
under the heading “Name of Borrower and Address for Notices” on Schedule III (as
such Schedule III may be or may be deemed to be amended, supplemented or
otherwise modified from time to time) and each other Subsidiary of the Company
which is designated as a “Local Borrowing Subsidiary” in accordance with the
provisions of Section 6.5; provided, however, that, in each case in which there
is more than one (1) Subsidiary of the Company listed for any jurisdiction under
the heading “Local Borrowing Subsidiaries,” the term “Local Borrowing
Subsidiary” shall be the collective reference to such Subsidiaries.

 

“Local Borrowing Subsidiary Joinder Agreement” shall mean a Local Borrowing
Subsidiary Joinder Agreement, substantially in the form of Exhibit O-1, executed
and delivered by a duly authorized officer of each Subsidiary of the Company
which has been designated as a “Local Borrowing Subsidiary” pursuant to Section
6.5.

 

“local court” shall have the meaning assigned to such term in Section 14.13(a).

 

“Local Fronting Lender” shall mean, with respect to a particular jurisdiction
listed on Schedule III (as such Schedule III may be, or may be deemed to be,
amended, supplemented or otherwise modified from time to time), the affiliate of
the Administrative Agent from time to time set forth opposite such jurisdiction
thereon or, if no affiliate of the Administrative Agent accepts such designation
with respect to a particular jurisdiction or if an affiliate of the
Administrative Agent resigns or is removed as the Local Fronting Lender with
respect to a particular jurisdiction, such Multi-Currency Lender designated by
the Company and reasonably acceptable to the Administrative Agent.

 



34

 

 

“Local Fronting Lender Joinder Agreement” shall mean a Local Fronting Lender
Joinder Agreement, substantially in the form of Exhibit O-2.

 

“Local Loan” and “Local Loans” shall have the meanings assigned to such terms in
Section 6.1; provided, however, that the term “Local Loans” shall, to the extent
utilized directly or indirectly in the Security Documents, be deemed to include
any Acceptances outstanding under this Agreement.

 

“Local Outstandings” shall mean, at any date with respect to any Local Fronting
Lender, the sum of (a) the aggregate principal amount then outstanding of Local
Loans made by such Local Fronting Lender in Dollars, (b) the Equivalent in
Dollars of 105% of the aggregate principal amount then outstanding of Local
Loans made by such Local Fronting Lender in the relevant Denomination Currency
and (c) the Equivalent in Dollars of 105% of the aggregate undiscounted face
amount then outstanding of the Acceptances created by such Local Fronting
Lender.

 

“Local Rate” shall mean, with respect to:

 

(a)          any Local Loan in a Denomination Currency, the rate of interest
from time to time publicly announced by the relevant Local Fronting Lender as
its base rate (or its equivalent thereof) for loans denominated in such
Denomination Currency at the principal lending office of such Local Fronting
Lender in the local jurisdiction for such Denomination Currency (or such other
rate as may be mutually agreed between the relevant Borrower and such Local
Fronting Lender as reflecting the Cost of Funds to such Local Fronting Lender
for the Local Loans to which such rate is applicable); provided, however, that,
with respect to any Local Loans advanced by way of overdrafts, the “Local Rate”
shall be the rate from time to time agreed upon between the relevant Local
Borrower and the relevant Local Fronting Lender; and

 

(b)          any Acceptance, the rate from time to time agreed upon between the
relevant Local Borrower and the relevant Local Fronting Lender.

 

“Local Rate Loan” shall mean each Local Loan hereunder at such time as it is
made and/or being maintained at a rate of interest based upon the Local Rate for
the relevant Denomination Currency; provided, however, that (other than any
Local Loans made on the Closing Date) no Local Loan shall be made or maintained
as a Local Rate Loan unless either (a) the Local Fronting Lender with respect
thereto so agrees (in its sole discretion) or (b) the right of the relevant
Borrower to obtain Eurocurrency Loans has been suspended pursuant to Sections
6.7, 7.8 or 7.9.

 

“M&F” shall mean MacAndrews & Forbes Inc., a Delaware corporation, formerly
known as MacAndrews & Forbes Holdings Inc.

 

“M&FG” shall mean MacAndrews & Forbes Group, Incorporated, a Delaware
corporation.

 

“M&FH” shall mean MacAndrews & Forbes Holdings Inc., a Delaware corporation,
formerly known as Mafco Holdings Inc.

 

“Major Default” means any of the following: (a) an Insolvency Proceeding has
occurred and is continuing, (b) any actual (or assertion in writing by the
Company or any Material Existing Guarantor of) invalidity of any Loan Document,
(c) it being unlawful for the Company or any Material Existing Guarantor to
perform their obligations under the Loan Documents or (d) any Specified
Representation, immediately before giving effect to the Colomer Acquisition,
shall be untrue or incorrect in any material respect.

 



35

 

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, condition (financial or otherwise), operations, performance or
properties of (i) Revlon or (ii) the Company and its Subsidiaries (including the
Acquired Business) taken as a whole, (b) the ability of the Company and its
Subsidiaries taken as a whole to perform the obligations of the Company under
the Loan Documents or (c) the rights and remedies, taken as a whole, available
to any Agent, any Local Fronting Lender and/or the Lenders under any Loan
Document.

 

“Material Existing Guarantor” shall have the meaning assigned to such term in
Section 9.1(a)(ii).

 

“Maximum Availability” shall mean, at any time, (a) the lesser of (i) the
Aggregate Commitment in effect at such time and (ii) the Borrowing Base at such
time (based on the Borrowing Base Certificate most recently delivered to the
Administrative Agent pursuant to Section 10.17, after giving effect to any
Eligibility Reserve or Designated Eligible Obligations Reserve in effect at such
time, whether or not reflected on such Borrowing Base Certificate), minus (b)
the aggregate amount of any Availability Reserve in effect at such time.

 

“Maximum Sublimit” of any Local Fronting Lender shall mean the amount of Dollars
set forth opposite the name of such Local Fronting Lender under the heading
“Maximum Sublimit” on Schedule III (as such Schedule III may be or may be deemed
to be, amended, supplemented or otherwise modified from time to time).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. (or any successor thereto).

 

“Mortgage Supporting Documents” shall mean, with respect to a Mortgage for a
parcel of Real Property, each of the following:

 

(a)          (i) evidence in form and substance reasonably satisfactory to the
Administrative Agent that the recording of counterparts of such Mortgage in the
recording offices specified in such Mortgage will create a valid and enforceable
first priority Lien on property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties (or in favor of such other trustee
as may be required or desired under local law) subject only to (A) Customary
Permitted Liens, (B) Liens securing the Designated Eligible Obligations as
provided for in the Intercreditor Agreement and (C) such other Liens as the
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Mortgage is to be recorded in form and substance
and from counsel reasonably satisfactory to the Administrative Agent;

 



36

 

 

(b)          (i) a mortgagee’s title policy (or policies) or marked-up
unconditional binder (or binders) for such insurance (or other evidence
reasonably acceptable to the Administrative Agent proving ownership thereof)
(“Mortgagee’s Title Insurance Policy”), dated a date reasonably satisfactory to
the Administrative Agent, which shall (A) be in an amount not less than 125% of
Mortgage Value of such parcel of Real Property, (B) be issued at ordinary rates,
(C) insure that the Lien granted pursuant to the Mortgage insured thereby
creates a valid first priority Lien on such parcel of Real Property free and
clear of all defects and encumbrances, except for Customary Permitted Liens,
Liens securing the Term Loan Payment Obligations and Designated Eligible
Obligations as provided for in the Intercreditor Agreement and such Liens,
defects and encumbrances as may be approved by the Administrative Agent, (D)
name the Collateral Agent for the benefit of the Secured Parties as the insured
thereunder, (E) be in the form of ALTA Loan Policy - 1992 (or such local
equivalent thereof as is reasonably satisfactory to the Administrative Agent),
(F) contain a waiver of creditors’ rights, a comprehensive lender’s endorsement
and such other endorsements as the Administrative Agent shall reasonably require
(including, but not limited to, a revolving credit endorsement and a floating
rate endorsement), (G) be issued by Chicago Title Insurance Company, First
American Title Insurance Company, Lawyers Title Insurance Corporation or any
other title company reasonably satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers) and (H)
be otherwise in form and substance reasonably satisfactory to the Designated
Term Loan Administrative Agent and (ii) a copy of all documents referred to, or
listed as exceptions to title, in such title policy (or policies), in each case
in form and substance reasonably satisfactory to the Administrative Agent;

 

(c)          maps or plats of an as-built survey of such parcel of Real Property
certified to and received by (in a manner reasonably satisfactory to each of
them) the Administrative Agent and the title insurance company issuing the
Mortgagee’s Title Insurance Policy for such Mortgage, dated a date reasonably
satisfactory to the Administrative Agent and such title insurance company, by an
independent professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and such title insurance company, which maps or plats and
the surveys on which they are based shall be made in form and substance
reasonably satisfactory to the Administrative Agent;

 

(d)          evidence in form and substance reasonably satisfactory to the
Administrative Agent that all premiums in respect of each Mortgagee’s Title
Insurance Policy, all recording fees and stamp, documentary, intangible or
mortgage recording taxes, if any, in connection with the Mortgage have been
paid;

 

(e)          a Phase I environmental report with respect to such parcel of Real
Property in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(f)          such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent reasonably deems necessary or appropriate to create,
register or otherwise perfect, maintain, evidence the existence, substance, form
or validity of, or enforce a valid and enforceable first priority Lien on such
parcel of Real Property in favor of the Collateral Agent for the benefit of the
Secured Parties (or in favor of such other trustee as may be required or desired
under local law) subject only to (A) Customary Permitted Liens, (B) Liens
securing the Designated Eligible Obligations as provided for in the
Intercreditor Agreement and (C) such other Liens as the Administrative Agent may
reasonably approve.

 

“Mortgage Value” shall mean, with respect to any parcel of Eligible Real
Property, the lesser of (a) the Equivalent in Dollars of the maximum stated
amount secured by the Lien on such parcel of Eligible Real Property granted in
favor of the Collateral Agent pursuant to the relevant Mortgage and (b) the
Equivalent in Dollars of the value of such parcel of Eligible Real Property set
forth in the most recent Appraisal delivered with respect thereto to the
Administrative Agent.

 



37

 

 

“Mortgaged Properties” shall mean the real property and improvements encumbered
by the Mortgages; provided, however, that the Irvington Property shall not be
deemed to be a Mortgaged Property.

 

“Mortgagee’s Title Insurance Policy” shall have the meaning specified in the
definition of Mortgage Supporting Documents.

 

“Mortgages” shall mean the collective reference to any fee mortgage (including
the Oxford Mortgage) or the deed of trust, as the case may be, to be made
pursuant to Section 10.15 by the fee owner of the Mortgaged Properties, in
substantially the form of Exhibit G, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time; individually, a
“Mortgage”.

 

“Multi-Currency Collateral” shall have the meaning specified in the
Intercreditor Agreement.

 

“Multi-Currency Commitment” of any Multi-Currency Lender at any date shall mean
the obligation of such Multi-Currency Lender at such date to (a) make Revolving
Credit Loans to the Company, (b) participate in Letters of Credit issued on
behalf of the Company (net of participating interests held by L/C Participants,
in the case of Letters of Credit issued by such Multi-Currency Lender), (c)
participate in Swing Line Loans made to the Company and (d) participate in Local
Loans and Acceptances made to the Local Borrowers, in an aggregate principal
and/or face amount at any one time outstanding not to exceed the amount set
forth opposite such Multi-Currency Lender’s name on Schedule II (as amended to
reflect each Assignment and Acceptance executed by such Multi-Currency Lender),
as such amount may be reduced from time to time pursuant to this Agreement, and
each additional commitment by such Multi-Currency Lender that is included as
part of any Facility Increase; collectively, as to all such Multi-Currency
Lenders, the “Multi-Currency Commitments”.

 

“Multi-Currency Facility” shall mean the Multi-Currency Commitments and the
provisions herein related to the Revolving Credit Loans, Swing Line Loans,
Letters of Credit, Local Loans and Acceptances.

 

“Multi-Currency Lender” shall mean, at any date, each Person which holds a
Multi-Currency Commitment.

 

“Multi-Currency Loans” shall mean the collective reference to the Revolving
Credit Loans, the Swing Line Loans and the Local Loans.

 

“Multi-Currency Termination Date” shall mean the earliest of (a) the Stated
Multi-Currency Termination Date and (b) the date on which the Payment
Obligations become due and payable pursuant to Section 12.1.

 

“Multiemployer Plan” shall mean a Plan (other than a welfare plan as defined in
Section 3(1) of ERISA) which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 



38

 

 

“Net Orderly Liquidation Percentage” shall mean with regard to any class of
Eligible Inventory, 85% of the net orderly liquidation value percentage of cost
specified for such class of Eligible Inventory in the most recent Appraisal of
such class of Inventory of the applicable Loan Party.

 

“Net Orderly Liquidation Value” shall mean with regard to any Eligible
Equipment, the net orderly liquidation value of such Eligible Equipment, as
determined by reference to the most recent Appraisal of such Equipment of the
applicable Loan Party.

 

“Net Proceeds” shall mean, with respect to any Net Proceeds Event of any Person,
(a) the gross cash consideration, and all cash proceeds of non-cash
consideration (including, without limitation, any such cash proceeds in the
nature of principal and interest payments on account of promissory notes or
similar obligations), received by such Person in connection with such Net
Proceeds Event, minus (b) the sum, without duplication, of:

 

(i)          any taxes which are paid, actually currently payable or estimated
in good faith by the Company to become payable to any state, local or foreign
taxing authority and are directly attributable to such Net Proceeds Event;

 

(ii)         any federal taxes which are directly attributable to any Net
Proceeds Event of such Person or any of its Subsidiaries;

 

(iii)        the amount of fees and commissions (including reasonable investment
banking fees), legal, title and recording tax expenses and other costs and
expenses directly incident to such Net Proceeds Event which are paid or payable
by such Person and its Subsidiaries, other than fees and commissions (including,
without limitation, management consulting and financial services fees) paid or
payable to Affiliates of such Person (or officers or employees of such Person or
any Affiliate of such Person);

 

(iv)        the amount of liabilities (other than intercompany liabilities or
liabilities owing to any Affiliate of such Person), if any, which are required
to be repaid at the time or as a result of such Net Proceeds Event out of the
proceeds thereof; and

 

(v)         with respect to any event described in clause (b) of the definition
of “Net Proceeds Event,” the Reinvestment Amount applicable thereto.

 

“Net Proceeds Event” shall mean:

 

(a)          the incurrence by Revlon, the Company or any of the Company’s
Recourse Subsidiaries of any Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to Section 11.2); and

 

(b)          with respect to the Company and any Subsidiary Guarantor, the sale,
lease, transfer (by merger or otherwise) or other disposition (including as a
result of a Property Loss Event but other than (i) in the ordinary course of
business, (ii) in respect of intellectual property licenses entered into in the
ordinary course of business and (iii) dispositions made pursuant to Section
11.6(n)) by the Company or such Subsidiary Guarantor of any interest in any real
or personal, tangible or intangible, property (including, without limitation,
the Stock or Stock Equivalents of any Subsidiary of the Company) of the Company
or such Subsidiary Guarantor to any Person (other than to the Company or any of
its Subsidiaries or any Permitted Joint Venture pursuant to Section 11.6(c), (e)
or (o)).

 



39

 

 

“Non-Convertible Capital Stock” shall mean, with respect to any Person, any
Capital Stock of such Person, other than any Redeemable Stock or Exchangeable
Stock.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning assigned to such term in Section
7.12(a).

 

“Non-Funding Lender” shall have the meaning assigned to such term in Section
7.15(b).

 

“Non-Recourse Indebtedness” shall mean Indebtedness or that portion of
Indebtedness as to which neither the Company nor its Recourse Subsidiaries (a)
provide credit support (including any undertaking, agreement or instrument which
would constitute Indebtedness), (b) is directly or indirectly liable or (c)
constitute the lender.

 

“Non-Recourse Subsidiary” shall mean any Subsidiary of the Company that is
designated, after the date hereof, by a resolution of the board of directors of
the Company as a Non-Recourse Subsidiary, but only to the extent that, such
Subsidiary: (a) has no Indebtedness other than Non-Recourse Indebtedness; (b) is
not party to any agreement, contract, arrangement or understanding with the
Company or any Recourse Subsidiary unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Recourse Subsidiary than those that might be obtained at the time such
transaction is entered into from Persons who are not Affiliates of the Parent or
the Company; (c) is a Person with respect to which neither the Parent, the
Company nor any of the Recourse Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Capital Stock or warrants, options or
other rights to acquire Capital Stock or (y) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and (d) does not guarantee or otherwise provide
credit support after the time of such designation for any Indebtedness of the
Company or any of its Recourse Subsidiaries, in the case of clauses (a), (b) and
(c), except to the extent permitted by Article XI. If, at any time, any
Non-Recourse Subsidiary would fail to meet the foregoing requirements as a
Non-Recourse Subsidiary, it shall thereafter cease to be a Non-Recourse
Subsidiary for purposes hereof. Subject to the foregoing, the Company may at any
time designate any Non-Recourse Subsidiary to be a Recourse Subsidiary or any
Recourse Subsidiary to be a Non-Recourse Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default would be
in existence following such designation, (ii) any designation of a Non-Recourse
Subsidiary as a Recourse Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Recourse Subsidiary of any outstanding Indebtedness of such
Non-Recourse Subsidiary and (iii) any designation of a Recourse Subsidiary as a
Non-Recourse Subsidiary shall be deemed to be an Investment in a Non-Recourse
Subsidiary for purposes of Section 11.8 in an amount equal to the fair market
value of the Subsidiary so designated; provided that the Company may
subsequently redesignate any such Non-Recourse Subsidiary as a Recourse
Subsidiary so long as the Company does not subsequently re-designate such
Recourse Subsidiary as a Non-Recourse Subsidiary for a period of the succeeding
four fiscal quarters.

 



40

 



 

“Non-Voting Stock” shall have the meaning assigned to such term in Section
10.11(b).

 

“Note” shall have the meaning assigned to such term in Section 3.2(c).

 

“Notice of Actionable Default” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 

“Notice of Borrowing” shall have the meaning assigned to such term in Section
3.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning assigned to such
term in Section 7.7(a).

 

“Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 10.2(b).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Oxford Mortgage” shall mean the Mortgage in favor of the Collateral Agent, for
the benefit of the Multi-Currency Secured Parties (as defined in the Pledge and
Security Agreement), on the Real Property owned by the Company which is located
in Oxford, North Carolina, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Parent” shall have the meaning assigned to such term in Section 10.8.

 

“Participant Register” shall have the meaning assigned to such term in Section
14.6(g).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, that is the direct or
indirect parent of such Lender, and/or any Person owning, beneficially or of
record, directly or indirectly, a majority of the Stock of such Lender.

 

“Patent” shall have the meaning assigned to such term in the Pledge and Security
Agreement.

 

“Patriot Act” shall have the meaning assigned to such term in Section 8.25.

 

41

 

 

“Payment Obligations” shall mean the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and L/C
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company or any Local Borrowing Subsidiary, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Company
and each Local Borrowing Subsidiary to the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or the Letters of Credit, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, reasonable and documented costs,
reasonable and documented expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent or to
any Lender or Issuing Lender that are required to be paid by the Company
pursuant hereto) or otherwise.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean the purchase by the Company or any of its
Subsidiaries of all or substantially all of the assets or at least a majority of
the stock (other than directors’ qualifying shares) of one or more Persons, or
of all or substantially all of the assets which comprise any business unit of
any such person, if such purchase or acquisition complies with the following
criteria:

 

(a)          no Default or Event of Default shall then exist or would exist
after giving effect thereto; provided, however, that with respect to a proposed
acquisition pursuant to an executed acquisition agreement, at the option of the
Company, the determination of whether a Default or Event of Default shall be
made solely at the time of the execution of the acquisition agreement related to
such Permitted Acquisition;

 

(b)          after giving effect to the consummation of such purchase and to the
incurrence of any Indebtedness associated therewith, the Company shall be in pro
forma compliance with Section 11.1 (if then applicable) as of the last day of
the most recent four fiscal quarters with respect to which financial statements
shall have been delivered pursuant to Section 9.1(k) or Section 10.1, and the
Company shall have delivered to the Administrative Agent such financial
information as the Administrative Agent shall reasonably request to demonstrate
such pro forma compliance; provided, however, that with respect to a proposed
acquisition pursuant to an executed acquisition agreement, at the option of the
Company, the determination as to pro forma compliance with Section 11.1 (if then
applicable) shall be made solely as of the last day of the most recent four (4)
fiscal quarters with respect to which financial statements shall have been
delivered pursuant to Section 9.1(k) or Section 10.1 that has ended prior to the
time of the execution of the acquisition agreement related to such Permitted
Acquisition; and

 

(c)          the Person or business unit purchased shall be in a Permitted
Business.

 

provided, further, that notwithstanding the foregoing the Colomer Acquisition
shall constitute a “Permitted Acquisition” for all purposes hereunder and shall
not be subject to the foregoing criteria.

 

“Permitted Amendment” shall have the meaning assigned to such term in Section
14.1(e).

 

42

 

 

“Permitted Business” means any business that is reasonably related, ancillary or
complementary to the businesses of the Company and the Recourse Subsidiaries of
the Company on the date hereof or other business that is a reasonable extension
or expansion of such businesses.

 

“Permitted Cure Security” means equity securities of the Company issued to
Revlon (a) having no mandatory redemption, repurchase, repayment or similar
requirements prior to the date which occurs six (6) months after the Stated
Multi-Currency Termination Date and (b) that are not convertible into or
exchangeable for (i) debt securities or (ii) any equity securities that have
mandatory redemption, repurchase, repayment or similar requirements prior to the
date which occurs six (6) months after the Stated Multi-Currency Termination
Date and, in each case, upon which any required dividends or distributions shall
be payable in additional shares of such security only.

 

“Permitted Intercompany Transfers” shall mean any of the following:

 

(a)          merger or consolidation of any Subsidiary of the Company with or
into the Company; provided, however, that the Company shall be the continuing or
surviving corporation;

 

(b)          merger or consolidation of any Subsidiary of the Company with or
into any one or more wholly-owned Subsidiaries (or to any Person which, after
giving effect to such merger or consolidation and to any other concurrent merger
or consolidation involving the Company or any of its Subsidiaries that is
permitted under Section 11.5, is a wholly-owned Subsidiary); provided, however,
that (A) if such merger or consolidation involves a Subsidiary Guarantor and a
Subsidiary of the Company that is not a Subsidiary Guarantor, such Subsidiary
Guarantor shall be the continuing or surviving corporation or, if such
Subsidiary Guarantor shall not be the continuing or surviving corporation, the
continuing or surviving corporation shall become a Subsidiary Guarantor (prior
to or concurrently with the consummation of such merger or consolidation) and
(B) if such merger or consolidation involves a Recourse Subsidiary and a
Non-Recourse Subsidiary, such Recourse Subsidiary shall be the continuing or
surviving corporation or, if such Recourse Subsidiary shall not be the
continuing or surviving corporation, the continuing or surviving corporation
shall become a Recourse Subsidiary (prior to or concurrently with the
consummation of such merger or consolidation);

 

(c)          (i) any liquidation and distribution by any Subsidiary of the
Company of its assets to the Company or to any one or more Subsidiary Guarantors
(or to any Person which, simultaneously with such transaction and after giving
effect to such liquidation and distribution and to any other concurrent
liquidation and distribution involving any of the Company’s Subsidiaries that is
permitted under Section 11.5, shall become a Subsidiary Guarantor and the
Company shall comply with Sections 10.10, 10.11 and 10.12 to the extent required
thereby), (ii) any liquidation and distribution by any Subsidiary of the Company
that is not a Subsidiary Guarantor to any Wholly Owned Recourse Subsidiary that
is not a Subsidiary Guarantor or (iii) any liquidation and distribution by any
Non-Recourse Subsidiary to any other Non-Recourse Subsidiary;

 

(d)          any sale, lease, assignment, transfer or any other disposition by
the Company of, in one transaction or a series of related transactions, all or
any part of its business or assets to any Subsidiary Guarantor;

 

43

 

 

(e)          any sale, lease, assignment, transfer or any other disposition by
any Subsidiary of, in one transaction or a series of related transactions, all
or any part of its business or assets (i) to the Company, (ii) if such
Subsidiary is a Subsidiary Guarantor, to any other Subsidiary Guarantor, (iii)
if such Subsidiary is not a Subsidiary Guarantor, to any Wholly Owned Recourse
Subsidiary or (iv) if such Subsidiary is a Non-Recourse Subsidiary, to any other
Non-Recourse Subsidiary; or

 

(f)          the sale, lease, assignment, transfer or other disposal by the
Company or any of its Subsidiaries of any Disposition Assets (including, without
limitation, capital stock constituting Disposition Assets) to the Company or any
of its Recourse Subsidiaries or the merger or consolidation or liquidation with
or into the Company or any of its Recourse Subsidiaries of any Subsidiary of the
Company listed on Schedule 8.13(b) as being scheduled for dissolution,
liquidation or merger; provided, however, that the Company or a Recourse
Subsidiary not listed on Schedule 8.13(b) as being scheduled for dissolution,
liquidation or merger shall be the ultimate continuing or surviving corporation;

 

provided, however, that, after giving effect to any such Permitted Intercompany
Transfer pursuant to clauses (a) through (f) above, the Collateral Agent shall
maintain a security interest in any property so transferred in which it had a
security interest prior to such Permitted Intercompany Transfer with the same
priority as prior to such Permitted Intercompany Transfer.

 

“Permitted Joint Venture” shall mean a joint venture arrangement (whether
structured as a corporation, partnership or other contractual relationship)
between the Company or any of its Subsidiaries, on the one hand, and a third
party, on the other hand, the primary business of which joint venture is a
Permitted Business.

 

“Permitted Junior Liens” shall mean Liens on Collateral that rank (a) with
respect to the Multi-Currency Collateral, junior to the Liens securing the
Payment Obligations and the Term Loan Payment Obligations (or, if and to the
extent permitted by the Term Loan Agreement, pari passu with the Liens securing
the Term Loan Payment Obligations, but in either case junior to the Liens
securing the Payment Obligations) and (b) with respect to the Term Loan
Collateral, (i) junior to the Liens securing the Term Loan Payment Obligations
and (ii) pari passu with or junior to the Liens securing the Payment
Obligations, in each case, in accordance with the terms of the Intercreditor
Agreement or such other or supplemental intercreditor agreement in a form
reasonably acceptable to the Administrative Agent) (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, an
“Additional Intercreditor Agreement”). For the avoidance of doubt, it is
understood that the ranking of any such Liens relative to the Liens securing the
Payment Obligations may be different than the ranking of such Liens relative to
the Liens securing the Term Loan Payment Obligations so long as the requirements
of the preceding sentence are satisfied.

 

44

 

 

“Permitted Refinancing” shall mean any refinancing of any Indebtedness in whole
or in part; provided, however, that (a) the primary obligor with respect to any
such refinancing Indebtedness shall be the same as the primary obligor on the
Indebtedness being refinanced and any contingent obligor of such refinancing
Indebtedness was or would have been required to be a contingent obligor of the
Indebtedness being refinanced (except to the extent that such primary obligor
and/or contingent obligor may be substituted by a new primary obligor or
contingent obligor, as the case may be, which has no material assets other than
assets which, immediately prior to such substitution, constituted the assets of
the original primary obligor and/or contingent obligor), (b) except in the case
of Indebtedness permitted under Section 11.2 (o) or (s), (i) the aggregate
principal amount minus the aggregate amount of any underwriting discounts and
original issue discount with respect thereto (provided, that the amount that may
be so deducted in respect of original issue discount for purposes of this
definition shall not exceed an amount equal to 5% of the face amount of
Indebtedness being refinanced) shall not exceed (ii) the sum of (1) the
principal amount of the Indebtedness being refinanced plus (2) any premium and
accrued but unpaid interest actually paid thereon in connection with such
refinancing plus (3) reasonable costs and expenses (including any fees paid for
consents required thereby) incurred in connection with such refinancing, (c) (i)
in the case of Indebtedness permitted under Section 11.2(b), (i), (q) or (r),
the stated maturity of such refinancing Indebtedness shall be later than the
Stated Multi-Currency Termination Date and (ii) the weighted average life to
maturity of such refinancing Indebtedness shall be not less than the weighted
average life to maturity of the Indebtedness being refinanced, (d) the interest
rate applicable to such refinancing Indebtedness (taking account of any original
issue discount) shall not be less favorable to the obligor than it would obtain
in an arm’s length transaction with a Person that is not an Affiliate thereof
and shall be based upon the prevailing market conditions at the time of such
refinancing, (e) with respect to each issue of refinancing Indebtedness in
excess of $5,000,000 (or, with respect to any other currency, the Equivalent
thereof) in the aggregate, the covenants, defaults and similar provisions
applicable to such refinancing Indebtedness or obligations shall not be any more
restrictive, taken as a whole, than the provisions contained in and otherwise
consistent with market terms of agreements governing comparable Indebtedness of
similar companies at the time of such refinancing and do not violate any other
provisions of this Agreement; provided, however, that, in the case of clause (d)
above and this clause (e), a certificate of a Responsible Officer delivered to
the Administrative Agent with reasonable prior notice before the incurrence of
such refinancing Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the requirement thereunder shall be
conclusive evidence that such terms and conditions satisfy such requirements,
(f) the subordination terms, if any, of such refinancing Indebtedness are no
less favorable to the Lenders than those that were applicable to the
Indebtedness being refinanced and (g) (i) any Liens securing such refinancing
Indebtedness shall be limited to the assets or property that secured or would
have secured the Indebtedness being refinanced without any change in the class
or category of assets or property subject to such Lien and (ii) to the extent
the Liens securing the Indebtedness being refinanced is subject to the
Intercreditor Agreement or an Additional Intercreditor Agreement (or any other
or supplemental intercreditor agreement as may have been permitted or required
under the Loan Documents), the Liens securing such refinancing Indebtedness
shall be subject to the terms of the Intercreditor Agreement or an Additional
Intercreditor Agreement (or other or supplemental intercreditor agreement) on
terms no less favorable to the Lenders, taken as a whole.

 

“Person” shall mean an individual, a partnership, a corporation, a business
trust, a joint stock company, a limited liability company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Petroleum Products” shall mean gasoline, diesel fuel, motor oil, waste or used
oil, heating oil, kerosene and any other petroleum products, including crude oil
or any fraction thereof.

 

45

 

 

“Plan” shall mean at any particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Company or a Commonly Controlled
Entity is (or, if such plan was terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Pledge and Security Agreement” shall mean a Pledge and Security Agreement, in
substantially the form of the Existing Pledge and Security Agreement, by the
Company and each other Guarantor in favor of the Collateral Agent, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Pledged Debt Instruments” shall have the meaning assigned to such term (or any
analogous term) in the Pledge and Security Agreement.

 

“Pledged Stock” shall have the meaning assigned to such term (or any analogous
term) in the Pledge and Security Agreement.

 

“Potential Defaulting Lender” means, at any time, a Lender (a) as to which the
Administrative Agent has notified the Company that an event of the kind referred
to in the definition of “Lender Insolvency Event” has occurred and is continuing
in respect of any Subsidiary of such Lender, (b) as to which the Administrative
Agent has in good faith determined and notified the Company that such Lender or
its Parent Company or a Subsidiary thereof has not complied with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, or (c) that has, or whose Parent Company has,
a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency. Any determination that a Lender is a Potential
Defaulting Lender under any of clauses (a) through (c) above will be made by the
Administrative Agent in its sole discretion acting in good faith.

 

“Potential Withdrawal Liability” shall have the meaning assigned to such term in
Section 8.8.

 

“Pounds” shall mean pounds sterling in lawful currency of the United Kingdom.

 

“Prior Tax Sharing Agreement” shall mean the Tax Sharing Agreement entered into
as of June 24, 1992, as amended and restated prior to the Closing Date, among
the Company and certain of its Subsidiaries, Revlon, Revlon Holdings and M&FH.

 

“Proceeds” shall have the meaning assigned to such term in the UCC.

 

“Pro Forma Financial Statements” shall have the meaning specified in
Section 9.1(j).

 

“Property Loss Event” shall mean (a) any loss of or damage to property of the
Company or any of its Subsidiaries or (b) any taking of property of the Company
or any of its Subsidiaries.

 

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion exercised reasonably, deems necessary or desirable to
preserve or protect the Multi-Currency Collateral or any portion thereof or to
enhance the likelihood, or maximize the amount, of repayment of the Payment
Obligations of the Multi-Currency Lenders; provided, however, that the aggregate
principal amount of such Protective Advances shall not exceed the lesser of
$10,000,000 and the aggregate amount of the unused Multi-Currency Commitments.

 

46

 

 

“Purchase Amount” shall have the meaning assigned to such term in Section 7.16.

 

“Qualified Affiliate Indebtedness” means unsecured Indebtedness that is
subordinated in right of payment, on terms no less favorable to the Lenders than
the subordination provisions of the Existing Subordinated Loan, to the Payment
Obligations and is issued by the Company to a Parent or an Affiliate of a Parent
in an aggregate principal amount at any time outstanding not to exceed
$75,000,000. For the avoidance of doubt, the Existing Subordinated Loan is not
included in the term “Qualified Affiliate Indebtedness” but is separately
permitted hereunder.

 

“Real Property” of any Person shall mean the Land of such Person, together with
the right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

 

“Receivables and Related Assets” means obligations arising from a sale of
merchandise, goods or insurance, or the rendering of services which have been
completed, together with (a) all interest in any goods, merchandise or insurance
(including returned goods or merchandise) relating to any sale giving rise to
such obligations; (b) all other security interests or Liens and property subject
thereto from time to time purporting to secure payment of such obligations,
whether pursuant to the contract related to such obligations or otherwise,
together with all financing statements describing any collateral securing such
obligations; (c) all rights to payment of any interest or finance charges and
other obligations related thereto; (d) all supporting obligations, including but
not limited to, all guaranties, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
obligations whether pursuant to the contract related to such obligations or
otherwise; (e) all contracts, chattel paper, instruments and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such obligations; (f) any other property and
assets that in accordance with market requirements at the time thereof are sold,
transferred or pledged pursuant to receivables conduit securitization
transactions and (g) collections and proceeds with respect to the foregoing, in
each case, excluding the Capital Stock of any Receivables Subsidiary.

 

47

 

 

“Receivables Facility” shall mean one or more receivables financing facilities,
as amended, supplemented, modified, extended, renewed, restated, amended and
restated, refunded, replaced or refinanced from time to time, the Indebtedness
of which is non-recourse (except for representations, warranties, covenants and
indemnities made in connection with such facilities that the Company has
determined in good faith to be customary in financings similar to a Receivables
Facility, including those relating to servicing of the assets of a Receivables
Subsidiary and those relating to any obligation of the Company or any Recourse
Subsidiary of the Company to repurchase the assets it sold thereunder as a
result of a breach of a representation, warranty or covenant or otherwise) to
the Company and its Recourse Subsidiaries pursuant to which the Company or any
Recourse Subsidiary of the Company sells or transfers its Receivables and
Related Assets to either (x) a Person that is not a Recourse Subsidiary or (y) a
Receivables Subsidiary that in turn sells or transfers its accounts receivable,
payment intangibles and related assets to a Person that is not a Recourse
Subsidiary.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Recourse
Subsidiary of the Company in connection with, any Receivables Facility.

 

“Receivables Subsidiary” means any subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

 

“Recourse Subsidiary” means any Subsidiary of the Company which is not a
Non-Recourse Subsidiary.

 

“Redeemable Stock” means any Capital Stock that by its terms or otherwise is
required to be redeemed on or prior to the date that is ninety-one (91) days
after the Stated Multi-Currency Termination Date or is redeemable at the option
of the holder thereof at any time on or prior to the date that is ninety-one
(91) days after the Stated Multi-Currency Termination Date; provided, however,
that only the portion of the Capital Stock which so matures or is so mandatorily
redeemable or is so redeemable at the option of the holder thereof prior to such
date, shall be deemed to be Redeemable Stock; provided, further, however, that
any Capital Stock that would constitute Redeemable Stock solely because the
holders thereof have the right to require the Company or a Recourse Subsidiary
of the Company to repurchase such Capital Stock upon the occurrence of a change
of control or asset sale shall not constitute Redeemable Stock if the terms of
such Capital Stock provide that the Company and the Recourse Subsidiaries may
not repurchase or redeem any such Capital Stock (and all such securities into
which it is convertible or for which it is exchangeable) pursuant to such
provision prior to compliance by the Company with the provisions of this
Agreement described in Section 11.6 and such repurchase or redemption complies
with Section 11.7.

 

“refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, defease or retire, or to issue
Indebtedness in exchange or replacement for, such Indebtedness. “refinanced” and
“refinancing” shall have correlative meanings.

 

“Refunded Swing Line Loans” shall have the meaning assigned to such term in
Section 4.1(c).

 

“Register” shall have the meaning assigned to such term in Section 14.6(c).

 

48

 

 

“Reinvestment Amount” shall mean, with respect to any event described in clause
(b) of the definition of “Net Proceeds Event,” the amount that is applied or
intended by the Company in good faith to acquire assets useful in the Permitted
Business or, in the case of any Property Loss Event, to repair, restore or
replace the property subject to the applicable Property Loss Event; provided,
however, that (a) no Default or Event of Default has occurred and is continuing
and (b) the Company delivers a certificate of a Responsible Officer to the
Administrative Agent stating that an amount equal to such proceeds is expected
to be used within three hundred and sixty-five (365) days following the date of
receipt of such proceeds to acquire assets useful in the Permitted Business or,
in the case of any Property Loss Event, to repair, restore or replace the
property subject to the applicable Property Loss Event; provided, further, that
any such amount that is not used for such purpose shall become “Net Proceeds”
(x) at the end of such three hundred and sixty-five (365) day period or (y) if
the Company (directly or through one of its Subsidiaries) enters into a legally
binding commitment to acquire such assets or to repair, restore or replace such
property, as applicable, within such three hundred and sixty-five (365) day
period, five hundred and forty-five (545) days after the date of receipt of such
proceeds.

 

“Related Fund” shall mean any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Release” shall mean, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Material into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

 

“Remedial Action” shall mean all actions required to (a) clean up, remove, treat
or in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Hazardous Material does not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

 

“Reorganization” shall mean with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30-day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders” at any date shall mean the Multi-Currency Lenders having more
than 50% of the Aggregate Commitment then in effect or, after the Multi-Currency
Termination Date, 50% of the Aggregate Actual Outstanding Multi-Currency
Extensions of Credit then outstanding; provided, however, that for purposes of
determining “Required Lenders,” Swing Line Loans shall be deemed to be held
ratably by the Multi-Currency Lenders and not by the Swing Line Lender;
provided, further, that a Defaulting Lender shall not be included in the
calculation of “Required Lenders” pursuant to Section 14.1(d).

 

49

 

 

“Requirement of Law” for any Person shall mean the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its material property or to which such Person or any
of its material property is subject.

 

“Resale Transaction” shall mean the sale, transfer or other disposition by the
Company or any of its Subsidiaries of any asset acquired by it after the date
hereof pursuant to an Investment or Permitted Acquisition; provided, however,
that, within three hundred and sixty-five (365) days following the consummation
of such Investment or Permitted Acquisition, the Administrative Agent receives
written notice from the Company identifying such asset (with reasonable
specificity) and stating that such asset is being held for disposition in a
Resale Transaction.

 

“Responsible Officer” shall mean any officer at the level of Vice President or
higher of the relevant Person or, with respect to financial matters, the Chief
Financial Officer, Treasurer, Controller or any other officer in the Treasury
Department at the level of Vice President or higher of the relevant Person.

 

“Restricted Payment” shall mean (a) any payment by the Company of a dividend
(except dividends or distributions payable solely in its Non-Convertible Capital
Stock or in options, warrants or other rights to purchase its Non-Convertible
Capital Stock) or distribution on, or any payment by the Company or any of its
Subsidiaries on account of the purchase, redemption or retirement of, or any
other distribution on, any Stock or Stock Equivalents of the Company (including
any such payment or distribution in cash or in property or obligations of the
Company or any of its Subsidiaries), (b) any payment by the Company or any of
its Subsidiaries to any Affiliate of the Company pursuant to the Prior Tax
Sharing Agreement or (c) any payment by the Company or any of its Subsidiaries
of principal or interest in respect of amounts from time to time outstanding
under any Capital Contribution Note; provided, however, that any amounts paid
from time to time to Revlon (including, without limitation, payments to Revlon
pursuant to the Company Tax Sharing Agreement) to finance the actual payment by
Revlon of expenses and obligations incurred by Revlon to Persons other than
Affiliates of Revlon (or officers or employees of any such Affiliate) shall not
be “Restricted Payments” to the extent that such expenses and obligations, if
they had been incurred by the Company, would not have been prohibited hereunder
and were incurred by Revlon without violating the provisions of Section 12.1(p).

 

“REV Holdings” shall mean REV Holdings LLC, a Delaware limited liability
company.

 

“Revlon” shall mean Revlon, Inc., a Delaware corporation and the immediate
Parent of the Company.

 

“Revlon Holdings” shall mean Revlon Holdings LLC, a Delaware limited liability
company.

 

“Revolving Credit Loan” and “Revolving Credit Loans” shall have the meanings
assigned to such terms in Section 3.1(a).

 

“ROP” shall have the meaning assigned to such term in Section 12.1(g).

 

50

 

 

“RPH” shall mean Revlon Professional Holding Company LLC, a Delaware limited
liability company.

 

“S&P” shall mean Standard & Poor’s Rating Services (and any successor thereto).

 

“Secured Obligations” shall mean, collectively (i) in the case of the Company,
the Payment Obligations and Term Loan Payment Obligations of the Company,
(ii) in the case of each Loan Party, the obligations of each Loan Party under
(A) the Loan Documents to which it is a party and (B) the Term Loan Documents to
which it is a party and (iii) the Designated Eligible Obligations.

 

“Secured Parties” shall mean, collectively, the Lenders, the Issuing Lenders,
the Administrative Agent, the Term Loan Lenders, the Term Loan Administrative
Agent, the Collateral Agent and any other holder of any Secured Obligation.

 

“Securities Account” shall have the meaning assigned to such term in the UCC.

 

“Securities Account Control Agreement” shall have the meaning specified in the
Pledge and Security Agreement.

 

“Securities Intermediary” shall have the meaning assigned to such term in the
UCC.

 

“Security Documents” shall mean the Intercreditor Agreement, the Guaranty, the
Pledge and Security Agreement, the Mortgages and all other security documents
hereafter delivered to the Administrative Agent granting a security interest in
any asset or assets of any Loan Party to secure the Payment Obligations of any
Borrower hereunder, under the Notes and/or under any Draft and any other Secured
Obligations, or to secure any guarantee of any such Payment Obligations and
other Secured Obligations.

 

“Senior Notes Indenture” shall mean the collective reference to (a) the
Indenture, dated as of February 8, 2013, between the Company and U.S. Bank Trust
National Association, relating to the Existing Senior Notes and any additional
notes issued hereafter thereunder and (b) each instrument, document and
agreement delivered in connection therewith, as each of the foregoing has been
amended and supplemented through the date hereof and may be further amended,
supplemented or otherwise modified from time to time to the extent permitted by
Section 11.9.

 

“Senior Secured Debt” shall mean, at any date, (a) the aggregate principal
amount of any secured Indebtedness of the Company and its Subsidiaries described
in clauses (a), (b), (c), (d), (e) (to the extent of any reimbursement
obligation that is unpaid) and (f) in the definition of “Indebtedness” at such
date and all Indebtedness of the types referred to in this definition which is
guaranteed directly or indirectly by the Company or any of its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, other than (i) any
Indebtedness, including letters of credit, secured solely by cash collateral to
the extent permitted hereunder and (ii) the aggregate principal amount then
outstanding of the Multi-Currency Loans, L/C Obligations and Acceptances minus
(b) the amount of all cash and Cash Equivalents that would, in conformity with
GAAP, be included in “total current assets” (or like caption) on a consolidated
balance sheet of the Company and its Subsidiaries at such time in excess of
$20,000,000 (less (i) the aggregate principal amount then outstanding of the
Multi-Currency Loans and (ii) any amount that constitutes a Cure Amount or a
Term Loan Cure Amount).

 

51

 

 

“Senior Secured Leverage Ratio” shall mean, for any period, the amount equal to
the ratio of (a) Senior Secured Debt on the last day of such period to (b)
EBITDA of the Company and its Subsidiaries for the period of four consecutive
fiscal quarters ended on the last day of such period.

 

“Significant Trademark” shall mean each Trademark of the Company and its
Domestic Subsidiaries on the Closing Date that is a “Significant Trademark”
under (and as defined in) the Existing Credit Agreement and each other Trademark
from time to time which, in either case, is of such a nature that the Company or
its Subsidiaries in accordance with its ordinary business practice then in
effect would file an application for trademark registration in the United States
Patent and Trademark Office.

 

“Single Employer Plan” shall mean any Plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA.

 

“Specified Dispositions” shall mean the sale, transfer or other disposition of
(a) the Stock of Subsidiaries constituting Disposition Assets, (b) assets of any
Subsidiary constituting a Disposition Asset, (c) any assets (including, without
limitation, Stock) directly relating to the brands constituting Disposition
Assets and (d) any other asset which constitutes a Disposition Asset.

 

“Specified Representations” means the representations and warranties made by the
Company or any Material Existing Guarantor, solely with respect to the Company
and such Material Existing Guarantor and not with respect to the Acquired
Business or any other Subsidiary, in or pursuant to Sections 8.1, 8.2, 8.3,
8.11, 8.12, 8.22, 8.23, 8.24 and 8.25.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

 

“Standby Letter of Credit” shall have the meaning assigned to such term in
Section 5.1(a).

 

“Stated Multi-Currency Termination Date” shall mean the date that is the fifth
(5th) anniversary of the Closing Date.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

52

 

 

“Stockholders Agreement” shall mean the Stockholders Agreement dated February
20, 2004 by and between Revlon and Fidelity Management & Research Co., as
amended through the date hereof and as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Subsidiary” of any Person shall mean a corporation or other entity of which an
aggregate of more than 50% of the shares of Stock or Stock Equivalents having
ordinary voting power (other than Stock or Stock Equivalents having such power
only by reason of the happening of a contingency) to elect the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned or controlled, directly or indirectly, by such Person or one or more
Subsidiaries of such Person; provided, however, that, (a) unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company, but shall
exclude RPH (unless and until the Company elects to make RPH a Subsidiary), and
(b) unless otherwise qualified, all references to a “wholly-owned Subsidiary” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company of
which the Company directly or indirectly owns all of the capital stock or other
equity interests (other than directors’ qualifying shares).

 

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Company.

 

“Supermajority Multi-Currency Lenders” at any date shall mean the Multi-Currency
Lenders having more than 66-2/3% of the Aggregate Commitment then in effect or,
after the Multi-Currency Termination Date, 66-2/3% of the Aggregate Actual
Outstanding Multi-Currency Extensions of Credit then outstanding; provided,
however, that for purposes of determining “Supermajority Multi-Currency
Lenders,” Swing Line Loans shall be deemed to be held ratably by the
Multi-Currency Lenders and not by the Swing Line Lender; provided, further, that
a Non-Funding Lender shall not be included in the calculation of “Supermajority
Multi-Currency Lenders”; provided, further, that a Defaulting Lenders shall not
be included in the calculation of “Supermajority Multi-Currency Lenders.”

 

“Surplus Assets” shall mean personal property of the Company and its
Subsidiaries which has been used in the business of the Company and its
Subsidiaries for not less than one year and which is sufficiently immaterial to
the conduct of the business of the Company and its Subsidiaries that the
contribution thereof to any Permitted Joint Venture would not result in the
acquisition by the Company or any of its Subsidiaries of a substantially similar
item of personal property during the period of one year following the date of
such contribution.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act

 

“Swing Line Lender” shall mean Citibank or any other Multi-Currency Lender that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Company, to act as the Swing Line Lender hereunder,
in each case, in its capacity as the Swing Line Lender hereunder.

 

“Swing Line Loan Request” shall have the meaning assigned to such term in
Section 4.1(a).

 

53

 

 

“Swing Line Loans” shall have the meaning assigned to such term in
Section 4.1(a).

 

“Syndicated Lender” shall mean each Lender, other than the Local Fronting
Lenders (acting in their respective capacities as such); collectively, the
“Syndicated Lenders”.

 

“Syndicated Loan” shall mean a Revolving Credit Loan or a Swing Line Loan, as
the context shall require; collectively, the “Syndicated Loans”.

 

“Synthetic Purchase Agreement” shall mean any agreement pursuant to which the
Company or any of its Subsidiaries is or may become obligated to make (a) any
payment in connection with the purchase by any third party from a Person other
than the Company or any of its Subsidiaries of any Stock or Stock Equivalents of
the Company or any of its Subsidiaries or any Indebtedness referred to in
Section 11.9 (other than in connection with any such payment which the Company
or any of its Subsidiaries would be permitted to make pursuant to Section 11.7
or 11.9, as applicable) or (b) any payment (except as otherwise expressly
permitted by Section 11.7 or 11.9), the amount of which is determined by
reference to the price or value at any time of any such Stock, Stock Equivalents
or Indebtedness; provided, however, that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Company or any of its Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“Target Operating Day” shall mean any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).

 

“Taxable Lender” shall have the meaning assigned to such term in
Section 7.12(e).

 

“Term Loan Administrative Agent” shall mean Citicorp USA, Inc. or Citibank, as
applicable, in its capacity as the administrative agent under the Term Loan
Agreement, and any successor thereto.

 

“Term Loan Agreement” shall mean (a) (i) the Term Loan Agreement, dated as of
the Effective Date, among the Company, the lenders party thereto, the Term Loan
Administrative Agent, the Collateral Agent and the other parties thereto, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time or (ii) if the commitments under the credit agreement
described in clause (a)(i) above are permanently terminated pursuant to Section
2.1(a) thereof on or before the Closing Date, the Existing Term Loan Agreement,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, and (b) if there is a refinancing of the Term Loans
in accordance with Section 11.2(s), the agreement providing for such refinancing
Indebtedness, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Term Loan Collateral” shall have the meaning specified in the Intercreditor
Agreement.

 

54

 

 

“Term Loan Cure Amount” shall mean the “Cure Amount” under and as defined in the
Term Loan Agreement.

 

“Term Loan Eligible Obligations” shall have the meaning specified in the
Intercreditor Agreement.

 

“Term Loan Guaranty” shall mean the “Guaranty” under and as defined in the Term
Loan Agreement.

 

“Term Loan Lenders” shall mean the “Lenders” or equivalent term under and as
defined in any Term Loan Agreement.

 

“Term Loan Documents” shall mean the “Loan Documents” under and as defined in
the Term Loan Agreement.

 

“Term Loan Payment Obligations” shall mean the “Payment Obligations” under and
as defined in the Term Loan Agreement.

 

“Term Loans” shall mean the “Loans” or equivalent term under and as defined in
any Term Loan Agreement.

 

“Termination Date” shall mean the earlier of (a) the date that is six (6) months
and thirteen (13) Business Days after the Effective Date and (b) the date that
the Acquisition Agreement is terminated.

 

“Total Debt” shall mean, at any date, (a) the aggregate principal amount of any
Indebtedness of the Company and its Subsidiaries described in clauses (a), (b),
(c), (d), (e) (to the extent of any reimbursement obligation that is unpaid) and
(f) in the definition of “Indebtedness” at such date and all Indebtedness of the
types referred to in this definition which is guaranteed directly or indirectly
by the Company or any of its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, other than (i) any Indebtedness, including letters of
credit, secured solely by cash collateral to the extent permitted hereunder and
(ii) the aggregate principal amount then outstanding of the Payment Obligations,
minus (b) the amount of all cash and Cash Equivalents that would, in conformity
with GAAP, be included in “total current assets” (or like caption) on a
consolidated balance sheet of the Company and its Subsidiaries at such time in
excess of $20,000,000 (less (i) the aggregate principal amount then outstanding
of the Loans and (ii) any amount that constitutes a Cure Amount or a Term Loan
Cure Amount).

 

“Total Leverage Ratio” shall mean, for any period, the amount equal to the ratio
of (a) Total Debt on the last day of such period to (b) EBITDA of the Company
and its Subsidiaries for the period of four consecutive fiscal quarters ended on
the last day of such period.

 

“Trademark” shall have the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Tranche” shall mean the collective reference to Eurodollar Loans or
Eurocurrency Loans, the Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Eurodollar
Loans or Eurocurrency Loans, as the case may be, shall originally have been made
on the same day).

 

55

 

 

“Transferee” shall mean any Eligible Assignee, Special Purpose Vehicle and
participant to which Sections 14.6(a), 14.6(f) and 14.6(g), respectively, apply.

 

“UCC” shall have the meaning specified in the Pledge and Security Agreement.

 

“Unaudited Financial Statements” shall mean a collective reference to the
Unaudited Financial Statements of the Acquired Business and the Unaudited
Financial Statements of the Company.

 

“Unaudited Financial Statements of the Acquired Business” shall have the meaning
specified in Section 9.1(l).

 

“Unaudited Financial Statements of the Company” shall have the meaning specified
in Section 9.1(k).

 

“Undrawn L/C Obligations” shall mean the portion, if any, of the Payment
Obligations constituting the contingent obligation of the Company to reimburse
each Issuing Lender in respect of the then undrawn and unexpired portions of the
Letters of Credit issued by such Issuing Lender pursuant to Section 5.4.

 

“Unfunded Pension Amount” shall have the meaning assigned to such term in
Section 8.8.

 

“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.

 

“United States” shall mean any state of the United States of America and the
District of Columbia.

 

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
or International Standard Practices ISP 98 (1998), International Chamber of
Commerce Publication No. 590, as appropriate, in either case, as the same may be
amended from time to time.

 

“Unpledged International Property” shall mean (a) the portion (if any) of the
Stock of each first-tier Foreign Subsidiary and Foreign Non-Recourse Subsidiary
of the Company or any Subsidiary Guarantor which is not pledged to the
Collateral Agent pursuant to the Pledge and Security Agreement and (b) any
patents, trademarks and copyrights of the Foreign Subsidiaries of the Company.

 

“Updated Appraisal” shall mean each appraisal (other than the Initial
Appraisals) that is conducted after the Closing Date pursuant to Section 10.15
or 10.17(b) for purpose of determining the Borrowing Base, in form and substance
reasonably satisfactory to the Administrative Agent and performed by an
appraiser that is reasonably satisfactory to the Administrative Agent.

 

56

 

 

“U.S. Dollar Equivalent” shall mean with respect to any monetary amount in a
currency other than Dollars, at any time for determination thereof, the amount
of Dollars obtained by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as published in The Wall Street Journal in the
“Exchange Rates” column under the heading “Currency Trading” (or, if such
currency is not quoted in The Wall Street Journal on such day, such other source
as shall be reasonably selected by the Administrative Agent) on the date two (2)
Business Days prior to such determination. Except as described in Section 14.9,
whenever it is necessary to determine whether the Company has complied with any
covenant in this Agreement or a Default has occurred and an amount is expressed
in a currency other than Dollars, such amount will be treated as the U.S. Dollar
Equivalent determined as of the date such amount is initially determined in such
currency.

 

“Voting Stock” shall have the meaning assigned to such term in Section 10.11(b).

 

“Wholly Owned Recourse Subsidiary” shall mean a Recourse Subsidiary of the
Company, all of the Capital Stock of which (other than (a) directors’ qualifying
shares, (b) shares held by nominees to the extent applicable Requirement of Law
may require multiple shareholders and (c) minority interests of five percent
(5%) or less held by local Persons to the extent applicable Requirement of Law
may require (or required at the time such shares were issued) local
shareholders) is owned by (i) the Company, (ii) the Company and one or more
Wholly Owned Recourse Subsidiaries or (iii) one or more Wholly Owned Recourse
Subsidiaries.

 

“Working Capital” shall mean, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

 

“Working Day” shall mean any Business Day other than a Business Day on which
commercial banks in London, England are authorized or required by law to close;
provided, however, that when such term is used for the purpose of determining
the date on which the Eurocurrency Base Rate is determined for any loan
denominated in euro for any Interest Period therefor and for purposes of
determining the first and last day of any such Interest Period, references to
Working Days shall be deemed to be references to Target Operating Days.

 

Section 1.2           Other Definitional Provisions. (a) All terms defined in
this Agreement shall have the defined meanings when used in the Notes, the
Security Documents, any other Loan Document or any certificate or other document
made or delivered pursuant hereto or thereto unless otherwise defined therein.

 

(b)          As used herein, in the Notes, in the Security Documents, in the
other Loan Documents and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1 to the extent not defined, shall
have the respective meanings assigned to them under GAAP. To the extent that the
definitions of accounting terms herein are inconsistent with the meanings of
such terms under GAAP, the definitions contained herein shall control.

 

57

 

 

(c)          If any change in the accounting principles used in the preparation
of the financial statements referred to in Section 10.1 is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Company with the agreement of the Company’s accountants and results in a change
in any of the calculations required by Article XI (including Section 11.1 and
the calculation of the Consolidated Fixed Charge Coverage Ratio, the First Lien
Secured Leverage Ratio, the Senior Secured Leverage Ratio and the Total Leverage
Ratio) or the application of any other provision hereunder that would not have
resulted had such accounting change not occurred, the Company or the
Administrative Agent may request that such provisions be amended, whereupon the
Company and the Administrative Agent shall enter into good faith negotiations in
order to amend such provisions, subject to Section 14.1, so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants or other provisions by the Company shall be substantially the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Article XI (including with Section 11.1 and the
calculation of the Consolidated Fixed Charge Coverage Ratio, the First Lien
Secured Leverage Ratio, the Senior Secured Leverage Ratio and the Total Leverage
Ratio) or other provision hereunder shall be given effect until such provisions
are amended to reflect such changes in GAAP.

 

(d)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement, the Notes, any Security Documents or any
other Loan Document shall refer to this Agreement, such Note, such Security
Document or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement, such Note, such Security Document or
such other Loan Document, as the case may be; and Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement, unless otherwise
specified. The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods.

 

ARTICLE II

[RESERVED]

 

ARTICLE III

AMOUNT AND TERMS OF REVOLVING CREDIT FACILITY

 

Section 3.1           Revolving Credit Commitments. (a) Subject to the terms and
conditions of this Agreement, each Multi-Currency Lender severally agrees to
make loans in Dollars to the Company (individually, a “Revolving Credit Loan”;
collectively, the “Revolving Credit Loans”) under the Aggregate Commitment from
time to time during the Commitment Period in an aggregate principal amount at
any one time outstanding not to exceed such Multi-Currency Lender’s Commitment
Percentage of the Aggregate Commitment; provided, however, that at no time
(after giving effect to the making of such Revolving Credit Loans and the use of
the proceeds thereof) may the Aggregate Outstanding Multi-Currency Extensions of
Credit exceed the Maximum Availability. During the Commitment Period, the
Company may use the Aggregate Commitment by borrowing Revolving Credit Loans,
repaying the Revolving Credit Loans in whole or in part and reborrowing, all in
accordance with the terms and conditions hereof. The Company may, upon written
notice to the Administrative Agent, irrevocably terminate all Commitments
hereunder.

 

58

 

 

(b)          The Company shall have the right to send to the Administrative
Agent from time to time after the Closing Date, one or more Facility Increase
Notices to request an increase (each a “Facility Increase”) in the Aggregate
Commitment in a principal amount not to exceed $100,000,000 in the aggregate for
all such Facility Increases; provided, however, that (A) no Facility Increase
shall be requested later than one year prior to the Stated Multi-Currency
Termination Date, and (B) no Facility Increase shall become effective earlier
than ten (10) days after the delivery of the Facility Increase Notice to the
Administrative Agent in respect of such Facility Increase. Nothing in this
Agreement shall be construed to obligate any Lender to negotiate for (whether or
not in good faith), solicit, provide or consent to any increase in the
Multi-Currency Commitments, and any such increase may be subject to changes in
any term herein. The Administrative Agent shall promptly notify each Lender of
the proposed Facility Increase and of the proposed terms and conditions therefor
agreed between the Company and the Administrative Agent. Each such Lender (and
each of their affiliates and Related Funds) may, in its sole discretion, commit
to participate in such Facility Increase by forwarding its commitment to the
Administrative Agent therefor in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall allocate, in its sole
discretion but in amounts not to exceed for each such Lender the commitment
received from such Lender, affiliate or Related Funds, the Multi-Currency
Commitments to be made as part of the Facility Increase to the Lenders from
which it has received such written commitments. If the Administrative Agent does
not receive enough commitments from existing Lenders or their affiliates or
Related Funds, it may, after consultation with the Company, allocate to Eligible
Assignees any excess of the proposed amount of such Facility Increase agreed
with the Company over the aggregate amounts of the commitments received from
existing Lenders. Each Facility Increase shall become effective on a date
proposed by the Company in accordance with Section 3.1(c) (each a “Facility
Increase Date”), which shall be in any case on or after the date of satisfaction
of the conditions precedent set forth in Section 9.3. The Administrative Agent
shall record in the Register all applicable additional information in respect of
the Facility Increase promptly upon its effectiveness and shall notify the
Lenders and the Company, on or before 1:00 P.M. (New York City time) on the day
following the Facility Increase Date of the effectiveness of the Facility
Increase on the Facility Increase Date. On the Facility Increase Date for any
Facility Increase, each Lender or Eligible Assignee participating in such
Facility Increase shall purchase and assume from each existing Multi-Currency
Lender having Revolving Credit Loans and participations in Letters of Credit
outstanding on such Facility Increase Date, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Commitment
Percentage of the new Multi-Currency Commitments (after giving effect to such
Facility Increase), in the aggregate outstanding Revolving Credit Loans and
participations in Letters of Credit, so as to ensure that, on the Facility
Increase Date after giving effect to such Facility Increase, each Multi-Currency
Lender is owed only its Commitment Percentage of the Revolving Credit Loans and
participations in Letters of Credit outstanding on such Facility Increase Date.

 

(c)          In connection with any Facility Increase, the Company shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case, acting reasonably, to
accomplish the purposes of this Section 3.1.

 

Section 3.2           Obligations of the Company. (a) The Company hereby agrees
that each Revolving Credit Loan made by each Multi-Currency Lender to the
Company pursuant hereto shall constitute the promise and obligation of the
Company to pay to such Multi-Currency Lender, at the office of the
Administrative Agent listed in Section 14.2, in Dollars and in immediately
available funds, the aggregate unpaid principal amount of all Revolving Credit
Loans made by such Multi-Currency Lender pursuant to Section 3.1, which amounts
shall be due and payable (whether at maturity or by acceleration) as set forth
in this Agreement and, in any event, on the Multi-Currency Termination Date.

 

59

 

 

(b)          The Company hereby agrees that each Multi-Currency Lender is
authorized to record (i) the date and amount of each Revolving Credit Loan made
by such Multi-Currency Lender pursuant to Section 3.1, (ii) the date of each
interest rate conversion pursuant to Section 7.7 which is applicable to such
Revolving Credit Loan and the principal amount subject thereto, (iii) the date
and amount of each payment or prepayment of principal of and interest with
respect to each Revolving Credit Loan made by the Company to such Multi-Currency
Lender and (iv) in the case of each Revolving Credit Loan which bears interest
at a rate based upon the Eurodollar Rate, the interest rate and Interest Period,
in the books and records of such Multi-Currency Lender and in such manner as is
reasonable and customary for it and a certificate of an officer of such
Multi-Currency Lender, setting forth in reasonable detail the information so
recorded, shall constitute prima facie evidence of the accuracy of the
information so recorded absent manifest error; provided, however, that the
failure to make any such recording or any error in such recording shall not in
any way affect the Payment Obligations of the Company hereunder.

 

(c)          The Company agrees that, upon the request to the Administrative
Agent by any Multi-Currency Lender at any time, the Revolving Credit Loans of
such Multi-Currency Lender shall be evidenced by a promissory note of the
Company, substantially in the form of Exhibit B with appropriate insertions as
to date and principal amount (a “Note”), payable to the order of such
Multi-Currency Lender and representing the obligation of the Company to pay a
principal amount equal to the amount of the Multi-Currency Commitment of such
Multi-Currency Lender or, if less, the aggregate unpaid principal amounts of the
Revolving Credit Loans made by such Multi-Currency Lender, with interest on the
unpaid principal amount thereof from time to time outstanding under such Note as
prescribed in Section 7.5.

 

Section 3.3           Procedure for Borrowing Revolving Credit Loans. (a) The
Company may request a borrowing of Revolving Credit Loans during the Commitment
Period on any Working Day, if the Revolving Credit Loans to be borrowed are
Eurodollar Loans, or on any Business Day, if the Revolving Credit Loans to be
borrowed are Alternate Base Rate Loans, by submitting an irrevocable (other than
in the case of the notices given in respect of the Closing Date which may be
conditioned upon the consummation of the Colomer Acquisition) notice to the
Administrative Agent at least one (1) Business Day prior thereto, which notice
shall be in substantially the form of Exhibit H ( a “Notice of Borrowing”) and
specify (i) the aggregate principal amount to be borrowed (and whether such
amount is the Acquisition Borrowing), (ii) the requested borrowing date (which
in the case of the Acquisition Borrowing shall be the Closing Date), (iii) the
Excess Availability (after giving effect to the proposed borrowing), other than
in the case of the Acquisition Borrowing, (iv) whether the Revolving Credit
Loans to be borrowed are to be Eurodollar Loans or Alternate Base Rate Loans or
a combination thereof and, if a combination, the respective aggregate amount of
each type of borrowing and (v) if the Revolving Credit Loans to be borrowed are
Eurodollar Loans, the length of the Interest Period or Interest Periods
applicable thereto. Any such notice of borrowing must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, three (3) Working
Days prior to the requested borrowing date, in the case of Eurodollar Loans, and
one (1) Business Day prior to the requested borrowing date, in the case of
Alternate Base Rate Loans; provided, however, that if the Swing Line Lender has
resigned, and not yet been replaced pursuant to Section 13.7, the notices of
borrowing with respect to Alternate Base Rate Loans must be received by the
Administrative Agent prior to 11:00 A.M., New York City time on the requested
borrowing date. Each borrowing of Revolving Credit Loans shall, subject to
Section 7.7(g), be in an aggregate principal amount equal to (x) $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (in the case of Eurodollar Loans)
or (y) $2,500,000 (or, if less, the maximum amount which is then available to
the Company pursuant to Section 3.1) or a whole multiple of $500,000 in excess
thereof (in the case of Alternate Base Rate Loans). Upon receipt of any such
notice, the Administrative Agent will promptly notify each Multi-Currency Lender
thereof. Each Multi-Currency Lender will make available to the Administrative
Agent in immediately available funds at the office of the Administrative Agent
specified in Section 14.2 (or at such other location as the Administrative Agent
may direct), by 1:00 P.M., New York City time, on the requested borrowing date,
an amount equal to the Commitment Percentage of such Multi-Currency Lender
multiplied by the aggregate principal amount of the Revolving Credit Loans
requested to be borrowed in Dollars, in funds immediately available to the
Administrative Agent. The proceeds of such Revolving Credit Loans received by
the Administrative Agent hereunder shall promptly be made available to the
Company by the Administrative Agent’s crediting the account of the Company
designated to the Administrative Agent with the aggregate amount actually
received by the Administrative Agent from the Multi-Currency Lenders and in like
funds as received by the Administrative Agent.

 

60

 

 

(b)          The occurrence of any Multi-Currency Lender becoming a Defaulting
Lender shall not relieve any other Multi-Currency Lender of its obligation
hereunder to make its Revolving Credit Loan on such borrowing date, but no
Multi-Currency Lender shall be responsible for the failure of any Defaulting
Lender to make the Revolving Credit Loan or payment required under this
Agreement.

 

Section 3.4           Use of Proceeds of Revolving Credit Loans. Up to $75
million of the proceeds of loans under the Revolving Facility will be available
to the Borrowers on a “certain funds” basis (in accordance with Section 9.4)
(the “Acquisition Borrowing”) to refinance the Existing Revolving Credit
Facility, to finance the Colomer Acquisition and to pay any fees and expenses
relating thereto and this Agreement and the transactions contemplated hereby
(including any original issue discount) and any amendments to the Existing
Credit Facilities in connection therewith (or provide for a reasonable estimate
of such fees and expenses with any balance being available for general corporate
purposes) on the Closing Date. Loans under the Revolving Facility will also be
available on and after the Closing Date and at any time before the final
maturity of the Revolving Credit Facility for general corporate purposes.

 

ARTICLE IV

AMOUNT AND TERMS OF SWING LINE SUB-FACILITY

 

Section 4.1           Swing Line Commitments. (a) Subject to the terms and
conditions hereof, the Swing Line Lender agrees to make swing line loans
(individually, a “Swing Line Loan”; collectively, the “Swing Line Loans”) to the
Company in Dollars under the Aggregate Commitment from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed $30,000,000; provided, however, that at no time (after giving
effect to the making of such Swing Line Loan and the use of the proceeds
thereof) may the Aggregate Outstanding Multi-Currency Extensions of Credit
exceed the Maximum Availability. Amounts borrowed by the Company under this
Section 4.1 may be repaid and, up to but excluding the last day of the
Commitment Period, reborrowed. All Swing Line Loans shall be made as Alternate
Base Rate Loans and shall not be entitled to be converted into Eurodollar Loans.
The Company shall give the Swing Line Lender irrevocable notice, which notice
shall be in substantially the form of Exhibit H-3 (a “Swing Line Loan Request”),
and which notice must be received by the Swing Line Lender prior to 1:00 P.M.,
New York City time, on the requested borrowing date, specifying the amount of
each requested Swing Line Loan. The Swing Line Lender shall not make any Swing
Line Loan in the period commencing on the first Business Day after it receives
written notice from the Administrative Agent or any Multi-Currency Lender that
one or more of the conditions precedent contained in Section 9.2 shall not on
such date be satisfied and ending when such conditions are satisfied. The Swing
Line Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 9.2 have been satisfied
in connection with the making of any Swing Line Loan. The proceeds of each Swing
Line Loan will be made available by the Swing Line Lender to the Company by
crediting the account of the Company designated to the Swing Line Lender with
such proceeds.

 

61

 

 

(b)          The Company hereby agrees that each Swing Line Loan made by the
Swing Line Lender to the Company pursuant to this Section 4.1 shall constitute
the promise and obligation of the Company to pay to such Swing Line Lender, at
the office of the Swing Line Lender listed in Section 14.2, in Dollars and in
immediately available funds, the aggregate unpaid principal amount of all Swing
Line Loans made by such Swing Line Lender pursuant to Section 4.1(a), which
amounts shall be due and payable (whether at maturity or by acceleration) as set
forth in this Agreement and, in any event, on the Multi-Currency Termination
Date. The Company hereby agrees that the Swing Line Lender is authorized to
record (i) the date and amount of each Swing Line Loan made by such Swing Line
Lender pursuant to Section 4.1(a) and (ii) the date and amount of each payment
or prepayment of principal of and interest with respect to each Swing Line Loan
made by the Company to such Swing Line Lender, in the books and records of such
Swing Line Lender and in such manner as is reasonable and customary for it and a
certificate of an officer of such Swing Line Lender, setting forth in reasonable
detail the information so recorded, shall, in the absence of manifest error,
constitute prima facie evidence of the accuracy of the information so recorded;
provided, however, that the failure to make any such recording or any error in
such recording shall not in any way affect the Payment Obligations of the
Company hereunder.

 

(c)          The Swing Line Lender, at any time in its sole and absolute
discretion, may, and (i) at any time as there shall be $25,000,000 in aggregate
principal amount of Swing Line Loans outstanding or (ii) on the last Business
Day of any calendar week shall, on behalf of the Company (which hereby
irrevocably directs the Swing Line Lender to act on its behalf) request each
Multi-Currency Lender to make a Revolving Credit Loan (as an Alternate Base Rate
Loan) in an amount equal to such Multi-Currency Lender’s Commitment Percentage
of the amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given. Unless any of the events described
in paragraph (j) of Section 12.1 shall have occurred (in which event the
procedures of paragraph (d) of this Section 4.1 shall apply) each Multi-Currency
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Line Lender for its own account at the office specified for the Swing Line
Lender in Section 14.2 prior to 1:00 P.M. (New York City time) in funds
immediately available on the Business Day next succeeding the date such notice
is given. The proceeds of such Revolving Credit Loans shall be immediately
applied to repay the Refunded Swing Line Loans. To the extent that any
Multi-Currency Lender fails to make such payment to the Swing Line Lender, on
demand, the Company shall substantially concurrently repay such Multi-Currency
Lender’s ratable share of such Refunded Swing Line Loan.

 

(d)          If, prior to the making of a Revolving Credit Loan pursuant to
paragraph (c) of Section 4.1, one of the events described in paragraph (j) of
Section 12.1 shall have occurred, each Multi-Currency Lender will, on the date
such Revolving Credit Loan was to have been made, purchase an undivided
participating interest in the Refunded Swing Line Loan in an amount equal to its
Commitment Percentage of such Refunded Swing Line Loan. Each Multi-Currency
Lender will immediately transfer to the Swing Line Lender, in immediately
available funds, the amount of its participation.

 

62

 

 

(e)          Whenever, at any time after the Swing Line Lender has received from
any Multi-Currency Lender such Multi-Currency Lender’s participating interest in
a Refunded Swing Line Loan pursuant to clause (d) above, the Swing Line Lender
receives any payment on account thereof, the Swing Line Lender will distribute
to such Multi-Currency Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Multi-Currency Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Multi-Currency Lender will return to the Swing Line Lender any
portion thereof previously distributed by the Swing Line Lender to it in like
funds as such payment is required to be returned by the Swing Line Lender.

 

Section 4.2           Participations. Each Multi-Currency Lender’s obligation to
purchase participating interests pursuant to paragraph (d) of Section 4.1 shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Multi-Currency Lender may have against the
Swing Line Lender, the Company or any other Person for any reason whatsoever;
(b) the occurrence or continuance of an Event of Default; (c) any adverse change
in the condition (financial or otherwise) of the Company or any other Person;
(d) any breach of this Agreement by the Company or any other Multi-Currency
Lender; or (e) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

Section 4.3           Use of Proceeds of Swing Line Loans. The proceeds of the
Swing Line Loans hereunder shall be used by the Company for any purpose for
which the proceeds of Revolving Credit Loans may be used.

 

ARTICLE V

AMOUNT AND TERMS OF LETTER OF CREDIT SUB-FACILITY

 

Section 5.1           Letters of Credit Facility. (a) Subject to the terms and
conditions hereof, each Issuing Lender, in reliance upon the representations and
warranties contained herein and in the other Loan Documents and upon the
agreements of the other Multi-Currency Lenders set forth in Section 5.3(a) and
(b), agrees to issue under the Aggregate Commitment any letter of credit (each,
a “Letter of Credit”) requested to be issued by it and so issued by it for the
account of the Company or for the co-account of any Subsidiary on any Business
Day during the Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, however, that such Issuing Lender shall
have no obligation to issue such Letter of Credit if, after giving effect to
such issuance, (i) the Equivalent in Dollars of the L/C Obligations would exceed
$60,000,000 and (ii) the sum of the Aggregate Outstanding Multi-Currency
Extensions of Credit would exceed the Maximum Availability. Each Letter of
Credit shall (i) be denominated in Dollars or such Denomination Currency
acceptable to the Issuing Lender in its sole discretion, (ii) be either (x) a
standby letter of credit issued to support obligations of the Company or any of
its Subsidiaries, contingent or otherwise, which are of a type for which
Revolving Credit Loans (if the obligations were then due and payable) would be
available (a “Standby Letter of Credit”), or (y) a documentary letter of credit
in respect of the purchase of goods or services by the Company or any of its
Subsidiaries in the ordinary course of business (a “Commercial Letter of
Credit”) and (iii) expire no later than one (1) year from the date of issue, in
the case of Commercial Letters of Credit, and five (5) years from the date of
issue, in the case of Standby Letters of Credit; provided, further, that no
Letter of Credit shall have an expiration date that is later than the Stated
Multi-Currency Termination Date; provided, further, that the Undrawn L/C
Obligations in respect of each outstanding Letter of Credit which expires after
the last day of the Commitment Period shall be Fully Secured from and after such
day.

 

63

 

 

(b)          Each Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.

 

(c)          No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder to the extent that such issuance would conflict with,
or cause such Issuing Lender or any L/C Participant to exceed any limits imposed
by, any applicable Requirement of Law.

 

(d)          No Issuing Lender shall issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from the
Administrative Agent or any Multi-Currency Lender that one or more of the
conditions precedent contained in Section 9.2 or the first proviso in Section
5.1(a) above are not on such date satisfied or duly waived and ending when such
conditions are satisfied or duly waived. No Issuing Lender shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 9.2 have been satisfied in connection with the issuance of any
Letter of Credit.

 

Section 5.2           Procedure for Issuance of Letters of Credit. The Company
shall request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein (with a copy to
the Multi-Currency Administration Agent) an Application therefor, completed to
the reasonable satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender reasonably may
request. Upon receipt of any Application, such Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Company. Such Issuing Lender shall (i) in the case of each Standby
Letter of Credit, notify each L/C Participant and the Administrative Agent
promptly following the request for and following the issuance of the Standby
Letter of Credit and furnish a copy of such Standby Letter of Credit to the
Company and to the Administrative Agent promptly following the issuance thereof
and (ii) in the case of Commercial Letters of Credit, provide to each L/C
Participant and the Administrative Agent, promptly following the end of each
calendar month during which it has issued Commercial Letters of Credit, a
monthly activity report of the Commercial Letters of Credit issued by it during
such month.

 

64

 

 

Section 5.3           L/C Participations. (a) The Issuing Lender with respect to
each Letter of Credit irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase, and
hereby accepts and purchases, from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under each Letter of Credit issued
hereunder and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant unconditionally and irrevocably agrees with such Issuing
Lender that, if a draft is paid under any Letter of Credit issued by it for
which such Issuing Lender is not reimbursed in full by the Company in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Commitment Percentage of the
Equivalent in Dollars of the amount of such draft, or any part thereof, which is
not so reimbursed.

 

(b)          If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 5.3(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit issued by
it is paid to such Issuing Lender within three (3) Business Days after the date
such payment is due, such L/C Participant shall pay to such Issuing Lender on
demand an amount equal to the product of such amount, multiplied by the daily
average Federal Funds Effective Rate, as quoted by such Issuing Lender, during
the period from and including the date such payment is required to the date on
which such payment is immediately available to such Issuing Lender, times a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 5.3(a) is not in fact made
available to such Issuing Lender by such L/C Participant within three (3)
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Revolving Credit Loans that are Alternate Base Rate Loans hereunder. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section 5.3(b) shall be conclusive in
the absence of manifest error.

 

(c)          Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its pro rata share of such payment in accordance with Section
5.3(a), such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Company or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender promptly will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

 

(d)          Notwithstanding anything to the contrary contained in this Section
5.3, the failure of any L/C Participant to make any payment due by it under this
Section 5.3 in a timely manner shall not relieve any other L/C Participant of
its obligation hereunder to make its own payment in a timely manner, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make any payment pursuant to this Section 5.3 owing by such other L/C
Participant on any date.

 

65

 

 

Section 5.4           L/C Reimbursement Obligation of the Company. The Company
agrees to reimburse each Issuing Lender on each date on which such Issuing
Lender notifies the Company of the date and amount of a draft presented under
any Letter of Credit issued and paid by such Issuing Lender for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with such payment. Each
such payment shall be made to the relevant Issuing Lender at its address for
notices specified herein (or, if such Issuing Lender has notified the Company
that such Letter of Credit was issued from a different lending office of such
Issuing Lender at the request of the Company, the lending office from which such
Letter of Credit was issued) in lawful money of the United States or the
applicable Denomination Currency, as the case may be, and in immediately
available funds. Interest shall be payable on any and all amounts remaining
unpaid by the Company under this Section 5.4 from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which would be payable on any outstanding Revolving Credit
Loans that are Alternate Base Rate Loans which were then overdue.

 

Section 5.5           Obligations Absolute. The Company’s obligations under this
Section 5 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Company may have or have had against the relevant Issuing Lender, any
beneficiary of Letter of Credit, any Lender or any other Person. The Company
also agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and the Company’s L/C Reimbursement Obligations under Section
5.4 shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Company and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Company against any beneficiary of such Letter of Credit or any such transferee.
No Issuing Lender shall be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct. The Company agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit issued by such Issuing
Lender or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC, shall be binding on the Company and shall not result in
any liability of such Issuing Lender to the Company.

 

Section 5.6           Letter of Credit Payments. If any draft shall be presented
for payment under any Letter of Credit, the Issuing Lender in respect of such
Letter of Credit shall promptly notify the Company of the date and amount
thereof. The responsibility of such Issuing Lender to the Company in connection
with any draft presented for payment under any Letter of Credit issued by it
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

 

Section 5.7           Application. To the extent that any provision of any
Application or other agreement required by the Issuing Lender related to any
Letter of Credit is inconsistent with the provisions of the other Loan
Documents, the provisions of the other Loan Documents shall apply.

 

Section 5.8           Cash Collateral for Letters of Credit. (a) If the
Administrative Agent or the Required Lenders shall so request when an Event of
Default has occurred and is continuing, the Company shall promptly deposit in a
Cash Collateral Account under the direction of the Administrative Agent the
amount equal to 102% of Equivalent in Dollars of the sum of the aggregate amount
of all Undrawn L/C Obligations (the “Deposit Requirement”). The Company further
agrees that, from and after any such request for cash collateralization, so long
as such Event of Default is continuing, the Company will deposit from time to
time into such Cash Collateral Account any such additional amounts as shall be
necessary to cause the amount on deposit therein to be not less than the amount
of the Deposit Requirement then in effect.

 

66

 

 

(b)          Following the occurrence and during the continuance of any Event of
Default, the Administrative Agent may direct the Collateral Agent to apply
amounts held in the Cash Collateral Account maintained pursuant to paragraph (a)
above to the payment of the Payment Obligations on account of the Letters of
Credit in such order as the Administrative Agent shall elect, with any amounts
remaining on deposit therein after giving effect to such application on account
of the Letters of Credit to be applied pursuant to the Intercreditor Agreement.

 

Section 5.9           Existing Letters of Credit. Schedule 5.9 (Existing Letters
of Credit) (as attached to this Agreement on the Closing Date) contains a
schedule of certain letters of credit issued prior to the Closing Date by
Citibank for the account of any Borrower. On the Closing Date, (i) such letters
of credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto converted to Letters of Credit issued pursuant to
this Section 5.9 for the account of such Borrower and subject to the provisions
hereof, and for this purpose the fees specified in Section 5.4 shall be payable
(in substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Closing Date, (ii) each of the
issuers of such Letters of Credit shall be deemed to be an “Issuing Lender”
hereunder solely for the purpose of maintaining such letters of credit, (iii)
the Equivalent in Dollars of the face amount of such letters of credit shall be
included in the calculation of L/C Obligations and (iv) all liabilities of the
Borrowers with respect to such letters of credit shall constitute Payment
Obligations. No letter of credit converted in accordance with this Section 5.9
shall be amended, extended or renewed without the prior written consent of the
Administrative Agent.

 

ARTICLE VI

AMOUNT AND TERMS OF LOCAL LOAN SUB-FACILITY

 

Section 6.1           Local Loan Commitments. Subject to the terms and
conditions of this Agreement, upon the satisfaction of the conditions set forth
in clause 4 of Schedule 10.16 with respect to the applicable Local Borrower,
each Local Fronting Lender severally agrees to make loans (and, to the extent
provided in Section 6.9, to create Acceptances) under the Aggregate Commitment
in Dollars and in the Denomination Currency set forth opposite its name on
Schedule III (as such Schedule III may be or may be deemed to be, amended,
supplemented or otherwise modified from time to time) to the Company and to the
Local Borrowing Subsidiary for such Denomination Currency from time to time
during the Commitment Period (individually, a “Local Loan”; collectively, the
“Local Loans”); provided, however, that, after giving effect to the making and
the use of proceeds thereof, (i) the aggregate amount of the Local Outstandings
of such Local Fronting Lender shall not exceed the amount equal to its Currency
Sublimit then in effect and (ii) the sum of the Aggregate Outstanding
Multi-Currency Extensions of Credit shall not exceed the Maximum Availability.
The Local Loans made by each Local Fronting Lender generally shall be made by
such Local Fronting Lender from a lending office which is located within the
jurisdiction of its respective Denomination Currency; provided, however, that,
in the event that the Company or the relevant Local Borrowing Subsidiary so
requests and the relevant Local Fronting Lender (in its sole discretion) so
agrees, any Local Loans to be made by such Local Fronting Lender may be made
from a lending office of such Local Fronting Lender which is not located in the
jurisdiction of its Denomination Currency. During the Commitment Period, the
Local Borrowers may use the Aggregate Commitment by borrowing Local Loans and
Acceptances, repaying the Local Loans and Acceptances in whole or in part and
reborrowing, all in accordance with the terms and conditions hereof.

 

67

 

 

Section 6.2           Obligations of Local Borrowers. (a) Each Local Borrower
hereby agrees that each Local Loan made by each Local Fronting Lender to such
Local Borrower pursuant hereto shall constitute the promise and obligation of
such Local Borrower to pay to such Local Fronting Lender, at the office of such
Local Fronting Lender listed on Schedule III (as such Schedule III may be or may
be deemed to be, amended, supplemented or otherwise modified from time to time)
(or, if such Local Fronting Lender has notified such Local Borrower that a Local
Loan was funded by a different lending office of such Local Fronting Lender
pursuant to Section 6.1, the lending office from which such Local Loan was
funded), in lawful money of the Denomination Currency (or, with respect to Local
Loans which are Dollar Loans, in Dollars) and in immediately available funds the
aggregate unpaid principal amount of all Local Loans made by such Local Fronting
Lender pursuant to Section 6.1, which amounts shall be due and payable (whether
at maturity or by acceleration) as set forth in this Agreement and, in any
event, on the Multi-Currency Termination Date. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, (i) no Local
Borrowing Subsidiary organized under the laws of any jurisdiction outside the
United States shall pay or be obligated under any Loan Document to pay any
amounts, including any amounts owing by or on account of any other Loan Party
pursuant to this Agreement or any other Loan Document or in respect of any other
Secured Obligations, other than the Payment Obligations arising from the Local
Loans of such Local Borrowing Subsidiary and (ii) no assets of any Local
Borrowing Subsidiary organized outside of the United States shall be used to pay
or secure obligations of the Company, any other Loan Party or any other Local
Borrowing Subsidiary under any Loan Document or in respect of any other Secured
Obligations.

 

(b)          Each Local Borrower hereby agrees that each Local Fronting Lender
is authorized to record (i) the date, amount and currency of each Local Loan
made by such Local Fronting Lender to such Local Borrower pursuant to Section
6.1, (ii) the date of each interest rate conversion pursuant to Section 7.7
which is applicable to such Local Loan and the principal amount subject thereto,
(iii) the date and amount of each payment or prepayment of principal of and
interest with respect to each Local Loan made by such Local Borrower to such
Local Fronting Lender and (iv) in the case of each Local Loan which bears
interest at a rate based upon the relevant Eurocurrency Rate or Eurodollar Rate
or (if it is customary in the relevant jurisdiction for Local Rate Loans to be
subject to Interest Periods) Local Rate, the interest rate and Interest Period,
in the books and records of such Local Fronting Lender and in such manner as is
reasonable and customary for it and a certificate of an officer of such Local
Fronting Lender, setting forth in reasonable detail the information so recorded,
shall constitute prima facie evidence of the accuracy of the information so
recorded in the absence of manifest error; provided, however, that the failure
to make any such recording or any error in such recording shall not in any way
affect the Payment Obligations of the relevant Local Borrower hereunder.

 

68

 

 

Section 6.3           Procedure for Borrowing Local Loans. Each Local Borrower
may request a borrowing of Local Loans under the Aggregate Commitment in Dollars
or in the relevant Denomination Currency from the applicable Local Fronting
Lender during the Commitment Period on any Working Day, if the Local Loans to be
borrowed are Eurodollar Loans or Eurocurrency Loans, or on any Business Day, if
the Local Loans to be borrowed are Alternate Base Rate Loans or Local Rate
Loans, by submitting an irrevocable Notice of Borrowing to the relevant Local
Fronting Lender (with a copy to the Administrative Agent), specifying (i) the
aggregate principal amount of the relevant currency to be borrowed, (ii) the
requested borrowing date, (iii) whether the Local Loans to be borrowed are to be
Eurodollar Loans or Alternate Base Rate Loans (in the case of Dollar Loans) or
Eurocurrency Loans or Local Rate Loans (in the case of other Local Loans) or (in
either case) a combination thereof and, if a combination, the respective
aggregate amount of each type of borrowing and (iv) if the Local Loans to be
borrowed are Eurodollar Loans or Eurocurrency Loans or (if it is customary in
the relevant jurisdiction for Local Rate Loans to be subject to Interest
Periods) Local Rate Loans, the length of the Interest Period or Interest Periods
applicable thereto. Any such notice of borrowing must be received by the
relevant Local Fronting Lender prior to 11:00 A.M., local time, three (3)
Working Days prior to the requested borrowing date (or such shorter period prior
thereto as such Local Fronting Lender may agree) in the case of Eurodollar Loans
or Eurocurrency Loans, and on the requested borrowing date, in the case of
Alternate Base Rate or Local Rate Loans (with the presentation by any third
party of any check or draft drawn on the account of the relevant Local Borrower
or any other borrowing by way of overdraft being deemed to constitute a notice
of borrowing of Local Rate Loans in the amount of such check, draft or other
borrowing, to the extent that insufficient funds are then available for the
payment thereof in the account of such Local Borrower with the relevant Local
Fronting Lender); provided, further, that the Administrative Agent may, at any
time and from time to time in its sole discretion, suspend the right of the
Local Borrowers with respect to any one or more Denomination Currencies to
borrow Alternate Base Rate Loans or Local Rate Loans on the basis of same-day
notice by providing written notice of such suspension to the Company and the
affected Local Borrowing Subsidiaries (with a copy to the relevant Local
Fronting Lender) not less than two (2) Business Days prior to the effectiveness
thereof (or, during such time as any Default or Event of Default has occurred
and is continuing, on the date of such effectiveness), in which event any such
notice of borrowing (other than any notice of borrowing deemed to be made on
account of a check, draft or other customary means of borrowing by way of
overdraft drawn by such Local Borrower prior to the date of such notice of
suspension) of Alternate Base Rate Loans or Local Rate Loans must (until such
notice of suspension has been revoked by the Administrative Agent) be received
by the Local Fronting Lender prior to 11:00 A.M., local time, one (1) Business
Day prior to the requested borrowing date. In the event that the relevant Local
Fronting Lender determines on the requested borrowing date that the making of
such requested Local Loan will not cause the Local Outstandings of such Local
Fronting Lender to exceed the amount equal to its Currency Sublimit then in
effect (in each case, as has been notified to such Local Fronting Lender by the
Administrative Agent pursuant to Section 6.8(b)), such Local Fronting Lender
will make the requested Local Loan available to the relevant Local Borrower, at
the principal lending office of such Local Fronting Lender in the relevant
jurisdiction, by 1:00 P.M., local time, on the requested borrowing date, in
funds immediately available to such Local Borrower. Promptly following the
making of each such Local Loan, such Local Fronting Lender shall provide notice
to the Administrative Agent of the amount thereof. The minimum amount of each
borrowing of Local Loans shall, subject to Section 7.7(g), be in an aggregate
principal amount (not to exceed the relevant Currency Sublimit) to be mutually
agreed upon by the relevant Local Fronting Lender and the relevant Local
Borrower. Notwithstanding anything to the contrary contained in this Section
6.3, no Local Fronting Lender shall be obligated hereunder to advance any Local
Loan by way of an overdraft, but rather shall provide overdrafts only if it
elects (in its sole discretion) to do so.

 

Section 6.4           Currency Conversion and Contingent Funding Agreement. (a)
Each Multi-Currency Lender hereby unconditionally and irrevocably agrees to
purchase (in Dollars) an undivided participating interest in its ratable share
of such Local Loans and Acceptances made by such Local Fronting Lenders as the
Administrative Agent may at any time request; provided, however, that:

 

69

 

 

(i)          the Administrative Agent hereby agrees that, it will not request
any such purchase of participating interests unless a Liquidity Event Period has
commenced and is continuing or a Default or an Event of Default has occurred and
is continuing;

 

(ii)         the Administrative Agent hereby agrees that it promptly will
request that the Multi-Currency Lenders purchase such participating interest in
all Local Loans and Acceptances made by any Local Fronting Lender which provides
to the Administrative Agent a written certification that an Event of Default
described in Section 12.1(a) is continuing with respect to the Local Loans or
Acceptances made by such Local Fronting Lender and requesting that such request
be made by the Administrative Agent; and

 

(iii)        in the event that any of the events specified in clauses (i), (ii)
or (iii) of Section 12.1(j) shall have occurred with respect to any Local
Borrower, each Multi-Currency Lender shall be deemed to have purchased,
automatically and without request, such participating interest in the Local
Loans and Acceptances made to such Local Borrower.

 

Any such request by the Administrative Agent shall be made in writing to each
Multi-Currency Lender and shall specify the amount of Dollars (based upon the
actual exchange rate at which the Administrative Agent anticipates being able to
obtain the relevant Denomination Currency, with any excess payment being
refunded to the Multi-Currency Lenders and any deficiency remaining payable by
the Multi-Currency Lenders) required from such Multi-Currency Lender in order to
effect the purchase by such Multi-Currency Lender of a participating interest in
the amount equal to its Commitment Percentage multiplied by the aggregate then
outstanding principal amount (in the Denomination Currency) of the relevant
Local Loans and Acceptances (together with accrued interest thereon and other
amounts owing in connection therewith) in such Denomination Currency. Promptly
upon receipt of such request, each Multi-Currency Lender shall deliver to the
Administrative Agent (in immediately available funds) the amount so specified by
the Administrative Agent. The Administrative Agent shall convert such amounts
into the relevant Denomination Currency and shall promptly deliver the proceeds
of such conversion to the relevant Local Fronting Lender in immediately
available funds. From and after such purchase, (i) the outstanding Local Loans
and Acceptances in which the Multi-Currency Lenders have purchased such
participations shall be deemed to have been converted into Revolving Credit
Loans that are Alternate Base Rate Loans denominated in Dollars (with such
conversion constituting, for purposes of Section 7.11, a prepayment of such
Local Loans and Acceptances before the last day of the Interest Period with
respect thereto), (ii) any further Local Loans to be made to such Borrower shall
be made in Dollars, with each Multi-Currency Lender purchasing a participating
interest therein in the manner described in the foregoing provisions of this
Section 6.4(a) immediately upon the making thereof in the amount equal to such
Multi-Currency Lender’s Commitment Percentage thereof (with the Administrative
Agent hereby agreeing to provide prompt notice to each such Multi-Currency
Lender of its receipt from the relevant Local Fronting Lender of a notice of
borrowing and of making the relevant Local Loan), (iii) no further Acceptances
shall be created for the account of such Borrower, (iv) all amounts from time to
time accruing, and all amounts from time to time payable, on account of such
Local Loans and Acceptances (including, without limitation, any interest and
other amounts which were accrued but unpaid on the date of such purchase) shall
be payable in Dollars as if such Local Loan or Acceptance, as the case may be,
had originally been made in Dollars and shall (other than with respect to the
portion of the Applicable Margin which, pursuant to Section 7.5, is expressly
stated to be paid for the account of the Local Fronting Lender) be distributed
by the relevant Local Fronting Lender to the Administrative Agent, for the
accounts of the Multi-Currency Lenders, on account of such participating
interests. Notwithstanding anything to the contrary contained in this Section
6.4, the failure of any Multi-Currency Lender to purchase its participating
interest in any Local Loan or Acceptance shall not relieve any other
Multi-Currency Lender of its obligation hereunder to purchase its participating
interest in a timely manner, but no Multi-Currency Lender shall be responsible
for the failure of any other Multi-Currency Lender to purchase the participating
interest to be purchased by such other Multi-Currency Lender on any date.

 

70

 

 

(b)          If any amount required to be paid by any Multi-Currency Lender
pursuant to Section 6.4(a) is paid to the Administrative Agent within three (3)
Business Days following the date upon which such Multi-Currency Lender receives
notice from the Administrative Agent that the Local Loan or Acceptance in which
such Multi-Currency Lender has purchased a participating interest has been made
or created (as the case may be), such Multi-Currency Lender shall pay to the
Administrative Agent on demand an amount equal to the product of such amount,
times the daily average Federal Funds Effective Rate, as quoted by the
Administrative Agent, during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Administrative Agent, times a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any Multi-Currency Lender pursuant to Section
6.4(a) is not in fact made available to the Administrative Agent within three
(3) Business Days following the date upon which such Multi-Currency Lender
receives notice from the Administrative Agent that the Local Loan or Acceptance
in which such Multi-Currency Lender has purchased a participating interest has
been made or created (as the case may be), the Administrative Agent shall be
entitled to recover from such Multi-Currency Lender, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Revolving Credit Loans that are Alternate Base Rate Loans hereunder. A
certificate of the Administrative Agent submitted to any Multi-Currency Lender
with respect to any amounts owing under this Section 6.4(b) shall be conclusive
in the absence of manifest error. Amounts payable by any Multi-Currency Lender
pursuant to this Section 6.4(b) shall be paid to the Administrative Agent, for
the account of the relevant Local Fronting Lender; provided, however, that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such Multi-Currency Lender the amounts owing to such Local Fronting Lender,
then the amounts shall be paid to the Administrative Agent, for its own account.

 

(c)          Whenever, at any time after the relevant Local Fronting Lender has
received from any Multi-Currency Lender such Multi-Currency Lender’s
participating interest in a Local Loan or Acceptance pursuant to clause(a), the
Local Fronting Lender receives any payment on account thereof, such Local
Fronting Lender will distribute to the Administrative Agent, for the account of
such Multi-Currency Lender, such Multi-Currency Lender’s participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Multi-Currency Lender’s
participating interest was outstanding) in like funds as received; provided,
however, that in the event that such payment received by such Local Fronting
Lender is required to be returned, such Multi-Currency Lender will return to
such Local Fronting Lender any portion thereof previously distributed by such
Local Fronting Lender to such Multi-Currency Lender in like funds as such
payment is required to be returned by such Local Fronting Lender.

 

71

 

 

(d)          Each Multi-Currency Lender’s obligation to purchase participating
interests pursuant to clause (a) above shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (a)
any set-off, counterclaim, recoupment, defense or other right which such
Multi-Currency Lender may have against the relevant Local Fronting Lender, the
relevant Local Borrower or any other Person for any reason whatsoever; (b) the
occurrence or continuance of a Default or an Event of Default; (c) any adverse
change in the condition (financial or otherwise) of the relevant Local Borrower
or any other Person; (d) any breach of this Agreement by the relevant Local
Borrower, any other Local Borrower or any other Lender; or (e) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided, however, that no Multi-Currency Lender shall be
obligated to purchase participating interests in any Local Loans made by a Local
Fronting Lender to the extent that such Local Loans (at the time when made)
caused the amount of Local Loans outstanding from such Local Fronting Lender to
be in excess of the Currency Sublimit then in effect with respect to such Local
Fronting Lender.

 

Section 6.5           Designation of Additional Denomination Currencies. (a) The
Company may from time to time request that any one or more additional freely
available currencies which are freely transferable and freely convertible into
Dollars be designated as “Denomination Currencies” hereunder by providing
written notice to the Administrative Agent specifying (i) the relevant Local
Borrowing Subsidiary for such currency (which need not be an existing Local
Borrowing Subsidiary), (ii) the requested amount of the Currency Sublimit for
such Denomination Currency and (iii) specifying the Local Fronting Lender with
respect thereto and the Maximum Sublimit to be inserted in Schedule III for such
Local Fronting Lender; provided, however, that in no event shall the sum of all
Currency Sublimits (after giving effect to the requested designation of an
additional Denomination Currency and any concurrent re-allocation of the
Currency Sublimits pursuant to Section 6.6) exceed the Aggregate Currency
Sublimit then in effect. The Administrative Agent shall promptly forward to each
Multi-Currency Lender a copy of any such notice. Within ten (10) Business Days
following the receipt of such notice, each Multi-Currency Lender shall notify
the Administrative Agent in writing whether such designation is acceptable to
such Multi-Currency Lender (in its sole discretion) and the Administrative Agent
promptly shall notify the Company thereof.

 

(b)          In the event that such designation is acceptable to the Required
Lenders, the Company shall cause the requested Local Borrowing Subsidiary to
deliver to the Administrative Agent (i) a Local Borrowing Subsidiary Joinder
Agreement, (ii) such other documents, instruments, agreements and legal opinions
as the Administrative Agent reasonably may request (including, in any event, an
opinion of local counsel in the relevant jurisdiction to the effect that no
Multi-Currency Lender, other than the relevant Local Fronting Lender, shall be
deemed to be doing business in the relevant jurisdiction, or otherwise shall be
subject to regulation or taxation therein, solely as a result of the agreements
set forth herein; with such legal opinions to be in form and substance
reasonably acceptable to the Required Lenders) and (iii) a Local Fronting Lender
Joinder Agreement from the Local Fronting Lender for such Denomination Currency.

 

(c)          From and after the date upon which the Administrative Agent has
received the documents (all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent) described in Section 6.5(b), Schedule
III hereto shall be deemed to be amended to reflect (i) the designation of such
currency as a Denomination Currency, (ii) the aggregate amount of the Currency
Sublimit and Maximum Sublimit with respect thereto, (iii) the name and
applicable local lending office of the relevant Local Fronting Lender with
respect thereto and (iv) the name of the relevant Local Borrowing Subsidiary.

 

(d)          With respect to any Denomination Currency set forth on Schedule
III, the Company may designate an additional or different Local Borrowing
Subsidiary with respect thereto with the approval of the Required Lenders and
the relevant Local Fronting Lender, which designation shall take effect from and
after the date upon which the Administrative Agent has received the documents
described in Section 6.5(b)(i) and (ii) with respect to such designated Local
Borrowing Subsidiary and from and after such date Schedule III shall be deemed
to be amended to reflect the name of the Local Borrowing Subsidiary so
designated.

 

72

 

 

(e)          The Administrative Agent shall give prompt notice to the
Multi-Currency Lenders of the effectiveness of any such designation and shall
deliver to each Multi-Currency Lender and the Company a revised version of
Schedule III which reflects any such amendment.

 

Section 6.6           Re-Allocation of Currency Sublimits. (a) The Company (on
its own behalf and as agent of the Local Borrowing Subsidiaries) may from time
to time (but, unless the Administrative Agent shall otherwise agree, not more
frequently than two (2) times per calendar month) request that the amount of any
one or more Currency Sublimits be increased and/or the amount of any one or more
Currency Sublimits be decreased by delivering a written request for such
re-allocation to the Administrative Agent. Each such request shall specify the
amount (in Dollars) of the increase or decrease, as the case may be, applicable
to each affected Currency Sublimit. The Administrative Agent shall deliver to
each affected Local Fronting Lender a copy of such request promptly following
receipt thereof.

 

(b)          Unless the revised Currency Sublimit of any Local Fronting Lender
will, after giving effect to the requested re-allocation of Currency Sublimits,
be in excess of the Maximum Sublimit then in effect for such Local Fronting
Lender, then the Currency Sublimits shall be deemed to be so re-allocated and
Schedule III shall be deemed to be amended to reflect such reallocation;
provided, however, that (i) no Local Fronting Lender shall be required to lend
more than its Currency Sublimit (as in effect prior to the effectiveness of such
re-allocation) until such Local Fronting Lender has received notice from the
Administrative Agent of the effectiveness of such re-allocation (which notice
the Administrative Agent agrees to deliver promptly upon such effectiveness) and
(ii) after giving effect to such re-allocation, the Aggregate Outstanding
Multi-Currency Extensions of Credit will not exceed the Maximum Availability
then in effect. Promptly following the effectiveness of such re-allocation, the
Administrative Agent shall deliver to each Multi-Currency Lender and the Company
a revised Schedule III which reflects such amendment.

 

(c)          In the event that the revised Currency Sublimit of any Local
Fronting Lender will (after giving effect to the requested re-allocation of
Currency Sublimits) be in excess of the Maximum Sublimit specified for such
Local Fronting Lender on Schedule III, then such Local Fronting Lender and the
Administrative Agent shall have ten (10) Business Days to determine whether (in
their sole discretion) to approve such increase. In the event that such Local
Fronting Lender and the Administrative Agent approve such increase (which
approval shall be delivered in writing to the Company and, in the case of the
approval of such Local Fronting Lender, to the Administrative Agent) then the
Currency Sublimit and the Maximum Sublimit of such Local Fronting Lender shall
be re-allocated to such higher amounts requested for such Local Fronting Lender
in the request delivered to the Administrative Agent pursuant to Section 6.6(a).
In the event that such Local Fronting Lender and the Administrative Agent do not
approve such increase in accordance with the foregoing terms of this Section
6.6(c), then the Currency Sublimit of such Local Fronting Lender shall be
increased only to its existing Maximum Sublimit on the date upon which either
such Local Fronting Lender or the Administrative Agent notifies the Company that
such increase has not been approved (or, if no such notice is given, at the end
of such ten (10) day approval period). Promptly following the effectiveness of
any such reallocation, the Administrative Agent shall deliver to each
Multi-Currency Lender and the Company a revised Schedule III which reflects such
amendment. The Company or the relevant Local Borrowing Subsidiary shall pay any
stamp, recording or other similar tax payable under the laws of the local
jurisdiction which is required as a result of any such increase in the Maximum
Sublimit of its relevant Local Fronting Lender.

 

73

 

 

(d)          In connection with any re-allocation made in accordance with this
Section 6.6, the Company may designate that the Currency Sublimit applicable to
any Local Fronting Lender is to be reduced to zero and that the relevant Local
Borrowing Subsidiary is to cease to be a “Local Borrowing Subsidiary” hereunder.
From and after any such designation and repayment of all relevant Local Loans or
Acceptances then outstanding, such Local Borrowing Subsidiary shall cease to be
a Borrower hereunder, such Local Fronting Lender shall cease to be the “Local
Fronting Lender” for the relevant Denomination Currency and (except to the
extent that the provisions of Section 6.5 subsequently are complied with) no
further Local Loans or Acceptances shall be made to any Borrower in such
Denomination Currency.

 

(e)          Notwithstanding anything to the contrary contained herein, no such
reallocation shall be permitted if, after giving effect thereto, the Aggregate
Outstanding Multi-Currency Extensions of Credit will exceed the Maximum
Availability then in effect.

 

Section 6.7           Resignation or Removal of a Local Fronting Lender. (a) In
the event that a Local Fronting Lender shall so elect, such Local Fronting
Lender shall resign as Local Fronting Lender by giving written notice of its
resignation to the Company, the relevant Local Borrowing Subsidiary and the
Administrative Agent, with such resignation becoming effective on the date which
is the earlier of (i) the date upon which a Local Fronting Lender reasonably
acceptable to the Administrative Agent and the Company (on its own behalf and as
agent for the relevant Local Borrowing Subsidiary) is designated as a substitute
Local Fronting Lender in accordance with the provisions of Section 6.7(c) and
(ii) such other date upon which such Local Fronting Lender, the Company and the
relevant Local Borrowing Subsidiary otherwise agree; provided, however, that
such effective date shall in no event be later than the date which is thirty
(30) days following the date upon which such written notice is delivered to the
Company. Any Local Loans and Acceptances made by such Local Fronting Lender
which are outstanding on such termination date shall be due and payable on such
termination date.

 

(b)          The Company (on its own behalf and as agent for the relevant Local
Borrowing Subsidiary) at any time may, using its commercially reasonable
judgment, request that any Local Fronting Lender cease to be designated as such
by giving written notice of such request to the Administrative Agent (which
notice the Administrative Agent promptly shall deliver to such Local Fronting
Lender and to each Multi-Currency Lender). Immediately upon receipt of such
request, such Local Fronting Lender shall cease to make any additional Local
Loans and cease to create any additional Acceptances, and all Local Loans and
Acceptances then maintained by such Local Fronting Lender shall be due and
payable on the date requested by the Company (which date shall be not earlier
than (i) the earlier of (A) thirty (30) days following delivery of such notice,
in the case of Alternate Base Rate Loans, Local Rate Loans and Acceptances and
(B) the last day of the Interest Period then in effect with respect thereto, in
the case of Eurocurrency Loans or Eurodollar Loans, as the case may be, and (ii)
such other date upon which such Local Fronting Lender, the Company and the
relevant Local Borrowing Subsidiary otherwise agree). From and after the date
upon which all such Local Loans and Acceptances are repaid (together with
accrued interest and other amounts owing to such Local Fronting Lender on
account thereof), such Local Fronting Lender shall cease to be a “Local Fronting
Lender” with respect to such Denomination Currency.

 

74

 

 

(c)          In the event that the Local Fronting Lender with respect to any
Denomination Currency shall cease to serve as such pursuant to Section 6.7(a) or
(b), the Company (on its own behalf and as agent of the relevant Local Borrowing
Subsidiary) may designate another Local Fronting Lender reasonably acceptable to
the Administrative Agent to serve as “Local Fronting Lender” with respect to
such Denomination Currency; provided, however, that no Multi-Currency Lender
shall be so designated without its agreement (in its sole discretion) to serve
as the “Local Fronting Lender” with respect to such Denomination Currency
hereunder. Upon any such designation and the receipt by the Administrative Agent
of a Local Fronting Lender Joinder Agreement, duly executed and delivered by
such designated Local Fronting Lender, such Multi-Currency Lender shall be
deemed to be the “Local Fronting Lender” with respect to such Denomination
Currency for all purposes under this Agreement and the other Loan Documents.

 

(d)          During any period when no substitute Local Fronting Lender has been
duly appointed in accordance with the terms of Section 6.7(c), the right of the
Borrowers to borrow in such Denomination Currency shall be suspended.

 

Section 6.8           Reports. (a) Each Local Fronting Lender shall deliver to
the Administrative Agent on the first Business Day of each calendar week and on
the first Business Day of each calendar month (and at any time and from time to
time when the Administrative Agent may so request) a statement, substantially in
the form of Exhibit P-1, showing (i) the aggregate principal amount of Local
Loans in the relevant Denomination Currency outstanding from such Local Fronting
Lender as of the close of business on each Business Day during the prior week
(or portion thereof), (ii) the aggregate principal amount of Local Loans in
Dollars outstanding from such Local Fronting Lender as of the close of business
on each Business Day during the prior week (or portion thereof), (iii) the
aggregate undiscounted face amount of Acceptances outstanding from such Local
Fronting Lender as of the close of business on each Business Day during the
prior week (or portion thereof) and (iv) such other matters as are contained
therein. The Administrative Agent hereby agrees to deliver a copy of each such
statement to the Company promptly following its receipt thereof and of any such
statement to any Multi-Currency Lender promptly upon its request therefor.

 

(b)          Promptly following any change in the Currency Sublimit in effect
for any Local Fronting Lender, the Administrative Agent shall deliver to such
Local Fronting Lender a statement indicating the new Currency Sublimit in effect
for such Local Fronting Lender.

 

Section 6.9           Bankers’ Acceptances. (a) Notwithstanding anything to the
contrary contained herein, any Local Fronting Lender may agree (in its sole
discretion from time to time) to create bankers’ acceptances under its Currency
Sublimit by way of the acceptance and discount of Drafts (the “Acceptances”)
pursuant to this Section 6.9; provided, however, that no Local Fronting Lender
shall have any obligation to create and/or discount Acceptances, regardless of
any prior practice of doing so for the account of such Local Borrowing
Subsidiary. Any Acceptances created pursuant to this Section 6.9 shall be
denominated in the Denomination Currency for the relevant Local Fronting Lender
(and not in Dollars), and shall be for such tenor and in such amount as may be
mutually agreed upon by the relevant Local Fronting Lender and Local Borrowing
Subsidiary; provided, however, that in no event shall any Acceptance mature
after the date which is thirty (30) days prior to the Multi-Currency Termination
Date.

 

75

 

 

(b)          Unless the relevant Local Borrowing Subsidiary and Local Fronting
Lender otherwise agree, the relevant Local Borrowing Subsidiary shall give to
the relevant Local Fronting Lender not less than two (2) Business Days’ prior
written notice of its intent to borrow by way of Acceptances from any Local
Fronting Lender which has agreed to accept and discount Drafts for the account
of such Local Borrowing Subsidiary, which notice shall be accompanied by (i) a
Draft which has been completed, executed and delivered by a duly authorized
officer of such Local Borrowing Subsidiary and (ii) such other documents,
instruments and certificates as such Local Fronting Lender reasonably may
request; provided, however, that, after giving effect to the creation of such
Acceptance, the Local Outstandings owing to such Local Fronting Lender shall not
exceed the amount equal to its Currency Sublimit then in effect. On the
requested borrowing date, the relevant Local Fronting Lender will accept such
Draft and discount such accepted Draft in accordance with the provisions of
Section 6.9(c).

 

(c)          Any Local Fronting Lender may, in its sole discretion, elect to
discount Drafts of the relevant Local Borrowing Subsidiary on the date upon
which such Local Fronting Lender accepts such Drafts by discounting such Draft
at the rate per annum equal to the Local Rate (which may be a different rate
than the Local Rate then payable on account of Local Loans in such Denomination
Currency) then in effect plus the Applicable Margin then in effect for Local
Rate Loans; provided, however, that, unless the relevant Local Fronting Lender
and Local Borrowing Subsidiary otherwise agree, such discount shall be
calculated by, first, discounting the aggregate face amount of such Draft at the
rate per annum equal to the Local Rate then in effect and, second, discounting
the result thereof at the rate per annum equal to the Applicable Margin then in
effect for Local Rate Loans. Promptly following such discounting (and, in any
event, on the date thereof), such Local Fronting Lender shall make available to
such Local Borrowing Subsidiary the amount equal to the discounted face amount
of such Draft in the manner in which such Local Fronting Lender makes available
Local Loans pursuant to Section 6.3.

 

(d)          Each Local Borrowing Subsidiary hereby unconditionally agrees to
pay to the relevant Local Fronting Lender the aggregate, undiscounted face
amount of each Draft accepted by such Local Fronting Lender hereunder on the
maturity date thereof (or on such earlier date upon which the obligations of
such Local Borrowing Subsidiary under this Agreement shall become or shall have
been declared due and payable pursuant to the terms and conditions of this
Agreement). Interest shall accrue on any amount owing pursuant to this Section
6.9(d) which is not paid when due (whether by scheduled maturity, mandatory
prepayment, acceleration or otherwise) from the date such amount becomes due
until paid in full at a fluctuating rate per annum equal to the rate which would
then be payable on any overdue Local Rate Loans and shall be payable by such
Local Borrowing Subsidiary upon demand by such Local Fronting Lender.

 

(e)          Each Multi-Currency Lender hereby unconditionally and irrevocably
agrees to purchase undivided participating interests in the Acceptances created
by each Local Fronting Lender in accordance with the provisions of Section 6.4.

 

(f)          Notwithstanding anything to the contrary contained herein, the
indefeasible prepayment by the relevant Local Borrowing Subsidiary to the
relevant Local Fronting Lender of all or a portion of any outstanding Acceptance
shall be deemed to constitute a prepayment of such portion of such Acceptance
for all purposes hereunder, regardless of whether the relevant Local Fronting
Lender has distributed such amount to the holder of the underlying Draft.

 

Section 6.10         Use of Proceeds of Local Loans and Acceptances. The
proceeds of the Local Loans and Acceptances hereunder shall be used by the
relevant Borrower for general corporate purposes of such Borrower and its
Subsidiaries not prohibited hereunder.

 

76

 

 

ARTICLE VII

PROVISIONS RELATING TO CERTAIN EXTENSIONS OF CREDIT; FEES AND PAYMENT

 

Section 7.1           Voluntary Termination or Reduction of Commitment. (a) The
Company (on its own behalf and as agent for the Local Borrowing Subsidiaries)
shall have the right at any time, upon not less than five (5) Business Days’
notice to the Administrative Agent, to terminate or, from time to time,
permanently reduce the Aggregate Commitment, subject to the provisions of
Section 7.7(g) and Section 7.11, with any such voluntary reduction (i) being in
an amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (ii) reducing permanently the amount of the Aggregate Commitment
then in effect.

 

(b)          Notwithstanding anything to the contrary contained in this Section
7.1, the Company may rescind any notice of permanent termination or reduction of
the Aggregate Commitment under Section 7.1(a) above in the event (i) such
permanent termination or reduction is anticipated to be effected by a
refinancing or other transaction resulting in repayment of all or a portion of
the Payment Obligations and (ii) the Company provides notice to the
Administrative Agent on or before the date of such termination or reduction, in
form and substance reasonably satisfactory to the Administrative Agent,
detailing such proposed refinancing or transaction and the circumstances causing
such refinancing or transaction to be delayed or not to occur.

 

Section 7.2           Optional Prepayments. (a) The Company may, subject to
Section 7.11, at any time and from time to time, prepay any Revolving Credit
Loans and, subject to the proviso hereto, Swing Line Loans borrowed by it which
are then outstanding, in whole or in part, without premium or penalty, upon at
least three (3) Working Days’ irrevocable notice to the Administrative Agent, in
the case of Eurodollar Loans or Eurocurrency Loans, one (1) Business Day’s
irrevocable notice to the Administrative Agent, in the case of Alternate Base
Rate Loans (other than Swing Line Loans) and irrevocable notice to the
Administrative Agent (which notice must be received by the Administrative Agent
prior to 1:00 P.M., New York City time) on the date of prepayment, in the case
of Swing Line Loans, specifying (i) the date and amount of such prepayment, (ii)
the principal amount to be prepaid, (iii) whether the prepayment is of Revolving
Credit Loans or Swing Line Loans or a combination thereof, and, if of a
combination thereof, the amount of prepayment allocable to each and (iv) whether
the prepayment is of Eurodollar Loans, Eurocurrency Loans or Alternate Base Rate
Loans or a combination thereof, and, if of a combination thereof, the amount of
prepayment allocable to each (and, with respect to such Eurodollar Loans and
Eurocurrency Loans, each Tranche thereof), provided, however, that the Company
shall not prepay any Swing Line Loans on any day on which the Company has
requested a borrowing thereof. Upon receipt of any such notice, the
Administrative Agent will promptly notify each affected Lender thereof. If any
such notice is given, the Company will make the prepayment specified therein,
and such prepayment shall be due and payable on the date specified therein. Each
partial prepayment pursuant to this Section 7.2(a) shall be in an amount equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in the
case of Swing Line Loans, $500,000 or a whole multiple of $100,000 in excess
thereof) and shall comply with Section 7.7(g).

 

77

 

 

(b)          The Company and each Local Borrowing Subsidiary may, subject to
Section 7.11, at any time and from time to time, prepay any Local Loans borrowed
by it or Acceptances created for its account which are then outstanding, in
whole or in part, without premium or penalty, upon at least three (3) Working
Days’ irrevocable notice to the relevant Local Fronting Lender (with a copy to
the Administrative Agent), in the case of Eurodollar Loans or Eurocurrency
Loans, and two (2) Business Days’ irrevocable notice to such Local Fronting
Lender, in the case of Alternate Base Rate Loans, Local Rate Loans or
Acceptances, specifying (i) the date and amount of such prepayment, (ii) whether
the amounts prepaid are on account of Acceptances or Local Loans (and, if on
account of Local Loans, whether such Local Loans to be prepaid are denominated
in Dollars or in a Denomination Currency, as the case may be) or a combination
thereof, and, if a combination thereof, the amount of prepayment allocable to
each and (iii) whether the prepayment is of Eurodollar Loans or Alternate Base
Rate Loans (in the case of any prepayment of any such Loans denominated in
Dollars) or Eurocurrency Loans or Local Rate Loans (otherwise) or (in either
case) a combination thereof, and, if of a combination thereof, the amount of
prepayment allocable to each (and, with respect to such Eurodollar Loans,
Eurocurrency Loans or, to the extent applicable, Local Rate Loans, each Tranche
thereof); provided, however, that Local Loans borrowed by way of overdrafts may
be repaid on same-day notice without regard to any minimum amount of repayment
required by this Section 7.2(b), with any deposit of funds (whether by clearance
of a check, receipt of a wire transfer or otherwise) in the account of the
relevant Local Borrowing Subsidiary maintained by the Local Fronting Lender with
respect to such overdrafts being deemed to constitute such notice of prepayment.
If any such notice is given, the relevant Local Borrower will make the
prepayment specified therein, and such prepayment shall be due and payable on
the date specified therein. Each partial prepayment of the Local Loans pursuant
to this Section 7.2 shall be in such minimum amount as may be mutually agreed
upon by the relevant Local Fronting Lender and the relevant Borrower and shall
comply with Section 7.7(g); provided, however, that in no event shall such
minimum amount be greater than $500,000 or the Equivalent thereof in the
relevant Denomination Currency.

 

(c)          Notwithstanding anything to the contrary contained in this Section
7.2, the Company may rescind any notice of prepayment delivered under Section
7.2(a) or 7.2(b) above in the event (i) such prepayment is anticipated to be
effected by a refinancing or other transaction resulting in a repayment of all
or a portion of the Payment Obligations and (ii) the Company provides notice to
the Administrative Agent on or before the date such prepayment shall become due,
in form and substance reasonably satisfactory to the Administrative Agent,
detailing such proposed refinancing or transaction and the circumstances causing
such refinancing or transaction to be delayed or not to occur.

 

Section 7.3           Mandatory Prepayments. (a) Unless the Required Lenders
otherwise agree, if at any time and from time to time the Aggregate Outstanding
Multi-Currency Extensions of Credit exceed the Maximum Availability at such
time, the Company and/or the Local Borrowing Subsidiaries shall immediately
repay (without a corresponding reduction in the Aggregate Commitment) the
Revolving Credit Loans, the Swing Line Loans, the Local Loans, the Acceptances
and/or the L/C Reimbursement Obligations (and, to the extent necessary, cause
the then outstanding Undrawn L/C Obligations to be Fully Secured) in accordance
with the provisions of Section 7.4 by the amount equal to such excess.

 

(b)          Unless the Required Lenders otherwise agree, if at any time and
from time to time the sum (based on the Borrowing Base Certificate most recently
delivered to the Administrative Agent pursuant to Section 10.17 or at the
request of the Administrative Agent) of (i) the aggregate outstanding principal
amount of Local Loans denominated in Dollars which are owing by the Local
Borrowers to a Local Fronting Lender, (ii) the Equivalent in Dollars of 105% of
the aggregate outstanding principal amount of Local Loans denominated in the
relevant Denomination Currency which are owing by the Local Borrowers to such
Local Fronting Lender and (iii) the Equivalent in Dollars of 105% of the
aggregate undiscounted face amount of Acceptances in the relevant Denomination
Currency which are owing by the relevant Local Borrowing Subsidiary to such
Local Fronting Lender, exceeds the Currency Sublimit for such Local Fronting
Lender, such Local Borrowers shall, within three (3) Business Days, repay the
Local Loans and Acceptances owing by them to such Local Fronting Lender by the
amount equal to such excess.

 

78

 

 

(c)          [Intentionally Omitted];

 

(d)          On the Multi-Currency Termination Date, the Aggregate Commitment
shall terminate and the Borrowers shall cause all Payment Obligations in respect
of the Aggregate Actual Outstanding Multi-Currency Extensions of Credit to be
Fully Satisfied.

 

(e)          From and after the Closing Date, promptly following a Net Proceeds
Event (and in any event within one (1) Business Day following receipt by the
relevant Person of the Net Proceeds from such Net Proceeds Event):

 

(i)          unless the Required Lenders otherwise agree, the Term Loans and the
Revolving Credit Loans shall be repaid (without any corresponding reduction of
the Aggregate Commitment) in the manner set forth in Section 7.4(a), by the
amount equal to the aggregate amount of Net Proceeds received from Net Proceeds
Events described in clause (a) of such definition;

 

(ii)         unless the Required Lenders otherwise agree, the Term Loans and the
Revolving Credit Loans shall be repaid (without any corresponding reduction of
the Aggregate Commitment), in the manner set forth in Section 7.4(a), by the
amount equal to the portion of the aggregate amount of Net Proceeds (other than
the Net Proceeds from Resale Transactions) received by the Company and its
Subsidiaries from all Net Proceeds Events described in clause (b) of such
definition; provided, however, that (x) no such prepayment of the Term Loans or
the Revolving Credit Loans shall be required pursuant to this Section 7.3(e)(ii)
with respect to any sale, lease, transfer or other disposition of Term Loan
Collateral during any twelve-month period ending on March 31 of each year to the
extent that the aggregate amount of such Net Proceeds, together with all other
Net Proceeds described in this Section 7.3(e)(ii) received during such period
from any sale, lease, transfer or other disposition of Term Loan Collateral, is
less than $10,000,000 (or $25,000,000 for the twelve month period ending on
March 31, 2014) or the Equivalent in any other currency thereof; provided,
further, that in the event that the aggregate Net Proceeds described in this
clause (x) received during such twelve-month period (the “Annual Net Proceeds”)
is less than $10,000,000 (or $25,000,000 for the twelve month period ending on
March 31, 2014), the difference between $10,000,000 (or $25,000,000 for the
twelve month period ending on March 31, 2014) and the Annual Net Proceeds may be
added to the $10,000,000 permitted to be excluded from the prepayment of the
Term Loans or the Revolving Credit Loans pursuant to this clause (x) applicable
to any subsequent twelve-month period (up to a maximum excluded amount not to
exceed $25,000,000 in any such twelve-month period) and (y) for purposes of this
Section 7.3(e)(ii) only, the term “Net Proceeds” shall not include the Net
Proceeds from any Specified Disposition to the extent that the aggregate amount
of Net Proceeds from all Specified Dispositions since the Closing Date does not
exceed $25,000,000; provided, however, that any Reinvestment Amount that is not
used for the purpose certified by a Responsible Officer of the Company shall
become Net Proceeds at the end of the applicable 365 or 545, as applicable, day
period (in accordance with the definition of “Reinvestment Amount”) and the
Company shall repay the Loans promptly (but in any event within one (1) Business
Day following the end of such 365 or 545 day period) in an amount equal to such
unused Reinvestment Amount to the extent required under this Section 7.3(e)(ii);
and

 

79

 

 

(iii)        unless the Required Lenders otherwise agree, the Revolving Credit
Loans shall be repaid (without any corresponding reduction of the Aggregate
Commitment) by the Net Proceeds received by the Company and its Subsidiaries
from all Net Proceeds Events in respect of Specified Dispositions to the extent
excluded from clause (ii) above.

 

(f)          If, any Borrower would incur costs pursuant to Section 7.11 as a
result of any payment due pursuant to this Section 7.3 (other than clause (h)
below), such Borrower may deposit the amount of such payment with the
Administrative Agent, for the benefit of the relevant Lenders, in a Cash
Collateral Account under the control of the Administrative Agent, until the end
of the applicable Interest Period at which time such payment shall be made. Each
Borrower hereby grants to the Administrative Agent, for the benefit of such
Lenders, a security interest (or, if the applicable Borrower is a Local
Borrowing Subsidiary organized under the laws of the Commonwealth of Australia
or any political subdivision thereof, the Administrative Agent shall have a
right to apply and setoff such payment toward any amount payable by such Local
Borrowing Subsidiary at the end of the applicable Interest Period) in all
amounts in which such Borrower has any right, title or interest which are from
time to time on deposit in such Cash Collateral Account and expressly waives all
rights (which rights such Borrower hereby acknowledges and agrees are vested
exclusively in the Administrative Agent) to exercise dominion or control over
any such amounts.

 

(g)          [Intentionally Omitted];

 

(h)          The Borrowers hereby irrevocably waive the right to direct, during
a Liquidity Event Period or, prior to the delivery of a Notice of Actionable
Default, at any time an Event of Default has occurred and is continuing, the
application of all funds in the Cash Concentration Account or any other Approved
Deposit Account (or any Cash Collateral Account under the direction of any Loan
Party, if any) and agree that the Administrative Agent may (in its sole
discretion exercised reasonably) and, upon the written direction of the Required
Lenders given at any time during such Liquidity Event Period, shall (i) deliver
a Blockage Notice (or similar term, as defined in each Deposit Account Control
Agreement) to each Deposit Account Bank for each Approved Deposit Account and
(ii) apply all available funds in (A) the Cash Concentration Account or any
other Approved Deposit Account on a daily basis (but only so long as such
Liquidity Event Period or Event of Default, as the case may be, is continuing)
as follows: first, to repay the outstanding principal amount of the Swing Line
Loans until such Swing Line Loans have been repaid in full; and second, to repay
the outstanding principal balance of the Revolving Credit Loans until such
Revolving Credit Loans shall have been repaid in full and (B) such Cash
Collateral Account for the purposes contemplated under the Loan Documents in its
sole discretion exercised reasonably. The Administrative Agent agrees to use its
commercially reasonable efforts to apply such funds in accordance with this
Section 7.3(h), and the Borrowers consent to such application. Without
diminishing the control of the Collateral Agent (under the direction of the
applicable Agent) over amounts from time to time on deposit in any Cash
Collateral Account, the applicable Agent shall from time to time (upon the
request of the Company so long as no Default or Event of Default shall have
occurred and be continuing) direct the Collateral Agent to promptly return to
the Company any amounts on deposit in such Cash Collateral Account which are in
excess of the amount required to be deposited therein under the Loan Documents.
If no Liquidity Event or Event of Default shall be continuing, the
Administrative Agent shall not deliver any Blockage Notice and shall, upon
receipt of three (3) Business Days’ prior written notice and a certificate of a
Responsible Officer of the Company that no Liquidity Event or Event of Default
is continuing, withdraw all Blockage Notices in effect at such time.

 

80

 

 

Section 7.4           Application of Payments and Commitment Reductions. (a) Any
prepayment of the Term Loans or Revolving Credit Loans required pursuant to
Section 7.3(e)(i) shall be applied, first, to the repayment of the Term Loans
then outstanding to the extent required by the Term Loan Agreement and, second,
to the repayment of the Revolving Credit Loans then outstanding (without any
permanent reduction of the Aggregate Commitment). Any prepayment of the Term
Loans and Revolving Credit Loans required pursuant to Section 7.3(e)(ii) shall
be applied, if in respect of the sale, lease, transfer or other disposition of
Term Loan Collateral, to the repayment of the Term Loans to the extent required
by the Term Loan Agreement, and if in respect of the sale, lease, transfer or
other disposition of Multi-Currency Collateral or any other assets to the
repayment of the Revolving Credit Loans (without any permanent reduction of the
Aggregate Commitment).

 

(b)          To the extent that any reduction of the Aggregate Commitment
necessitates the prepayment of amounts outstanding thereunder pursuant to
Section 7.3, such prepayment shall be applied to repay the Multi-Currency Loans,
the Acceptances and/or the L/C Reimbursement Obligations (and, to the extent
necessary, cause the then outstanding Undrawn L/C Obligations to be Fully
Secured), as the Company and the Local Borrowing Subsidiaries so determine,
subject to Section 7.4(c).

 

(c)          To the extent that any reduction of the Aggregate Commitment
necessitates the prepayment of Local Loans and Acceptances pursuant to Section
7.3, such prepayment shall be applied, first, to the Local Loans of such Local
Borrowers as the Company (on its own behalf and as agent of the Local Borrowing
Subsidiaries) may elect and, second, to the Acceptances; provided, however,
that, during such time as an Event of Default has occurred and is continuing,
such prepayment shall be applied to the Local Loans and (to the extent relevant)
Acceptances of such Local Borrowers as the Administrative Agent may elect.

 

Section 7.5           Interest Rate and Payment Dates; Risk Participation Fees;
Local Administrative Fee. (a) The Eurodollar Loans shall bear interest on the
unpaid principal amount thereof for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin.

 

(b)          The Alternate Base Rate Loans shall bear interest on the unpaid
principal amount thereof at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin.

 

(c)          Each Eurocurrency Loan shall bear interest on the unpaid principal
amount thereof for each day during each Interest Period with respect thereto at
a rate per annum equal to the Eurocurrency Rate applicable to the relevant
Denomination Currency for such day plus the Applicable Margin.

 

(d)          Each Local Rate Loan shall bear interest on the unpaid principal
amount thereof at a rate per annum equal to the Local Rate applicable to the
relevant Denomination Currency plus the Applicable Margin.

 

(e)          Notwithstanding the rates of interest specified in clauses (a)
through (d) of this Section 7.5 or elsewhere in this Agreement, effective
immediately upon the occurrence of an Event of Default under Section 12.1(a) or
(j) and for as long thereafter as such Event of Default shall be continuing, all
of the aggregate unpaid principal amount of the Loans, Acceptances and unpaid
L/C Reimbursement Obligations, and (to the extent permitted by applicable law)
any overdue interest, fees and other amounts due under the Loan Documents, shall
(i) bear interest at a rate per annum (the “Default Rate”) which is equal to 2%
above (x) the rate which would otherwise be applicable thereto pursuant to this
Section 7.5 or, (y) if no such rate would otherwise be applicable, if due to a
Lender, the rate applicable to Multi-Currency Loans that are Alternate Base Rate
Loans and (ii) if such amount is on account of a Eurodollar Loan or a
Eurocurrency Loan, be converted to an Alternate Base Rate Loan or a Local Rate
Loan, as the case may be, at the end of the Interest Period applicable thereto.

 

81

 

 

(f)          Interest on each Syndicated Loan accrued to but not including each
Interest Payment Date applicable thereto shall be payable in arrears on each
such Interest Payment Date; provided, however, that interest accruing on the
principal of or (to the extent permitted by applicable law) interest or any
other amount payable in connection with any such Syndicated Loan not paid when
due (whether at stated maturity, by acceleration or otherwise), shall be payable
from time to time upon demand of the Administrative Agent acting on the affected
Lenders’ behalf.

 

(g)          Interest on each Local Loan accrued to but not including each
Interest Payment Date applicable thereto shall be payable in arrears to the
relevant Local Fronting Lender on each such Interest Payment Date; provided,
however, that interest accruing on the principal of, or (to the extent permitted
by applicable law) interest or any other amount payable in connection with, any
Local Loan not paid when due (whether at stated maturity, by acceleration or
otherwise), shall be payable from time to time upon demand of the Administrative
Agent acting on the affected Local Fronting Lender’s behalf. Interest on each
Local Loan shall be payable to the relevant Local Fronting Lender in the
Denomination Currency applicable to it (or, with respect to Local Loans which
are denominated in Dollars, in Dollars). On each Interest Payment Date
(including, without limitation, each Interest Payment Date with respect to
Acceptances), the Local Fronting Lender shall deliver to the Administrative
Agent, the Company and the relevant Local Borrowing Subsidiary an Interest
Allocation Statement, substantially in the form of Exhibit P-2, and the Company
and the relevant Local Borrowing Subsidiary shall (in the absence of manifest
error) pay the amount specified therein on such Interest Payment Date.

 

(h)          As promptly as is practicable following each date upon which a
Local Fronting Lender receives a payment of interest under this Agreement on
account of Local Loans and/or Acceptances, such Local Fronting Lender shall
convert into Dollars (at the exchange rate then applicable to it) the amount
equal to (i) the portion of such payment which constitutes the Applicable Margin
thereon (or, with respect to each Multi-Currency Lender which funded the
purchase of a participating interest in such Local Loan or Acceptance pursuant
to Section 6.4(a), as the case may be, such Multi-Currency Lender’s Commitment
Percentage of the full amount of such interest payment) minus (ii) 1/4 of 1% per
annum on the aggregate undiscounted face amount of the extensions of credit on
account of which such interest payment was made (which unconverted amount shall
be retained by such Local Fronting Lender for its own account). In consideration
of the agreement of the Multi-Currency Lenders to purchase participating
interests in the Local Loans and Acceptances, each Local Fronting Lender hereby
agrees to pay to the Administrative Agent, for the ratable account of each
Multi-Currency Lender, a risk participation fee in the amount equal to the
proceeds received by such Local Fronting Lender from such conversion (other than
any such proceeds payable for the account of a Non-Funding Lender, which
proceeds shall be retained by such Local Fronting Lender for its own account)
or, if no such conversion is required, the amount which would have been
converted if such interest had been paid in a Denomination Currency; provided,
however, that, in the event that the Multi-Currency Lenders have funded the
purchase of participating interests in the extensions of credit on account of
which such interest payment was made pursuant to Section 6.4(a), such Local
Fronting Lender shall instead pay to the Administrative Agent, for the account
of each Multi-Currency Lender which has so funded such purchase, the amount
equal to such Multi-Currency Lender’s Commitment Percentage of the proceeds
received by such Local Fronting Lender from such conversion. Such amount shall
be payable to the Administrative Agent in Dollars on the date upon which such
Local Fronting Lender receives the proceeds of such conversion. For purposes of
this Section 7.5(h), interest shall be deemed to have been received by the Local
Fronting Lender on account of an Acceptance on the last day of the calendar
month in which such Acceptance matures.

 

82

 

 

(i)          On each date upon which any Local Borrower pays interest to a Local
Fronting Lender hereunder on account of any Local Loan and on each date upon
which any Acceptance is created by a Local Lender for the account of a Local
Borrower hereunder, such Local Borrower shall pay to such Local Fronting Lender
(for its own account) a local administrative fee in the amount equal to ) 1/4 of
1% per annum on the aggregate principal amount of the Local Loans with respect
to which such interest is being paid or on the aggregate undiscounted face
amount of such Acceptance, as the case may be.

 

Section 7.6           Letter of Credit Fees, Commissions and Other Charges. (a)
The Company shall pay to the Administrative Agent, for the account of the
relevant Issuing Lender and the applicable L/C Participants with respect to each
Letter of Credit, a letter of credit commission with respect to such Letter of
Credit in an amount per annum equal to (i) the Applicable Margin applicable to
Revolving Credit Loans that are Eurodollar Loans on the date of payment of such
letter of credit commission (of which ) 1/4 of 1% per annum shall be for the
account of the relevant Issuing Lender and the remainder of such fee shall be
for the accounts of the relevant L/C Participants and such Issuing Lender to be
shared ratably among them in accordance with their respective Commitment
Percentages) plus, during any period that an Event of Default under
Section 12.1(a) or (j) has occurred and is continuing, effective immediately
upon the occurrence of such Event of Default, 2% multiplied by (ii) the undrawn
face amount of such Letter of Credit; provided, however, that in no event shall
such letter of credit commission in respect of any Commercial Letter of Credit
be less than the amount which would be paid in respect of such Commercial Letter
of Credit if it had a tenor of 120 days.

 

(b)          Letter of credit commissions which are payable pursuant to clause
(a) above shall be non-refundable and shall be payable to the Administrative
Agent in arrears on account of the period from the issuance date with respect to
such Letter of Credit through the day immediately preceding the next L/C Fee
Payment Date (or, if earlier, the expiry date for such Letter of Credit) and on
each succeeding L/C Fee Payment Date on account of the period from such L/C Fee
Payment Date through the day immediately preceding the next L/C Fee Payment Date
(or, if earlier, the expiry date for such Letter of Credit).

 

(c)          In addition to the foregoing fees and commissions, the Company
shall pay or reimburse the relevant Issuing Lender directly (and not through the
Administrative Agent) in respect of each Letter of Credit for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit issued by it.

 

(d)          The Administrative Agent shall pay to each applicable L/C
Participant and the relevant Issuing Lender all fees and commissions (including,
without limitation, any fees and commissions paid to the Administrative Agent
for the account of each such L/C Participant and such Issuing Lender on the
issuance date of any Letter of Credit) received from time to time by the
Administrative Agent for their respective accounts pursuant to this Section 7.6
within one (1) Business Day following each L/C Fee Payment Date.

 

83

 

 

Section 7.7           Conversion Options, Minimum Tranches and Maximum Interest
Periods. (a) The Borrowers may elect from time to time to convert outstanding
Syndicated Loans from Eurodollar Loans to Alternate Base Rate Loans by giving
the Administrative Agent at least one (1) Business Day’s prior irrevocable
notice of such election. The Borrowers may elect from time to time and at any
time to convert outstanding Syndicated Loans from Alternate Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent at least three (3) Working
Days’ irrevocable notice of such election; provided, however, that no Syndicated
Loan may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders,
as applicable, so elect by notice to the Company. Upon receipt of such notice,
the Administrative Agent shall promptly notify each affected Lender thereof. On
the date on which such conversion is being made, each such affected Lender shall
take such action as is necessary to effect such conversion. All or any part of
the outstanding Syndicated Loans may be converted as provided herein. Each such
notice by the Borrowers shall be in substantially the form of Exhibit I (a
“Notice of Conversion or Continuation”).

 

(b)          Any Syndicated Loans which are Eurodollar Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by giving
the Administrative Agent at least three (3) Working Days’ irrevocable notice for
continuation thereof; provided, however, that no such Eurodollar Loan may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders so elect by notice to the
Company, and, instead, such Eurodollar Loans shall be automatically converted to
an Alternate Base Rate Loan on the last day of the Interest Period for such
Eurodollar Loans. The Administrative Agent shall notify each affected Syndicated
Lender promptly that such automatic conversion shall occur. Each such notice by
the Borrowers shall be in substantially the form of the Notice of Conversion or
Continuation.

 

(c)          Each Borrower may elect from time to time to convert outstanding
Local Loans from Eurodollar Loans to Alternate Base Rate Loans (in the case of
Local Loans which are in Dollars) by giving (or causing the Company to give) the
relevant Local Fronting Lender (with a copy to the Administrative Agent) at
least two (2) Business Days’ prior irrevocable notice of such election. Each
Local Borrower may elect from time to time to convert outstanding Local Loans
from Eurocurrency Loans to Local Rate Loans (in the case of Local Loans which
are in a Denomination Currency) by giving (or causing the Company to give) the
relevant Local Fronting Lender at least two (2) Business Days’ prior irrevocable
notice of such election. Each Borrower may elect from time to time and at any
time to convert outstanding Local Loans from Alternate Base Rate Loans to
Eurodollar Loans (in the case of Local Loans which are in Dollars) by giving (or
causing the Company to give) the relevant Local Fronting Lender (with a copy to
the Administrative Agent) at least three (3) Working Days’ irrevocable notice of
such election; provided, however, that no Alternate Base Rate Loans may be
converted to Eurodollar Loans when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders so elect by
notice to the Company. Each Local Borrower may elect from time to time and at
any time to convert outstanding Local Rate Loans to Eurocurrency Loans (in the
case of Local Loans which are in a Denomination Currency) by giving (or causing
the Company to give) the relevant Local Fronting Lender (with a copy to the
Administrative Agent) at least three (3) Working Days’ irrevocable notice of
such election; provided, further, that no Local Rate Loans may be converted to
Eurocurrency Loans when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders so elect by notice to the
Company. On the date on which such conversion is being made, the relevant Local
Fronting Lender shall take such action as is necessary to effect such
conversion. All or any part of the outstanding Local Loans may be converted as
provided herein.

 

84

 

 

(d)          Any Local Loans which are Eurodollar Loans or Eurocurrency Loans or
(to the extent applicable) Local Rate Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by giving the relevant
Local Fronting Lender (with a copy to the Administrative Agent) at least three
(3) Working Days’ irrevocable notice for continuation thereof; provided,
however, that no such Eurodollar Loan or Eurocurrency Loan may be continued as
such when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders so elect by notice to the Company
and, instead, such Eurodollar Loans shall be automatically converted to
Alternate Base Rate Loans and such Eurocurrency Loans shall be automatically
converted to Local Rate Loans on the last day of the Interest Period for such
Eurodollar Loans or Eurocurrency Loans. The Administrative Agent shall notify
the relevant Local Fronting Lenders promptly that such automatic conversion
shall occur.

 

(e)          In the event that a timely notice of conversion or continuation
with regard to Syndicated Loans which are Eurodollar Loans is not given in
accordance with this Section 7.7, then, unless the Administrative Agent shall
have received timely notice from the Company in accordance with Section 7.2 that
such Eurodollar Loans are to be prepaid on the last day of such Interest Period,
the Company shall be deemed irrevocably to have requested that such Eurodollar
Loans be converted into Alternate Base Rate Loans on the last day of such
Interest Period.

 

(f)          In the event that a timely notice of conversion or continuation
with regard to Local Loans which are Eurodollar Loans or Eurocurrency Loans is
not given in accordance with this Section 7.7, then, unless the relevant Local
Fronting Lender shall have received timely notice from the relevant Borrower in
accordance with Section 7.2 that such Eurodollar Loans or Eurocurrency Loans, as
the case may be, are to be prepaid on the last day of such Interest Period, such
Borrower shall be deemed irrevocably to have requested that such Eurodollar
Loans be converted into Alternate Base Rate Loans or such Eurocurrency Loans be
converted into Local Rate Loans, as the case may be, on the last day of such
Interest Period. In the event that a timely notice of continuation with regard
to Local Rate Loans which are subject to an Interest Period is not given in
accordance with this Section 7.7, then, unless the relevant Local Fronting
Lender shall have received timely notice from the relevant Borrower in
accordance with Section 7.2 that such Local Rate Loans are to be converted into
Eurocurrency Loans or prepaid on the last day of such Interest Period, such
Borrower shall be deemed irrevocably to have requested that such Local Rate
Loans be continued as such on the last day of such Interest Period for a new
Interest Period which is the shortest such Interest Period available to such
Borrower from the relevant Local Fronting Lender.

 

(g)          Any borrowing or continuation of Eurodollar Loans or Eurocurrency
Loans, or conversion to or from Eurodollar Loans or Eurocurrency Loans, or
payments or prepayments of Eurodollar Loans or Eurocurrency Loans, shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of each Tranche of Syndicated Loans
which are Eurodollar Loans or Eurocurrency Loans shall be $5,000,000 or a whole
multiple (to the extent possible) of $1,000,000 in excess thereof, (ii) the
aggregate principal amount of each Tranche of Local Loans which are Eurodollar
Loans, Alternate Base Rate Loans, Eurocurrency Loans and Local Rate Loans in
each Denomination Currency shall be in such amount as may be mutually agreed
upon by the relevant Local Fronting Lender and the relevant Borrower, (iii) the
aggregate principal amount of all Syndicated Loans which are Alternate Base Rate
Loans (other than Swing Line Loans) shall be $2,500,000 or a whole multiple (to
the extent possible) of $500,000 in excess thereof and (iv) there shall not be
more than (A) fifteen (15) Tranches of Syndicated Loans which are Eurodollar
Loans at any one time outstanding and (B) two (2) Tranches (or such other number
of Tranches as may be mutually agreed upon by the relevant Local Fronting Lender
and the relevant Borrowers) of Local Loans which are Eurodollar Loans,
Eurocurrency Loans and (to the extent that an Interest Period is applicable
thereto) Local Rate Loans in each Denomination Currency at any one time
outstanding.

 

85

 

 

Section 7.8           Inability to Determine Interest Rate. (a) In the event
that the Administrative Agent or the relevant Local Fronting Lender shall have
determined (which determination, in the absence of manifest error, shall be
conclusive and binding upon each Borrower) that by reason of circumstances
affecting the relevant interbank eurocurrency market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate or any relevant
Eurocurrency Rate for any Interest Period with respect to (i) any proposed Loan
that the relevant Borrower has requested be made as Eurodollar Loans or
Eurocurrency Loans, (ii) a Eurodollar Loan that will result from the requested
conversion of all or part of the Alternate Base Rate Loans into Eurodollar
Loans, (iii) a Eurocurrency Loan that will result from the requested conversion
of all or part of the Local Rate Loans in any Denomination Currency into
Eurocurrency Loans, (iv) the continuation of a Eurodollar Loan or a Eurocurrency
Loan as such for an additional Interest Period (any such Loan described in
clauses (i), (ii), (iii), or (iv) of this Section 7.8(a) being herein called an
“Affected Loan”), the Administrative Agent or the relevant Local Fronting Lender
(as the case may be) shall forthwith give telecopy or telephonic notice of such
determination, confirmed in writing, to the relevant Borrower (with a copy to
the Company, the Administrative Agent and any affected Lenders) at least two (2)
Business Days prior to, as the case may be, the borrowing date for such
Eurodollar Loan or Eurocurrency Loan, the conversion date for such Alternate
Base Rate Loan or Local Rate Loan or the last day of the Interest Period
applicable to such Eurodollar Loan or Eurocurrency Loan. Unless the relevant
Borrower shall have notified the Administrative Agent (in the case of any
Syndicated Loan), the relevant Local Fronting Lender (in the case of any Local
Loan) or the Administrative Agent promptly upon receipt of such telecopy or
telephonic notice that it wishes to rescind or modify its request regarding such
Affected Loans, then, as the case may be, (x) any requested Eurodollar Loan
shall be made as an Alternate Base Rate Loan, continued as an Alternate Base
Rate Loan or converted into an Alternate Base Rate Loan or (y) any requested
Local Loan which is a Eurocurrency Loan shall be made as a Local Rate Loan,
continued as a Local Rate Loan or converted into a Local Rate Loan. Until any
such notice has been withdrawn by the Administrative Agent or the relevant Local
Fronting Lender, as the case may be, no further Affected Loans shall be made.

 

(b)          In the event that the Lenders holding the majority of the relevant
Commitment determine that the Eurocurrency Rate determined or to be determined
for such Interest Period will not accurately reflect the cost to them of making
or maintaining any Syndicated Loans that a Borrower has requested that they make
or maintain as, or convert to, Eurodollar Loans or Eurocurrency Loans, as the
case may be, the Administrative Agent shall forthwith give telecopy or
telephonic notice of such determination to such Borrower (with a copy to the
Company, to the extent that the Company is not such Borrower) on or before the
requested borrowing, conversion or continuation date for such Syndicated Loans
or the next succeeding Interest Period with respect thereto. Unless the relevant
Borrower shall have notified the Administrative Agent promptly after receipt of
such telecopy or telephonic notice that it wishes to rescind or modify its
borrowing request, then any such Eurodollar Loans shall be made as or converted
to Alternate Base Rate Loans.

 

86

 

 

Section 7.9           Illegality. (a) Notwithstanding any other provision
herein, if any change in law, rule, regulation, treaty or directive or in the
interpretation or application thereof, shall make it unlawful for any Lender
(other than a Local Fronting Lender) to make or maintain Eurodollar Loans or
Eurocurrency Loans as contemplated by this Agreement or to accept deposits in
order to make or maintain such Eurodollar Loans or Eurocurrency Loans, as the
case may be, (i) such Lender shall promptly notify the Administrative Agent and
the Company thereof, (ii) the agreements of such Lender hereunder to make,
continue or convert to Eurodollar Loans or Eurocurrency Loans, as the case may
be, shall be suspended forthwith and (iii) such Lender’s Syndicated Loans then
outstanding as Eurodollar Loans or Eurocurrency Loans, if any, shall in the case
of Eurodollar Loans or Eurocurrency Loans, automatically become Alternate Base
Rate Loans for the duration of the respective Interest Periods applicable
thereto (or, if permitted by applicable law, at the end of such Interest
Periods).

 

(b)          Notwithstanding any other provision herein, if any change in law,
rule, regulation, treaty or directive or in the interpretation or application
thereof, shall make it unlawful for any Local Fronting Lender to make or
maintain Local Loans as Eurodollar Loans in Dollars or Eurocurrency Loans in the
Denomination Currency applicable to it as contemplated by this Agreement or to
accept deposits in order to make or maintain such Eurocurrency Loans, (i) such
Local Fronting Lender shall promptly notify the Administrative Agent, the
Company and the relevant Local Borrowing Subsidiary thereof, (ii) the agreements
of such Local Fronting Lender hereunder to make or convert to Eurodollar Loans
or Eurocurrency Loans, as the case may be, shall be suspended forthwith, (iii)
such Local Fronting Lender’s Local Loans then outstanding as (A) Eurocurrency
Loans, if any, shall automatically become Local Rate Loans for the duration of
the respective Interest Periods applicable thereto (or, if permitted by
applicable law, at the end of such Interest Periods) or (B) Eurodollar Loans, if
any, shall automatically become Alternate Base Rate Loans for the duration of
the respective Interest Periods applicable thereto (or, if permitted by
applicable law, at the end of such Interest Periods).

 

(c)          Notwithstanding any other provision herein, if any change in law,
rule, regulation, treaty or directive or in the interpretation or application
thereof, shall make it unlawful for any Multi-Currency Lender to purchase a
participating interest in any Local Loan or Acceptance, such Multi-Currency
Lender shall use reasonable efforts (including reasonable efforts to change the
office in which it is booking such participating interest) to avoid such
prohibition; provided, however, that such efforts shall not cause the imposition
on such Multi-Currency Lender of any additional costs or legal or regulatory
burdens deemed by such Multi-Currency Lender to be material or otherwise be
deemed by such Multi-Currency Lender to be disadvantageous to it or contrary to
its policies. In the event that such efforts are not sufficient to avoid such
prohibition, (i) such Multi-Currency Lender shall be deemed to be a Non-Funding
Lender with respect to such participating interest and the Local Loan or
Acceptance, as the case may be, to which it relates (except that such
Multi-Currency Lender shall not forfeit its voting rights under this Agreement
solely as a result of becoming a Non-Funding Lender pursuant to the provisions
of this clause (c)), (ii) such Multi-Currency Lender shall promptly notify the
Administrative Agent, the relevant Local Fronting Lender, the Company and the
relevant Local Borrowing Subsidiary thereof and (iii) the agreements of such
Local Fronting Lender to make further Local Loans (or, to the extent applicable,
to make further Local Loans upon such interest rate basis) and Acceptances
hereunder shall be suspended forthwith.

 

(d)          The Company agrees promptly to pay to any Syndicated Lender, and
each Borrower agrees promptly to pay to any Local Fronting Lender, any
additional amounts necessary to compensate such Lender for any costs incurred by
it as a consequence of such Borrower making any repayment in accordance with
this Section 7.9, including, without limitation, any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans or Eurocurrency Loans, as the case may be. A certificate as to
any such costs payable pursuant to this Section 7.9 submitted by an officer of
any Lender, through the Administrative Agent, to the Company (on its own behalf
or as agent of the Borrowers) shall be conclusive, in the absence of manifest
error.

 



87

 

 





Section 7.10         Requirements of Law; Changes of Law. (a) In the event that
the adoption of or any change in law, rule, regulation, treaty or directive or
in the interpretation or application thereof, or compliance by any Lender with
any request or directive (whether or not having the force of law) issued after
the date hereof from any central bank or other Governmental Authority:

 

(i)          imposes upon such Lender any tax of any kind whatsoever with
respect to this Agreement, its Notes, any Letter of Credit, any Application or
any Loan, or changes the basis of taxation of payments to such Lender of
principal, commitment fee, interest or any other amount payable hereunder
(except for (w) income and franchise taxes imposed on such Lender by the
jurisdiction under the laws of which such Lender is organized or any political
subdivision or taxing authority thereof or therein, or by the jurisdiction of
the principal office of such Lender or any political subdivision or taxing
authority thereof or therein or the office of such Lender from which it is
making its Loans or any political subdivision or taxing authority thereof or
therein, (x) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (w) above,
(y) taxes resulting from the substitution of any such system by another system
of taxation, provided, however, that the taxes payable by such Lender subject to
such other system of taxation are not generally charged to borrowers from such
Lender having loans or advances bearing interest at a rate similar to the
Eurodollar Rate, the Eurocurrency Rate or the Local Rate and (z) Non-Excluded
Taxes, Other Taxes, and taxes imposed by way of deduction or withholding, which
shall be exclusively governed by Section 7.12);

 

(ii)         imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan or similar requirement against any Loan made, or assets held by,
or credit extended by, or deposits or other liabilities in or for the account
of, or acquisition of funds by or for the account of, any office of such Lender,
which is not otherwise included in the determination of the Eurodollar Rate, the
Eurocurrency Rate or the Local Rate, as the case may be, hereunder; or

 

(iii)        imposes on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing, maintaining or participating in advances or extensions of
credit (including, without limitation, Acceptances) or issuing or participating
in Letters of Credit or to reduce any amount receivable by it in respect of its
Eurodollar Loans, Eurocurrency Loans or Local Rate Loans, then, in any such
case, the relevant Borrower shall promptly pay such Lender any additional
amounts necessary to compensate such Lender for such additional cost or reduced
amount receivable, in each case to the extent such costs or losses are actually
incurred or paid by the applicable Lender, as reasonably determined by it with
respect to this Agreement (including, without limitation, its participating
interests in Letters of Credit, Acceptances and Local Loans), its Notes or its
Loans after taking into account any amounts paid or payable pursuant to Section
7.12(a). If a Lender becomes entitled to claim any additional amounts pursuant
to this Section 7.10(a), it shall promptly notify the relevant Borrower, through
the Administrative Agent, of the event by reason of which it has become so
entitled. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by an officer of a Lender, through the
Administrative Agent, to the relevant Borrower shall be conclusive, in the
absence of manifest error.

 

88

 

 

(b)          In the event that any Lender shall have determined that the
adoption of any law, rule, regulation or guideline adopted pursuant to or
arising out of the International Convergence of Capital Measurement and Capital
Standards or of any Requirement of Law otherwise regarding capital adequacy, or
any change therein or in the interpretation or application thereof or compliance
by any Lender with any request or directive regarding capital adequacy (whether
or not having the force of law) from any central bank or Governmental Authority,
does or shall have the effect of reducing the rate of return on such Lender’s
capital as a consequence of its obligations hereunder or under any Acceptance or
Letter of Credit to a level below that which such Lender could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy) by an amount which is reasonably
deemed by such Lender to be material, then from time to time, promptly after
submission by such Lender, through the Administrative Agent, to the relevant
Borrower of a written request therefor, such Borrower shall promptly pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

 

(c)          It is understood and agreed that the Dodd–Frank Wall Street Reform
and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, shall,
for the purposes of Sections 7.10(a) and (b) of this Agreement, be deemed to be
adopted subsequent to the date hereof.

 

(d)          The agreements in this Section 7.10 shall survive the termination
of this Agreement and payment of the Loans, the Notes, the Drafts, the L/C
Reimbursement Obligations and all other amounts payable hereunder.

 

Section 7.11         Indemnity. Each Borrower agrees to promptly pay and
indemnify each Lender for, and to hold such Lender harmless from, any loss or
expense (but excluding loss of Applicable Margin on the relevant Loans) which
such Lender may sustain or incur in its reemployment of funds obtained in
connection with the making or maintaining of, or converting to, Eurodollar
Loans, Eurocurrency Loans or Local Rate Loans (including, without limitation,
its participating interests therein) as a consequence of (a) any default by such
Borrower in borrowing such Eurodollar Loans, Eurocurrency Loans or Local Rate
Loans after such Borrower has given a notice in respect thereof or (b) any
default by such Borrower in converting (i) Alternate Base Rate Loans to
Eurodollar Loans or Eurocurrency Loans, (ii) Eurocurrency Loans to Local Rate
Loans or (iii) Local Rate Loans to Eurodollar Loans or Eurocurrency Loans, after
such Borrower has given a notice in respect thereof or (c) any failure by such
Borrower to prepay Eurodollar Loans, Eurocurrency Loans or Local Rate Loans, as
the case may be, after such Borrower has given notice in respect thereof or (d)
any payment, prepayment (whether optional or mandatory) or conversion (whether
optional or mandatory) of any Eurodollar Loan or Eurocurrency Loan (or, to the
extent applicable, Local Rate Loan) by such Borrower on a day which is not the
last day of an Interest Period with respect thereto. A certificate as to any
additional amounts payable pursuant to this Section 7.11 submitted by an officer
of a Lender, through the Administrative Agent, to the relevant Borrower shall be
conclusive, absent manifest error. The agreements in this Section 7.11 shall
survive termination of this Agreement and payment of the Loans, the Notes, the
Drafts, the L/C Reimbursement Obligations and all other amounts payable
hereunder.

 

89

 

 

Section 7.12         Taxes. (a) All payments made by each Borrower under this
Agreement shall be made free and clear of, and without reduction for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority,
excluding, in the case of the Administrative Agent, the Collateral Agent and
each Lender, (i) income and franchise taxes imposed on the Administrative Agent,
the Collateral Agent or such Lender by the jurisdiction under the laws of which
it is organized or any political subdivision or taxing authority thereof or
therein, or by the jurisdiction of the principal office of the Administrative
Agent, the Collateral Agent or such Lender or the office of such Lender from
which it is making its Loans or any political subdivision or taxing authority
thereof or therein, but not excluding any such tax imposed on or with respect to
a Multi-Currency Lender that is required to be withheld by a Local Fronting
Lender or Borrower with respect to any payments due to a Multi-Currency Lender
from such Local Fronting Lender or Borrower pursuant to this Agreement, (ii) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (i) above and (iii) any
U.S. federal withholding Taxes imposed under FATCA (all such non-excluded Taxes
being called “Non-Excluded Taxes”). If any Non-Excluded Taxes are required to be
withheld from any amounts payable to the Administrative Agent, the Collateral
Agent, or any Lender hereunder, under the Notes or in respect of any Loan, Draft
or Letter of Credit, the amounts so payable to it shall (without any obligation
on the part of any Borrower to pay such amounts ratably in accordance with the
provisions of Section 7.5) be increased to the extent necessary to yield to the
Administrative Agent, the Collateral Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement and the Notes. Whenever any
Non-Excluded Taxes or Other Taxes are payable by a Borrower, as promptly as
possible thereafter, such Borrower shall send to the Administrative Agent, for
its own account or for the account of the Collateral Agent, or such Lender, as
the case may be, a certified copy of an original official receipt showing
payment thereof. If any Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Administrative Agent, the Collateral
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent, the Collateral Agent or any Lender
as a result of any such failure. For purposes of this Section 7.12 all payments
made by a Local Fronting Lender pursuant to this Agreement shall be treated as
if such payments were made by the relevant Borrower.

 

(b)          In addition, each Borrower shall pay, or cause to be paid, any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)          Except as the Company shall otherwise consent, each Lender hereby
severally (but not jointly) represents that, under applicable law and treaties
in effect on the date of this Agreement (or, in the case of a Transferee, the
date such Person became a Transferee), no United States federal taxes will be
required to be withheld by the Administrative Agent or the Company with respect
to any payments to be made to such Lender in respect of this Agreement. Each
Lender or Transferee which itself is not a U.S. person as defined in Section
7701(a)(30) of the Code for federal income tax purposes or which is lending from
an office that is not incorporated under the laws of the United States of
America or a state thereof agrees severally (but not jointly) that it will:

 

(i)          (A)         prior to the Closing Date (or, in the case of a
Transferee, prior to the date it becomes a Transferee), deliver to the Company
and the Administrative Agent two (2) duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, or successor applicable form, as
the case may be, certifying in each case that such Lender or Transferee is
entitled to receive all payments under this Agreement, the Notes and the Drafts
payable to it, without deduction or withholding of any United States federal
income taxes;

 

90

 

 

(B)         deliver to the Company and the Administrative Agent two (2) further
copies of the such Form W-8BEN or W-8ECI, or successor applicable form, or other
manner of certification, as the case may be, on or before the date that any such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Company; and

 

(C)         use its reasonable efforts to obtain such extensions or renewals
thereof as may reasonably be requested by the Company, certifying that such
Lender or Transferee is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income
Non-Excluded Taxes; or

 

(ii)         in the case of any such Lender or Transferee that is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (i) represent to the
Company (for the benefit of the Company and the Administrative Agent) that it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” within the meaning of Section 881(c)(3)(B) of the Code or a
controlled foreign corporation receiving interest from a related person for
purposes of Section 881(c)(3)(C) of the Code, (ii) agree to furnish to the
Company on or before the date of any payment by the Company, with a copy to the
Administrative Agent, (A) a certificate substantially in the form of Exhibit Q
hereto (any such certificate a “U.S. Tax Compliance Certificate”) and (B) two
(2) accurate and complete original signed copies of United States Internal
Revenue Service Form W-8BEN, or successor applicable form certifying to such
Lender’s or Transferee’s legal entitlement at the date of such certificate to an
exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Agreement (and to
deliver to the Company and the Administrative Agent two (2) further copies of
such form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by the
Company or the Administrative Agent for filing and completing such forms), and
(iii) agree, to the extent legally entitled to do so, upon reasonable request by
the Company, to provide to the Company (for the benefit of the Company and the
Administrative Agent) such other forms as may be reasonably required to
establish the legal entitlement of such Lender or Transferee to an exemption
from withholding with respect to payments under this Agreement;

 

unless in any such case any change in law, rule, regulation, treaty or
directive, or in the interpretation or application thereof, has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender or Transferee
from duly completing and delivering any such form with respect to it and such
Lender or Transferee advises the Company that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax. Notwithstanding any provision of Section 7.12(a) to the contrary, the
Company shall have no obligation to pay any amount to or for the account of any
such Lender or Transferee on account of any Non-Excluded Taxes pursuant to
Section 7.12(a) (including, without limitation, the second sentence thereof) to
the extent that such amount results from (i) the failure of any such Lender or
Transferee to comply with its obligations pursuant to this Section 7.12(c) or
(ii) any representation or warranty made or deemed to be made by any such Lender
or Transferee pursuant to this Section 7.12(c) proving to have been incorrect,
false or misleading in any material respect when so made or deemed to be made.

 

91

 

 

(d)          If a payment made to any Lender or any Agent under this Agreement
or any other Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender or such Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or such Agent shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender's obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 7.12(d), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(e)          Each Lender agrees to use reasonable efforts (including reasonable
efforts to change the office in which it is booking its Loans) to avoid or to
minimize any amounts in respect of taxes which might otherwise be payable
pursuant to Section 7.10 or this Section 7.12; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender to be material or otherwise be
deemed by such Lender to be disadvantageous to it or contrary to its policies.

 

(f)          In the event that such reasonable efforts pursuant to Section
7.12(c)(i) are insufficient to avoid all withholding taxes which would be
payable pursuant to this Section 7.12, then such Lender (the “Taxable Lender”)
shall use its reasonable efforts to transfer, at the cost of the Company, to any
other Lender (which is not subject to such withholding taxes) its Dollar Loans
and its Commitments hereunder; provided, however, that such transfer shall not
be deemed by such Taxable Lender, in its sole discretion, to be disadvantageous
to it or contrary to its policies. In the event that the Taxable Lender is
unable, or otherwise is unwilling, so to transfer its Dollar Loans and
Commitments, the Company may, at its own cost, designate an alternate bank or
other financial institution to purchase the Taxable Lender’s Dollar Loans and
Commitments and, subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld), the Taxable Lender shall transfer,
at the cost of the Company, its Dollar Loans and Commitments to such alternate
bank or other financial institution and such alternate bank or other financial
institution shall become a Lender hereunder.

 

(g)          The agreements in this Section 7.12 shall survive termination of
this Agreement and payment of the Loans, the Notes, the Drafts, the L/C
Reimbursement Obligations and all other amounts payable hereunder.

 

(h)          If a Lender or the Administrative Agent receives a refund in
respect of any Non-Excluded Taxes or Other Taxes with respect to which the
Company has paid additional amounts pursuant to this Section 7.12, it shall
within a reasonable time from the date of such receipt pay over the amount of
such refund to the Company, net of all reasonable out-of-pocket expenses of such
Lender or the Administrative Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided,
however, that the Company, upon the request of such Lender or the Administrative
Agent, agrees to repay the amount paid or portion thereof over to the Company
(plus penalties, interest or other reasonable charges) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund or portion thereof to such taxation authority.

 

92

 

 

Section 7.13         Commitment Fee. (a) The Company agrees to pay to the
Administrative Agent, for the account of each Multi-Currency Lender, a
commitment fee from and including the Closing Date in the amount equal to the
Commitment Fee Rate on the amount equal to the Commitment Percentage of such
Multi-Currency Lender multiplied by the average daily amount by which the
Aggregate Commitment exceeds the Aggregate Actual Outstanding Multi-Currency
Extensions of Credit (without taking into account any amount of Swing Line Loans
from time to time outstanding) during the period for which such fee is payable.

 

(b)          Each commitment fee owing pursuant to Section 7.13(a) shall be
payable, in arrears, (x) for each fiscal quarter of the Company (or portion
thereof) following the Closing Date, on the date which is two (2) Business Days
following the last day of each such fiscal quarter (commencing with the first
full fiscal quarter ended after the Closing Date); provided, however, that if
the Company shall not have received from the Administrative Agent the
documentation supporting calculations of such commitment fee prior to such date,
then, on the date which is two (2) Business Days after the date of the Company’s
receipt from the Administrative Agent of such supporting documentation and (y)
on the last day of the Commitment Period.

 

(c)          Notwithstanding anything herein to the contrary, during such period
as a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to any fees accruing during such period pursuant to clause (a), and Section 7.6
above (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees); provided, that (i) to the extent that a
Multi-Currency Commitment Percentage of the L/C Obligations of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 7.17(a),
such fees that would have accrued pursuant to Section 7.6 for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Multi-Currency Commitments, and (ii) to the extent any portion of such L/C
Obligations cannot be so reallocated and the relevant Borrower has not provided
cash collateral, such fees pursuant to clause (b) will instead accrue for the
benefit of and be payable to the Issuing Lender as their interests appear (and
the pro rata payment provisions of Section 7.15 will automatically be deemed
adjusted to reflect the provisions of this Section 7.13(c)).

 

Section 7.14         Computation of Interest and Fees. (a) Interest in respect
of the Alternate Base Rate Loans bearing interest at a rate based upon clause
(a) of the definition of “Alternate Base Rate” shall be calculated on the basis
of a 365 or 366-day year, as the case may be, for the actual days elapsed.
Interest in respect of the Local Rate Loans and Acceptances shall be calculated
on the basis of a 365 or 366-day year, as the case may be, for the actual days
elapsed or on such other basis as may be agreed from time to time by the
relevant Local Fronting Lender and the relevant Borrowers to reflect customary
practices in the relevant jurisdiction. Interest in respect of the Alternate
Base Rate Loans bearing interest at a rate based upon the Federal Funds
Effective Rate, the Eurodollar Loans, the Eurocurrency Loans, Letter of Credit
commissions and commitment fees shall be calculated on the basis of a 360-day
year for the actual days elapsed (or, in the case of Eurocurrency Loans, such
other basis as may be agreed from time to time by the relevant Local Fronting
Lender and the relevant Borrower to reflect customary practices in the relevant
jurisdiction). The Administrative Agent will, as soon as practicable, notify the
Company and the Syndicated Lenders of each determination of a Eurodollar Rate
with respect to Syndicated Loans and of any change in the Alternate Base Rate
with respect to Syndicated Loans and the effective date thereof. Each Local
Fronting Lender will, as soon as practicable, notify the relevant Borrower and
the Administrative Agent of each determination of a Eurocurrency Rate for its
Denomination Currency, of a Eurodollar Rate for its Local Loans which are Dollar
Loans, of any change in the Local Rate for its Denomination Currency, of any
change in the Alternate Base Rate for its Local Loans which are Dollar Loans and
(in each case) the effective date thereof. Any change in the interest rate on a
Syndicated Loan which is an Alternate Base Rate Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change shall become effective. Any change in the interest
rate on a Local Loan which is an Alternate Base Rate Loan resulting from a
change in the Alternate Base Rate shall become effective as of the opening of
business in the jurisdiction of the local lending office of the relevant Local
Fronting Lender on the day on which such change shall become effective. Any
change in the interest rate on a Local Rate Loan resulting from a change in the
Local Rate shall become effective as of the opening of business on the day on
which such change in the Local Rate shall become effective.

 

93

 

 

(b)          Except as set forth in Section 7.8, each determination of an
interest rate by the Administrative Agent or the Local Fronting Lender, as the
case may be, pursuant to any provision of this Agreement shall be conclusive and
binding on the relevant Borrower and the Lenders, in the absence of manifest
error.

 

Section 7.15         Pro Rata Treatment and Payments. (a) Each borrowing by any
Local Borrower of Local Loans and Acceptances shall be made from the Local
Fronting Lender with respect to the relevant Denomination Currency.

 

(b)          On any date when and to the extent that, in the reasonable
determination of the Administrative Agent in its sole discretion, the Borrowers
would be able, under the terms and conditions hereof, to reborrow the amount of
such payment (or otherwise obtain additional extensions of credit) under the
Aggregate Commitment and to satisfy any conditions precedent to such reborrowing
(or other extension of credit), no portion of any such payment shall be
distributed to any Lender (a “Non-Funding Lender”) which has (x) failed to make
a Revolving Credit Loan or Refunded Swing Line Loan or to purchase (or otherwise
make any payment on account of) any participating interest held by such
Non-Funding Lender in any L/C Reimbursement Obligation, Acceptance or Local Loan
or (y) given notice to the Company, any Local Fronting Lender or the
Administrative Agent that it will not make, or that it has disaffirmed or
repudiated any obligation to make, any Revolving Credit Loans or Refunded Swing
Line Loans, or to purchase (or otherwise make any payment on account of) any
participating interest held by such Non-Funding Lender in any L/C Reimbursement
Obligation, Acceptance or Local Loan, in any such case by reason of the
provisions of the Financial Institution Reform, Recovery and Enforcement Act of
1989 or otherwise (other than as the result of a good faith belief that the
conditions precedent to borrowing set forth in Section 9.2 have not been
satisfied).

 

(c)          All payments (including prepayments) to be made by the Company on
account of principal, interest and fees (other than those relating to Local
Loans and Acceptances) shall be made without set-off or counterclaim and shall
be made to the Administrative Agent for the account of the relevant Lenders (or,
in the case of payments on account of Swing Line Loans, to the Administrative
Agent for the account of the Swing Line Lender) at the office of the
Administrative Agent specified in Section 14.2, or at such other location as the
Administrative Agent may direct, on or prior to 1:00 P.M., New York City time,
in lawful money of the United States of America and in immediately available
funds. The Administrative Agent shall distribute such payments in accordance
with the provisions of Section 7.15(g) promptly upon receipt in like funds as
received; provided, however, that payments received by the Administrative Agent
on account of interest or fees on the Local Loans and Acceptances may be held by
the Administrative Agent and distributed to the Multi-Currency Lenders not less
frequently than weekly.

 

94

 

 

(d)          All payments (including prepayments) to be made by any Local
Borrower on account of principal, interest and fees relating to Local Loans and
Acceptances shall be made without set-off or counterclaim and shall be made to
the Local Fronting Lender to which such amounts are owing at the office of such
Local Fronting Lender specified in Schedule III, or at such other location as
such Local Fronting Lender may direct, on or prior to 1:00 P.M., local time at
the principal lending office of such Local Fronting Lender. Each such payment
shall, to the extent that it is owing on account of Local Loans which are Dollar
Loans, be paid in Dollars and, otherwise, shall be paid in the relevant
Denomination Currency and in immediately available funds. Each Local Fronting
Lender shall give prompt notice to the Administrative Agent of amounts from time
to time received by it hereunder.

 

(e)          If any payment hereunder (other than payments on Eurodollar Loans
or Eurocurrency Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment hereunder on a
Eurodollar Loan or a Eurocurrency Loan becomes due and payable on a day other
than a Working Day, the maturity thereof shall be extended to the next
succeeding Working Day unless the effect of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Working Day.

 

(f)          Unless the Administrative Agent shall have been notified by
telephone, confirmed in writing, by any Syndicated Lender prior to a borrowing
date that such Lender will not make the amount which would constitute its
Commitment Percentage of the borrowing to be made on such date available to the
Administrative Agent on such borrowing date, the Administrative Agent may assume
that such Syndicated Lender has made such amount available to the Administrative
Agent and, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. If such amount is made available to the
Administrative Agent on a date after such borrowing date, such Syndicated Lender
shall pay to the Administrative Agent on demand an amount equal to the product
of (i) the daily average Federal Funds Effective Rate during such period as
determined by the Administrative Agent multiplied by (ii) such amount multiplied
by (iii) a fraction of which the numerator is the number of days from and
including such borrowing date to the date on which such amount becomes
immediately available to the Administrative Agent and of which the denominator
is 360. A certificate of the Administrative Agent submitted to any Syndicated
Lender with respect to any amounts owing under this paragraph (f) shall be
conclusive, in the absence of manifest error. If such amount is not in fact made
available to the Administrative Agent by such Syndicated Lender within three (3)
Business Days after such borrowing date, the Administrative Agent shall be
entitled to recover such amount, with interest thereon at the rate per annum
then applicable to Revolving Credit Loans that are Alternate Base Rate Loans
hereunder, within eight (8) Business Days after demand, from the relevant
Borrower.

 

95

 

 

(g)          Unless a Notice of Actionable Default has been delivered pursuant
to the Intercreditor Agreement, except as otherwise expressly set forth herein,
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Borrowers shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Loan Parties; second, to pay fees and expenses of the
Agents then due and payable; third, all other Payment Obligations then due and
payable; and fourth, as the Company so designates. All such payments shall be
allocated ratably among such of the Agents, Lenders and Issuing Lenders as are
entitled thereto; provided, however, that all such payments received (i) in
respect of any Swing Line Loans shall be distributed to the Swing Line Lender,
(ii) in respect of any Local Loans to the applicable Loan Fronting Lender and
(iii) in respect of any L/C Reimbursement Obligations to the applicable Issuing
Lender.

 

(h)          The Borrowers hereby irrevocably waive the right to direct the
application of any and all payments in respect of the Payment Obligations
(including all funds deposited in the any Approved Deposit Account or any Cash
Collateral Account) after the occurrence and during the continuance of an Event
of Default and agree that, notwithstanding the provisions of Section 7.3,
Section 7.4 or Section 7.15(g), after the delivery of a Notice of Actionable
Default and prior to the withdrawal of all Notices of Actionable Default then
pending pursuant to the Intercreditor Agreement, (i) all payments made to or
received by any Agent, Lender or Issuing Lender constituting proceeds of
Collateral shall be applied pursuant to the Intercreditor Agreement and (ii) all
other payments made to or received by any Agent, Lender or Issuing Lender shall
be applied in the following order:

 

(i)          first, to pay interest on and then principal of any portion of any
Loans that any Agent may have advanced on behalf of any Lender or Issuing Lender
for which such Agent has not then been reimbursed by such Lender or the Loan
Parties;

 

(ii)         second, to pay Payment Obligations in respect of any expense
reimbursements or indemnities then due to the Agents;

 

(iii)        third, to pay Payment Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders and Issuing Lenders;

 

(iv)        fourth, to pay Payment Obligations in respect of any fees then due
to the Agents;

 

(v)         fifth, to pay Payment Obligations in respect of any fees then due to
the Lenders and Issuing Lenders;

 

(vi)        sixth, to pay interest then due and payable in respect of all
Payment Obligations;

 

(vii)       seventh, to pay or prepay principal payments (and, when applicable,
to provide cash collateral) for all Payment Obligations;

 

(viii)      eighth, to pay all other Payment Obligations; and

 

(ix)         ninth, as directed by the Company;

 

96

 

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Payment Obligations set forth in
any of clauses first through eighth above, the available funds being applied
with respect to any such Payment Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Payment Obligations ratably,
based on the proportion of each Agent’s and each Lender’s interest in the
aggregate outstanding Payment Obligations described in such clauses; provided,
further, that payments that would otherwise be allocated to the Multi-Currency
Lenders shall be allocated first to repay Protective Advances and Swing Line
Loans until paid in full, second to repay Local Loans until such Loans are paid
in full and then to repay the Revolving Credit Loans. The order of payment
application set forth in clauses (i) through (viii) above may be amended at any
time and from time to time by the Required Lenders without any notice to or
consent of or approval by any Loan Party or any other Person that is not a party
to this Agreement; provided, however, that any such amendment adversely
affecting any Agent shall also require the prior written consent of such Agent.

 

(i)          At the option of the Administrative Agent, principal on the Swing
Line Loans, L/C Reimbursement Obligations, interest, fees, expenses and other
sums due and payable in respect of the Revolving Credit Loans and Protective
Advances may be paid from the proceeds of Swing Line Loans or Revolving Credit
Loans. The Company, each Lender and each Issuing Lender hereby authorizes the
Swing Line Lender to make such Swing Line Loans pursuant to Article IV and the
Multi-Currency Lenders to make such Revolving Credit Loans pursuant to Article
III from time to time in the amounts of any and all principal payable with
respect to the Swing Line Loans, L/C Reimbursement Obligations, interest, fees,
expenses and other sums payable in respect of the Revolving Credit Loans and
Protective Advances, and further authorizes the Administrative Agent to give the
Multi-Currency Lenders notice of any borrowing with respect to such Swing Line
Loans and Revolving Credit Loans and to distribute the proceeds of such Swing
Line Loans and Revolving Credit Loans to pay such amounts. The Borrowers agree
that all such Swing Line Loans and Revolving Credit Loans so made shall be
deemed to have been requested by it (irrespective of the satisfaction of the
conditions in Section 9.2, which conditions the Multi-Currency Lenders hereby
irrevocably waive for the purposes of this clause (i)) and directs that all
proceeds thereof shall be used to pay such amounts.

 

(j)          If any Lender is a Defaulting Lender, such Defaulting Lender shall
be deemed to have assigned any and all payments in respect of the Payment
Obligations and any proceeds of Collateral due to it from or for the benefit of
the Borrowers to the Non-Defaulting Lenders for application to, and reduction
of, their Multi-Currency Commitment Percentage of all Payment Obligations until
such Non-Defaulting Lenders have been repaid in full. Such Defaulting Lender
hereby authorizes the Administrative Agent to distribute such payments to the
Non-Defaulting Lenders in accordance with Section 7.3(e) and this Section 7.15.
This Section 7.15(j) shall apply and be effective regardless of whether an Event
of Default has occurred and is the continuing and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of the
Borrowers as to its desired application of payments.

 

97

 

 

Section 7.16         Substitution of Lenders. If (a)  it becomes unlawful for
(i) any Lender (other than a Local Fronting Lender) to continue to make or
maintain Eurodollar Loans or Eurocurrency Loans as contemplated by this
Agreement or to accept deposits in order to make or maintain such Eurodollar
Loans or Eurocurrency Loans, as the case may be, (ii) any Local Fronting Lender
to continue to make or maintain Local Loans as Eurodollar Loans in Dollars or
Eurocurrency Loans in the Denomination Currency applicable to it as contemplated
by this Agreement or to accept deposits in order to make or maintain such
Eurocurrency Loans or (iii) any Multi-Currency Lender to continue to purchase a
participating interest in any Local Loan or Acceptance and, in either case, such
Lender notifies the Company and the applicable Borrowers pursuant to Section
7.9, (b) any Borrower is required to make any payment pursuant to Section 7.10
or Section 7.12 that is attributable to any particular Lender or (c) any Lender
becomes a Defaulting Lender or a Potential Defaulting Lender (any such Lender,
an “Affected Lender”), at the request of the Company and with the consent of the
Administrative Agent (in its sole discretion exercised reasonably), any Eligible
Assignee reasonably acceptable to the Administrative Agent (which Eligible
Assignee may be the Lender acting as the Administrative Agent) shall have the
right (but not the obligation) to purchase from such Affected Lender, and such
Affected Lender shall, upon the request of the Administrative Agent, sell and
assign to such Eligible Assignee, all of the Multi-Currency Commitments and the
Loans of such Affected Lender for an amount equal to the principal balance of
all applicable Loans held by such Affected Lender and all accrued and unpaid
interest and fees with respect thereto through the date of such sale and
purchase (the “Purchase Amount”); provided, however, that such sale and purchase
(and the corresponding assignment) shall not be effective until (A) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Company whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (B) such Affected Lender shall have received the Purchase Amount from
such Eligible Assignee. Each Lender agrees that, if it becomes an Affected
Lender, it shall execute and deliver to the Administrative Agent (x) an
Assignment and Acceptance to evidence such sale and assignment and (y) to the
extent the Multi-Currency Commitments and Loans subject to such Assignment and
Acceptance are evidenced by a Note or Notes, such Note or Notes; provided,
however, that the failure of any Affected Lender to execute an Assignment and
Acceptance or deliver such Note or Notes shall not render such sale and purchase
(and the corresponding assignment) invalid.

 

Section 7.17         Interest Act (Canada). For purposes of the Interest Act
(Canada), whenever any interest under this Agreement on account of Local Loans
or Acceptances which are made in Canada or made to any Local Borrowing
Subsidiary which is organized under the laws of Canada or any Province thereof
is calculated using a rate based upon a year of three hundred and sixty (360)
days, such rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based upon a year of three
hundred and sixty (360) days, (y) multiplied by the actual number of days in the
calendar year in which the period for which such interest is payable ends, and
(z) divided by three hundred and sixty (360). The rates of interest specified in
this Agreement are nominal rates and all interest payments and computations are
to be made without allowance or deduction for deemed reinvestment of interest.

 

Section 7.18         Defaulting Lender.

 

(a)          Reallocation of Defaulting Lender Commitments. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding L/C Obligations and any outstanding
Swing Line Loans:

 

(i)          the Multi-Currency Commitment Percentage of such Defaulting Lender
with respect to any L/C Obligations and any outstanding Swing Line Loans will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the date such Lender becomes a Defaulting Lender)
among the Multi-Currency Lenders that are Non-Defaulting Lenders pro rata in
accordance with their respective Multi-Currency Commitments; provided, that (A)
the sum of each Non-Defaulting Lender’s Multi-Currency Commitment Percentage of
the Aggregate Actual Outstanding Multi-Currency Extensions of Credit may not in
any event exceed the Multi-Currency Commitment of such Non-Defaulting Lender as
in effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim any Borrower, the Administrative Agent, any Issuing
Lender, any Swing Line Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
provided that to the extent that amounts are reallocated among the
Multi-Currency Lenders in accordance with this clause (i) any cash collateral
that was provided pursuant to clause (b) with respect to any such L/C
Obligations or Swing Line Loans, the cash collateral requirement pursuant to
such clause (b) will terminate and each applicable Issuing Lender and Swing Line
Lender will cause any cash collateral posted with respect to their respective
L/C Obligations or Swing Line Loans, as the case may be, to be returned to the
applicable Borrower subject to any terms relating to such cash collateral;

 

98

 

 

(ii)         to the extent that any portion (the “unreallocated portion”) of the
Multi-Currency Commitment Percentage of such Defaulting Lender with respect to
any L/C Obligations and any outstanding Swing Line Loans cannot be so
reallocated, each applicable Borrower will promptly, and in no event later than
ten (10) Business Days after any demand by the Administrative Agent (at the
direction of the Issuing Lenders and/or the Swing Line Lenders, as the case may
be), (A)(x) cash collateralize the obligations of such Borrower to the Issuing
Lenders in respect of such L/C Obligations, in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Obligations on terms
acceptable to the Administrative Agent and such Issuing Lender and (y) in the
case of such outstanding Swing Line Loans, prepay (subject to clause (iii)
below) and/or cash collateralize (on terms reasonably acceptable to the
Administrative Agent and such Swing Line Lender) in full the unreallocated
portion thereof, or (B) make other arrangements reasonably satisfactory to the
Administrative Agent, and to the Issuing Lenders and the Swing Loan Lenders, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender, in each case without duplications with
respect to any prior actions taken with respect to such L/C Obligations and
Swing Line Loans pursuant to clause (b) below; and

 

(iii)        any amount paid by any Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated, non-interest bearing account until the termination of the
Multi-Currency Commitments and payment in full of all Payment Obligations of the
Borrowers hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to any Issuing
Lender or the Swing Line Lender (pro rata as to the respective amounts owing to
each of them) under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders hereunder, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal and L/C Reimbursement Obligations then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Multi-Currency Commitments and payment in full of all Payment Obligations
of the Borrowers hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

 

99

 

 

(b)          Cash Collateral Call. If any Lender becomes, and during the period
it remains, a Potential Defaulting Lender, if any Letter of Credit or Swing Line
Loan is at the time outstanding, any Issuing Lender or Swing Line Lender, as the
case may be, may, by notice to the Borrowers and such Potential Defaulting
Lender through the Administrative Agent, require each applicable Borrower to
cash collateralize (on terms reasonably acceptable to the Administrative Agent
and such Issuing Lender or Swing Loan Lender, as applicable) the obligations of
such Borrower to such Issuing Lender or Swing Line Lender, as applicable, in
respect of such Letter of Credit or Swing Line Loan, as applicable, in an amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Potential Defaulting Lender in respect thereof
within ten (10) Business Days after any such notice from the Administrative
Agent, or to make other arrangements satisfactory to the Administrative Agent,
and to such Issuing Lender or such Swing Line Lender, as the case may be, in
their sole discretion to protect them against the risk of non-payment by such
Potential Defaulting Lender.

 

(c)          Termination of Defaulting Lender Commitments. The Company may
terminate the unused amount of the Multi-Currency Commitment of a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 7.15 will apply to all amounts thereafter
paid by the Borrowers for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided, that such termination will not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing
Lenders, the Swing Line Lenders or any Lender may have against such Defaulting
Lender.

 

(d)          Cure. If the Company, Administrative Agent, the Issuing Lenders and
the Swing Loan Lenders agree in writing in their discretion that a Lender that
is a Defaulting Lender or a Potential Defaulting Lender should no longer be
deemed to be a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the parties hereto, whereupon as of
the Closing Date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 7.18(a)), (i) such Lender
will, to the extent applicable, purchase such portion of outstanding Loans of
the other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause such Lender’s Multi-Currency Commitment
Percentage to be on a pro rata basis in accordance with their respective
Multi-Currency Commitment, whereupon such Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender and will be a Non-Defaulting Lender;
provided, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender and (ii) the cash collateral requirements set forth in this
Section 7.18 will terminate and the each applicable Issuing Lender and Swing
Line Lender will cause any cash collateral posted with respect to their
respective L/C Obligations or Swing Line Loans, as the case may be, to be
returned to the applicable Borrower subject to any terms relating to such cash
collateral; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender or
Potential Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender or Potential Defaulting Lender.

 

100

 

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders, the Issuing Lenders, the Administrative Agent
and the Collateral Agent to enter into this Agreement and to make the Loans and
to issue or participate in Letters of Credit hereunder, the Company hereby makes
to each of them (i) on the Effective Date, solely with respect to the Company,
each of the representations and warranties set forth in Sections 8.1 and 8.2 and
(ii) on the Closing Date and each other date required pursuant to Section 9.2
each of the following representations and warranties:

 

Section 8.1           Corporate Existence. Each Loan Party is duly organized,
validly existing and (to the extent applicable under the laws of the
jurisdiction of its organization) in good standing under the laws of the
jurisdiction of its incorporation, has the corporate (or other requisite legal)
power to own its assets and to transact the business in which it is presently
engaged, and is (to the extent applicable under the laws of the relevant
jurisdiction) duly qualified as a foreign corporation and (to the extent
applicable under the laws of the relevant jurisdiction) in good standing under
the laws of each jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification and where all such failures
to so qualify and be in good standing would, in the aggregate, be reasonably
likely to have a Material Adverse Effect.

 

Section 8.2           Corporate Power. (a) Each Loan Party has the corporate
power, authority and legal right to execute, deliver and perform this Agreement
and the other Loan Documents to which it is a party and, in the case of each of
the Borrowers, to borrow hereunder, and it has taken as of the Closing Date all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party and, in
the case of each of the Borrowers, to authorize its borrowings on the terms and
conditions of this Agreement.

 

(b)          No consent of any other Person (including, without limitation,
stockholders or creditors of any Borrower or of any Parent of the Company), and
no consent, license, permit, approval or authorization of, exemption by, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Loan Documents to which any Loan
Party is a party by or against such Loan Party, except for (i) filing of the
Mortgages, (ii) any filings required under the UCC, (iii) any filings required
to be made with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, (iv) any filings, notices, consents, licenses, permits, approvals,
authorizations, registrations or declarations required under the laws of
jurisdictions other than the United States or any political subdivision thereof
in connection with the pledge of stock of Foreign Subsidiaries or any assets
located in, or created under, the laws of any such jurisdiction or political
subdivision and (v) any consents, licenses, permits, approvals or
authorizations, exemptions, registrations, filings or declarations that have
already been obtained and remain in full force and effect.

 

(c)          This Agreement has been, and the other Loan Documents to which it
is a party will be, executed and delivered by a duly authorized officer of each
Loan Party. This Agreement constitutes, and the other Loan Documents to which it
is a party, when executed and delivered by it and the other parties thereto,
will constitute, the legal, valid and binding obligations of each Loan Party,
enforceable against it in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity.

 

101

 

 

Section 8.3           No Legal Bar to Loans. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party will
not violate any Contractual Obligation or material Requirement of Law to which
such Loan Party is a party, or, to the best knowledge of the Company, any Parent
of the Company is a party or by which such Loan Party or, to the best knowledge
of the Company, any Parent of the Company or any of their respective material
properties or assets may be bound, and will not result in the creation or
imposition of any Lien (other than under the Security Documents or as
contemplated by the Intercreditor Agreement) on any of their respective material
properties or assets pursuant to the provisions of any Contractual Obligation.

 

Section 8.4           No Material Litigation. No litigation, investigation or
administrative proceeding of or before any court, arbitrator or Governmental
Authority is presently pending or, to the knowledge of any Loan Party,
threatened against it, any of the other Loan Parties, or any of its or their
properties or assets, (a) with respect to this Agreement, any other Loan
Document or any of the transactions contemplated hereby or thereby, (b) with
respect to the validity or enforceability of the obligations of any Borrower or
any Loan Party under this Agreement and the other Loan Documents to which it is
a party, (c) with respect to the rights of the relevant Issuing Lender, any L/C
Participant, or the Agents with respect to any Application or Letter of Credit,
(d) with respect to the rights of the relevant Local Fronting Lender or the
Multi-Currency Lenders with respect to any Local Loan or Acceptance or (e) which
would be reasonably likely to have a Material Adverse Effect, except (in the
case of this clause (e) only) for any litigation, investigation or
administrative proceeding which has been disclosed in any of the Company’s or
Revlon’s public filings with the Securities and Exchange Commission including
its Form 10-K for the fiscal year ended December 31, 2012 or its Form 10-Q for
the last fiscal quarter ended prior to the Closing Date or which arises out of
the same facts and circumstances, and alleges substantially the same complaints
and damages, as any litigation, investigation or proceeding so disclosed and in
which there has been no material adverse change since the date of such
disclosure.

 

Section 8.5           No Default. No Borrower nor any of its Recourse
Subsidiaries is in default in any material respect in the payment or performance
of any material obligations or in the performance of any Contractual Obligation
to which it is a party or by which it or any of its material properties or
assets may be bound, and no Default hereunder has occurred and is continuing. No
Borrower nor any of its Subsidiaries is in default under any material order,
award or decree of any court, arbitrator or Governmental Authority binding upon
or affecting it or by which any of its material properties or assets is bound or
affected, and no such order, award or decree would be reasonably likely to have
a Material Adverse Effect.

 

Section 8.6           Ownership of Properties; Liens. Except as is or would be
permitted pursuant to Section 11.3, each Borrower and each of its Recourse
Subsidiaries has (a) good and marketable title to all its owned, and valid
leasehold interests in all its leased, real property and (b) good title to all
its owned, and valid leasehold interests in all its leased, personal properties
and assets, in each case subject to no Lien.

 

Section 8.7           Taxes. (a) Each Borrower and each of its Subsidiaries and,
to the best knowledge of the Company, any other member (as such term is defined
in Treasury Regulations §1.1502-1(b), or any similar provision of state, local
or foreign law) of the consolidated, combined or unitary group (if any) of which
the Company is or was a member, has timely filed or caused to be timely filed
all material tax returns (including, without limitation, information returns)
which are required to be filed, and have paid all material taxes (whether or not
shown to be due and payable on such returns) or on any assessments made against
them (other than those being contested in good faith by appropriate proceedings
for which adequate reserves (in accordance with GAAP) have been provided on the
books of such Borrower or such Subsidiary, or other member of the consolidated,
combined or unitary group, as the case may be), and no tax Liens which violate
Section 11.3(a) have been filed. As of the date hereof, the period within which
United States federal income taxes may be assessed against any Borrower and each
of its Subsidiaries has expired without further extension or waiver for all
taxable years ending on or before December 31, 2005.

 

102

 

 

(b)          The Company does not intend to treat the Loans and the Letters of
Credit and the related transactions contemplated hereby as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).

 

Section 8.8           ERISA. No Reportable Event has occurred during the
immediately preceding six-year period with respect to any Plan that resulted or
would be reasonably likely to result in any unpaid liability that would be
reasonably likely to have a Material Adverse Effect, and each Plan (other than
any Multiemployer Plan or any multiemployer health or welfare plan) has complied
and has been administered in compliance with applicable provisions of ERISA and
the Code except for such non-compliance that would not be reasonably likely to
have a Material Adverse Effect. The amount by which (a) the present value of all
accrued benefits under each Single Employer Plan maintained by the Company or
any Commonly Controlled Entity (based on then current assumptions used to fund
such Plan, except that the liability discount rate shall instead be the
reasonable expected long term rate of return on plan assets used in the
Company’s annual audited financial statements), as of the last annual valuation
date applicable thereto (except with regard to the long term rate of return on
plan assets, such rate used in the Company’s annual audited financial statements
for the Company’s last fiscal year ending on or before such valuation date),
exceeds (b) the value of the assets of each such Plan allocable to such
benefits, in the aggregate for all such Plans as to which such present value of
accrued benefits exceeds the value of its assets (the “Unfunded Pension
Amount”), when aggregated with the Potential Withdrawal Liability (as
hereinafter defined), is less than $70,000,000. No Borrower nor any Commonly
Controlled Entity has during the immediately preceding six-year period had a
complete or partial withdrawal from any Multiemployer Plan that resulted or
would be reasonably likely to result in any unpaid withdrawal liability under
Section 4201 of ERISA that would be reasonably likely to have a Material Adverse
Effect. The “Potential Withdrawal Liability” shall mean the withdrawal liability
under Section 4201 of ERISA to which a Borrower or any Commonly Controlled
Entity would become subject under ERISA if such Borrower or any Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the most recent valuation date applicable thereto. No Borrower nor any Commonly
Controlled Entity has received notice that any Multiemployer Plan is in
Reorganization or Insolvent where such Reorganization or Insolvency has
resulted, or would be reasonably likely to result in an unpaid liability that
would be reasonably likely to have a Material Adverse Effect nor, to the best
knowledge of such Borrower, is any such Reorganization or Insolvency reasonably
likely to occur.

 

Section 8.9           Financial Condition. The Audited Financial Statements of
the Company and the Unaudited Financial Statements of the Company and the notes
thereto present fairly the consolidated financial condition of the Company and
its Subsidiaries as of such dates, and the consolidated results of their
operations and cash flows for the fiscal periods then ended. The Audited
Financial Statements of the Company and the Unaudited Financial Statements of
the Company have been prepared in accordance with GAAP applied consistently
throughout the periods presented except as disclosed in such financial
statements and the notes thereto. The Audited Financial Statements of the
Acquired Business, together with the notes thereto, give a fair view of the
consolidated financial position of the Acquired Business as at the date to which
they were prepared and for the financial years then ended and were prepared in
accordance with IFRS applied consistently throughout the periods presented
except as disclosed in such financial statements and the notes thereto. To the
knowledge of the Company, the Unaudited Financial Statements of the Acquired
Business fairly represent the financial position of the Acquired Business as at
the date to which they were prepared and for the financial quarters to which
they relate and were prepared on a basis consistent with IFRS (to the extent
appropriate in the context of such accounts). Neither the Company nor any of its
Subsidiaries (in the case of any of the following relating to the Acquired
Business for the period from January 1, 2013 through the Closing Date, to the
Company’s knowledge) has any material Contingent Obligation or any material
obligation, liability or commitment, direct or contingent (including, without
limitation, any liability for taxes or any material forward or long-term
commitment), which is (a) not reflected in the foregoing statements and the
notes thereto or (b) prohibited to be incurred under this Agreement.

 

103

 

 

Section 8.10         No Change. Since December 31, 2012, there has been no
material adverse change in the business, condition (financial or otherwise),
operations, performance or properties of either of (a) Revlon or (b) the Company
and its Subsidiaries taken as a whole (it being understood that (x) nothing set
forth in any Form 8-K’s or Form 10-Q’s of the Company filed with or furnished to
the SEC prior to the date hereof during fiscal year 2013 or (y) no facts or
circumstances relating to the Acquired Business on or prior to the Closing Date
and disclosed in information furnished to the Lenders in connection with the
execution of this Agreement constitutes, either individually or in the
aggregate, such a material adverse change).

 

Section 8.11         Federal Regulations. No Borrower nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System. No part of the proceeds of the Loans or other extensions of credit
hereunder will be used for any purpose which violates the provisions of
Regulation U or X of such Board of Governors. In the event that any part of the
proceeds of the extensions of credit hereunder are used to “purchase” or “carry”
any such “margin stock,” the Company will (and will cause its Subsidiaries to)
provide such documents and information (including, without limitation, duly
completed and executed originals of Federal Reserve Form G-3 or U-1) to the
Administrative Agent and the Lenders as the Administrative Agent reasonably may
request in order to evidence that the representations and warranties contained
in this Section 8.11 remain true and correct in all material respects.

 

Section 8.12         Investment Company Act. None of Revlon, the Company or any
Subsidiary of the Company is an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
each such term is defined and used in the Investment Company Act of 1940, as
amended.

 

Section 8.13         Company Information; Matters Relating to Subsidiaries.

 

(a)          Schedule 8.13(a) sets forth as of the Closing Date (as such
schedule shall be delivered by the Company to the Administrative Agent on or
prior to the Closing Date) the name, address of principal place of business and
taxpayer identification number of the Company.

 

(b)          Set forth in Schedule 8.13(b) (as such schedule shall be delivered
by the Company to the Administrative Agent on or prior to the Closing Date) is a
complete and accurate list showing all Subsidiaries of Revlon and the Company as
of the Closing Date and, as to each such Subsidiary, the jurisdiction of its
organization, the percentage of the outstanding shares of stock owned (directly
or indirectly) by the Company and the direct Parent thereof.

 

104

 

 

Section 8.14         Mortgages. Each Mortgage is effective to grant a legal,
valid and enforceable mortgage lien on all of the mortgagor’s right, title and
interest in the Mortgaged Property thereunder. When each Mortgage is duly
recorded in the appropriate county office or offices and the mortgage recording
fees and taxes in respect thereof are paid and compliance is otherwise had with
the formal requirements of state law applicable to the recording of real estate
mortgages generally, such Mortgage shall constitute a fully perfected, first
priority Lien on and security interest in such Mortgaged Property, subject only
to Customary Permitted Liens, Liens securing the Designated Eligible Obligations
as provided in the Intercreditor Agreement, any Liens that may exist on the
Closing Date with regard to the Existing Term Loan Agreement or the Existing
Credit Agreement and Liens on any Mortgaged Property acquired in connection with
the Colomer Acquisition and such Liens, defects and encumbrances as may be
approved by the Administrative Agent and except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

Section 8.15         Solvency. (a) The aggregate value of all of the assets of
the Company on a consolidated and an unconsolidated basis, at a fair valuation,
exceeds the total liabilities of the Company on a consolidated and an
unconsolidated basis (including contingent, subordinated, unmatured and
unliquidated liabilities). The Company has the ability to pay its debts as they
mature and it does not have unreasonably small capital with which to conduct its
business. For purposes of this Section 8.15, the “fair valuation” of such assets
shall be determined on the basis of that amount which may be realized within a
reasonable time, in any manner through realization of the value of or
dispositions of such assets at the regular market value, conceiving the latter
as the amount which could be obtained for the property in question within such
period by a capable and diligent business person from an interested buyer who is
willing to purchase under ordinary selling conditions.

 

(b)          Each Borrower is in compliance with all material Requirements of
Law applicable to it with respect to capitalization and, to the knowledge of the
Company or such Local Borrowing Subsidiary, has sufficient capital with which to
conduct its business in accordance with past practice. No Borrower is
undercapitalized to such an extent that, solely as a result of such
undercapitalization, (i) any Lender would be deemed under the laws of the
relevant jurisdiction to owe a fiduciary duty to any other creditor of such
Borrower or (ii) the Local Loans made or the Acceptances created by the relevant
Local Fronting Lender to such Borrower would be subordinated to any obligations
of such Borrower owing to any other Person.

 

Section 8.16         Environmental Matters. (a) Except to the extent provided in
clause (b) below:

 

(i)          the Mortgaged Properties do not contain any Hazardous Materials in
concentrations which violate any applicable Environmental Laws governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials;

 

(ii)         the Mortgaged Properties are in compliance with all Environmental
Laws, including all applicable federal, state and local standards and
requirements regarding the generation, treatment, storage, handling, use or
disposal of Hazardous Materials at the Mortgaged Properties and there is no
Hazardous Materials contamination which could materially interfere with the
continued operation of the Mortgaged Properties or materially impair the fair
saleable value thereof;

 

105

 

 

(iii)        none of the Company or any Subsidiary of the Company has received,
or is aware of, any existing or contemplated notice of violation or potential
liability by any regulatory agency or Person regarding environmental control
matters or permit compliance with regard to the Mortgaged Properties;

 

(iv)        Hazardous Materials have not been transferred from the Mortgaged
Properties to any other location in violation of any applicable Environmental
Laws and the Company has not received notice of any potential liability
associated with such transferred materials; and

 

(v)         there are no administrative actions or judicial proceedings by a
Governmental Authority or other Person pending or contemplated under any
applicable Environmental Laws to which the Company, any Subsidiary of the
Company or any mortgagor is or will be named as a party with respect to the
Mortgaged Properties.

 

(b)          Each of the representations and warranties set forth in Section
8.16(a) are true and correct with respect to each parcel of real property owned
or operated by the Company or any of its Subsidiaries, except to the extent that
the facts and circumstances giving rise to any such failure to be so true and
correct would not be reasonably likely to have a Material Adverse Effect.

 

(c)          The Company and any Subsidiary of the Company is in compliance with
Environmental Laws and is not aware of any facts, circumstances or conditions
relating to the Company, any Subsidiary of the Company or any real property
currently or formerly owned, operated or leased by the Company or any Subsidiary
of the Company that would result in the Company or any Subsidiary incurring
liability under Environmental Laws, except for such noncompliance or liability
which individually or in the aggregate would not be reasonably likely to have a
Material Adverse Effect.

 

Section 8.17         Models. (a) The financial models provided to the Lenders in
connection with the execution of this Agreement, together with any notes
thereto, were prepared in good faith on the basis of assumptions that were
reasonable in light of conditions existing at the time of delivery of such
models, it being understood that such models are as to future events and are not
to be viewed as facts, that actual results during the period or periods covered
by any such models may differ significantly from the projected results and that
no assurance is given that the projected results will be realized.

 

(b)          The financial models (if any) relating to the Company and provided
to each Lender pursuant to Section 10.1(b), together with any notes thereto,
were prepared in good faith on the basis of assumptions that were reasonable in
light of conditions existing at the time of delivery of such models, it being
understood that such models are as to future events and are not to be viewed as
facts, that actual results during the period or periods covered by any such
models may differ significantly from the projected results and that no assurance
is given that the projected results will be realized.

 

Section 8.18         Disclosure. No written information, schedule, exhibit or
report or other document (other than financial models, other forward looking
information and information of a general economic or in industry-specific
nature) furnished by the Company, its Subsidiaries or Affiliates to any Agent or
any Lender in connection with the negotiation of this Agreement and the Security
Documents or pursuant to the terms of this Agreement and the Security Documents
(in the case of any of the foregoing to the extent relating to the Acquired
Business on or prior to the Closing Date, to the Company’s knowledge), as such
information, schedule, exhibit or report or other document has been amended,
supplemented or superseded by any other information, schedule, exhibit or report
or other document later delivered to the same parties receiving such
information, schedule, exhibit or report or other document, taken as a whole
contained any material misstatement of fact or omitted to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.

 

106

 

 

Section 8.19         Regulation H. No Mortgaged Property is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

 

Section 8.20         Affiliate Obligations. Other than trade payables, other
Indebtedness in the ordinary course of business or any interest payable from
time to time in respect of and in accordance with the terms of any such
Indebtedness, no Indebtedness is owing to the Company or any of its Subsidiaries
from the Affiliates of the Company on the Closing Date, other than amounts
permitted pursuant to Section 11.8(f).

 

Section 8.21         Indebtedness Owing to Affiliates. No Affiliate of the
Company (other than officers and directors of the Company and its Subsidiaries)
holds any Indebtedness of the Company or any of its Subsidiaries (not including
(i) any trade credit in the ordinary course of business, (ii) any Capital
Contribution Note, (iii) any Indebtedness permitted under Section 11.2(i), (o)
or (p) or (iv) any Indebtedness of the Company or any of its Subsidiaries of a
class that is publicly held or issued pursuant to a Rule 144A offering,
including Indebtedness issued under an Indenture), except to the extent that
such Affiliate has duly executed and delivered to the Administrative Agent an
Affiliate Subordination Letter which remains in full force and effect.

 

Section 8.22         Insolvency Proceedings. No Insolvency Proceeding has
occurred and is continuing.

 

Section 8.23         OFAC. None of the Company or any of its Subsidiaries (a) is
a person whose property or interest in property is blocked or is currently
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or (c) is a person on the list of Specially Designated
Nationals and Blocked Persons or is currently subject to the sanctions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

 

Section 8.24         Anti-Terrorism Laws. None of the Company or any of its
Subsidiaries (and, to the knowledge of each Loan Party, no Joint Venture or
Subsidiary thereof) is in violation in any material respect of any United States
Requirement of Law relating to terrorism or money laundering, including the
United States Executive Order No. 13224 on Terrorist Financing.

 

107

 

 

Section 8.25         Patriot Act; Foreign Corrupt Practices Act. To the extent
applicable, each of the Company and its Subsidiaries is in compliance, in all
material respects, with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the Loans will be used, directly or indirectly by any Group Member,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

ARTICLE IX

CONDITIONS PRECEDENT

 

Section 9.1           Conditions to Acquisition Borrowing. The agreement of the
Lenders to make the Acquisition Borrowing requested to be made by it hereunder
shall be subject to the satisfaction or waiver in accordance with Section 14.1
(except to the extent set forth in Section 10.16) of only the conditions
precedent set forth in this Section 9.1 on or before the Termination Date (the
date on which such conditions are satisfied or waived being herein called the
“Closing Date”). If the Closing Date does not occur on or before the Termination
Date or the Company shall terminate all Commitments hereunder prior to the
Closing Date, at the Company’s election by written notice to the Lenders, this
Agreement shall be automatically and irrevocably terminated.

 

(a)          Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date:

 

(i)          for the account of each Lender requesting the same at least three
(3) Business Days before the Closing Date, a Note of the Company conforming to
the requirements set forth herein;

 

(ii)         the Guaranty, duly executed by each of Revlon, Inc., Revlon
International Corporation, RIROS Corporation and RIROS Group (each a “Material
Existing Guarantor”);

 

(iii)        the Pledge and Security Agreement, duly executed by the Company and
each Material Existing Guarantor, together with (x) UCC financing statements
identifying the Company and the Material Existing Guarantors as debtors and (y)
certificates evidencing equity interests that are in the possession of the
collateral agent under the Existing Term Loan Agreement on the Closing Date; and

 

(iv)        the Intercreditor Agreement, duly executed by each Loan Party party
thereto.

 

(b)          Repayment of Existing Indebtedness. The Administrative Agent shall
have received reasonably satisfactory evidence that (i) all loans outstanding
under, and all other amounts due in respect of, the Existing Credit Agreement
shall have been repaid in full (or reasonably satisfactory arrangements made for
such repayment to occur substantially concurrently with the Closing Date) and
the commitments thereunder shall have been permanently terminated and (ii) (A)
all loans outstanding under, and all other amounts due in respect of, the
Existing Term Loan Agreement shall have been repaid in full (or reasonably
satisfactory arrangements made for such repayment to occur substantially
concurrently with the Closing Date) and the commitments thereunder shall have
been permanently terminated or (B) if the commitments under the credit agreement
described in clause (a)(i) of the definition of “Term Loan Agreement” have been
permanently terminated pursuant to Section 2.1(a) thereof on or before the
Closing Date, amendments to the Existing Term Loan Agreement, to the extent
necessary to permit the Colomer Acquisition and the increase in the amount the
Term Loans issued thereunder and in form and substance reasonably satisfactory
to the Administrative Agent, shall have become or shall concurrently become
effective.

 

108

 

 

(c)          Consummation of the Acquisition. The Colomer Acquisition shall have
been consummated or shall be consummated simultaneously with or immediately
following the Closing Date substantially in accordance with the Acquisition
Agreement and all exhibits thereto (without giving effect to any amendment,
modification or waiver thereof or any consent thereunder (including any change
in the purchase price) in a manner that is materially adverse to the interests
of the Lenders in their capacities as such without the prior consent of the
Arrangers, which consent shall not be unreasonably withheld or delayed). For
purposes of the foregoing condition, any reduction in the purchase price (other
than pursuant to any purchase price or similar adjustment provision set forth in
the Acquisition Agreement) in connection with the Acquisition Agreement shall
not be deemed materially adverse to the interests of the Lenders if such
reduction is less than 15% of the sum of the original purchase price plus any
repayment or acquisition of debt set forth in the Acquisition Agreement. For the
avoidance of doubt, (x) the exercise of any right of extension under Section 3.1
of the Acquisition Agreement as in effect on the Effective Date shall not be
deemed to be an amendment, modification or waiver thereof or consent thereunder
for purposes of this Section 9.1(c) so long as such extension does not extend
beyond the Termination Date and (y) any extension of or delay in the date of the
“Closing” (as defined in the Acquisition Agreement as in effect on the Effective
Date) shall not be deemed to be an amendment, modification or waiver thereof or
consent thereunder for purposes of this Section 9.1(c) so long as such extension
does not extend beyond the Termination Date.

 

(d)          Major Default and Illegality.

 

(i)          No Major Default shall have occurred and be continuing.

 

(ii)         It not being illegal for the Lenders to perform their respective
obligations hereunder or to fund the Loans.

 

(e)          [Intentionally omitted].

 

(f)          Corporate Proceedings. The Administrative Agent shall have received
(i) certified copies of the Charter and by-laws (or analogous organizational
documents) of the Company and each Material Existing Guarantor and (ii) the
resolutions (or analogous authorizations), in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company and each Material Existing Guarantor, authorizing in each case the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which the Company or such Loan Party is a party, in each case
certified by the Secretary or an Assistant Secretary of the Company or such Loan
Party as of the Closing Date and each such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate.

 

109

 

 

(g)          Incumbency Certificates. The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary (or analogous
officer) of the Company and each Material Existing Guarantor dated the Closing
Date, as to the incumbency and signature of the officers of the Company and such
Material Existing Guarantor executing each of this Agreement, the Notes and each
other Loan Document to which the Company and such Loan Party is a party, and any
certificate or other documents to be delivered by it pursuant thereto, together
with evidence of the incumbency of such Secretary or Assistant Secretary as the
case may be.

 

(h)          Legal Opinions. The Administrative Agent shall have received
executed legal opinions of Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
counsel to the Company and the Executive Vice President and General Counsel of
the Company, in each case, in form and substance reasonably satisfactory to the
Administrative Agent consistent with those delivered in connection with the
Existing Credit Agreement. Each of the counsel delivering the foregoing legal
opinions is expressly instructed to deliver its opinion for the benefit of each
of the Administrative Agent, the Collateral Agent and each Lender.

 

(i)          Fees and Expenses. The Administrative Agent shall have received or
shall concurrently receive, for the accounts of each Lender, each Agent and each
Arranger, all fees and expenses owing hereunder or in connection herewith to
such Persons (including, without limitation, accrued fees and disbursements of
one firm of primary counsel, one firm of local counsel in each applicable
jurisdiction and special counsel to the Administrative Agent and the Collateral
Agent), to the extent that such fees and expenses have been presented for
payment at least two (2) Business Days prior to the Closing Date (which amounts
may, at the Company’s election, be offset against the proceeds of the Loans).

 

(j)          Pro Forma Financial Statements. The Administrative Agent shall have
received a pro forma consolidated balance sheet as the last day of the completed
fiscal quarter most recently ended at least forty-five (45) days (or, in the
case of the fourth quarter of any fiscal year, sixty (60) days) before the
Closing Date and related statements of income and cash flows of Company, as well
as pro forma levels of EBITDA calculated in a customary manner for syndicated
bank facilities (collectively, the “Pro Forma Financial Statements”), for the
last fiscal year covered by the Audited Financial Statements of the Company and
for the latest four-quarter period ending with the latest period covered by the
quarterly Unaudited Financial Statements of the Company required by clause (k)
below, in each case, after giving effect to the Colomer Acquisition.

 

(k)          Financial Statements of the Company. The Administrative Agent shall
have received (a) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company for the three (3)
fiscal years ended at least ninety (90) days before the Closing Date (without
any qualified audit opinion thereon) (the “Audited Financial Statements of the
Company”) and (b) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Company for each completed
fiscal quarter since the last day of the last fiscal year covered by the
applicable Audited Financial Statements of the Company and ended at least
forty-five (45) days (or, in the case of the fourth quarter of any fiscal year,
sixty (60) days) before the Closing Date (the “Unaudited Financial Statements of
the Company”). The Administrative Agent acknowledges receipt of the Audited
Financial Statements of the Company for the three (3) fiscal years ended before
the date hereof and (ii) the Unaudited Financial Statements of the Company
through the second fiscal quarter of 2013.

 

110

 

 

(l)          Financial Statements of the Acquired Business. The Administrative
Agent shall have received (a) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Acquired
Business for the three (3) fiscal years ended at least ninety (90) days before
the Closing Date (without any qualified audit opinion thereon) (the “Audited
Financial Statements of the Acquired Business”) and (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Acquired Business for each completed fiscal quarter since the last
day of the last fiscal year covered by the applicable Audited Financial
Statements of the Acquired Business and ended at least forty-five (45) days (or,
in the case of the fourth quarter of any fiscal year, sixty (60) days) before
the Closing Date (the “Unaudited Financial Statements of the Acquired
Business”). The Administrative Agent acknowledges receipt of the Audited
Financial Statements of the Acquired Business for the three (3) fiscal years
ended before the date hereof and (ii) the Unaudited Financial Statements of the
Acquired Business through the second fiscal quarter of 2013.

 

(m)          USA Patriot Act. Each of the Lenders shall have received, at least
five (5) days prior to the Closing Date (to the extent reasonably requested on a
timely basis at least seven (7) days prior to the Closing Date), all
documentation and other information required by the applicable Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

 

Section 9.2           Conditions to Each Extension of Credit. The agreement of
each Lender to make any Loan (other than (i) the Acquisition Borrowing, (ii) any
Revolving Credit Loan the proceeds of which are to be used exclusively to repay
Refunded Swing Line Loans and (iii) under any Facility Increase relating to a
Permitted Acquisition, which shall be subject to the conditions set forth in the
documentation relating thereto) requested to be made by it on any date, the
agreement of each Local Fronting Lender to create any Acceptances to be created
by it on any date and the agreement of the Issuing Lender to issue any Letter of
Credit to be issued by it on any date (including, without limitation, its
initial extension of credit), are subject to the satisfaction of the following
conditions precedent:

 

(a)          Request for Borrowing or Issuance of Letter of Credit. With respect
to any Loan, the Administrative Agent (and, with respect to Swing Line Loans,
the Swing Line Lender and, with respect to Local Loans, the relevant Local
Fronting Lender) shall have received a duly executed Notice of Borrowing (or, in
the case of Swing Line Loans, a duly executed Swing Line Loan Request), and,
with respect to any Letter of Credit, the Administrative Agent and the Issuing
Lender shall have received a duly executed Application.

 

(b)          Representations and Warranties. Each of the representations and
warranties made by each party to each Loan Document in or pursuant to this
Agreement or any other Loan Document, or contained in any certificate or
financial statement (other than estimates and projections which are (x)
identified as such and (y) contained in any financial statement) furnished at
any time under or in connection with this Agreement or any other Loan Document
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (except to the extent that such representations and
warranties relate to a particular date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
date), both before and after giving effect to such Loan, the creation of such
Acceptance or the issuance of such Letter of Credit, as the case may be, and to
all other extensions of credit to be made on such date and the use of the
proceeds thereof.

 

(c)          No Default. No Event of Default and no Default shall have occurred
and be continuing on such date, before and after giving effect to the extensions
of credit requested to be made on such date.

 

111

 

 

(d)          Borrowing Base. The Company shall have delivered the Borrowing Base
Certificate most recently required to be delivered by Section 10.17. After
giving effect to the Loans requested to be made, the Acceptances requested to be
created or the Letters of Credit requested to be issued on any such date and the
use of proceeds thereof, the Aggregate Outstanding Multi-Currency Extensions of
Credit shall not exceed the Maximum Availability at such time.

 

(e)          Liquidity Event Period. On such date, and after giving effect to
the extensions of credit requested to be made on such date, either (i) no
Liquidity Event Period shall have commenced and be continuing or (ii) if a
Liquidity Event Period shall have commenced and be continuing, the Consolidated
Fixed Charge Coverage Ratio of the Company and its Subsidiaries for the period
of four consecutive fiscal quarters of the Company ending on the last day of the
most recent fiscal quarter prior to such date shall be greater than or equal to
1.00 to 1.00.

 

Each borrowing by, and Letter of Credit issued on behalf of, a Borrower
hereunder (including, without limitation, each borrowing effected through the
creation of an Acceptance) shall constitute a representation and warranty by the
Company and (to the extent that such Borrower is not the Company) such Borrower,
as of the date of such borrowing or other extension of credit, that the
conditions contained in paragraphs (b), (c), (d) and (e) of this Section 9.2
have been satisfied.

 

Section 9.3           Conditions to Each Facility Increase. Each Facility
Increase shall not become effective prior to the satisfaction of all of the
following conditions precedent:

 

(a)          Certain Documents. The Administrative Agent shall have received on
or prior to the Facility Increase Date for such Facility Increase each of the
following, each dated such Facility Increase Date unless otherwise indicated or
agreed to by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)          an amendment to this Agreement (including to Schedule II) and the
other Loan Documents, effective as of the Facility Increase Date and executed by
the applicable Borrower and the Administrative Agent, to the extent necessary to
implement terms and conditions of the Facility Increase;

 

(ii)         written commitments duly executed by existing Lenders or Eligible
Assignees in an aggregate amount equal to the amount of the proposed Facility
Increase (in accordance with Section 3.1(b) but in any case not to exceed, in
the aggregate for all such Facility Increases, the maximum amount set forth in
Section 3.1(b)) and, in the case of each such Eligible Assignee that is not an
existing Lender, an assumption agreement or comparable document in form and
substance reasonably satisfactory to the Administrative Agent and duly executed
by the Company, the Administrative Agent and such Eligible Assignee;

 

(iii)        certified copies of resolutions of the Board of Directors of the
Company and each Guarantor approving the consummation of such Facility Increase
and the execution, delivery and performance of the corresponding amendments to
this Agreement and the other documents to be executed in connection therewith;

 

112

 

 

(iv)        a favorable opinion of counsel for the Company and each Guarantor,
addressed to the Administrative Agent, the Lenders and the Issuing Lenders and
in form and substance and from counsel reasonably satisfactory to the
Administrative Agent; and

 

(v)         such other documents as the Administrative Agent may reasonably
request or as any Lender participating in such Facility Increase may reasonably
require as a condition to its commitment in such Facility Increase.

 

(b)          Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders participating in such Facility Increase on such Facility Increase Date,
as applicable, all fees and expenses (including reasonable out-of-pocket fees
and expenses of counsel to the Administrative Agent) due and payable on or
before the Facility Increase Date to the extent that such fees and expenses have
been presented for payment at least two (2) Business Days prior to the Facility
Increase Date (which amounts may, at the Company’s election, be offset against
the proceeds of the Facility Increase).

 

Section 9.4           Certain Funds

 

(a)          Subject to Section 9.1, notwithstanding any Default or Event of
Default and notwithstanding the conditions of Section 9.2 and any other
provision of any Loan Document to the contrary, during the Certain Funds Period,
each Lender shall be obliged to make available to the Company its portion of the
Acquisition Borrowing on the Closing Date if:

 

(i)          no Major Default has occurred and is continuing; and

 

(ii)         it not being illegal for the Lenders to perform their respective
obligations hereunder or to fund the Loans.

 

(b)          During the Certain Funds Period, none of the Lenders shall be
entitled to

 

(i)          cancel its Commitments hereunder with respect to the Acquisition
Borrowing;

 

(ii)         rescind, terminate or cancel this Agreement or any of its
Commitments hereunder with respect to the Acquisition Borrowing or exercise any
right or remedy or make or enforce any claim under or in respect of the Loan
Documents it may have to the extent to do so would prevent or limit the making
of any Loans representing the Acquisition Borrowing;

 

(iii)        refuse to participate in the making of any Loans representing the
Acquisition Borrowing (except in circumstances where, pursuant to Section 9.3(a)
above, a Lender is not obliged to make its Loans on the Closing Date); or

 

(iv)        exercise any right of set−off or counterclaim right which it may
exercise in respect of a Loan to the extent to do so would prevent or limit the
making of any Loans representing the Acquisition Borrowing.

 

113

 

 

Section 9.5           Additional Conditions to Issuances

 

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Lenders will not be required to Issue any Letter
of Credit or to amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, and the Swing Line Lenders will not be required to make any Swing Line
Loan, unless the Administrative Agent and such Swing Line Lender or Issuing
Lender, as the case may be, is satisfied that any exposure that would result
therefrom is eliminated or fully covered by the Multi-Currency Commitments of
the Non-Defaulting Lenders or by cash collateralization or a combination thereof
reasonably satisfactory to the Administrative Agent and such Swing Line Lender
or Issuing Lender, as the case may be.

 

ARTICLE X

AFFIRMATIVE COVENANTS

 

From and after the Closing Date, the Company hereby agrees that, until the
Payment Obligations have been Fully Satisfied:

 

Section 10.1         Financial Statements. The Company will furnish to each
Lender, through the Administrative Agent:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, a copy of the consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of operations and stockholders’
equity and cash flows for such year, setting forth in each case in comparative
form (to the extent that such information has not previously been provided to
the Lenders in form substantially similar to that required pursuant to this
Section 10.1(a)) the figures for the previous year, certified without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent;

 

(b)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, a copy of (i) the annual
business plan of the Company and its Subsidiaries for the next succeeding fiscal
year, including model quarterly balance sheets and statements of operations and
of cash flow, (ii) a two-year model (including, without limitation, model annual
balance sheets and statements of operations and of cash flow) for the Company
and its Subsidiaries and (iii) a two-year model (including, without limitation,
model annual balance sheets and statements of operations and of cash flow) for
Revlon and its Subsidiaries, and all of the foregoing shall be in form and
detail reasonably satisfactory to the Administrative Agent and shall be
certified by a Responsible Officer of the Company; and

 

(c)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Company, a copy of (i) the unaudited consolidated, condensed balance
sheets of the Company and its Subsidiaries as at the end of each such quarter,
(ii) the related unaudited consolidated, condensed statements of operations and
of cash flows for the portion of the fiscal year through such date and (iii) the
related unaudited consolidated, condensed statements of operations for such
quarterly period, setting forth in each case in comparative form (to the extent
that such information has not previously been provided to the Lenders in form
substantially similar to that required pursuant to this Section 10.1(c)) the
figures for the corresponding fiscal period of the previous year (other than the
balance sheets, which shall present such corresponding figures at the last day
of the previous fiscal year), certified (subject to normal year-end audit
adjustments) by a Responsible Officer of the Company;

 

114

 

 

all such financial statements to be prepared in reasonable detail and (except as
approved by such accountants or Responsible Officer, as the case may be, and
disclosed therein) in accordance with GAAP applied consistently throughout the
periods reflected therein (subject, in the case of interim periods, to normal
year-end adjustments and the absence of notes).

 

Section 10.2         Certificates; Other Information. The Company will furnish
to each Lender, through the Administrative Agent:

 

(a)          concurrently with the delivery of its financial statements referred
to in Section 10.1(a), a certificate of the independent certified public
accountants certifying such financial statements, to the extent available
pursuant to the policies and procedures of such independent certified public
accountants, stating that in making the examination necessary therefor, no
knowledge was obtained of any Default or Event of Default with respect to
Section 11.1, except as specified in such certificate (which certificate may be
limited by applicable accounting rules or guidelines);

 

(b)          concurrently with the delivery of its financial statements referred
to in Section 10.1(a) and (c), a certificate of a Responsible Officer of the
Company, substantially in the form of Exhibit M (Form of Compliance
Certificate), and, if such certificate demonstrates an Event of Default of the
covenant contained in Section 11.1, the Company may deliver, together with such
certificate, a notice of its intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 12.2;

 

(c)          within five (5) days after the same are sent, copies of all
financial statements and reports which the Company or any of its Subsidiaries
and Revlon sends to holders of its publicly traded debt or equity securities,
and within five (5) days after the same are filed, copies of all financial
statements and reports (including copies of all registration statements, proxy
statements and regular and periodic reports, if any) which any of such Persons
may make to, or file with, the Securities and Exchange Commission or any
successor thereto;

 

(d)          within ten (10) days following the last day of each fiscal quarter
of the Company (commencing with the first full fiscal quarter ended after the
Closing Date), a schedule listing (i) all Subsidiaries of the Company as of the
last day of the fiscal quarter most recently ended, (ii) all Subsidiaries of the
Company which have been acquired or created during the fiscal quarter then ended
and (iii) all Persons which have ceased to be Subsidiaries of the Company during
such prior fiscal quarter of the Company; and

 

(e)          at least ten (10) days prior to the issuance thereof, a certificate
of a Responsible Officer of the Company as to the issuance of any letter of
credit permitted by Section 11.2(m), which certificate shall include (i) the
amount of such letter of credit (including, with respect to any such letter of
credit that is denominated in a currency other than Dollars, the Equivalent in
Dollars thereof), (ii) the stated expiry date thereof, (iii) the issuer thereof
and (iv) the beneficiary thereof.

 

115

 

 

Section 10.3         Payment of Obligations. The Company will, and will cause
each of its Recourse Subsidiaries to, pay, discharge or otherwise satisfy at or
(to the extent not otherwise prohibited hereunder) before maturity or before
they become delinquent, as the case may be, all its Indebtedness and other
material obligations of whatever nature, except when the amount or validity
thereof is then being contested in good faith by appropriate proceedings and
reserves with respect thereto to the extent, if any, required by GAAP have been
provided on the books of the Company or such Subsidiary, as the case may be.
Notwithstanding anything to the contrary in the foregoing sentence, the Company
shall not be in default under this Section 10.3 unless the aggregate amount of
non-contested Indebtedness or obligations which it and its Subsidiaries have so
failed to pay, discharge or satisfy before they become delinquent and which
remain delinquent at the time of determination is more than $50,000,000 (or,
with respect to any other currency, the Equivalent thereof) in the aggregate.

 

Section 10.4         Conduct of Business and Maintenance of Existence. Except as
permitted by this Agreement, the Company will continue to engage in business of
the same general type as now conducted by it; and, except as permitted by this
Agreement, the Company will, and will cause each of its Subsidiaries to,
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except as
otherwise permitted pursuant to Sections 11.5 and 11.6, and comply with all
Contractual Obligations and Requirements of Law except to the extent that all
failures to comply therewith would not in the aggregate, be reasonably likely to
have a Material Adverse Effect. The Company will not make any material change in
its present method of conducting business. The Company will cause each of its
Subsidiaries to engage primarily in no business other than the business of
developing, manufacturing, distributing and/or selling (including marketing and
advertising) beauty, hair care, nail care, skin care, fragrance, personal care
and/or related products (or of holding properties incidental to such
businesses).

 

Section 10.5         Maintenance of Property; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not, in the aggregate, be reasonably likely to have a
Material Adverse Effect and (b) maintain with financially sound and reputable
insurance companies insurance on such of its property and against such
liabilities in at least such amounts and against at least such risks as are
customarily insured against in the same general area by companies engaged in the
same or a similar business and furnish to the Administrative Agent, upon written
request, and to each Lender which makes a written request through the
Administrative Agent, reasonable information as to the insurance carried.

 

Section 10.6         Inspection of Property; Books and Records; Discussions. The
Company will, and will cause each of its Recourse Subsidiaries to, (a) keep
proper books of accounts and records in which entries in conformity in all
material respects with all Requirements of Law shall be made of all dealings and
transactions in relation to its businesses and activities and which shall permit
the preparation of financial statements in conformity with GAAP and (b) permit
representatives of the Administrative Agent or the Collateral Agent to visit and
inspect such of its properties during normal business hours as the
Administrative Agent or Collateral Agent reasonably may request and (during such
visit or inspection, or otherwise upon request by the Administrative Agent or
Collateral Agent) examine and make abstracts from such of its books and records
as it may reasonably request at any reasonable time and as often as may
reasonably be desired, and to discuss the business, condition (financial or
otherwise), performance, properties and prospects of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its then independent certified public accountants.

 

116

 

 

Section 10.7         Notices. The Company will promptly give notice to the
Administrative Agent and each Lender, through the Administrative Agent:

 

(a)          of the occurrence of any Default or Event of Default;

 

(b)          of any default or event of default by the Company or any of its
Subsidiaries under any Contractual Obligation of the Company or any of its
Subsidiaries or the institution of, or the occurrence of any material adverse
change, in the status or likely result of, any litigation, investigation or
proceeding which may exist at any time between the Company or any of its
Subsidiaries and any Governmental Authority or any other Person which, in any of
the foregoing cases, would be reasonably likely to have a Material Adverse
Effect;

 

(c)          of any default or event of default by Revlon under any agreements
or other instruments governing Indebtedness of Revlon involving an aggregate
amount in excess of $50,000,000 (or, with respect to any other currency, the
Equivalent thereof);

 

(d)          of (i) any violation or noncompliance by the Company or any of its
Subsidiaries or, to the best of its knowledge, any other Person of any
Environmental Laws which would be reasonably likely to have a Material Adverse
Effect or (ii) any liability or potential liability to the Company or any of its
Subsidiaries or, to the best of its knowledge, to any other Person under, any
Environmental Laws which would be reasonably likely to have a Material Adverse
Effect;

 

(e)          of any of the following events, as soon as possible, and in any
event, within thirty (30) days after the Company knows or has reason to know
thereof:

 

(i)          the occurrence or expected occurrence of any Reportable Event with
respect to any Plan; or

 

(ii)         the institution of proceedings or the taking or expected taking of
any other action by PBGC or the Company or any Commonly Controlled Entity to
terminate, withdraw or partially withdraw from any Plan and with respect to a
Multiemployer Plan, the Reorganization or Insolvency of such Plan;

 

if such Reportable Event, termination, withdrawal or partial withdrawal (and, in
the case of any Multiemployer Plan, its Reorganization or Insolvency) would be
reasonably likely to result in liability to the Company and the Guarantors, in
the aggregate, in excess of $5,000,000; and

 

(f)          of a material adverse change in the business, condition (financial
or otherwise), operations, performance or properties of the Company and its
Subsidiaries taken as a whole, or of any event which would be reasonably likely
to materially adversely affect the ability of the Company and its Subsidiaries
taken as a whole to perform their obligations under the Loan Documents.

 

Each notice pursuant to this Section 10.7 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.

 

Section 10.8         Maintenance of Corporate Identity. The Company will operate
its businesses, and will cause its Subsidiaries to operate their respective
businesses, and maintain their records, independently from any Person (a
“Parent”) which, directly or indirectly, is in control (as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) of the Company and
independently from any Subsidiary of such Parent other than the Company and its
Subsidiaries; and the Company will maintain bank accounts separate from the bank
accounts of each Parent of the Company and act solely in its own corporate name
and through its own authorized officers and agents.

 

117

 

 

Section 10.9         Environmental Laws. The Company will, and will cause each
of its Subsidiaries to:

 

(a)          Comply with and require compliance by all tenants and subtenants,
if any, with all Environmental Laws and obtain and comply with and maintain, and
require that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, registrations or permits required by Environmental
Laws except to the extent that the failure to do so either individually or in
the aggregate would not be reasonably likely to have a Material Adverse Effect;
and

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all orders and directives of all
Governmental Authorities respecting Environmental Laws, except (i) to the extent
that the failure to perform any obligations contained in this clause (b) would
not be reasonably likely to have a Material Adverse Effect or (ii) to the extent
that such obligations are being contested in good faith by appropriate
proceedings and provided that the pendency of any and all such proceedings would
not be reasonably likely to have a Material Adverse Effect.

 

Section 10.10         Additional Guaranties. The Company will from time to time
cause each Domestic Subsidiary thereof which has not previously done so to
execute and deliver to the Administrative Agent duly executed supplements and
amendments to the Guaranty, in each case, in form and substance satisfactory to
the Administrative Agent; provided, however, the foregoing shall not apply to
any Excluded Subsidiary. Each such supplement or amendment shall be accompanied
by such resolutions, incumbency certificates and legal opinions as are
reasonably requested by the Administrative Agent and are in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 10.11         Additional Stock Pledges. (a) The Company will, and will
cause each of its Domestic Subsidiaries (other than Excluded Subsidiaries) to,
pledge to the Collateral Agent 100% of the issued and outstanding Stock and
Stock Equivalents (other than directors’ qualifying shares) of each Domestic
Subsidiary and Domestic Non-Recourse Subsidiary of the Company (other than any
such Subsidiary that is an Excluded Subsidiary) which has not previously been
pledged hereunder. Such pledge shall be granted pursuant to duly executed
joinders and amendments to the Pledge and Security Agreement and, if applicable,
the other Security Documents, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

118

 

 

(b)          The Company will, and will cause each of the Subsidiary Guarantors
to, pledge to the Collateral Agent 66% (rounded downward to eliminate any
fraction of a share) of the issued and outstanding shares of each class of Stock
and Stock Equivalents entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2)) (“Voting Stock”) and 100% of the issued and
outstanding shares of each class of Stock and Stock Equivalents not entitled to
vote (within the meaning of such regulation) (“Non-Voting Stock”) of each
first-tier Foreign Subsidiary and first-tier Foreign Non-Recourse Subsidiary of
the Company or such Subsidiary Guarantor which (in each case) is owned of record
by the Company or such Subsidiary Guarantor and which has not previously been
pledged hereunder; provided, however, that in no event shall the Company and the
Subsidiary Guarantors pledge an aggregate amount of Voting Stock that exceeds
66% of the total outstanding Voting Stock (taken as a whole) of any first-tier
Foreign Subsidiary or first-tier Foreign Non-Recourse Subsidiary of the Company
or such Subsidiary Guarantor. Each such pledge shall be granted pursuant to duly
executed joinders and amendments to the Pledge and Security Agreement and if
applicable, the other Security Documents, in each case, as (x) the Designated
Term Loan Administrative Agent deems necessary or advisable in order to
effectively grant a valid, perfected and enforceable security interest in the
Pledged Stock delivered thereto under the laws of the State of New York and, if
such issuer of Pledged Stock is organized under the laws of the United Kingdom,
Canada or Bermuda and, if requested by the Designated Term Loan Administrative
Agent in its sole discretion exercised reasonably and in accordance with
customary business practices for comparable financing transactions, such other
jurisdiction in which the issuer of such Pledged Stock is organized to the
extent such jurisdiction constitutes, directly or indirectly, one (1) of the top
five (5) net revenue generating markets of the Company and its Subsidiaries and
(y) is in form and substance reasonably satisfactory to the Designated Term Loan
Administrative Agent. Notwithstanding the foregoing, unless either the
Designated Term Loan Administrative Agent or the Required Lenders (as defined in
the Term Loan Agreement or similar group as reasonably determined by the
Designated Term Loan Administrative Agent) shall at any time otherwise
reasonably request, no such pledge shall be required pursuant to this Section
10.11(b) with respect to the Stock and Stock Equivalents of any first-tier
Foreign Subsidiary listed on Schedule 8.13(b) which is not pledged on the
Closing Date or is acquired or formed after the date hereof and either (A) is
listed on Schedule 8.13(b) as being slated for liquidation, dissolution or
merger or (B) does not have assets in excess of $5,000,000 (or, with respect to
any other currency, the Equivalent thereof).

 

(c)          Each joinder and amendment to the Pledge and Security Agreement and
the other Security Documents required to be executed and delivered pursuant to
this Section 10.11 shall be promptly executed and delivered after the
organization, acquisition or identification of any such Subsidiary Guarantor,
Domestic Non-Recourse Subsidiary, first-tier Foreign Subsidiary or first-tier
Foreign Non-Recourse Subsidiary and shall be accompanied by share certificates
evidencing the Pledged Stock thereunder (to the extent that such Pledged Stock
is certificated), together with an undated stock power for each such share
certificate (duly executed in blank and delivered by a duly authorized officer
of the pledgor of the Pledged Stock represented by such certificate). Each
joinder and amendment to the Pledge and Security Agreement and the other
Security Documents executed and delivered pursuant to this Section 10.11 shall
be accompanied by (i) in the case of the pledge of Stock or Stock Equivalents of
any Foreign Subsidiary or Foreign Non-Recourse Subsidiary, evidence of the
taking of all such other actions as may be necessary or appropriate for the
perfection and first priority of such pledge, and (ii) in the case of any
Subsidiary, such resolutions, incumbency certificates and legal opinions as are
reasonably requested by the Administrative Agent and shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent.

 

(d)          In the event that there shall be a change in law that eliminates
the adverse tax consequences to the Company or any of its Recourse Subsidiaries
that would have resulted on the date hereof (so that such consequences, if any,
are immaterial) from the pledge of 66-2/3% or more of the Voting Stock of any
Foreign Subsidiary or Foreign Non-Recourse Subsidiary, the Company will, and
will cause each of its Recourse Subsidiaries to, (i) pledge such additional
amount of shares of such Voting Stock (with respect to each Foreign Subsidiary
or Foreign Non-Recourse Subsidiary, the Voting Stock of which then is pledged
hereunder) and (ii) notwithstanding the provisions of Section 10.11(b), pledge
the maximum amount of shares of such Voting Stock (with respect to each Foreign
Subsidiary or Foreign Non-Recourse Subsidiary, the Voting Stock of which is
pledged thereafter), in each case which can be so pledged without the incurrence
of adverse tax consequences and take or cause to be taken such further action as
the Designated Term Loan Administrative Agent may reasonably request (including,
without limitation, the delivery of legal opinions) in order to perfect its
security interest in such stock.

 

119

 

 

Section 10.12         Additional Collateral. The Company will cause each of its
Subsidiary Guarantors which has not previously done so to execute and deliver to
the Administrative Agent duly executed joinders and amendments to the Pledge and
Security Agreement and, if applicable, the other Security Documents, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
and to take such other action as reasonably shall be necessary or as the
Administrative Agent reasonably shall request to grant to the Collateral Agent a
valid and enforceable first priority perfected security interest in all
Collateral of such Subsidiary Guarantor (subject to any Liens permitted by
Section 11.3). Each such joinder and amendment shall be accompanied by such
evidence of the taking of all actions as may be necessary or appropriate for the
perfection and first priority of such security interest (including, without
limitation, the filing of any necessary Uniform Commercial Code financing
statements) and such resolutions, incumbency certificates and legal opinions as
are reasonably requested by the Administrative Agent, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing or any other provision of this Agreement or any
other Loan Document, (i) the Collateral shall exclude assets to the extent that
a security interest therein could reasonably be likely to result in a material
adverse tax consequence to the Company, and any other assets as to which the
Collateral Agent and the Company reasonably agree that the cost or other
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the value afforded thereby, (ii) with respect to any
Domestic Subsidiary (other than an Excluded Subsidiary) formed or acquired on or
after the Closing Date, the Loan Parties shall promptly and in any event not
longer than ninety (90) days after the date such Domestic Subsidiary is formed
or acquired (or such longer period as the Administrative Agent may agree) comply
with provisions of Sections 10.10 through 10.15 (inclusive) and Section 10.19
and (iii) with respect to any Domestic Subsidiary that is initially an Excluded
Subsidiary but subsequently becomes no longer an Excluded Subsidiary, the Loan
Parties shall promptly and in any event not longer than ninety (90) days after
the date such Domestic Subsidiary becomes no longer an Excluded Subsidiary (or
such longer period as the Administrative Agent may agree) comply with the
provisions of Sections 10.10 through 10.15 (inclusive) or Section 10.19.

 

Section 10.13         Asset Transfers. (a) Each of the Company and the
Subsidiary Guarantors will grant to the Collateral Agent a first priority,
perfected security interest (subject to any Liens thereon which are permitted to
encumber the relevant asset pursuant to Section 11.3) in all properties and
assets (whether tangible or intangible) of a type that constitutes Collateral
under any Security Document to which the Company or any Subsidiary Guarantor is
a party which are sold, transferred, conveyed or otherwise distributed to the
Company or any such Subsidiary Guarantor (including, without limitation, by way
of merger or consolidation) from any Subsidiary of the Company simultaneously
with the effectiveness of such sale, transfer, conveyance or other distribution.

 

(b)          The Company and each Subsidiary Guarantor will take such action
from time to time as is necessary (or otherwise reasonably requested by the
Administrative Agent) to ensure that the Collateral Agent at all times holds a
perfected security interest in all Collateral under the Security Documents,
except as otherwise permitted hereunder.

 

120

 

 

Section 10.14         Intellectual Property. (a) The Company will, and will
cause each of the Subsidiary Guarantors to, take such action as is necessary (or
as otherwise is reasonably requested by the Designated Term Loan Administrative
Agent) in order to grant to the Collateral Agent a first priority, perfected
security interest in any copyright registration in which the Company or any of
the Subsidiary Guarantors may from time to time obtain any interest. The Company
will submit, and will cause each Subsidiary Guarantor to submit, to the
Administrative Agent, by each January 31st and July 31st of each year following
the Closing Date, commencing on the first such date that occurs at least ninety
(90) days after the Closing Date (or, if the Designated Term Loan Administrative
Agent reasonably so requests in writing, more often; provided, however, that,
except during such time as a Default or Event of Default has occurred and is
continuing, the Designated Term Loan Administrative Agent shall not so request
more frequently than monthly), a Copyright Security Agreement (substantially in
the form attached to the Pledge and Security Agreement or such other form
reasonably acceptable to the Designated Term Loan Administrative Agent)
confirming the security interest of the Collateral Agent in any Copyright
acquired or with respect to which the Company or any Subsidiary Guarantor filed
an application for copyright registration during the two (2) prior calendar
quarters, duly executed and in proper form for recordation in the United States
Copyright Office.

 

(b)          The Company will, to the extent permitted by Title 15 of the United
States Code, submit, and will cause each Subsidiary Guarantor to submit, to the
United States Patent and Trademark Office for registration or recordation, as
applicable:

 

(i)          a completed application for trademark registration, in such class
or classes as is in conformity with its ordinary business practice then in
effect, of each Trademark acquired or adopted and used or intended to be used by
it, with respect to any mark which, in the Company’s reasonable judgment, is a
Significant Trademark; provided, however, that within thirty (30) days after
receipt of notice from the Designated Term Loan Administrative Agent (or such
later date as the Designated Term Loan Administrative Agent may agree), the
Company shall, or shall cause the applicable Subsidiary Guarantor to, submit to
the United States Patent and Trademark Office for registration a completed
application for trademark registration, in such class or classes as is in
conformity with its ordinary business practice then in effect, of any Trademark
acquired or adopted and used or intended to be used by it, with respect to any
mark which the Required Lenders (as defined in the Term Loan Agreement or
similar group as reasonably determined by the Designated Term Loan
Administrative Agent) reasonably deem to be of such significance as to require
the Company or such Subsidiary Guarantor to take such steps as may be necessary
or desirable to grant to the Collateral Agent a perfected, first priority
security interest in such Trademark to the extent that it has any ownership
interest in such Trademark which is registerable by it under trademark or other
applicable law; and

 

(ii)         with respect to any interest acquired after the Closing Date by the
Company or any of its Subsidiaries (other than any Excluded Subsidiaries) in a
Significant Trademark, any appropriate assignment to the Company or such
Subsidiary Guarantor of the interest acquired by it in the United States in such
Significant Trademark, including, without limitation, all previously unrecorded
assignments to the Company’s or such Subsidiary Guarantor’s
predecessors-in-interest of which the Company or any Subsidiary Guarantor is or
becomes aware.

 

121

 

 

The Company will, and will cause each Subsidiary Guarantor to, use its
respective commercially reasonable best efforts to comply with all requirements
of the Lanham Act and the rules and regulations thereunder, as from time to time
in effect, or other applicable law necessary in order to validly register and
maintain the registration of any such Significant Trademark with the United
States Patent and Trademark Office, except as permitted pursuant to Sections
10.4, 11.5 and 11.6 hereof. The Company will submit, and will cause each
Subsidiary Guarantor to submit, to the Administrative Agent, by each January
31st and July 31st of each year following the Closing Date, commencing on the
first such date that occurs at least ninety (90) days after the Closing Date
(or, if the Designated Term Loan Administrative Agent reasonably so requests in
writing, more often; provided, however, that, except during such time as a
Default or Event of Default has occurred and is continuing, the Designated Term
Loan Administrative Agent shall not so request more frequently than monthly), a
Trademark Security Agreement (substantially in the form attached to the Pledge
and Security Agreement or such other form reasonably acceptable to the
Designated Term Loan Administrative Agent) confirming the security interest of
the Collateral Agent in any Trademark acquired or with respect to which the
Company or any Subsidiary Guarantor filed an application for trademark
registration during the two (2) prior calendar quarters, duly executed and in
proper form for recordation in the United States Patent and Trademark Office.

 

(c)          The Company will, to the extent permitted by Title 35 of the United
States Code, submit, and will cause each Subsidiary Guarantor to submit, to the
United States Patent and Trademark Office for issuance or recordation, as
applicable:

 

(i)          an application for letters patent for each patentable invention
acquired by or invented by or for it which invention is of such a nature that
the Company or its Subsidiaries, in accordance with its ordinary business
practice then in effect, would file a patent application in the United States
Patent and Trademark Office with respect to it; and

 

(ii)         with respect to any interest acquired after the Closing Date by the
Company or any of its Subsidiaries (other than any Excluded Subsidiaries) in a
Patent, any appropriate assignment to the Company or such Domestic Subsidiary of
the interest acquired by it in the United States in such Patent, including,
without limitation, all previously unrecorded assignments to the Company’s or
such Domestic Subsidiary’s predecessors-in-interest of which the Company or any
Subsidiary Guarantor is or becomes aware.

 

The Company will, and will cause each Subsidiary Guarantor to, use its
respective commercially reasonable best efforts to comply with all requirements
of the United States Patent Act and the rules and regulations thereunder, as
from time to time in effect, or other applicable law necessary in order to
validly obtain and maintain any Patent with the United States Patent and
Trademark Office, except as permitted pursuant to Sections 10.4, 11.5 and 11.6
hereof. The Company will submit, and will cause each Subsidiary Guarantor to
submit, to the Administrative Agent, by each January 31st and July 31st of each
year following the Closing Date, commencing on the first such date that occurs
at least ninety (90) days after the Closing Date (or, if the Designated Term
Loan Administrative Agent reasonably so requests in writing, more often;
provided, however, that, except during such time as a Default or Event of
Default has occurred and is continuing, the Designated Term Loan Administrative
Agent shall not so request more frequently than monthly), a Patent Security
Agreement (substantially in the form attached to the Pledge and Security
Agreement or such other form reasonably acceptable to the Designated Term Loan
Administrative Agent) confirming the security interest of the Collateral Agent
in any Patent acquired or with respect to which the Company or any Subsidiary
Guarantor filed an application for letters patent during the two (2) prior
calendar quarters, duly executed and in proper form for recordation in the
United States Patent and Trademark Office.

 

122

 

 

(d)          Notwithstanding anything to the contrary contained in this Section
10.14, the Company and its Subsidiaries shall have the right to license their
respective Patents and Trademarks to third parties on an arms’ length basis;
provided, however, that, except with respect to Trademarks and Patents which
constitute Disposition Assets or with respect to which the only substantial use
by the Company and its Subsidiaries is in connection with a business
constituting a Disposition Asset, that any such license of (i) a Trademark shall
be for use with respect to products which are not reasonably likely to be
competitive with those produced and/or marketed by the Company and its
Subsidiaries and (ii) a Patent shall be for applications which would not be
reasonably likely to diminish the value of any product line of the Company and
its Subsidiaries, except for, in the case of each of clause (i) and (ii),
licenses or cross-licenses granted by the Company or any such Subsidiary in
connection with the settlement or other disposition of litigation or other
disputes with respect to Patents or Trademarks, provided, however, that such
licenses or cross-licenses shall be granted (x) in the reasonable business
judgment of the Company or any such Subsidiary, or (y) as may be required by any
Governmental Authority having jurisdiction over any such litigation or dispute.
The Administrative Agent and each Lender hereby acknowledges and agrees that any
security interest held by the Collateral Agent in any Patent or Trademark which
is licensed in accordance with the provisions of this Section 10.14(d) shall be
subordinate to such license agreement and each Lender hereby instructs the
Administrative Agent to execute and deliver such instruments, documents and
agreements as the Company reasonably may request in order to confirm such
subordination.

 

Section 10.15         Additional Mortgages. The Company shall execute and
deliver the Oxford Mortgage and related Mortgaged Related Documents within
ninety (90) days after the Closing Date (or such later date as the
Administrative Agent may agree). With respect to any fee interest in any real
property located in the United States having a value (together with improvements
thereon) of at least $7,500,000 acquired after the Closing Date by the Company
or any of its Domestic Subsidiaries (other than Excluded Subsidiaries), the
Company or such Subsidiary shall promptly (and in any event within forty-five
(45) days (or such later date as the Administrative Agent may agree) after (x)
the acquisition thereof or (y) in the case of costs and expenses referred to in
clause (c) below, the receipt of an invoice in respect thereof) (a) execute and
deliver a first-priority and a second-priority Mortgage, in favor of the
Collateral Agent, for the benefit of the holders of the Secured Obligations,
covering such real property (subject to Customary Permitted Liens, Liens
securing the Designated Eligible Obligations as provided for in the
Intercreditor Agreement and other Liens approved by the Administrative Agent),
(b) if requested by the Administrative Agent, provide all Mortgage Supporting
Documents relating thereto and (c) pay all costs and expenses associated with
the foregoing.

 

Section 10.16         Post-Closing Matters. The Company shall, and shall cause
each of its Subsidiaries to, deliver each of the documents, instruments and
agreements set forth on Schedule 10.16 within the time periods set forth on such
Schedule.

 

Section 10.17         Borrowing Base Determination. (a) The Company may deliver
from time to time a Borrowing Base Certificate, but in any event shall deliver a
Borrowing Base Certificate (i) as soon as available but in any event not later
than fifteen (15) days after the end of each fiscal month, (ii) during a
Liquidity Event Period or if an Event of Default has occurred and is continuing,
not later than five (5) days after the end the last day of each week (containing
available updated figures for Eligible Receivables but not, unless otherwise
available, Eligible Inventory) and (iii) as soon as available, but in any event
not later than 2 Business Days after the sale of any Receivables and Related
Assets in connection with a Receivables Facility that comprise any portion of
the Borrowing Base (containing available updated figures for Eligible
Receivables but not, unless otherwise available, Eligible Inventory), in each
case, executed by a Responsible Officer of the Company. Prior to the delivery of
the first Borrowing Base Certificate pursuant to this Section 10.17(a), the most
recent “Borrowing Base Certificate” delivered to the Administrative Agent by the
Company pursuant to the Existing Credit Agreement shall be in effect.

 

123

 

 

(b)          The Company may and, upon request of the Administrative Agent,
shall conduct, or cause to be conducted, at its expense, and present to the
Administrative Agent for approval, such Appraisals, investigations and reviews
as the Administrative Agent shall request for the purpose of determining the
Borrowing Base, all upon reasonable notice and at such times during normal
business hours and as often as may be reasonably requested; provided, however,
that unless a Liquidity Event Period has commenced and is continuing or a
Default or Event of Default shall be continuing, the Administrative Agent shall
request no more than two (2) such Appraisals, investigations and reviews during
any calendar year; provided, further, once a Liquidity Event Period has
commenced and is continuing, the Administrative Agent shall request no more than
four such Appraisals, investigations and reviews during any calendar year. The
Company shall furnish to the Administrative Agent any information that the
Administrative Agent may reasonably request regarding the determination and
calculation of the Borrowing Base including correct and complete copies of any
invoices, underlying agreements, instruments or other documents and the identity
of all Account Debtors in respect of the Accounts referred to therein.

 

(c)          The Company shall promptly notify the Administrative Agent in
writing in the event that at any time the Company receives or otherwise gains
knowledge that (i) the Borrowing Base is less than 90% of the Borrowing Base
reflected in the most recent Borrowing Base Certificate delivered pursuant to
clause (a) above, (ii) the outstanding Aggregate Outstanding Multi-Currency
Extensions of Credit exceed the Maximum Availability as a result of a decrease
therein, in which case such notice shall also include the amount of such excess
or (iii) a Liquidity Event Period has begun.

 

(d)          The Administrative Agent may, at the Company’s sole cost and
expense, make test verifications of the Accounts and physical verifications of
the Inventory in any manner and through any medium that the Administrative Agent
reasonably considers advisable, and the Company shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection therewith; provided, however, that unless a Liquidity Event Period
has commenced and is continuing or a Default or Event of Default shall be
continuing, the Administrative Agent shall request no more than two (2) such
verifications during any calendar year; provided, further, once a Liquidity
Event Period has commenced and is continuing, the Administrative Agent shall
request no more than four such verifications during any calendar year. At any
time and from time to time, upon the Administrative Agent’s request and at the
expense of the Company, the Company shall cause independent public accountants
or others reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts; provided, however, that
unless a Liquidity Event Period has commenced and is continuing or a Default or
Event of Default shall be continuing, the Administrative Agent shall request no
more than two (2) such reports during any calendar year and; provided, further,
that once a Liquidity Event Period has commenced and is continuing, the
Administrative Agent shall request no more than four such reports during any
calendar year.

 

Section 10.18         Tax Reporting. Promptly after the Company determines that
it intends to treat the Loans and the Letters of Credit and the related
transactions contemplated hereby as a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4), the Company shall give the
Administrative Agent written notice thereof and shall deliver to the
Administrative Agent all U.S. Internal Revenue Service forms required in
connection therewith.

 

124

 

 

Section 10.19         Control Accounts; Approved Deposit Accounts.

 

(a)          The Company shall, and shall cause each of the Subsidiary
Guarantors to, except cash or Cash Equivalents subject to a Lien permitted under
Section 11.3(c), (d), (f), (p), (s) (solely to the extent prohibited by the
terms of the Indebtedness secured thereby), (cc) or (dd), (i) deposit in an
Approved Deposit Account all cash and all Proceeds of any Account or General
Intangible they receive from any other Person, (ii) not maintain any funds or
other assets in any Securities Account that is not a Control Account and (iii)
not establish or maintain any Deposit Account other than with a Deposit Account
Bank; provided, however, that the Company and each of its Subsidiaries may
deposit cash into and maintain (A) payroll, benefits, withholding tax, escrow,
customs and other fiduciary accounts and (B) other accounts as long as the
aggregate balance in all such other accounts does not exceed $5,000,000 (or,
with respect to any other currency, its Equivalent) at any time.

 

(b)          The Company shall, and shall cause each of the Subsidiary
Guarantors, to instruct (or, with respect to General Intangibles, use
commercially reasonable efforts to instruct) each Account Debtor with a
principal place of business located in the jurisdictions permitted in clause (f)
of the definition of “Eligible Receivables” obligated to make a payment to any
of them under any Account or General Intangible to make payment, or to continue
to make payment, to an Approved Deposit Account.

 

(c)          In the event (i) the Company, any Subsidiary Guarantor or any
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the maintenance of an Approved Deposit Account for any reason, (ii)
the Administrative Agent shall demand such termination as a result of the
failure of a Deposit Account Bank to comply in any material respect with the
terms of the applicable Deposit Account Control Agreement or (iii) the
Administrative Agent determines in its sole discretion exercised reasonably that
the financial condition of a Deposit Account Bank has materially deteriorated,
the Company shall, and shall cause each Subsidiary Guarantor to, notify all of
their respective obligors that were making payments to such terminated Approved
Deposit Account to make all future payments to another Approved Deposit Account.

 

(d)          In the event (i) the Company, any Subsidiary Guarantor or any
Approved Securities Intermediary shall, after the date hereof, terminate an
agreement with respect to the maintenance of a Control Account for any reason,
(ii) the Administrative Agent shall demand such termination as a result of the
failure of an Approved Securities Intermediary to comply with the terms of the
applicable Securities Account Control Agreement or (iii) the Administrative
Agent determines in its sole discretion exercised reasonably that the financial
condition of an Approved Securities Intermediary has materially deteriorated,
the Company shall, and shall cause each Subsidiary Guarantor to, notify all of
its obligors that were making payments to such terminated Control Account to
make all future payments to another Control Account.

 

125

 

 

(e)          The Administrative Agent may establish one or more Cash Collateral
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine to the extent expressly contemplated in any Loan
Document and shall (or direct the Collateral Agent to) apply the all funds on
deposit in such Cash Collateral Account as so contemplated. Funds on deposit in
any Cash Collateral Account may be invested (but the Administrative Agent shall
be under no obligation to make any such investment) in Cash Equivalents at the
direction of the Administrative Agent and, except during a Liquidity Event
Period or the continuance of an Event of Default, the Administrative Agent
agrees with the Company to direct the Collateral Agent to issue Entitlement
Orders for such investments in Cash Equivalents as requested by the Company;
provided, however, that neither the Administrative Agent nor the Collateral
Agent shall have any responsibility for, or bear any risk of loss of, any such
investment or income thereon.

 

Section 10.20         Landlord Waiver and Bailee’s Letters.

 

The Company shall, and shall cause each of the Subsidiary Guarantors to, use
commercially reasonable best efforts to deliver Landlord Waivers and Bailee’s
Letters pursuant to Section 10.16 and as the Administrative Agent shall request
from time to time in its sole discretion exercised reasonably and in accordance
with customary business practices for comparable asset-based transactions.

 

ARTICLE XI

NEGATIVE COVENANTS

 

From and after the Closing Date, the Company hereby agrees that, until the
Payment Obligations are Fully Satisfied:

 

Section 11.1         Financial Covenant. Until all Payment Obligations arising
under the Multi-Currency Facility have been Fully Satisfied and without the
consent of the Required Lenders, if at any time the Liquidity Amount shall have
been less than $20,000,000 for two (2) consecutive Business Days, during the
period (a) commencing on the date immediately succeeding such two (2)
consecutive Business Days and (b) ending on the first subsequent date on which
the Liquidity Amount shall have been equal to or greater than $20,000,000 for
thirty (30) consecutive days (each a “Covenant Period”), the Company will not
permit the Consolidated Fixed Charge Coverage Ratio of the Company and its
Subsidiaries for any period of four consecutive fiscal quarters of the Company
ending on the last day of the most recent fiscal quarter ending prior to or
during such Covenant Period to be less than 1.00 to 1.00.

 

Section 11.2         Indebtedness. The Company will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except for:

 

(a)          Indebtedness in respect of the Payment Obligations and any
Permitted Refinancing thereof;

 

(b)          (i) Indebtedness under the Senior Notes Indenture in respect of the
Existing Senior Notes and any Permitted Refinancing thereof and (ii) any other
Indebtedness (whether issued under the Senior Notes Indenture or otherwise) in
an aggregate principal amount for such other Indebtedness not to exceed
$200,000,000 (the “Additional Senior Notes”) and any Permitted Refinancing
thereof;

 

(c)          Indebtedness (i) of the Company owing to any of its Wholly-Owned
Recourse Subsidiaries, (ii) of any Wholly-Owned Recourse Subsidiary of the
Company owing to any other Wholly-Owned Recourse Subsidiary of the Company,
(iii) of any Wholly-Owned Recourse Subsidiary of the Company owing to the
Company and (iv) of any Non-Recourse Subsidiary to any other Non-Recourse
Subsidiary; provided, however, in each case, that the aggregate principal amount
of such Indebtedness of any Recourse Subsidiary that is not a Guarantor incurred
after the Closing Date shall be subject to Section 11.8(j);

 

126

 

 

(d)          Indebtedness of any Foreign Subsidiary or any foreign branch of a
Domestic Subsidiary principally doing business outside of the United States
(including, without limitation, Indebtedness on account of letters of credit not
issued under this Agreement) and, without duplication, any Contingent Obligation
of the Company in respect thereof, in an aggregate principal amount at any time
outstanding not exceeding for the Foreign Subsidiaries and foreign branches of
Domestic Subsidiaries in the aggregate the greater of (A) $60,000,000 and (B)
37.50% of Consolidated Net Tangible Assets of the Company’s Foreign Subsidiaries
(or, with respect to any other currency, the Equivalent in Dollars thereof), in
each case, determined at the time of incurrence; provided, however, that for
purposes of this Section 11.2(d), such aggregate principal amount shall not
include an amount equal to the aggregate principal amount of Indebtedness of the
Foreign Subsidiaries and foreign branches of Domestic Subsidiaries to any bank
which is offset by compensating balances at such bank (which Indebtedness shall
be permitted hereunder);

 

(e)          Indebtedness of the Company to Affiliates in respect of Capital
Contribution Notes which evidence cash amounts actually received by the Company
from such Affiliates on account of Capital Contributions;

 

(f)          Indebtedness to employees or former employees of the Company or any
of its Subsidiaries in the nature of deferred compensation;

 

(g)          Indebtedness of the Company and its Subsidiaries under Interest
Rate Agreements which are in existence on the Closing Date, and other
Indebtedness of the Company and its Subsidiaries under Interest Rate Agreements,
which have the sole purpose of hedging interest rate exposure of the Company and
its Subsidiaries;

 

(h)          Hedging Contracts of the Company and its Subsidiaries entered into
in the ordinary course of business of the Company and its Subsidiaries for the
purpose of providing foreign exchange for their respective operating
requirements or of hedging currency exposure;

 

(i)          (i) Qualified Affiliate Indebtedness and (ii) Indebtedness
outstanding on the Closing Date under the Existing Subordinated Loan and, in
each case, any Permitted Refinancing thereof;

 

(j)          Indebtedness of the Company or any of its Subsidiaries in the
nature of guarantees as referred to in clause (k) of the definition of
“Indebtedness” which is permitted under Section 11.3(m);

 

(k)          Indebtedness of any Foreign Subsidiary or a foreign branch of a
Domestic Subsidiary principally doing business outside of the United States to
any Person (other than an Affiliate of the Company), in an aggregate principal
amount at any one time outstanding not to exceed the greater of (A) $50,000,000
and (B) 31.25% of Consolidated Net Tangible Assets of Foreign Subsidiaries (or
with respect to any other currency, the Equivalent in Dollars thereof), in each
case, determined at the time of incurrence; provided, however, that, such
Indebtedness (i) is not guaranteed by any Loan Party (except to the extent that
the Lien permitted by Section 11.3(m), in itself, constitutes a guarantee) and
(ii) is either offset or secured by a counterpart deposit, compensating balance
or a pledge of cash deposit; provided, further, that such counterpart deposit,
compensating balance or cash deposit pledge does not constitute Collateral (as
defined in any Security Document) or any of the Unpledged International
Property;

 

127

 

 

(l)          Capital Lease Obligations and Indebtedness of the Company or any of
its Subsidiaries incurred to finance or reimburse the cost of the acquisition,
development, construction, purchase, lease, repair, addition or improvement of
property (real or personal), equipment or other assets used or useful in a
Permitted Business, whether through the direct purchase of assets or the Capital
Stock of any Person that owns no other assets or property than those that would
have been permitted to be purchased directly under this clause (l) (which
Indebtedness may be issued at any time within three hundred and sixty-five
(365) days of such acquisition, development, construction, purchase, lease,
repair, addition or improvement) and any refinancing thereof; provided, however,
that the aggregate principal amount of any Indebtedness permitted under this
clause (l) at any time outstanding shall not exceed the greater of (A)
$75,000,000 and (B) 12.00% of Consolidated Net Tangible Assets of the Company
and its Subsidiaries (or with respect to any other currency, the Equivalent in
Dollars thereof), in each case, determined at the time of incurrence;

 

(m)          Indebtedness to any Person (other than an Affiliate of the Company)
in respect of the undrawn portion of the face amount of or unpaid reimbursement
obligations in respect of letters of credit not issued under this Agreement for
the account of the Company or any of its Subsidiaries in an aggregate amount at
any one time outstanding not to exceed $30,000,000 (or with respect to any other
currency, the Equivalent in Dollars thereof); provided, however, that such
Indebtedness is offset or secured by a counterpart deposit, compensating balance
or a pledge of cash deposits;

 

(n)          [Intentionally Omitted];

 

(o)          additional Indebtedness in an aggregate principal amount not to
exceed $250,000,000 at any one time outstanding (or with respect to any other
currency, the Equivalent in Dollars thereof); provided, however, that any
refinancing of any Indebtedness permitted under this clause (o) shall be a
Permitted Refinancing;

 

(p)          additional Indebtedness if, after giving effect to the incurrence
of such Indebtedness (and any Permitted Acquisition consummated in connection
therewith, whether prior to or concurrently with such incurrence), as of the
last day of the most recent four consecutive fiscal quarters with respect to
which financial statements shall have been delivered pursuant to Section 9.1(k)
or Section 10.1, (i) the Consolidated Fixed Charge Coverage Ratio of the Company
and its Subsidiaries shall not be less than 1.0:1.0 on a pro forma basis and
(ii) the Company’s Total Leverage Ratio, calculated on a pro forma basis, is
less than 6.00 to 1.00 and any Permitted Refinancing thereof;

 

(q)          Indebtedness incurred in connection with financing Permitted
Acquisitions or any Permitted Refinancing of Indebtedness under this clause (q);
provided, however, that any Indebtedness pursuant to this clause (q) shall be
(i) unsecured at all times during the term of this Agreement and (ii)
subordinated to the Payment Obligations on terms that are reasonably
satisfactory to the Administrative Agent (it being understood that subordination
terms substantially similar to those applicable to the Existing Subordinated
Loan are deemed to be satisfactory);

 

128

 

 

(r)          Indebtedness of a Subsidiary of the Company (including the Acquired
Business) outstanding on the date on which such Subsidiary was acquired by the
Company or incurred pursuant to lines of credit or other financing arrangements
(including factoring arrangements) in existence on such date (other than
Indebtedness issued in contemplation of or as consideration in, or to provide
all or any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary of the Company or was acquired by the Company) and any
Permitted Refinancing thereof;

 

(s)          Indebtedness under the Term Loan Agreement, any Facility Increase
(as defined in the Term Loan Agreement), any Refinancing Notes (as defined in
the Term Loan Agreement) and any Permitted Refinancing thereof; provided,
however, that the aggregate principal amount of any Indebtedness permitted under
this clause (s) at any time outstanding shall not exceed (i) $1,375,000,000,
plus (ii) additional amounts as contemplated by the Commitment Letter and the
Fee Letter to the extent borrowed to fund fees (including original issue
discount fees) with respect to the Term Loan Facility as provided therein, plus
(iii) an aggregate amount equal to the greater of (x) $400,000,000 and (y) an
amount such that, at the time of incurrence of Indebtedness in reliance on this
clause (y), the First Lien Secured Leverage Ratio as of the most recently ended
period of four consecutive fiscal quarters with respect to which financial
statements have been delivered prior to such incurrence, calculated on a pro
forma basis, after giving effect to such incurrence, does not exceed 3.50:1.00,
plus (iv) in the case of any Refinancing Notes (as defined in the Term Loan
Agreement) or any Permitted Refinancing, the aggregate amount of any
underwriting discount, original issue discount, premium, accrued but unpaid
interest and reasonable costs and expenses incurred in connection with such
refinancing, and which amount is permitted to be incurred in excess of the
principal amount of the Indebtedness being refinanced in accordance with the
term and conditions of the Term Loan Agreement as in effect on the date hereof;

 

(t)          [Intentionally Omitted];

 

(u)          Non-Recourse Indebtedness of a Non-Recourse Subsidiary;

 

(v)         Indebtedness arising from agreements of the Company or a Subsidiary
of the Company providing for indemnification, earnouts, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary of
the Company, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition, provided that (1) such Indebtedness is
not reflected on the balance sheet of the Company or any Subsidiary of the
Company (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet shall not be deemed
to be reflected on such balance sheet for purposes of this clause (1)), and (2)
in the case of a disposition, the maximum assumable liability in respect of all
such Indebtedness (other than liability for those indemnification obligations
that are not customarily subject to a cap) shall at no time exceed the gross
proceeds including noncash proceeds (the fair market value of such noncash
proceeds being measured at the time received and without giving effect to any
subsequent changes in value) actually received by the Company and the
Subsidiaries of the Company in connection with such disposition;

 

(w)          obligations in respect of performance, bid, appeal and surety bonds
and completion guarantees and similar obligations provided by the Company or any
Subsidiary of the Company in the ordinary course of business;

 

129

 

 

(x)          Indebtedness (A) arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within two (2) Business Days after its
incurrence or (B) supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit (which letter of credit is
otherwise permitted under this Section 11.2); and

 

(y)          Indebtedness to any Person (other than an Affiliate of the Company)
in respect of the undrawn portion of the face amount of or unpaid reimbursement
obligations in respect of letters of credit not issued under this Agreement for
the account of the Company or any of its Subsidiaries in an aggregate amount at
any one time outstanding not to exceed $20,000,000 (or with respect to any other
currency, the Equivalent in Dollars thereof);

 

provided, however, that in no event may the Company or any of its Subsidiaries
incur any Indebtedness to REV Holdings or (so long as the Company does not elect
to make RPH a Subsidiary) RPH.

 

Section 11.3         Limitation on Liens. The Company will not, and will not
permit any of its Recourse Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any of their properties, assets (including shares of stock)
or revenues, whether now owned or hereafter acquired, except for:

 

(a)          Liens for taxes, assessments or other governmental charges or
claims which are not delinquent or are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company or any of its Subsidiaries, as the case may be, in
accordance with GAAP;

 

(b)          Liens of landlords, laborers and employees arising by operation of
law and suppliers’, carriers’, warehousemens’, mechanics’, materialmens’,
repairmens’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than forty-five (45) days or, if more than
forty-five (45) days overdue, which are being contested in good faith and by
appropriate proceedings;

 

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation; provided, however,
that no such Lien shall encumber any Collateral (other than cash or Cash
Equivalents) under any of the Security Documents or any of the Unpledged
International Property;

 

(d)          deposits to secure the performance of tenders, bids, trade
contracts (other than for borrowed money), leases, statutory obligations, stay,
surety and appeal bonds, performance bonds, performance and completion
guarantees and other obligations of a like nature incurred in the ordinary
course of business (including those to secure health, safety and environmental
obligations); provided, however, that no such Lien shall encumber any Collateral
(other than cash or Cash Equivalents) under any of the Security Documents or any
of the Unpledged International Property;

 

(e)          easements, reservations, licenses, rights-of-way, zoning
restrictions and covenants, conditions and restrictions and other similar
encumbrances or title defects or other restrictions as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which, in the aggregate, do not materially
detract from the use of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

 

130

 

 

(f)          Liens in favor of the United States of America for amounts paid by
the Company or any of its Subsidiaries as progress payments under government
contracts entered into by them; provided, however, that no such Lien shall
encumber any Collateral under any of the Security Documents or any of the
Unpledged International Property;

 

(g)          Liens existing on the date of this Agreement as set forth in
Schedule 11.3(g);

 

(h)          Liens under the Security Documents (including, without limitation,
Liens which secure Designated Eligible Obligations as provided for in the
Intercreditor Agreement) or any other Lien securing all or any portion of the
Payment Obligations, the Term Loan Payment Obligations or any refinancings
thereof permitted by Section 11.2(a) or 11.2(s), or Designated Eligible
Obligations or Term Loan Eligible Obligations, in each case, as provided for in
the Intercreditor Agreement or other applicable intercreditor agreement
contemplated hereunder as a condition to the incurrence of such Indebtedness or,
in the case of any Refinancing Notes (as defined in the Term Loan Agreement), as
provided for in the Intercreditor Agreement or other intercreditor agreement
between the Administrative Agent and the trustee for the Refinancing Notes, in
form and substance reasonably satisfactory to the Administrative Agent,
providing for the Liens securing such Refinancing Notes to be on a pari passu
basis with the Liens securing the Term Loans;

 

(i)          attachment, judgment, order or other similar Liens arising in
connection with court or arbitration proceedings; provided, however, that the
same are being contested in good faith and any appropriate legal proceedings
which may have been duly initiated for the review of such judgment or similar
Lien shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired and, in each case, shall not
otherwise constitute an Event of Default under Section 12.1(k);

 

(j)          other Liens incidental to the conduct of the business of the
Company and its Subsidiaries or the ownership of any of their assets not
incurred in connection with Indebtedness or Contingent Obligations, which Liens
do not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Company or
any of its Subsidiaries; provided, however, that no such Lien shall encumber any
Collateral under any Security Document or any of the Unpledged International
Property;

 

(k)          Liens securing any Indebtedness permitted by Section 11.2(d) or any
Liens replacing such permitted Liens; provided, however, that (i) no such Lien
shall encumber any asset of the Company or any of its Subsidiaries organized
under the laws of a jurisdiction within the United States or any Collateral
under any Security Document or any of the Unpledged International Property and
(ii) any such Lien which secures reimbursement obligations under letters of
credit not issued under this Agreement shall be limited to (A) the assets
acquired or shipped with the support of such letter of credit and (B) any assets
of a Foreign Subsidiary which are in the care, custody or control of such issuer
of such letter of credit in the ordinary course of business;

 

131

 

 

(l)          Liens securing any Indebtedness permitted by Section 11.2(g),
Section 11.2(h) or obligations of any Foreign Subsidiary or a foreign branch of
any Domestic Subsidiary principally doing business outside of the United States
in respect of treasury, depository, overdraft and other cash management
arrangements maintained with any Lender, any Term Loan Lender or any Affiliate
of a Lender or a Term Loan Lender or any other Person reasonably acceptable to
the Administrative Agent or any Liens replacing such permitted Liens; provided,
however, that no such Lien shall encumber any asset of the Company or any of its
Subsidiaries organized under the laws of a jurisdiction within the United States
or any Collateral under any Security Document or any of the Unpledged
International Property;

 

(m)          Liens in the nature of counterpart deposits or pledges of cash
deposits of the Company or any of its Subsidiaries to secure Indebtedness of
Foreign Subsidiaries of the Company or a foreign branch of a Domestic Subsidiary
principally doing business outside of the United States, which Indebtedness is
permitted pursuant to Section 11.2(k)); provided, however, that no such Lien
shall encumber any Collateral under any of the Security Documents or any of the
Unpledged International Property;

 

(n)          Liens in favor of securities intermediaries, commodity
intermediaries, brokers and dealers arising in connection with the acquisition
or disposition of investments of the type permitted by Section 11.8; provided,
however, that such Liens (i) attach only to such investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such investments and not any obligation in
connection with margin financing; and provided, further, that such Liens attach
only to the property of the Company or its Subsidiary, as the case may be, for
whose account any such obligations have been incurred;

 

(o)          Liens granted by the Company or any of its Subsidiaries (including
the interest of a lessor under a Capital Lease and Liens to which any property
is subject at the time, on or after the date hereof, of the Company’s or such
Subsidiary’s acquisition thereof) securing Indebtedness permitted under
Section 11.2(l) and limited, in each case, to the property the acquisition,
development, purchase, lease, repair, addition or improvement of which is
financed or reimbursed with the proceeds of such Indebtedness or subject to such
Capital Lease (or proceeds thereof or additional property in the nature of
improvements thereto);

 

(p)          Liens in the nature of counterpart deposits or pledges of cash
deposits of the Company or any of its Subsidiaries to secure Indebtedness
permitted pursuant to Section 11.2(m); provided, however, that the amount of any
such deposit does not exceed the amount of the Indebtedness it secures;

 

(q)          Permitted Junior Liens securing Indebtedness permitted by
Section 11.2(b), provided that the aggregate outstanding principal amount of
Indebtedness permitted to be secured by Liens permitted under this Section
11.3(q) shall not exceed $555,000,000, plus, if the amount of any Indebtedness
outstanding under Section 11.2(b) includes any Permitted Refinancing of
Indebtedness thereunder, the aggregate of amounts described in subclauses (2)
and (3) of clause (b) of the definition of “Permitted Refinancing” in respect of
such Permitted Refinancing;

 

(r)          Liens on the assets or property of a Foreign Subsidiary which
secure any non-debt obligations of such Foreign Subsidiary;

 

132

 

 

(s)          Liens (i) on the assets or property (including shares of Capital
Stock) of a Subsidiary of the Company (including the Acquired Business) existing
(or required pursuant to agreements existing) at the time such Subsidiary became
a Subsidiary of the Company or (ii) on any property at the time the Company or a
Subsidiary of the Company acquired such property (including any acquisition by
means of a merger or consolidation with or into the Company or any Subsidiary of
the Company) in each case not incurred or created in connection with or in
anticipation of such Subsidiary becoming a Subsidiary of the Company or such
acquisition; provided, however, that such Liens do not extend to or cover any
other property or assets of the Company or any of its Recourse Subsidiaries
other than the proceeds of the assets or property described in clause (i) or
(ii) above and any improvements thereto or as otherwise permitted under this
Section 11.3;

 

(t)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(u)          Liens that are contractual rights of set-off and other Liens
arising as a matter of law (i) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Company or any Recourse
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Company and its Recourse Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Company, the Company or any Recourse Subsidiary in the ordinary
course of business;

 

(v)         Liens on inventory or equipment of the Company or any Subsidiary
granted in the ordinary course of business to the Company’s client or customer
at which such inventory or equipment is located;

 

(w)          Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable law) regarding leases entered into by
the Company or any Subsidiary in the ordinary course of business;

 

(x)          Liens on Receivables and Related Assets incurred in connection with
a Receivables Facility (other than the Capital Stock of any Receivables
Subsidiary);

 

(y)          leases, licenses, subleases and sublicenses of property granted by
the Company and its Subsidiaries in the ordinary conduct of the business of the
Company or any of its Subsidiaries and which do not secure any Indebtedness;

 

(z)          Liens securing Indebtedness in respect of Permitted Refinancings
permitted under Section 11.2 to the extent such Liens are permitted under clause
(g) of the definition of “Permitted Refinancing”;

 

(aa)         Liens granted in favor of issuers of documentary or trade letters
of credit for the account of the Company or such Subsidiary or bankers’
acceptances, which Liens secure the reimbursement obligations of the Company or
such Subsidiary on account of such letters of credit or bankers’ acceptances;
provided that each such Lien is limited to (i) the assets acquired or shipped
with the support of such letter of credit or bankers’ acceptances and (ii) any
assets of the Company or such Subsidiary which are in the care, custody or
control of such issuer;

 

(bb)         Liens on (i) the net proceeds of the incurrence of Indebtedness to
secure any redemption, repurchase or defeasance obligations in respect of such
Indebtedness or any other Indebtedness being refinanced with the proceeds of
such Indebtedness and (ii) any additional cash to secure such redemption,
repurchase or defeasance obligations in an amount which, when added to such net
proceeds, is necessary to effect such redemption, repurchase or defeasance;

 

133

 

 

 

 

 







 

(cc)         deposits in the ordinary course of business to secure liability to
insurance carriers;

 

(dd)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 11.2; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

 

(ee)         Permitted Junior Liens securing Indebtedness permitted by
Section 11.2(o) or Section 11.2(p); provided, however, that, after giving effect
to such Liens (and any Permitted Acquisition consummated in connection
therewith, whether prior to or concurrently with such incurrence of such Liens),
as of the last day of the most recent four consecutive fiscal quarters with
respect to which financial statements shall have been delivered pursuant to
Section 9.1(k) or Section 10.1, (i) the First Lien Secured Leverage Ratio of the
Company and its Subsidiaries shall be less than or equal to 4:25 to 1:00 on a
pro forma basis and (ii) the Company’s Senior Secured Leverage Ratio, calculated
on a pro forma basis, is less than 5.50 to 1.00;

 

(ff)         Liens on Receivables and Related Assets (other than the Capital
Stock of any Subsidiary) in connection with factoring arrangements permitted by
Section 11.2(r) above; and

 

(gg)         additional Liens securing obligations which, together with all
other obligations secured by Liens (excluding Liens permitted by clauses
(a) through (ff) above) at the time of determination do not exceed $15,000,000.

 

Section 11.4         [Intentionally Omitted]

 

Section 11.5         Limitation on Fundamental Changes. The Company will not,
and will not permit any of its Subsidiaries to, enter into any transaction in
the nature of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), convey, sell, lease,
assign, transfer (including any transfer, relocation, situation or registration
of any asset owned by any Loan Party to the Commonwealth of Australia other than
in the ordinary course of business) or otherwise dispose of, in one transaction
or a series of related transactions, all or a substantial part of the business
or assets of the Company, or acquire by purchase or otherwise all or
substantially all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person, except that during such time as no Event of
Default has occurred and is continuing (or would result therefrom):

 

(a)          the Company and its Subsidiaries may engage in Permitted
Intercompany Transfers; and

 

(b)          the Company and any of its Subsidiaries may engage in transactions
permitted under Section 11.6 or Section 11.8.

 

Section 11.6         Limitation on Sale of Assets. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease, assign, transfer or
otherwise dispose of any of its assets (including, without limitation,
receivables and leasehold interests), whether now owned or hereafter acquired,
or, in the case of any of the Subsidiaries of the Company issue any Stock or
Stock Equivalents (other than any director’s qualifying shares or employee stock
options), to any Person, except:

 

134

 

  

(a)          sales, transfers and other dispositions by the Company and its
Subsidiaries of (i) obsolete or worn out property in the ordinary course of
business, (ii) assets no longer used or useful or necessary in the conduct of
business of the Company or its Subsidiaries in the ordinary course of business
for fair market value or (iii) intellectual property licenses in the ordinary
course of business;

 

(b)          sales, transfers and other dispositions of property (including,
without limitation, inventory) by the Company and its Subsidiaries to third
parties in the ordinary course of business for fair market value;

 

(c)          Permitted Intercompany Transfers;

 

(d)          any Specified Dispositions for fair market value (which property,
in the aggregate, the Company hereby represents and warrants is not material to
the conduct of the business of the Company and its Subsidiaries);

 

(e)          sales, transfers and other dispositions of assets of the Company
and its Subsidiaries to Permitted Joint Ventures in accordance with the
provisions of Section 11.8;

 

(f)          any Resale Transactions to Persons other than Affiliates for fair
market value;

 

(g)          the disposition of cash, Cash Equivalents or the foreign equivalent
of Cash Equivalents;

 

(h)          sales of Receivables and Related Assets in connection with any
Receivables Facility;

 

(i)          the unwinding of any Hedging Contracts;

 

(j)          any transfer of property or assets that represents a surrender or
waiver of a contract right or a settlement, surrender or release of a contract
or tort claim;

 

(k)          dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture agreements and similar binding
agreements; provided that all Net Proceeds of such sale, transfer or other
disposition are applied to the payment of the Payment Obligations as set forth
in, and to the extent required by, Section 7.3(e)(ii);

 

(l)          the lease, assignment or sub-lease of any real or personal property
in the ordinary course of business;

 

(m)          the sale, transfer and other dispositions of the Capital Stock,
Indebtedness or other securities of a Non-Recourse Subsidiary or any property
(real or personal) of a Non-Recourse Subsidiary; provided, however, that all Net
Proceeds of such sale, transfer or other disposition are applied to the payment
of the Payment Obligations as set forth in, and to the extent required by,
Section 7.3(e)(ii);

 

135

 

  

(n)          sales, transfers and other dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property;

 

(o)          other sales, transfers and other dispositions by the Company and
its Subsidiaries which are permitted by Section 10.14, 11.3, 11.5, 11.7 or 11.8;

 

(p)          sales of Receivables and Related Assets in connection with
factoring arrangements permitted by Section 11.2(r) above; and

 

(q)          sales, transfers and other dispositions by the Company and its
Subsidiaries of assets not otherwise permitted under this Section 11.6;
provided, that (i) no Default or Event of Default shall be in effect prior to or
after giving effect to any such sale, transfer or other disposition (except in
the case of any such sale, transfer or other disposition made pursuant to a
legally binding commitment entered into at a time when no Default or Event of
Default exists; provided, that no Default or Event of Default shall result from
such sale, transfer or disposition) and (ii) at least 75% of the purchase price
for such property shall be paid to the Company or such Subsidiary, as
applicable, in the form of cash and Cash Equivalents; provided, however, that
for the purposes of this clause (q)(ii), (x) any Designated Non-Cash
Consideration in respect of such sale, transfer and other disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration in respect of all sales, transfers and other dispositions not in
excess of the greater of (A) $75,000,000 and (B) 3.75% of Consolidated Total
Assets of the Company and its Subsidiaries determined at the time of such sale,
transfer or other disposition shall be deemed to be cash, and (y) the amount of
any liabilities that are assumed by the transferor of any such assets or are
otherwise canceled in connection with such transaction shall be deemed to be
cash.

 

Section 11.7         Limitation on Restricted Payments. (a) The Company will
not, and will not permit any of its Subsidiaries to, make any Restricted
Payment, except that, so long as the representations and warranties deemed to be
made pursuant to Section 11.7(b) are true and correct in all material respects
as of the date such Restricted Payment is made, the following Restricted
Payments may be made:

 

(i)          Restricted Payments on account of amounts payable under the Prior
Tax Sharing Agreement, with respect to state and local taxes and federal taxes;
provided, however, that no such Restricted Payment (whether in cash or
otherwise) shall be made more than ten (10) Business Days prior to the date upon
which the related liability to the Internal Revenue Service (or the relevant
state or local taxing authority) for tax (including estimated taxes paid) is
paid (or, if no such taxes are payable, ordinarily would have been due);

 

(ii)         [Intentionally Omitted];

 

136

 

 

(iii)        Restricted Payments made from time to time to finance Revlon’s
purchase, redemption, acquisition or retirement for value of, or payment of
amounts owing in respect of, any shares, interests, rights to purchase,
warrants, options, participations, stock appreciation rights, performance units
or other equivalents or interests in the equity of Revlon held by any current or
former director, officer, consultant or employee of Revlon, the Company or any
Subsidiary of the Company in such person’s role as a director, officer,
consultant or employee (or by their estates or any beneficiaries of their
estates); provided, however, that (x) the sum of (1) the aggregate amount of
Restricted Payments made pursuant to this clause (iii) and (2) the aggregate
amount of open-market purchases of common stock and restricted stock of Revlon
together with any other investments made as permitted under Section 11.8(g),
does not exceed $15,000,000, plus $8,000,000 for each calendar year commencing
with calendar year 2011 and (y) amounts available pursuant to this clause (iii)
to be utilized for Restricted Payments during any calendar year which are not
utilized during such year may be carried forward and utilized in any succeeding
calendar year;

 

(iv)        subject to the limitations set forth in Section 11.8(g), Restricted
Payments made from time to time to finance the Investments contemplated by
Section 11.8(g);

 

(v)         the declaration and payment of dividends by the Company to its
Parent in amounts required for the Parent to pay:

 

(A)         actual expenses, other than those paid to Affiliates of the Company,
incidental to being a publicly reporting company;

 

(B)         so long as the Company is a member of a consolidated, combined,
unitary or similar group with the Parent for U.S. federal, state or local income
tax purposes, (1) federal, state and local income taxes incurred by such Parent
companies, but only to the extent such income taxes are attributable to the
income of the Company and the Recourse Subsidiaries, provided that in each case
the amount of such payments with respect to any fiscal year does not exceed the
amount that the Company and the Recourse Subsidiaries would have been required
to pay in respect of such income taxes for such fiscal year were the Company and
its Recourse Subsidiaries a consolidated or combined group of which the Company
was the common Parent, and (2) amounts required to pay federal, state and local
income taxes to the extent attributable to the income of the Non-Recourse
Subsidiaries, if any, but only to the extent of the amount actually received by
the Company from such Non-Recourse Subsidiaries; and

 

(C)         so long as no Default has occurred and is continuing (after giving
effect thereto), reasonable fees and expenses incurred in connection with any
successful or unsuccessful debt or equity offering or any successful or
unsuccessful acquisition or strategic transaction by the Parent;

 

(vi)        so long as no Default has occurred and is continuing (after giving
effect thereto), additional Restricted Payments to a Parent or any Affiliate of
the Company, whether in respect of management fees or otherwise, in an aggregate
amount which, when taken together with the aggregate amount of all defeasances,
prepayments and repurchases of Indebtedness made pursuant to clause (ix) of
Section 11.9(c) does not exceed $10,000,000, plus $10,000,000 for each calendar
year commencing with calendar year 2011; provided, that the Company may carry
over and utilize in any subsequent calendar year, in addition to the amounts
permitted for such fiscal year, any portion of the amounts otherwise permitted
for prior calendar years to be paid pursuant to this clause (vi) that were not
in fact utilized to make Restricted Payments pursuant to this clause (vi) or to
defease, prepay or repurchase Indebtedness pursuant to clause (ix) of Section
11.9(c);

 

137

 

  

(vii)       so long as no Default has occurred and is continuing (after giving
effect thereto), other Restricted Payments; provided, that at the time of, and
after giving effect to, such Restricted Payments, (x) as of the last day of the
most recent four consecutive fiscal quarters with respect to which financial
statements shall have been delivered pursuant to Section 9.1(k) or Section 10.1,
the Consolidated Fixed Charge Coverage Ratio of the Company and its Subsidiaries
shall not be less than 1.1:1.0 on a pro forma basis and (y) the Excess
Availability shall be greater than 25% of the Maximum Availability;

 

(viii)      so long as no Default shall have occurred and be continuing (after
giving effect thereto), other Restricted Payments in an amount which, when taken
together with (A) all other Restricted Payments made pursuant to this
clause (viii) after the Closing Date and (B) the aggregate amount of all
defeasances, prepayments and repurchases of Indebtedness made pursuant to clause
(x) of Section 11.9(c) after the Closing Date, do not exceed $35,000,000;

 

(ix)         so long as no Default has occurred and is continuing (after giving
effect thereto), Restricted Payments in an aggregate amount not to exceed the
aggregate net cash proceeds of Available Contributions; provided, that at the
time of, and after giving effect to, such Restricted Payments, the Excess
Availability shall be greater than 25% of the Maximum Availability;

 

(x)          so long as no Default has occurred and is continuing after giving
effect to such transactions: amounts paid or property transferred pursuant to
the Company Tax Sharing Agreement;

 

(xi)         any “deemed dividend” for accounting purposes resulting from, or in
connection with the filing of a consolidated or combined federal income tax
return by any Parent or any direct or indirect parent or Subsidiary of any
Parent (and not involving any cash distribution from the Company except as
permitted by the Company Tax Sharing Agreement); and

 

(xii)        payments of Receivables Fees other than to a Parent.

 

(b)          The making of each Restricted Payment pursuant to Section 11.7(a)
shall constitute a representation and warranty by the Company that, on and as of
the date upon which such Restricted Payment is made (both before and after
giving effect to the making thereof), the representations and warranties
contained in Section 8.10 and Section 8.15(a) are true and correct.

 

Section 11.8         Limitation on Investments. The Company will not, and will
not permit any of its Recourse Subsidiaries to, make any advance, loan,
extension of credit or capital contribution to, or purchase of any stock, bonds,
notes, debentures or other securities of, or acquire by purchase or otherwise
all or substantially all of the business or assets or a division, a line of
business or business unit of, or make any other investment in, any Person
(collectively, “Investments”), except that:

 

(a)          each of the Company and its Subsidiaries may make Investments in
cash or Cash Equivalents (or the foreign equivalent of Cash Equivalents) held in
a Deposit Account or a Securities Account, subject to Section 10.19, if
applicable, with respect to the Company and the Subsidiary Guarantors;

 

138

 

  

(b)          each of the Company and its Subsidiaries may make Investments in
contract rights, accounts and chattel paper (as defined in the UCC), put and
call foreign exchange options to the extent necessary to hedge foreign exchange
exposures or foreign exchange spot and forward contracts, and notes receivable,
arising or acquired in the ordinary course of business and in Hedging Contracts;

 

(c)          the Company may make any transaction constituting a Restricted
Payment permitted by Section 11.7;

 

(d)          if in the reasonable judgment of the Company, any Person is deemed
to be in a reorganization or unable to make a timely cash payment on
Indebtedness or other obligations of such Person owing to it, each of the
Company and its Subsidiaries may invest in securities issued by such Person or
any Affiliate thereof (other than any Affiliate of the Company) in lieu of cash
payment; provided, however, that the Company or such Subsidiary, as the case may
be, has paid no new consideration (other than forgiveness of Indebtedness or
other obligations) therefor;

 

(e)          each of the Company and its Subsidiaries may make Investments;
provided, however, that (i) no Default or Event of Default has occurred and is
continuing at the time of such Investment (or would result therefrom) and (ii)
the aggregate Investment Consideration (as reduced by (x) the amount equal to
the Net Proceeds received by the Company and its Subsidiaries from any Net
Proceeds Event on account of any Resale Transaction with respect to any such
Investment and (y) to the extent counted against the permitted amount set forth
in Section 11.8(l), any such consideration paid from the proceeds of Available
Contributions) with respect to all such Investments made after the Closing Date
pursuant to this Section 11.8(e), plus Intercompany Investments made after the
Closing Date pursuant to Section 11.8(j)(iii)(z) by virtue of this Section
11.8(e) plus Investments in Permitted Joint Ventures made after the Closing Date
pursuant to Section 11.8(k), does not exceed $150,000,000 (or, with respect to
any other currency, its Equivalent) at any one time outstanding;

 

(f)          each of the Company and its Subsidiaries may make (i) loans and
advances to, and guarantees of Indebtedness of, officers, directors and
employees of the Company and its Subsidiaries made in the ordinary course of
business to the extent permitted by applicable law; provided, however, that such
loans and advances do not exceed $10,000,000 (or, with respect to any other
currency, its Equivalent) in the aggregate at any one time outstanding and (ii)
payroll, travel, moving and similar loans and advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

 

(g)          the Company (and, in the case of clause (ii) below, the Company’s
Domestic Subsidiaries) may make Investments in (i) open-market purchases of
common stock of Revlon and (ii) any other Investment available to highly
compensated employees under any “excess 401-(k) plan” of the Company (or any of
its Domestic Subsidiaries, as applicable), in each case to the extent necessary
to permit the Company (or such Domestic Subsidiary, as applicable) to satisfy
its obligations under such “excess 401-(k) plan” for highly compensated
employees; provided, however, that the aggregate amount of such purchases and
other Investments under this Section 11.8(g) together with any Restricted
Payments made as permitted under Section 11.7(a)(iii) does not exceed
$15,000,000, plus $8,000,000 for each calendar year commencing with calendar
year 2011 and (ii) amounts available pursuant to this Section 11.8(g) to be
utilized for Investments during any year which are not utilized during such year
may be carried forward and utilized in any succeeding year;

 

139

 

  

(h)          subject to the limitations set forth in Section 11.7(a)(iii), each
of the Company and its Subsidiaries may make Investments from time to time in
connection with the transactions contemplated by Section 11.7(a)(iii);

 

(i)          each of the Company and its Subsidiaries (x) may make Permitted
Acquisitions and (y) may hold existing Investments of any entity acquired in
such Permitted Acquisition so long as such Investment was not made in
contemplation of such acquisition;

 

(j)          each of the Company and its Subsidiaries may make any Investment
in, any of the Company (except for any Stock, Stock Equivalents or bonds, notes,
debentures or other securities or other Indebtedness, other than intercompany
Indebtedness incurred in the ordinary course of business, of the Company) or any
Recourse Subsidiary (each an “Intercompany Investment”); provided, however, that
with respect to any Intercompany Investment made after the Closing Date by the
Company or any Loan Party in any Subsidiary that is not a Guarantor, (i) if such
Intercompany Investment is made in cash as an advance, loan or other extension
of credit, such Intercompany Investment shall be evidenced by an intercompany
note which, in the case of any such note held by the Company or any Subsidiary
Guarantor, shall be promptly pledged to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the relevant Security Documents (subject to the
Intercreditor Agreement) and (ii) if such Intercompany Investment is made in
cash as a capital contribution, such Intercompany Investment shall only be made
in a Foreign Subsidiary (w) in an aggregate amount such that after giving effect
thereto, such Foreign Subsidiary (A) is in compliance with all material
Requirements of Law applicable to it with respect to capitalization, (B) has
sufficient capital with which to conduct its business in accordance with past
practice and (C) is not undercapitalized to such an extent that, solely as a
result of such undercapitalization, (I) any creditor of such Foreign Subsidiary
would be deemed under the laws of any relevant jurisdiction to owe a fiduciary
duty to any other creditor of such Foreign Subsidiary or (II) if applicable, the
Local Loans made or the Acceptances created by the relevant Local Fronting
Lender to such Foreign Subsidiary would be subordinated to any obligations of
such Foreign Subsidiary owing to any other Person, (x) to the extent that on the
date of such contribution, the cash contributed to the capital of the applicable
Foreign Subsidiary, if loaned or advanced through an intercompany loan evidenced
by a note, would either (A) not cause the Company or the Domestic Subsidiary of
the Company acquiring such note to be deemed to be doing business in any
jurisdiction outside of the United States or otherwise subject to taxation or
regulation in such jurisdiction or (B) not require the Foreign Subsidiary
issuing such note to withhold from any payment made in respect thereof any
amount now or hereafter imposed, levied, collected or assessed by any relevant
jurisdiction, or any political subdivision or taxing authority thereof or
therein, (y) in connection with any sale, transfer or other disposition of
capital stock or other equity interests or assets of such Foreign Subsidiary
permitted hereunder, to the extent that the aggregate amount of such capital
contribution does not exceed the aggregate amount outstanding of any
Indebtedness and other obligations of such Foreign Subsidiary owing to the
Company or any of its Domestic Subsidiaries that was in each case created or
otherwise incurred on or prior to the date of such sale, transfer or other
disposition and which Indebtedness and other obligations are outstanding
immediately prior to such sale, transfer or other disposition or (z) in
connection with the formation or organization of such Foreign Subsidiary, to the
extent that the amounts expended after the Closing Date pursuant to this
Section 11.8(j)(ii)(z) by virtue of Section 11.8(e) plus amounts expended after
the Closing Date pursuant to Section 11.8(e) do not exceed $100,000,000 (or,
with respect to any other currency, its Equivalent) at any one time outstanding
or are otherwise permitted under this Section 11.8;

 

140

 

 

(k)          each of the Company and its Subsidiaries may make Investments in
Permitted Joint Ventures; provided, however, that (i) no Default or Event of
Default has occurred and is continuing at the time of such Investment (or would
result therefrom) and (ii) the aggregate Investment Consideration (as reduced by
(x) the amount equal to the Net Proceeds received by the Company and its
Subsidiaries from any Net Proceeds Event on account of any Resale Transaction
with respect to any such Investment and (y) to the extent counted against the
permitted amount set forth in Section 11.8(l), any such consideration paid from
the proceeds of Available Contributions) with respect to all such Investments
made pursuant to this clause (k) does not exceed the greater of (A) $50,000,000
(or, with respect to any other currency, its Equivalent) and (B) 8.00% of
Consolidated Net Tangible Assets of the Company and its Subsidiaries, at any one
time outstanding, in each case, determined at the time of any such Investment is
made;

 

(l)          each of the Company and its Subsidiaries may make Investments which
do not exceed the aggregate net cash proceeds of Available Contributions;
provided, that (i) no Default or Event of Default has occurred and is continuing
at the time of such Investment (or would result therefrom) and (ii) at the time
of, and after giving effect to, such Investment, the Excess Availability shall
be greater than 25% of the Maximum Availability;

 

(m)          each of the Company and its Subsidiaries may make Investments
acquired solely in exchange for the issuance of Capital Stock (other than
Redeemable Stock or Exchangeable Stock) of any direct or indirect parent of the
Company;

 

(n)          each of the Company and its Subsidiaries may make Investments;
provided, that at the time of, and after giving effect to, such Investments, (i)
no Default or Event of Default has occurred and is continuing (or would result
therefrom), (ii) as of the last day of the most recent four consecutive fiscal
quarters with respect to which financial statements shall have been delivered
pursuant to Section 9.1(k) or Section 10.1, the Consolidated Fixed Charge
Coverage Ratio of the Company and its Subsidiaries shall not be less than
1.1:1.0 on a pro forma basis and (iii) the Excess Availability shall be greater
than 25% of the Maximum Availability;

 

(o)          each of the Company and its Subsidiaries may make Investments in
Non-Recourse Subsidiaries, having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (o) that are at the time
outstanding, without giving effect to the sale of a Non-Recourse Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities, not to exceed the greater of (A) $20,000,000 (or, with respect to
any other currency, its Equivalent) and (B) 3.25% of Consolidated Net Tangible
Assets of the Company and its Subsidiaries, in each case, determined at the time
any such Investment is made, net of the cash return received after the Closing
Date as a result of any sale for cash, repayment, redemption, liquidation,
distribution or other cash realization (not included in Consolidated Net Income)
not to exceed the amount of such Investments after the Closing Date; provided,
however, that no Default or Event of Default has occurred and is continuing at
the time of such Investment (or would result therefrom);

 

(p)          each of the Company and its Subsidiaries may continue to hold
Investments that exist as of the Closing Date as set forth on Schedule 11.8(p)
(as such schedule shall be delivered to and approved by the Administrative Agent
on or prior to the Closing Date);

 

(q)          [Intentionally omitted];

 

141

 

 

(r)          each of the Company and its Subsidiaries may make Investments
consisting of purchases and acquisitions of inventory, supplies, material or
equipment or the licensing or contribution of intellectual property pursuant to
joint marketing, joint development or similar arrangements with other persons;

 

(s)          each of the Company and its Subsidiaries may make Investments in
the form of Capital Stock or notes received from a Receivables Subsidiary as
consideration for the sale of Receivables and Related Assets to such Receivables
Subsidiary;

 

(t)          each of the Company and its Subsidiaries may make advances, loans,
promotions and extensions of credit to suppliers, customers and vendors in the
ordinary course of business;

 

(u)          each of the Company and its Subsidiaries may make Investments
received as consideration in connection with sales, transfers and other
dispositions of assets consummated in compliance with Section 11.6; and

 

(v)         each of the Company and its Subsidiaries may make Investments in
prepaid expenses, negotiable instruments held for collection and lease and
utility and worker’s compensation deposits provided to third parties in the
ordinary course of business;

 

provided, that in the case of each of the foregoing clauses (a) through (v) the
amount of the applicable Investment (and Investment Consideration) permitted
thereunder in any particular Person shall be net of the cash return received
after the Closing Date as a result of any sale for cash, repayment, redemption,
liquidation, distribution or other cash realization (not included in
Consolidated Net Income), not to exceed the amount of such Investment made after
Closing Date.

 

Section 11.9         Limitation on Payments on Account of Debt. The Company will
not, and will not permit any of its Recourse Subsidiaries to:

 

(a)          amend, waive, supplement or otherwise modify in any material
respect (including without limitation, amendments of the interest rate or
payment terms thereof) (i) any Indenture or any agreement governing any
refinancing Indebtedness of the Indentures or the Term Loans incurred pursuant
to Section 11.2(b), if the proposed amendment, waiver or supplement is
materially adverse to the Lenders and (ii) any agreement governing the Existing
Subordinated Loan on terms and conditions (taken as whole) unless such
amendment, waiver, supplement or modification is no less favorable to the
Company or the Lenders than the terms and conditions of such Indebtedness as in
effect on the Closing Date (taken as a whole);

 

(b)          amend, waive, supplement or otherwise modify any Capital
Contribution Note;

 

(c)          directly or indirectly, defease, or make any optional prepayment
of, or otherwise repurchase, the principal amount of any Indebtedness prior to
the scheduled maturity thereof (it being understood that payments of such
principal at such maturity and regularly scheduled required payments of such
principal prior to such maturity shall be permitted), except:

 

(i)          the Contributed Existing Subordinated Loan;

 

(ii)         Indebtedness which is permitted by clauses (c), (d), (f), (g), (h),
(j) through (m), (r), (s) and (u) through (y) of Section 11.2;

 

142

 

  

(iii)        Indebtedness with the proceeds of any Permitted Refinancing thereof
to the extent such Permitted Refinancing is permitted under Section 11.2;

 

(iv)        Indebtedness under this Agreement pursuant to Section 7.2;

 

(v)         [Intentionally Omitted];

 

(vi)        Indebtedness in an aggregate amount, together with the aggregate
amount of all Indebtedness defeased, prepaid or repurchased pursuant to this
clause (vi), not to exceed $75,000,000 (or, with respect to any other currency,
its Equivalent);

 

(vii)       so long as no Default has occurred and is continuing (after giving
effect thereto), Indebtedness in an aggregate amount not to exceed the aggregate
net cash proceeds of Available Contributions; provided, however, that, after
giving effect to such defeasance, prepayment or repurchase (and any Permitted
Acquisition consummated in connection therewith, whether prior to or
concurrently with such prepayment), the Excess Availability shall be greater
than 25% of the Maximum Availability;

 

(viii)      so long as no Default has occurred and is continuing (after giving
effect thereto), any Indebtedness; provided, that at the time of, and after
giving effect to, such defeasance, prepayment or repurchase (and any Permitted
Acquisition consummated in connection therewith, whether prior to or
concurrently with such prepayment), (i) as of the last day of the most recent
four consecutive fiscal quarters with respect to which financial statements
shall have been delivered pursuant to Section 9.1(k) or Section 10.1, the
Consolidated Fixed Charge Coverage Ratio of the Company and its Subsidiaries
shall not be less than 1.1:1.0 on a pro forma basis, and (ii) the Excess
Availability shall be greater than 25% of the Maximum Availability;

 

(ix)         so long as no Default has occurred and is continuing (after giving
effect thereto), Indebtedness in an aggregate amount which, when taken together
with the aggregate amount of all Restricted Payments made pursuant to clause
(vi) of Section 11.7(a), does not exceed the amount specified in clause (vi) of
Section 11.7(a) for the applicable calendar year; and

 

(x)          so long as no Default has occurred and is continuing (after giving
effect thereto), other Indebtedness in an aggregate amount which, when taken
together with the aggregate amount of (A) all other Indebtedness defeased,
prepaid or repurchased under this clause (x) and (B) all Restricted Payments
made pursuant to clause (viii) of Section 11.7(a) does not exceed $35,000,000
(or, with respect to any other currency, its Equivalent).

 

Section 11.10         Limitation on Transactions with Affiliates. (a) The
Company will not, and will not permit any of its Recourse Subsidiaries to,
engage in any transaction with any Affiliate of the Company involving aggregate
payments or consideration in excess of $10,000,000, unless:

 

(i)          the terms of such transaction are not materially less favorable
when taken as a whole to the Company or such Subsidiary as terms that would be
obtainable at the time for a comparable transaction or series of similar
transactions in arm’s-length dealings with an unrelated third Person, and

 

143

 

  

(ii)         to the extent that such transaction (other than Indebtedness issued
by the Company which is permitted under Section 11.2) is known by the Board of
Directors of the Company to involve an Affiliate of the Company, other than any
purchase or sale of inventory in the ordinary course of business, involving
aggregate payments or other consideration in excess of $20,000,000, such
transaction has been approved (and the value of any noncash consideration has
been determined) by all of the independent members of the Board of Directors of
the Company and the Company delivers to the Administrative Agent a certificate
executed by a Responsible Officer evidencing such approval (provided that if no
member of the Board of Directors of the Company is independent, the Company may
deliver to the Administrative Agent a letter from a nationally recognized
investment banking firm stating that the financial terms of such transaction are
fair to the Company from a financial point of view or meets the requirements of
Section 11.10(a)(i)).

 

(b)          Nothing contained in this Section 11.10 shall prohibit:

 

(i)          the Company from making Restricted Payments permitted by Section
11.7;

 

(ii)         any transaction under the Company Tax Sharing Agreement;

 

(iii)        [Intentionally Omitted];

 

(iv)        any transaction with an officer, director, manager, employee or
consultant of the Company, of Parent or of any Subsidiary of the Company
(including compensation or employee benefit arrangements with any such officer,
director, manager, employee or consultant in the ordinary course of business);

 

(v)         any business or transaction with a Permitted Joint Venture between
the Company or any of its Subsidiaries, on the one hand, and a third party that
is not directly or indirectly controlled by an Affiliate of the Company, on the
other hand;

 

(vi)        any transaction pursuant to which a Parent or any Affiliate of the
Company will provide the Company and its Subsidiaries at their request and at
the cost to such Parent or such Affiliate with certain allocated services,
including services to be purchased from third party providers, such as legal and
accounting services, tax, consulting, financial advisory, corporate governance,
insurance coverage and other services;

 

(vii)       payments by the Company or a Subsidiary of the Company to a Parent
or any Affiliate of the Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by a majority of the members of the Board of Directors of
the Company in good faith;

 

(viii)      [Intentionally Omitted];

 

(ix)         transactions in which the Company or any Recourse Subsidiary of the
Company, as the case may be, delivers to the Administrative Agent a letter from
a nationally recognized investment banking firm stating that such transaction is
fair to the Company or such Subsidiary from a financial point of view or meets
the requirements of Section 11.10(a)(i);

 

144

 

  

(x)          investments by a Parent or any Affiliate of the Company in
securities (other than Capital Stock) of the Company or any of its Recourse
Subsidiaries so long as (i) the investment is being offered generally to other
investors on the same or more favorable terms and (ii) the investment to be held
by such Parent or such Affiliate constitutes less than 5.0% of the proposed or
outstanding issue amount of such class of securities;

 

(xi)         any transaction with an Affiliate in which the consideration paid
by the Company or any Recourse Subsidiary of the Company consists only of
Capital Stock of Revlon (other than Redeemable Stock or Exchangeable Stock); 

 

(xii)        transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services that are Affiliates, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Company and the Recourse Subsidiaries of the Company, in
the good faith determination of the Board of Directors or the senior management
of the Company, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party;

 

(xiii)       [Intentionally Omitted];

 

(xiv)      any transaction contemplated by Section 11.7 (v) or Section 11.7
(vi); and

 

(xv)       any transaction between the Company or a Subsidiary of the Company
and its own employee stock ownership plan and the issuance or transfer of
Non-Convertible Capital Stock of the Company to Revlon or to any director,
manager, officer, employee or consultant of the Company, its Subsidiaries or any
direct or indirect parent company thereof (or their estates, spouses or former
spouses).

 

Section 11.11         Hazardous Materials. The Company will not, and will not
permit any of its Subsidiaries to, cause or knowingly permit any of the
Mortgaged Properties or any other of its assets to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer, produce
or process Hazardous Materials, except in compliance in all respects with all
applicable Environmental Laws and in a manner that would not reasonably be
expected to result in a liability under any applicable Environmental Laws, nor
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any act or omission on its part, of Hazardous Materials onto any such
property or asset in violation of any Environmental Law or in a manner that
would reasonably be expected to result in a liability under any applicable
Environmental Laws, except in each case where such non-compliance or liability
would not be reasonably likely to have a Material Adverse Effect.

 

Section 11.12         Accounting Changes. (a) The Company will not, and will not
permit any of its Recourse Subsidiaries to, make or permit to be made any change
in accounting policies affecting the presentation of financial statements or
reporting practices from those employed by the Company in the audited financial
statements contained in its Annual Report on Form 10-K for its fiscal year ended
December 31, 2012, unless (i) such changes are required or permitted by GAAP or
IFRS (in connection with the presentation of financial and other information
relating to the Acquired Business), (ii) such changes are disclosed to the
Administrative Agent and (iii) if and to the extent reasonably requested by the
Administrative Agent, relevant prior financial statements are reconciled (in
form and detail reasonably satisfactory to the Administrative Agent) to show
comparative results and reconciliations.

 

145

 

  

(b)          Notwithstanding anything to the contrary contained herein, subject
to Section 1.2, compliance with Article XI (including with Section 11.1 and the
calculation of the Consolidated Fixed Charge Coverage Ratio, the First Lien
Secured Leverage Ratio, the Senior Secured Leverage Ratio and the Total Leverage
Ratio) shall be determined based upon GAAP as in effect as of the Closing Date,
and as used in, the preparation of the audited consolidated financial statements
of the Company and its Subsidiaries for the fiscal year ended December 31, 2012.

 

Section 11.13         Limitation on Negative Pledge Clauses. The Company will
not, and will not permit any of its Recourse Subsidiaries to, enter into any
agreement (other than the Loan Documents, the Senior Notes Indenture and
documents related to the Existing Subordinated Loan or the Multi-Currency Credit
Agreement or any permitted refinancing thereof) with any Person which prohibits
or limits the ability of the Company or any of its Recourse Subsidiaries to
create, incur, assume or suffer to exist any Lien securing the Payment
Obligations upon any of its properties, assets or revenues, whether now owned or
hereafter acquired; provided, however, that the foregoing shall not apply to:

 

(a)          any agreement to the extent that such agreement is in connection
with a Lien permitted by Section 11.3 and any such prohibitions or limitations
apply only to the property encumbered by such Lien;

 

(b)          restrictions and conditions imposed by any Requirement of Law or
under any documents relating to any Permitted Joint Venture; provided, however,
that any such restrictions or conditions shall apply only to the property of
Permitted Joint Ventures;

 

(c)          customary provisions in contracts, licenses or leases restricting
the assignment or subleasing or sublicensing thereof;

 

(d)          licenses, leases or contracts which by the terms of such licenses,
leases and contracts prohibit the granting of Liens on the rights contained
therein;

 

(e)          restrictions and conditions that arise in connection with any
sales, transfers and other dispositions permitted by Section 11.6; provided,
however, that such restrictions and conditions shall apply only to the property
subject to such sale, transfer or disposition;

 

(f)          negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 11.2 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness or that expressly permits Liens for the benefit of the Agents and
the Lenders with respect to the credit facilities established hereunder and the
obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis; and

 

(g)          (i) any agreement or restriction relating to the Acquired Business
in effect on the Closing Date and (ii) any amendments, modifications,
restatements and renewals, of the agreements or the agreements containing the
restrictions referred to in clauses (g)(i); provided that such amendments,
modifications, restatements or renewals are, in the good faith judgment of the
Company, not any more restrictive, taken as a whole, with respect to such
restrictions than those prior to such amendment, modification, restatement or
renewal.

 

146

 

  

Section 11.14         Amendment of Company Tax Sharing Agreement. The Company
will not, and will not permit any of its Subsidiaries to, amend, modify, change,
waive, cancel or terminate any term or condition of the Company Tax Sharing
Agreement in a manner materially adverse to the interests of the Company or the
Lenders without the prior written consent of the Required Lenders.

 

Section 11.15         Limitations on Restrictions on Subsidiary Distributions.
(a) The Company shall not, and shall not permit any of its Subsidiaries to,
agree to enter into or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution (it being understood that the priority
of any preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions) or transfer of
funds or assets or make loans or advances to or other investments in, or pay any
Indebtedness owed to, the Company or any other Subsidiary Guarantor.

 

(b)          Section 11.15(a) will not prohibit the following:

 

(i)          any encumbrance or restriction in effect at or entered into on the
Closing Date pursuant to this Agreement, the Term Loan Credit Agreement, the
Indentures, the Security Documents, the Intercreditor Agreement or any other
agreement entered into pursuant thereto;

 

(ii)         any encumbrance or restriction with respect to a Subsidiary of the
Company (including the Acquired Business) pursuant to an agreement relating to
any Indebtedness issued by such Subsidiary or pursuant to an agreement or
instrument governing the Capital Stock of such Subsidiary, in each case on or
prior to the date on which such Subsidiary was acquired by the Company (other
than Indebtedness issued as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Subsidiary became a Subsidiary of
the Company or was acquired by the Company) and outstanding on such date;

 

(iii)        [Intentionally Omitted];

 

(iv)        any such encumbrance or restriction consisting of customary
nonassignment provisions in leases, contracts and licenses;

 

(v)         encumbrances or restrictions contained in (i) agreements governing
Liens permitted to be incurred under the provisions of Section 11.3, and
(ii) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, stock sale agreements and
other similar agreements, which limitation is in each case applicable only to
the assets or interests that are the subject of such agreements but which may
include customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary;

 

147

 

  

(vi)        any encumbrance or restriction solely applicable to a Foreign
Subsidiary contained in an agreement pursuant to which such Foreign Subsidiary
has issued Indebtedness permitted under Section 11.2;

 

(vii)       any encumbrance or restriction solely applicable to a Non-Recourse
Subsidiary;

 

(viii)      purchase money obligations for property acquired in the ordinary
course of business and Capital Lease Obligations, in each case solely applicable
to the property purchased with the proceeds of such purchase money obligations
or subject to such Capital Lease (or proceeds thereof or additional property in
the nature of improvements thereto);

 

(ix)         restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(x)          restrictions created in connection with any Receivables Facility
solely applicable to the Receivables and Related Assets and the Receivables
Subsidiary subject thereto;

 

(xi)         restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase or other agreement to which
the Company or any of its Subsidiaries is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Company or such Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of the Company or
such Subsidiary or the assets or property of any other Recourse Subsidiary of
the Company;

 

(xii)        any instrument governing any Indebtedness or Capital Stock of a
Person that is a Non-Recourse Subsidiary as in effect on the date that such
Person becomes a Non-Recourse Subsidiary, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Non-Recourse Subsidiary that becomes a Recourse Subsidiary, or the
property or assets of the Non-Recourse Subsidiary that becomes a Recourse
Subsidiary; provided that, in the case of Indebtedness, the incurrence of such
Indebtedness as a result of such Non-Recourse Subsidiary becoming a Recourse
Subsidiary shall have been was permitted by the terms of this Agreement; and

 

(xiii)       any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (i) through (xii) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Company, not any more restrictive, taken as a whole, with
respect to such encumbrance and other restrictions than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

148

 

 

Section 11.16         Limitation on Activities of RPH. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, so long as the
Company does not elect to make RPH a Subsidiary, the Company shall not cause or
permit RPH to (a) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations, (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations or (c) own, lease, manage or otherwise operate any
properties or assets (including cash and Cash Equivalents), in each case, other
than (i) those incidental to RPH’s ownership and licensing of the Intellectual
Property transferred to it in connection with the Company’s disposition of its
professional products business and (ii) nonconsensual obligations imposed by
Requirement of Law and obligations with respect to its capital stock.

 

Section 11.17         Prohibition on Speculative Hedging Transactions. The
Company shall not, and shall not permit any of its Recourse Subsidiaries to,
engage in any speculative transaction involving Hedging Contracts, except for
the purpose of hedging or managing risks in the ordinary course of business.

 

ARTICLE XII

EVENTS OF DEFAULT

 

Section 12.1         Events of Default. Upon the occurrence and during the
continuance of any of the following events from and after the Closing Date:

 

(a)          Payments. Failure by any Borrower to pay any principal of any Loan,
Note or Draft, or any L/C Reimbursement Obligation, when due in accordance with
the terms thereof and hereof; or failure by any Borrower to pay any interest on
any Loan, Note or Draft, or any L/C Reimbursement Obligation, within five (5)
days after the date when due in accordance with the terms thereof and hereof or
any fee or other amount payable in connection with any Loan Document within five
(5) days after the date when due; or

 

(b)          Representations and Warranties. Any representation or warranty made
or deemed made by any Borrower or any other Loan Party in any Loan Document or
which is contained in any certificate or financial statement furnished at any
time under or in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect on or as of the date when
made or deemed to have been made; or

 

(c)          Certain Covenants.

 

(i)          [Intentionally Omitted];

 

(ii)         Default by any Loan Party in the observance or performance of any
negative covenant or agreement contained in Article XI; or

 

(iii)        Default by any Loan Party in the observance of any covenant or
agreement contained in Sections 10.4 (with respect to the first sentence
thereof), 10.7(a) or 10.17(a); or

 

(d)          Other Covenants. Default by any Loan Party in the observance or
performance of any other covenant or agreement contained or incorporated by
reference in this Agreement or any other Loan Document and the continuance of
such default unremedied for a period of thirty (30) days after receipt by the
Company of written notice thereof from the Administrative Agent; or

 

149

 

  

(e)          Effectiveness of the Security Documents. On or after the Closing
Date and subject to (i) Section 10.16, (ii) any other limitation set forth
herein and (iii) the exceptions set forth in the applicable Security Documents,
(A) for any reason (other than any act on the part of any Agent or any Lender)
any Security Document ceases to be or is not in full force and effect or any of
the Liens intended to be created by any Security Document ceases to be or is not
a valid and perfected Lien having the priority contemplated thereby with respect
to Collateral having an aggregate fair market value in excess of $5,000,000 or
(B) any Borrower, or any other Loan Party shall assert in writing that any
Security Document has ceased to be or is not in full force and effect; or

 

(f)          Cross Default. Any of Revlon or any of its Subsidiaries shall Cross
Default;

 

(g)          Control Persons. (i) Any Person (or group of Persons acting in
concert), other than Ronald O. Perelman or, in the event of his incompetence or
death, his estate, heirs, executor, administrator, committee or other personal
representative and his (or any of their) Affiliates (without giving effect to
clause (a) of the definition thereof) (collectively, “ROP”), shall “control” the
Company, as such term is used in Rule 405 promulgated under the Securities Act
of 1933, as amended, or (ii) in the event that ROP ceases to so “control” the
Company, any other Person (or group of Persons acting in concert) shall own,
directly or indirectly, equity interests representing more than 35% of the total
voting power represented by the issued and outstanding equity interests of the
Company then entitled to vote in the election of the Board of Directors of the
Company, or (iii) the Continuing Directors shall cease to constitute at least a
majority of the Board of Directors of the Company; or

 

(h)          Ownership. Revlon shall at any time for any reason cease to be the
beneficial and record owner of 100% of the outstanding shares of capital stock
and other equity interests of the Company; or

 

(i)          Default under Company Tax Sharing Agreement. At any time, any party
(other than the Company or any of its Subsidiaries) shall default in its payment
obligations under the Company Tax Sharing Agreement; or

 

(j)          Commencement of Bankruptcy or Reorganization Proceeding. (i)
Revlon, any Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, wind-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets; or, (ii) there shall be
commenced against Revlon, any Borrower or any of its Subsidiaries any such case,
proceeding or other action referred to in clause (i) of this paragraph (j) which
results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of sixty
(60) days; provided, however, that each Borrower, for itself and as agent for
each of its Subsidiaries, hereby expressly authorizes each Agent and each Lender
to appear in any court conducting any such case, proceeding or other action
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or (iii) there shall be commenced against Revlon, any Borrower
or any of its Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv)
Revlon, any Borrower or any of its Subsidiaries shall take any action
authorizing, or in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth above in this paragraph (j); or (v)
Revlon, any Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

150

 

  

(k)          Material Judgments. (i) One or more judgments or decrees shall be
entered against the Company or any of its Subsidiaries involving in the
aggregate a liability of $50,000,000 or more or any judgment or decree shall be
entered against Revlon in excess of $50,000,000 (or, in each case, with respect
to any other currency, the Equivalent thereof) and all such judgments or decrees
shall not have been vacated, stayed, satisfied, discharged or bonded (or, if
available subject to the foreign equivalent thereof) pending appeal within sixty
(60) days from the entry thereof (provided that no Event of Default shall arise
under this Section 12.1(k) as a result of any such judgment or decree to the
extent that (x) it is covered by a valid policy of insurance covering payment
thereof which has been provided by an Eligible Insurer and (y) such Eligible
Insurer has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or decree) or (ii) any non-monetary judgment or
order shall be rendered against the Company or any of its Subsidiaries that is
reasonably likely to have a Material Adverse Effect, and in the case of either
clause (i) or (ii), there shall be any period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect unless such judgment or
order shall have been vacated, satisfied, discharged or bonded (or, if available
subject to the foreign equivalent thereof) pending appeal; or

 

(l)          ERISA. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or, for
years for which funding requirements are governed by the Pension Protection Act
of 2006, any failure to satisfy the applicable minimum funding standard under
Section 412(a)(2) of the Code, whether or not waived, shall exist with respect
to any Plan, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Company
or any Commonly Controlled Entity of the Company shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist, with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably likely to have a Material Adverse Effect; or

 

151

 

 

(m)          Matters Relating to Subordinated and Other Indebtedness. On or
after the Closing Date, (i) if for any reason (other than any act on the part of
any Agent or any Lender) (A) any Affiliate Subordination Letter then required to
be delivered by an Affiliate pursuant to the terms of this Agreement shall cause
to be or shall not be in full force and effect or (B) any Affiliate which is
party to an Affiliate Subordination Letter shall assert in writing that the
Affiliate Subordination Letter to which it is a party has ceased to be or is not
in full force and effect or (ii) any Indebtedness (other than trade credit in
the ordinary course of business and any Capital Contribution Note) of the
Company or any of its Subsidiaries shall be held by (or otherwise owing to) any
Affiliate of the Company (other than officers and directors of the Company) if
such Affiliate has not executed and delivered an agreement substantially in the
form of the Affiliate Subordination Letter within ten (10) Business Days
following the acquisition of such Indebtedness by such Affiliate; provided,
however, that an Affiliate Subordination Letter shall not be required to be
delivered with respect to (i) trade credit in the ordinary course of business,
(ii) any Capital Contribution Note, (iii) any Indebtedness permitted under
Section 11.2(i), (o) or (p) or (iv) any Indebtedness of the Company or any of
its Subsidiaries of a class that is publicly held or issued pursuant to a Rule
144A offering, including Indebtedness issued pursuant to an Indenture; or

 

(n)          Additional Subsidiaries. Revlon shall create or otherwise have any
direct Subsidiary other than the Company; or

 

(o)          [Intentionally Omitted];

 

(p)          Revlon Operations. Revlon shall have any meaningful assets (other
than any Capital Contribution Notes or rights with respect to the Company Tax
Sharing Agreement, the Stockholders Agreement and any other agreements in effect
as of the date hereof that are set forth on Schedule 12.1(p)) or Indebtedness
(other than (w) Indebtedness the Net Proceeds of which are applied to prepay the
Term Loans to the extent required by Section 7.3(e)(i) or to reduce the
Aggregate Commitment, (x) Indebtedness of the type contemplated by clause (i) of
the definition of such term, (y) Indebtedness in respect of the Guaranty and (z)
Indebtedness in respect of the Indentures or other permitted Indebtedness of the
Company) or shall conduct any meaningful business, other than (i) its ownership
of the Company and (ii) such activities as are customary for a publicly traded
holding company which is not itself an operating company; or

 

(q)          [Intentionally Omitted];

 

(r)          [Intentionally Omitted];

 

(s)          [Intentionally Omitted];

 

(t)          [Intentionally Omitted];

 

then, and in any such event, (x) if such event is an Event of Default specified
in clause (i), (ii) or (iii) of paragraph (j) of this Section 12.1 with respect
to any Loan Party, automatically the Aggregate Commitment shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including, without limitation, all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), the
Notes and the Drafts shall immediately become due and payable, and (y) if such
event is any other Event of Default, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company, declare the Aggregate
Commitment to be terminated forthwith, whereupon the Aggregate Commitment shall
immediately terminate; and/or (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company (on its own behalf and as
agent for the Borrowing Subsidiaries), declare all or any part of the Revolving
Credit Loans, Swing Line Loans, Local Loans and Acceptances (with accrued
interest thereon) and any other amounts owing under this Agreement to the
Lenders (including, without limitation, all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), the Notes and the Drafts to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. In addition to the remedies set forth above, the Administrative Agent
may direct the Collateral Agent to exercise any remedies provided for by the
Security Documents in accordance with the terms thereof or any other remedies
provided by applicable law.

 

152

 

  

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Company shall at such time deposit as collateral
security for such Letters of Credit in a Cash Collateral Account an amount of
cash in Dollars equal to the Deposit Requirement in effect at such time. Amounts
held in such Cash Collateral Account shall be applied by the Administrative
Agent (in such order as it shall elect) to the payment of the Payment
Obligations on account of the Letters of Credit which are then or thereafter due
and payable and to cause any then-outstanding Undrawn L/C Obligations to be
Fully Secured. Following the payment of all such Payment Obligations and the
termination of all Letters of Credit, any balance remaining in such Cash
Collateral Account shall be applied in accordance with the Intercreditor
Agreement.

 

Notwithstanding the foregoing, during the period from the Closing Date until the
date that is ninety (90) days after the Closing Date (or, in the case of any
supplementing or restatement of the Audited Financial Statements of the Acquired
Business or Unaudited Financial Statements of the Acquired Business, the later
of (x) ninety (90) days after the Closing Date and (y) the date the Company
actually files or is required to file a Form 10-K for the fiscal year ended
December 31, 2013 or if the Closing Date occurs after December 31, 2013, the
date on which the Company actually files or is required to file a Form 10-Q for
the first fiscal period in 2014 following the Closing Date) (the “Clean-Up
Period”), and (subject to the proviso below) after such Clean-Up Period, a
Clean-Up Default (as defined below) shall not constitute a Default or an Event
of Default, and will not operate to cause any condition to the borrowing of any
Loans under this Agreement not to be satisfied; provided that if the Clean-Up
Default is continuing following the termination of the Clean-Up Period, there
shall be an immediate Default or Event of Default, as the case may be, and all
rights and remedies which would apply with regard thereto but for this paragraph
would be exercisable, unless such Clean-Up Default relates to a representation
relating to (i) the first sentence of Section 8.5, (ii) Section 8.6, (iii)
Section 8.7 or (iv) the last sentence of Section 8.9 of this Agreement and has
not had, and would not reasonably be likely to have, a Material Adverse Effect.
The Company shall give the Administrative Agent notice of a Clean-Up Default
promptly after obtaining knowledge thereof by the Company and the steps it is
taking to cure such Clean-Up Default.

 

For purposes of the foregoing paragraph, a “Clean-Up Default” shall mean any
breach of any representation or warranty in any material respect in Article VIII
or any covenant in Article X or XI or the existence of any Default or Event of
Default existing by reason of circumstances existing on the Closing Date if and
to the extent that:

 

(i)          it would have been (if it were not for the immediately preceding
paragraph) a breach of a representation or warranty in Article VIII or any
covenant in Article X or XI or the existence of any Default or Event of Default
by reason of circumstances relating to any portion of the Acquired Business (or
any obligation to procure compliance with respect to any portion of the Acquired
Business);

 

153

 

  

(ii)         it is capable of being cured and the Company and its Subsidiaries
are using reasonable efforts to cure the same; and

 

(iii)        it has not been knowingly caused or expressly approved by the
Company or any Material Existing Guarantor.

 

Except as expressly provided above in this Section 12.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

Section 12.2         Right to Cure.

 

(a)          Notwithstanding anything to the contrary contained in Section
12.1(c)(ii), in the event that the Company fails to comply with the requirements
of the covenant set forth in Section 11.1, the Company may deliver a Notice of
Intent to Cure to the Administrative Agent (i) pursuant to Section 10.2(b) or
(ii) on or before the first day of the applicable Covenant Period, and, in each
case, the Company shall have the right (the “Cure Right”), at any time on or
before the tenth day after the date such Notice of Intent to Cure is delivered,
to issue Permitted Cure Securities to Revlon for cash or otherwise receive
Capital Contributions in cash from Revlon, and upon the receipt by the Company
of such cash (the “Cure Amount”), the covenant set forth in Section 11.1 shall
be recalculated, giving effect to a pro forma increase to EBITDA in accordance
with the definition thereof for the fiscal quarter for which such Cure Right was
exercised in an amount equal to such Cure Amount (and such increase shall be
included in each period that includes such fiscal quarter); provided, however,
that such pro forma adjustment to EBITDA shall be given solely for the purpose
of determining the existence of a Default or an Event of Default under the
covenant set forth in Section 11.1 with respect to any period that includes the
fiscal quarter for which such Cure Right was exercised and not for any other
purpose under any Loan Document.

 

(b)          If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Company shall then be in compliance with the
requirements of the covenant set forth in Section 11.1 for such fiscal quarter,
the Company shall be deemed to have satisfied the requirements of the covenant
set forth in Section 11.1 as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 12.1(c)(ii) that had
occurred shall be deemed cured; provided, however, that (i) the Company may not
exercise the Cure Right more than two (2) times in any four (4) fiscal quarter
period, (ii) with respect to any exercise of the Cure Right, the Cure Amount
shall be no greater than the amount required to cause the Company to be in
compliance with Section 11.1 and (iii) to the extent that the Cure Amount
proceeds are used to repay Indebtedness, such Indebtedness shall not be deemed
to have been repaid for purposes of calculating the covenant in Section 11.1 for
the period with respect to which such Cure Amount applies.

 



154

 

 

ARTICLE XIII

THE AGENTS

 

Section 13.1         Authorization and Action.

 

(a)          Each Multi-Currency Lender and each Issuing Lender hereby appoints
Citibank as the Administrative Agent hereunder, and each Multi-Currency Lender
and each Issuing Lender authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Multi-Currency Lender and each Issuing
Lender hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party and any intercreditor agreement as may be
permitted or required under the Loan Documents, to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents
and such intercreditor agreements.

 

(b)          Each Lender and each Issuing Lender hereby acknowledges the
appointment of Citibank as the Collateral Agent, and hereby authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers, as set forth in the Intercreditor Agreement.

 

(c)          As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the Agents shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of (i) in the case of
the Administrative Agent, the Required Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Multi-Currency
Lenders), and such instructions shall be binding upon each Multi-Currency Lender
and each Issuing Lender, and (ii) in the case of the Collateral Agent, as set
forth in the Intercreditor Agreement, and such instructions shall be binding
upon each Lender and each Issuing Lender (in each case, subject to any
limitations imposed thereon in the Intercreditor Agreement); provided, however,
that no Agent shall be required to take any action that (i) such Agent in good
faith believes exposes it to personal liability unless such Agent receives an
indemnification satisfactory to it from the applicable Lenders and the Issuing
Lenders with respect to such action or (ii) is contrary to this Agreement or any
Requirement of Law. Each Agent agrees to give to each applicable Lender and
Issuing Lender prompt notice of each notice given to it by any Loan Party
pursuant to the terms of this Agreement or the other Loan Documents.

 

(d)          In performing its functions and duties hereunder and under the
other Loan Documents, each Agent is acting solely on behalf of (i) the
applicable Lenders, (ii) in the case of the Administrative Agent, the Issuing
Lenders and (iii) in the case of the Collateral Agent, the Secured Parties and
its duties are entirely administrative in nature. No Agent assumes, or shall be
deemed to have assumed, any obligation other than as expressly set forth herein
and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Lender, Secured Party or
holder of any other Payment Obligation. Each Agent may perform any of their
duties under any Loan Document by or through their agents or employees.

 

(e)          [Intentionally Omitted]

 

(f)          The Arrangers shall have no obligations or duties whatsoever in
such capacities under this Agreement or any other Loan Document and shall incur
no liability hereunder or thereunder in such capacities.

 

155

 

 

Section 13.2         Agents’ Reliance, Etc. None of the Agents, any of their
affiliates or any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it, him, her or
them under or in connection with this Agreement or the other Loan Documents,
except for its, his, her or their own gross negligence, bad faith or willful
misconduct. Without limiting the foregoing, each of the Agents (a) may treat the
payee of any Note as its holder until such Note has been assigned in accordance
with Section 14.6, (b) may rely on the Register to the extent set forth in
Section 14.6, (c) may consult with legal counsel (including counsel to the
Company or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender or
Issuing Lender and shall not be responsible to any Lender or Issuing Lender for
any statements, warranties or representations made by or on behalf of Revlon,
the Company or any of the Company’s Subsidiaries in or in connection with this
Agreement or any other Loan Document, (e) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any term, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Borrower or any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender or Issuing Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto and (g) shall incur
no liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which writing may be a telecopy or electronic mail) or any telephone message
believed by it to be genuine and signed or sent by the proper party or parties.

 

Section 13.3         Posting of Approved Electronic Communications.

 

(a)          Each of the Lenders, the Issuing Lenders and the Borrowers agree,
and the Company shall cause each Subsidiary Guarantor to agree, that the Agents
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and Issuing Lenders by posting such Approved Electronic
Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Agents to be their electronic transmission system (the “Approved
Electronic Platform”).

 

(b)          Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuing Lenders and the Borrowers acknowledges and agrees, and the Company
shall cause each Subsidiary Guarantor to acknowledge and agree, that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lenders,
the Issuing Lenders and the Borrowers hereby approves, and the Company shall
cause each Subsidiary Guarantor to approve, distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes, and the Company shall cause each Subsidiary Guarantor
to understand and assume, the risks of such distribution.

 

156

 

 

(c)          THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC
PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT AFFILIATES IN CONNECTION
WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)          Each of the Lenders, the Issuing Lenders and the Borrowers agree,
and the Company shall cause each Subsidiary Guarantor to agree, that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 13.4         The Agents Individually. With respect to its Commitments
and Loans, the Administrative Agent and the Collateral Agent, each in their
individual capacity, shall each have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Revolving
Credit Lenders”, “Required Lenders” and any similar terms shall, unless the
context clearly otherwise indicates, include, without limitation, the
Administrative Agent and the Collateral Agent in its individual capacity as a
Lender, a Multi-Currency Lender or as one of the Required Lenders. The
Administrative Agent or Collateral Agent or any of their respective Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with, any Borrower and any Loan Party as if
such Person were not acting as an Agent.

 

Section 13.5         Lender Credit Decision. Each Lender and each Issuing Lender
acknowledges that it shall, independently and without reliance upon the
Administrative Agent or any other Lender conduct its own independent
investigation of the financial condition and affairs of the Borrowers and each
Loan Party in connection with the making and continuance of the Loans and with
the issuance of the Letters of Credit. Each Lender and each Issuing Lender also
acknowledges that it shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and other
Loan Documents.

 

157

 

 

Section 13.6         Indemnification. Each Lender agrees to indemnify each Agent
and each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Company),
from and against such Lender’s Commitment Percentage of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, such Agent or any of its
Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s or such
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Lender agrees to reimburse each Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that such Agent is not reimbursed for such expenses by the Company or
another Loan Party.

 

Section 13.7         Successor Agent.

 

(a)          Subject to the terms of this Section 13.7, the Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment, within
thirty (30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent selected from among the
Lenders. In either case, such appointment shall be subject to the prior written
approval of the Company (which approval may not be unreasonably withheld or
delayed and shall not be required upon the occurrence and during the continuance
of an Event of Default). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Article
XIII as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. If no
Lender has accepted appointment as a successor Administrative Agent within
thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Required Lenders shall assume and perform
all of the duties of the retiring Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. The resignation and removal of the Collateral Agent shall be governed by
the Intercreditor Agreement.

 

(b)          Any resignation pursuant to this Section 13.7 by a Person acting as
Administrative Agent shall, unless such Person shall notify the Company and the
Lenders otherwise, also act to relieve such Person and its affiliates of any
obligation to advance or issue new, or extend existing, Swing Line Loans or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swing Line Lender, (ii) the
retiring Issuing Lender and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor Swing Line Lender shall enter into an Assignment
and Assumption and acquire from the retiring Swing Line Lender each outstanding
Swing Line Loan of such retiring Swing Line Lender for a purchase price equal to
par plus accrued interest and (iv) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

158

 

  

(c)          In addition to the foregoing, if a Multi-Currency Lender becomes,
and during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, any Issuing Lender and/or any Swing Line Lender may, upon prior written
notice to the Company and the Administrative Agent, resign as Issuing Lender or
Swing Line Lender, respectively, effective at the close of business New York
time on a date specified in such notice (which date may not be less than thirty
(30) days after the date of such notice); provided that such resignation by any
such Issuing Lender will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of any Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to such Issuing Lender; and provided further, that such
resignation by any such Swing Line Lender will have no effect on its rights in
respect of any outstanding Swing Line Loans or on the obligations of any
Borrower or any Lender under this Agreement with respect to any such outstanding
Swing Line Loan.

 

Section 13.8         Concerning the Collateral and the Security Documents.

 

(a)          Each Multi-Currency Lender and each Issuing Lender agrees that any
action taken by the Administrative Agent or the Required Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Multi-Currency Lenders) in accordance with the provisions of this Agreement or
of the other Loan Documents, and the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion of the
Multi-Currency Lenders) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Multi-Currency Lenders and the Issuing Lenders. Each
Lender and each Issuing Lender agrees that any action taken by the Collateral
Agent in accordance with the provisions of this Agreement or of the other Loan
Documents, and the exercise by the Collateral Agent of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders, the Issuing
Lenders and the other Secured Parties. Without limiting the generality of the
foregoing, the Collateral Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders and
the Issuing Lenders with respect to all payments and collections arising in
connection with the Collateral and with the Security Documents, (ii) execute and
deliver each Security Document and accept delivery of each such agreement
delivered by Revlon, the Company or any of its Subsidiaries, (iii) act as
collateral agent for the Lenders, the Issuing Lenders and the other Secured
Parties for purposes of the perfection of all security interests and Liens
created by such agreements and all other purposes stated therein; provided,
however, that the Collateral Agent hereby appoints, authorizes and directs the
Administrative Agent, each Lender and each Issuing Lender to act as collateral
sub-agent for the Administrative Agent, Collateral Agent, the Lenders, the
Issuing Lenders and the other Secured Parties for purposes of the perfection of
all security interests and Liens with respect to the Collateral, including any
Deposit Accounts maintained by a Loan Party with, and cash and Cash Equivalents
held by, the Administrative Agent, Lender or such Issuing Lender, (iv) manage,
supervise and otherwise deal with the Collateral, (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Security Documents
and (vi) except as may be otherwise specifically restricted by the terms hereof
or of any other Loan Document, upon receipt of instructions from the
Administrative Agent or the Term Loan Administrative Agent, as applicable,
pursuant to the Intercreditor Agreement, exercise all remedies given to the
Administrative Agent, the Lenders, the Issuing Lenders and the other Secured
Parties with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.

 

159

 

  

(b)          Each of the Administrative Agent, the Lenders and the Issuing
Lenders hereby authorizes and directs the Collateral Agent (without any further
notice or consent) to, promptly release or subordinate any Lien as set forth in
Section 9 of the Intercreditor Agreement.

 

ARTICLE XIV

MISCELLANEOUS

 

Section 14.1         Amendments and Waivers.

 

(a)          Except as otherwise expressly provided in this Agreement or the
Intercreditor Agreement, the Administrative Agent, on the one hand, and the
Company, on the other hand, may from time to time with the prior written consent
of the Required Lenders enter into written amendments, supplements or
modifications for the purpose of adding, deleting or modifying any provision of
any Loan Document or changing in any manner the rights, remedies, obligations
and duties of the parties thereto, and with the written consent of the Required
Lenders, the Administrative Agent, on behalf of the Lenders, may execute and
deliver a written instrument waiving, on such terms and conditions as may be
specified in such instrument, any of the requirements applicable to the Loan
Parties, as the case may be, party to any Loan Document, or any Default or Event
of Default and its consequences; provided, however, that:

 

(i)          without the consent of any Lender, the Company and the
Administrative Agent may enter into any amendment, supplement or modification to
this Agreement and the other Loan Documents (including, without limitation, the
Intercreditor Agreement or any Additional Intercreditor Agreement) necessary to
implement the terms of any Facility Increase in accordance with the terms of
this Agreement (as in effect on the Closing Date) or Specified Refinancing (as
defined in the Term Loan Agreement) in accordance with the terms of the Term
Loan Agreement (as in effect on the Closing Date);

 

(ii)         with the consent of only the Administrative Agent and the
Supermajority Multi-Currency Lenders and the Company, the Administrative Agent
may amend, supplement or otherwise modify or waive any of the terms and
provisions (and related definitions) related to the Borrowing Base and any
provisions (including advance rates) relating to the Maximum Availability;

 

(iii)        [Intentionally Omitted];

 

(iv)        [Intentionally Omitted];

 

(v)         (A) no amendment, waiver or consent shall, unless in writing and
signed by any Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents, (B) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender, Issuing Lender or Local Fronting
Lender in addition to the Lenders required above to take such action, affect the
rights or duties of the Swing Line Lender, Issuing Lender or Local Fronting
Lender, respectively, under this Agreement or the other Loan Documents and (C)
no amendment, waiver or consent shall, unless in writing and signed by any
Special Purpose Vehicle that has been granted an option pursuant to Section
14.6(f), affect the grant or nature of such option or the right or duties of
such Special Purpose Vehicle hereunder;

 

160

 

  

(vi)        no amendment, supplement or modification of, or waiver or consent
under, any of the Security Documents to which the Collateral Agent is a party
shall be effective unless in writing and signed by the Collateral Agent (at the
direction of the Administrative Agent, the Lenders, the Term Loan Administrative
Agent or the Term Loan Lenders, as applicable, pursuant to the Intercreditor
Agreement) in addition to the Agents and Lenders required above to take such
action; and

 

(vii)       the Administrative Agent may, with the consent of the Company,
amend, modify or supplement any Loan Document to cure any ambiguity,
typographical error, defect or inconsistency;

 

provided, further, that, except as otherwise expressly provided in this
Agreement or the Intercreditor Agreement, no such waiver, amendment, supplement
or modification shall be effective to, without the prior written consent, in
addition to the Lenders required above to take such action, of each Lender
directly affected thereby:

 

(viii)      (A) modify the Multi-Currency Commitment of such Lender or subject
such Lender to any additional obligation, (B) extend any scheduled final
maturity of any Loan owing to such Lender, (C) waive or reduce, or postpone or
cancel any scheduled date fixed for the payment of (it being understood that any
mandatory prepayment required under Section 7.3 does not constitute any
scheduled date fixed for payments), principal of or interest on any such Loan or
any fees owing to such Lender, (D) reduce, or release any Borrower from its
obligations to repay, any other Payment Obligation owed to such Lender or (E)
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement;

 

(ix)         amend, modify or waive any provision of Section 7.4, Section 7.15
or Section 14.7;

 

(x)          expressly subordinate any of the Payment Obligations or Liens
securing the Payment Obligations, except in accordance with this Agreement and
the Intercreditor Agreement;

 

(xi)         (A) amend, modify or waive this Section 14.1 or any other provision
specifying the Agents, Lenders or group of Lenders required for any amendment,
modification or waiver thereof, (B) change the respective percentages specified
in the definition of “Required Lenders” or “Supermajority Multi-Currency
Lenders” or (C) change the definition of “Termination Date”; or

 

(xii)        release (A) all or substantially all of the Collateral provided for
in the Security Documents, (B) the guarantee obligations of Revlon provided for
in any Security Document or (C) the guarantee obligations of all or
substantially all of the Guarantors (other than Revlon) provided for in the
Security Documents.

 

161

 

 

(b)          Any waiver, amendment, supplement or modification pursuant to this
Section 14.1 shall apply equally to each of the Lenders and shall be binding
upon the Lenders and all future holders of any of the Loans, the Notes, the L/C
Reimbursement Obligations and all other Payment Obligations. In the case of such
waiver, the parties to the Loan Documents, the Lenders, the Collateral Agent and
the Administrative Agent shall be restored to their former positions and rights
hereunder and under the Notes and the Security Documents, and any Default or any
Event of Default waived shall, to the extent provided in such waiver, be deemed
to be cured and not continuing; but, no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. The Administrative Agent shall, as soon as practicable, furnish a copy
of each such amendment, supplement, modification or waiver to each Lender.

 

(c)          To the extent (a) the consent of any Lender in its capacity as
Lender is required, but not obtained (any such Lender whose consent is not
obtained as described in this Section 14.1(c) being referred to as a
“Non-Consenting Lender”) in connection with any proposed amendment,
modification, supplement or waiver (a “Proposed Change”) and (b) the
Administrative Agent shall have consented to such Proposed Change, at the
request of the Company and with the consent of the Administrative Agent (in its
sole discretion exercised reasonably), any Eligible Assignee reasonably
acceptable to the Administrative Agent (which Eligible Assignee may be the
Lender acting as the Administrative Agent and shall have consented to such
Proposed Change) shall have the right (but not the obligation) to purchase from
such Non-Consenting Lender, and such Non-Consenting Lender shall, upon the
request of the Administrative Agent, sell and assign to such Eligible Assignee
all of the Multi-Currency Commitments, the Multi-Currency Loans and the
Aggregate Actual Outstanding Multi-Currency Extensions of Credit of such
Non-Consenting Lender for an amount equal to the Purchase Amount; provided,
however, that such sale and purchase (and the corresponding assignment) shall
not be effective until (A) the Administrative Agent shall have received from
such Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Company whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (B) such Non-Consenting Lender shall have
received the Purchase Amount from such Eligible Assignee. Each Lender agrees
that, if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent (x) an Assignment and Acceptance to evidence such sale and
assignment and (y) to the extent the Multi-Currency Commitments and Loans
subject to such Assignment and Acceptance are evidenced by a Note or Notes, such
Note or Notes; provided, however, that the failure of any Non-Consenting Lender
to execute an Assignment and Acceptance or deliver such Note or Notes shall not
render such sale and purchase (and the corresponding assignment) invalid.

 

(d)          Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Multi-Currency Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Multi-Currency
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

 

162

 

  

(e)          Notwithstanding the foregoing, the Company and the Administrative
Agent, without the consent of the Required Lenders, may enter into one or more
written amendments, supplements or modifications, in each case, pursuant to
procedures and documentation reasonably required by the Administrative Agent to
(i) allow the termination date of all or a portion of the Multi-Currency
Commitments of any Amending Lender (as defined below) to be extended and (ii) if
applicable, increase any interest rates or margins, including any interest rate
floors, premiums, and/or fees payable with respect to the Multi-Currency
Commitments of such Amending Lender; provided, however, that (A) such extension
and/or modification shall be offered to all Lenders on a pro rata basis based on
the aggregate outstanding principal amount of their respective Multi-Currency
Commitments (an “Extension Offer”), (B) except as set forth in clauses (i) and
(ii) above, the extended Multi-Currency Commitments shall have the same terms as
those in effect immediately prior to giving effect to such extension (except for
covenants or other provisions contained therein applicable only to periods after
the termination date of any Multi-Currency Commitments outstanding immediately
prior to giving effect to such extension) and (C) the Loan Parties shall execute
and deliver all documents (including, without limitation, opinions and
amendments or supplements to the Security Documents) as the Administrative Agent
or any Amending Lender may reasonably require as a condition to such amendment,
supplement or modification (each a “Permitted Amendment”).  “Amending Lender”
shall mean any Lender who agrees in writing, in form and substance reasonably
satisfactory to the Administrative Agent and the Company, to such proposed
amendment, supplement or modification. Each Permitted Amendment shall become
effective only with respect to the Multi-Currency Commitments of each applicable
Amending Lender on a pro rata basis based on the aggregate outstanding principal
amount of the Multi-Currency Commitments held by Lenders who accept such
Extension Offer and only with respect to such Lender’s Multi-Currency
Commitments as to which such Lender has accepted in writing.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Multi-Currency Commitments of the
applicable Amending Lenders. 

 

Section 14.2         Notices. (a) Addresses for Notices. All notices, demands,
requests, consents and other communications provided for in this Agreement or
any other Loan Document shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

 

(i)            if to the Company:

 

Revlon Consumer Products Corporation

237 Park Avenue

New York, New York 10017

Attention: Senior Vice President, Treasurer and Investor Relations

Telecopy: (212) 527-5299

E-Mail Address: elise.garofalo@revlon.com

 

with a copy (other than of items relating to funding and payments) to:

 

Revlon Consumer Products Corporation

237 Park Avenue

New York, New York 10017

Attention: Executive Vice President and General Counsel

Telecopy: (212) 527-5693

E-Mail Address: lauren.goldberg@revlon.com

 

163

 

  

(ii)           if to any Lender, at its lending office specified opposite its
name on Schedule I or on the signature page of any applicable Assignment and
Acceptance;

 

(iii)          if to any Issuing Lender, at the address set forth under its name
on Schedule I; and

 

(iv)          if to the Administrative Agent or the Swing Line Lender:

 

Citibank, N.A.

1615 Brett Road

Operations Building #3

New Castle, Delaware 19720

Attention: Tracey L. Wilson

Telecopy no: (212) 994-0849

E-Mail Address: tracey.l.wilson@citi.com

 

with a copy (other than of items relating to funding and payments) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153-0119

Attention: Daniel S. Dokos

Telecopy no: (212) 310-8007

E-Mail Address: daniel.dokos@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Company, the Administrative Agent and the Swing Line Lender, to the other
parties and (y) in the case of all other parties, to the Company and the
Administrative Agent.

 

(b)          Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon delivery, (ii)
if delivered by first class, postage prepaid mail, five (5) days after deposited
in the mails, (iii) except to any Loan Party, if delivered by posting to an
Approved Electronic Platform, an Internet website or a similar telecommunication
device requiring that a user have prior access to such Approved Electronic
Platform, website or other device, when such notice, demand, request, consent
and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Article II, Article III, Article IV, Article V, Article VI, Article VII and
Article XIII shall not be effective until received by the Administrative Agent.

 

164

 

  

(c)          Use of Electronic Platform. Notwithstanding clauses (a) and (b)
above (unless the Administrative Agent requests that the provisions of clauses
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications electronically (in a format acceptable
to the Administrative Agent) to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Company. Nothing in this clause(c) shall
prejudice the right of the Administrative Agent or any Lender or Issuing Lender
to deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement.

 

Section 14.3         No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Section 14.4         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the Notes.

 

Section 14.5         Payment of Expenses. (a) The Company shall, and shall cause
each other Loan Party to, upon demand, pay, or reimburse each Agent, as
applicable, for all of such Agent’s, as applicable, reasonable and invoiced
internal audit, appraisal and valuation costs and expenses and all reasonable
and invoiced out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Agents’
counsel, Weil, Gotshal & Manges LLP (or any other primary counsel selected by
such Agent), local legal counsel, auditors, accountants, appraisers, printers,
insurance and environmental advisors, and other consultants and agents) incurred
by such Agent, as applicable, in connection with any of the following: (i) the
Administrative Agent’s audit and investigation of the Company and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Loan Document or the Administrative Agent’s periodic audits of the Company or
any of its Subsidiaries, as the case may be, (ii) the preparation, negotiation,
execution or interpretation of this Agreement (including, without limitation,
the satisfaction or attempted satisfaction of any condition set forth in Article
IX), any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the creation,
perfection or protection of the Liens under any Loan Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions as contemplated by the Agreement), (iv) the ongoing administration
of this Agreement and the Loans, including consultation with attorneys in
connection therewith and with respect to each Agent’s rights and
responsibilities hereunder and under the other Loan Documents, (v) the
protection, collection or enforcement of any Payment Obligation or the
enforcement of any Loan Document, (vi) the commencement, defense or intervention
in any court proceeding relating in any way to the Payment Obligations, any Loan
Party, any of the Company’s Subsidiaries, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which such Agent is served or deposition or other
proceeding in which such Agent is called to testify, in each case, relating in
any way to the Payment Obligations, any Loan Party, any of the Company’s
Subsidiaries, this Agreement or any other Loan Document or (viii) any amendment,
consent, waiver, assignment, restatement, or supplement to any Loan Document or
the preparation, negotiation and execution of the same.

 

165

 

  

(b)          The Company further agrees to, and to cause each other Loan Party
to, pay or reimburse each of the Agents and each of the Lenders and Issuing
Lenders upon demand for all out-of-pocket costs and expenses, including
reasonable and invoiced attorneys’ fees (including costs of counsel and costs of
settlement), incurred by such Agents, such Lenders or such Issuing Lenders in
connection with any of the following: (i) in enforcing any Loan Document or
Payment Obligation or any security therefor or exercising or enforcing any other
right or remedy available by reason of an Event of Default, (ii) in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding, (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Payment Obligations, any Loan Party, any of the
Company’s Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any other Loan Document or (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clause (i), (ii) or (iii) above.

 

(c)          Any obligation of the Company or any other Loan Party pursuant to
this Section 14.5 shall survive Full Satisfaction of the Payment Obligations.

 

Section 14.6         Assignments and Participations; Binding Effect. (a) Subject
to the Arrangers’ obligations under the Commitment Letter, each Lender may sell,
transfer, negotiate or assign to one or more Eligible Assignees (other than any
Disqualified Institution) all or a portion of its rights and obligations
hereunder (including all of its rights and obligations with respect to the
Revolving Credit Loans, the Swing Line Loans, the Local Loans, the Acceptances
and the Letters of Credit); provided, however, that (i) if any such assignment
shall be of the assigning Lender’s Aggregate Actual Outstanding Multi-Currency
Extensions of Credit and Multi-Currency Commitments, such assignment shall cover
the same percentage of such Lender’s Aggregate Actual Outstanding Multi-Currency
Extensions of Credit and Multi-Currency Commitments, (ii) the aggregate amount
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
(if less than the assignor’s entire interest) be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, except, (A) with the consent
of the Company and the Administrative Agent or (B) if such assignment is being
made to a Lender or an Affiliate or Related Fund of such Lender and (iii) if
such Eligible Assignee is not, prior to the date of such assignment, a Lender or
an Affiliate or Related Fund of a Lender, such assignment shall be subject to
the prior consent of the Administrative Agent and the Company (which consents
shall not be unreasonably withheld or delayed); and provided, further, that,
notwithstanding any other provision of this Section 14.6 but subject to the
Arrangers’ obligations under the Commitment Letter, the consent of the Company
shall not be required (x) for any assignment occurring when any Event of Default
under Section 12.1(a) or 12.1(j) shall have occurred and be continuing and (y)
for any assignment by the Administrative Agent or any Affiliate or Related Fund
of the Administrative Agent of the Multi-Currency Commitments or Loans held on
the Closing Date by the Administrative Agent or any such Affiliate or Related
Fund if such assignment is made as part of the primary syndication of the
Multi-Currency Facility.

 

166

 

 

(b)          The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Lender’s Loans are
evidenced by a Note) subject to such assignment. Upon the execution, delivery,
acceptance and recording of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 14.1(c), the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
$3,500, from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment and Acceptance, have the rights and
obligations (including without limitation the obligations under Section 7.12(c))
of a Lender hereunder; provided, however, that no Transferee (including an
assignee that is already a Lender hereunder at the time of the assignment) shall
be entitled to receive any greater amount pursuant to Section 7.12 than that to
which the assignor Lender would have been entitled to receive had no such
assignment occurred, (ii) the Notes (if any) corresponding to the Loans assigned
thereby shall be transferred to such assignee by notification in the Register
and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except for those surviving the
payment in full of the Payment Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto). Solely for purposes of calculating the assignment fee under this
Section 14.6(b), multiple assignments on the same date by a Lender to its
Affiliates or Related Funds shall constitute one assignment.

 

(c)          The Administrative Agent shall maintain at its address referred to
in Section 14.2 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recording of the names and addresses of
the Term Loan Lenders and the Multi-Currency Lenders, as applicable, and the
applicable Commitments of and principal amount of and interest with respect to
the Loans and L/C Obligations owing to each applicable Lender from time to time
(each, a “Register”). Any assignment pursuant to this Section 14.6 shall not be
effective until such assignment is recorded in such Register. The entries in
each Register shall be conclusive and binding for all purposes, absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in such Register as a Lender for all purposes
of this Agreement. All information contained in each Register as to any Lender
shall be available for inspection by the Company, the Administrative Agent or
such Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)          Notwithstanding anything to the contrary contained herein, the
Loans (including the Notes evidencing such Loans) and L/C Obligations are
registered obligations and the right, title, and interest of the Lenders and
their assignees in and to such Loans and L/C Obligations shall be transferable
only upon notation of such transfer in the applicable Register. A Note shall
only evidence the Lender’s or an assignee’s right, title and interest in and to
the related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 14.6 shall be construed so that the Loans
and L/C Obligations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code
and any related regulations (or any successor provisions of the Internal Revenue
Code or such regulations). Solely for purposes of this and for tax purposes
only, the Administrative Agent shall act as the Company’s agent for purposes of
maintaining such notations of transfer in each Register.

 

167

 

 

(e)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the applicable Register and (iii) give prompt notice thereof to the
Company. Within five (5) Business Days after its receipt of such notice, the
Company, at its own expense, shall, if requested by such assignee, execute and
deliver to the Administrative Agent, new Notes to the order of such assignee in
an amount equal to the Loans and Commitments assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has surrendered any Note
for exchange in connection with the assignment and has retained Loans or
Commitments hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Loans or Commitments retained by it hereunder. Such new
Notes shall be dated the same date as the surrendered Notes.

 

(f)           In addition to the other assignment rights provided in this
Section 14.6, each Lender may do each of the following:

 

(i)          grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder,
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other Payment
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Payment Obligations for all
purposes hereunder; and

 

(ii)         assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Company, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Company, (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;

 

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 14.6 other than this clause (f) or clause (g)
below. Each party hereto acknowledges and agrees that, prior to the date that is
one (1) year and one (1) day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the Payment
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Company from any
provision of this Agreement or any other Loan Document without the consent of
such Special Purpose Vehicle except, as long as the Administrative Agent and the
Lenders, Issuing Lenders and other Secured Parties shall continue to, and shall
be entitled to continue to, deal solely and directly with such Lender in
connection with such Lender’s obligations under this Agreement, to the extent
any such consent would reduce the principal amount of, or the rate of interest
on, any Payment Obligations, amend this clause (f) or postpone any scheduled
date of payment of such principal or interest. Each Special Purpose Vehicle
shall be entitled to the benefits of Section 7.9(d), 7.10 and 7.12 as if it were
such Lender; provided, however, that anything herein to the contrary
notwithstanding, the Company shall not, at any time, be obligated to make under
Section 7.9(d), 7.10 and 7.12 to any such Special Purpose Vehicle and any such
Lender any payment in excess of the amount the Company would have been obligated
to pay to such Lender in respect of such interest if such Special Purpose
Vehicle had not been assigned the rights of such Lender hereunder; provided,
further, that any such Special Purpose Vehicle shall have complied with the
requirements of Section 7.12.

 

168

 

  

(g)          Each Lender may sell participations to one or more Persons (other
than any Affiliate of the Company or any Disqualified Institution) in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Revolving Credit Loans, the
Swing Line Loans, the Local Loans, the Acceptances and the Letters of Credit).
The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for the payment of principal, interest or fees
payable to such participant under the Loan Documents, to which such participant
would otherwise be entitled under such participation or (ii) result in the
release of all or substantially all of the Collateral other than in accordance
with Section 9 of the Intercreditor Agreement. In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations, (y)
such Lender shall remain the holder of such Payment Obligations for all purposes
of this Agreement and (z) the Company, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Each participant shall be
entitled to the benefits of Section 7.9(d), 7.10 and 7.12 as if it were a
Lender; provided, however, that notwithstanding anything herein to the contrary,
the Company shall not, at any time, be obligated to make any payment under
Section 7.9(d), 7.10 and 7.12 to the participants in the rights and obligations
of any Lender (together with such Lender) in excess of the amount the Company
would have been obligated to pay to such Lender in respect of such interest had
such participation not been sold; provided, further, that any such participant
shall have complied with the requirements of Section 7.12. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Company, maintain a register on which it enters the name and
address of each participant and the principal amounts and interest amounts of
each participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. Without limitation of the requirements of Section 14.6(g), no
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any person (including the identity of any participant or any
information relating to a participant's interest in any Loans under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan is in registered form for U.S. federal income tax purposes or is
otherwise required by applicable law. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

169

 

  

(h)          Any Issuing Lender may at any time assign its rights and
obligations hereunder to any other Issuing Lender by an instrument in form and
substance satisfactory to the Company, the Administrative Agent, such Issuing
Lender and such other Issuing Lender. If any Issuing Lender ceases to be an
Issuing Lender hereunder by virtue of any assignment made pursuant to this
Section 14.6, then, as of the effective date of such cessation, such Issuing
Lender’s obligations to issue Letters of Credit pursuant to Article V shall
terminate and such Issuing Lender shall be an Issuing Lender hereunder only with
respect to outstanding Letters of Credit issued prior to such date.

 

(i)          This Agreement shall become effective when it shall have been
executed by the Company, the Administrative Agent and the Collateral Agent and
when the Administrative Agent shall have been notified by each Lender and
Issuing Lender that such Lender or Issuing Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, the Collateral Agent and each Lender and Issuing Lender
and, in each case, their respective successors and assigns; provided, however,
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

 

Section 14.7         Adjustments; Set-off. (a) On the date of occurrence of any
Event of Default specified in clause (i), (ii) or (iii) of Section 12.1(j), each
Multi-Currency Lender shall be deemed to have purchased an interest in the
Payment Obligations owing to each other Multi-Currency Lender (and, to the
extent necessary after giving effect to any actual recoveries on such Payment
Obligations, shall actually fund such purchase) such that, after giving effect
to all such purchases or deemed purchases, each Multi-Currency Lender is owed
directly or through such purchase or deemed purchase the portion of the
aggregate amount of Payment Obligations then outstanding with respect to the
Aggregate Commitment equal to such Lender’s ratable share of all Payment
Obligations then outstanding with respect to such Commitment. Each
Multi-Currency Lender hereby acknowledges and agrees that its obligation to
purchase such Payment Obligations in accordance with the provisions of this
Section 14.7(a) shall be irrevocable and unconditional.

 

(b)          Unless an Event of Default has occurred and is continuing, if any
Syndicated Lender (a “benefitted Lender”) shall at any time receive any payment
of all or part of any of its Loans or L/C Reimbursement Obligations owing to it
under any Commitment, or interest thereon, pursuant to a guarantee or otherwise,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off or otherwise), in a greater proportion than any such
payment to and collateral received by any other Syndicated Lender, if any, in
respect of such other Lender’s Loans or L/C Reimbursement Obligations, as the
case may be, owing to it under such Commitment or interest thereon, such
benefitted Lender shall purchase for cash from the other Syndicated Lenders such
portion of each such other Syndicated Lender’s similar Loans or L/C
Reimbursement Obligations, or shall provide such other Syndicated Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Syndicated
Lenders which hold such Commitment; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. Each
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans or L/C Reimbursement Obligations may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such purchasing Lender were the direct holder of such portion.
After the delivery of a Notice of Actionable Default and prior to the withdrawal
of all Notices of Actionable Default then pending, all payments or Collateral
(or proceeds thereof) received by any Agent, Lender or Issuing Lender in
contravention of this Agreement, the Intercreditor Agreement or any other Loan
Document, shall be segregated and held in trust and forthwith paid over to the
Collateral Agent to be applied pursuant to Section 7.15(h).

 

170

 

  

(c)          Subject to the Intercreditor Agreement, in addition to any rights
and remedies of the Syndicated Lenders provided by law, upon both the occurrence
of an Event of Default and acceleration of the Payment Obligations owing in
connection with this Agreement, each Syndicated Lender and each of its
Affiliates shall have the right, without prior notice to the Company, any such
notice being expressly waived to the extent permitted by applicable law, to set
off and apply against any indebtedness, whether matured or unmatured, of the
Company to such or any other Syndicated Lender or such Affiliate any amount
owing from such Syndicated Lender or such Affiliate to the Company at, or at any
time after, the happening of both of the above mentioned events, and such right
of set-off may be exercised by such Syndicated Lender or such Affiliate against
the Company or against any trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, receiver, custodian or execution, judgment or
attachment creditor of the Company, or against anyone else claiming through or
against the Company or such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receivers, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Syndicated Lender or such Affiliate prior to the
making, filing or issuance, or service upon such Syndicated Lender or such
Affiliate of, or of notice of, any such petition, assignment for the benefit of
creditors, appointment or application for the appointment of a receiver, or
issuance of execution, subpoena, order or warrant. Each Syndicated Lender agrees
promptly to notify the Company and the Administrative Agent after any such
set-off and application made by such Syndicated Lender or any of its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(d)          In addition to any rights and remedies of the Local Fronting
Lenders provided by law, upon both the occurrence of an Event of Default and
acceleration of the obligations owing in connection with this Agreement, each
Local Fronting Lender shall have the right, without prior notice to any
Borrower, any such notice being expressly waived to the extent permitted by
applicable law, to set off and apply against any indebtedness, whether matured
or unmatured, of such Borrower to such Local Fronting Lender any amount owing
from such Local Fronting Lender to such Borrower at, or at any time after, the
happening of both of the above mentioned events, and such right of set-off may
be exercised by such Local Fronting Lender against such Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, custodian or execution, judgment or attachment creditor of
such Borrower, or against anyone else claiming through or against such Borrower
or such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Local Fronting Lender prior to the making, filing or issuance,
or service upon such Local Fronting Lender of, or of notice of, any such
petition, assignment for the benefit of creditors, appointment or application
for the appointment of a receiver, or issuance of execution, subpoena, order or
warrant. Each Local Fronting Lender agrees promptly to notify such Borrower and
the Administrative Agent after any such set-off and application made by such
Local Fronting Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

171

 

  

Section 14.8         Delegation by each Local Borrowing Subsidiary. Each Local
Borrowing Subsidiary hereby irrevocably designates and appoints the Company as
the agent of such Local Borrowing Subsidiary under this Agreement and the other
Loan Documents for the purpose of giving notices and taking other actions
delegated to such Local Borrowing Subsidiary pursuant to the terms of this
Agreement and the other Loan Documents. In furtherance of the foregoing, each
Local Borrowing Subsidiary hereby irrevocably grants to the Company such Local
Borrowing Subsidiary’s power-of-attorney, and hereby authorizes the Company, to
act in place of such Local Borrowing Subsidiary with respect to matters
delegated to such Local Borrowing Subsidiary pursuant to the terms of this
Agreement and the other Loan Documents and to take such other actions as are
reasonably incidental thereto. Each Local Borrowing Subsidiary hereby further
acknowledges and agrees that the Company shall receive all notices to such Local
Borrowing Subsidiary for all purposes of this Agreement. The Company hereby
agrees to provide prompt notice to the relevant Local Borrowing Subsidiary of
any notices received and all action taken by the Company under this Agreement
and the other Loan Documents on behalf of such Local Borrowing Subsidiary.

 

Section 14.9         Judgment. The Payment Obligations of each Borrower in
respect of each Local Loan and Acceptance reimbursement obligation due to any
party hereto in Dollars (including, without limitation, by virtue of any
conversion of a Local Loan or Acceptance from a Denomination Currency into
Dollars pursuant to the provisions of Section 6.4) or any holder of any bond
which is denominated in Dollars, shall, notwithstanding any judgment in a
currency (the “judgment currency”) other than Dollars, be discharged only to the
extent that on the Business Day following receipt by such party or such holder
(as the case may be) of any sum adjudged to be so due in the judgment currency
such party or such holder (as the case may be) may in accordance with normal
banking procedures purchase Dollars with the judgment currency; if the amount of
Dollars so purchased is less than the sum originally due to such party or such
holder (as the case may be) in Dollars, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such party or
such holder (as the case may be) against such loss, and if the amount of Dollars
so purchased exceeds the sum originally due to any party to this Agreement or
any holder of Notes (as the case may be), such party or such holder (as the case
may be), agrees to remit to such Borrower, such excess.

 

Section 14.10         Intercreditor Agreement. Each Lender hereby acknowledges
that it has fully reviewed the Intercreditor Agreement and, by its execution of
this Agreement, hereby consents to the execution and delivery of the
Intercreditor Agreement by the Administrative Agent and the Collateral Agent (in
their respective capacities as Agents hereunder, as agents under the
Multi-Currency Credit Agreement, and as agent for the holders of the Designated
Eligible Obligations) and agrees to comply with the terms thereof (which terms
are incorporated herein by reference in their entirety) as if such Lender were a
direct signatory thereto.

 

Section 14.11         Severability; Conflicts. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In the event of
any conflict between the terms of this Agreement and any other Loan Document
(except for the Intercreditor Agreement), the terms of this Agreement shall
govern. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement or any other Loan Document, the Intercreditor
Agreement shall govern.

 

172

 

  

Section 14.12         Counterparts; Confidentiality. (a) This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Company and the Administrative Agent.

 

(b)          Each Lender agrees that it will not disclose Confidential
Information (as defined below) to any Person other than (i) as may be consented
to by the Company, (ii) as may be required by law or pursuant to legal process
(in which case the Lender, to the extent permitted by law and except with
respect to any audit or examination conducted by bank accountants or any
governmental bank authority exercising examination or regulatory authority,
agrees use its commercially reasonable efforts to inform the Company promptly to
the extent practicable) and (iii) to prospective participants and Transferees
and those of such Lender’s directors, officers, employees, examiners and
professional advisors who have a need to know the Confidential Information in
accordance with customary banking practices and who receive the Confidential
Information having been made aware of the restrictions of this Section 14.12(b).
As used herein, the term “Confidential Information” means all information
contained in materials relating to the Company and its Subsidiaries provided to
the Lenders by the Company or its representatives or agents other than (x)
information which is at the time so provided or thereafter becomes generally
available to the public other than as a result of a disclosure by one or more
Lenders, (y) information which was available to any Lender prior to its
disclosure to the Lenders by the Company, its representatives or agents and (z)
information which becomes available to one or more Lenders from a source other
than the Company, its representatives or agents.

 

Section 14.13         Submission To Jurisdiction; Waivers. (a) Each Local
Borrowing Subsidiary hereby irrevocably and unconditionally submits for itself
and its property in any legal action or proceeding relating to this Agreement or
any other Loan Document to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York located in the City of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof. Each Local Borrowing Subsidiary hereby
irrevocably and unconditionally agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York state court or local
court or, to the extent permitted by law, in such federal court. Each Local
Borrowing Subsidiary hereby irrevocably and unconditionally waives, to the
fullest extent it may effectively do so, any defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of the place of residence or domicile of such Local
Borrowing Subsidiary. Each Local Borrowing Subsidiary hereby irrevocably and
unconditionally appoints the Company as its agent to receive on behalf of such
Local Borrowing Subsidiary and its property service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding in any such New York state or federal court. In any such action or
proceeding in such New York state or federal court sitting in the City of New
York, such service may be made on such Local Borrowing Subsidiary by delivering
a copy of such process to such Local Borrowing Subsidiary in care of the Company
at the Company’s address listed in Section 14.2 and by depositing a copy of such
process in the mails by certified or registered air mail, addressed to such
Local Borrowing Subsidiary (such service to be effective upon such receipt by
the Company and the depositing of such process in the mails as aforesaid). Each
Local Borrowing Subsidiary hereby irrevocably and unconditionally authorizes and
directs the Company to accept such service on its behalf. Each Local Borrowing
Subsidiary hereby agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

173

 

  

(b)          The Company hereby irrevocably and unconditionally:

 

(i)          submits for itself and its property in any legal action or
proceeding relating to this Agreement or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

 

(ii)         consents that any such action or proceeding may be brought in such
courts and waives trial by jury and any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(iii)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 14.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and

 

(iv)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

 

(c)          Each Borrower, each Agent and each Lender hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding referred
to in clause (a) above.

 

Section 14.14         Acknowledgements. Each Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          none of any Agent, the Arrangers or any Lender has any fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
each such Agent, Arranger and Lenders, on one hand, and such Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among such Borrower and the Lenders.

 

174

 

  

Section 14.15         USA PATRIOT Act. Each Lender hereby notifies each of the
Borrowers that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

 

Section 14.16         Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

Section 14.17         Indemnities. (a) The Company agrees to, and shall cause
each other Loan Party to, indemnify and hold harmless each Agent, each Arranger,
each Lender and each Issuing Lender and each of their respective Affiliates, and
each of the directors, officers, employees, agents, trustees, representatives,
attorneys, consultants and advisors of or to any of the foregoing (including
those retained in connection with the satisfaction or attempted satisfaction of
any condition set forth in Article IX) (each such Person being an “Indemnitee”)
from and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including reasonable fees, disbursements and
expenses of financial and legal advisors to any such Indemnitee) that may be
imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not such investigation, litigation or proceeding is brought by any such
Indemnitee or any of its directors, security holders or creditors or any such
Indemnitee, director, security holder or creditor is a party thereto, whether
direct, indirect, or consequential and whether based on any federal, state or
local law or other statutory regulation, securities or commercial law or
regulation, or under common law or in equity, or on contract, tort or otherwise,
in any manner relating to or arising out of this Agreement, any other Loan
Document, any Payment Obligation, any Letter of Credit, or any act, event or
transaction related or attendant to any thereof, or the use or intended use of
the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Company shall not have any
liability under this Section 14.17 to an Indemnitee with respect to any
Indemnified Matter to the extent such liability has resulted from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order; provided,
further, that the Company shall not be required to reimburse the Indemnitees for
the fees and expenses of more than one (1) joint counsel for the Administrative
Agent and the Collateral Agent and one (1) joint counsel for the other
Indemnitees unless such representation shall result in a conflict of interest
among the Indemnitees. Without limiting the foregoing, “Indemnified Matters”
include (i) all Environmental Liabilities and Costs arising from or connected
with the past, present or future operations of the Company or any of its
Subsidiaries involving any property subject to a Security Document, or damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property
or any contiguous real estate, (ii) any costs or liabilities incurred in
connection with any Remedial Action concerning the Company or any of its
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Lien in favor of any Governmental Authority for Environmental Liabilities and
Costs and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Company or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Company or
any of its Subsidiaries by virtue of foreclosure, except, with respect to those
matters referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
(x) incurred following foreclosure by the Collateral Agent, at the direction of
the Administrative Agent, any Lender or any Issuing Lender, or any Agent, any
Lender or any Issuing Lender having become the successor in interest to the
Company or any of its Subsidiaries and (y) to the extent attributable to acts of
the Agents, such Lender or such Issuing Lender or any agent on behalf of such
Agent, such Lender or such Issuing Lender.

 

175

 

  

(b)          The Company shall, and shall cause each other Loan Party to,
indemnify the Agents, the Lenders and each Issuing Lenders for, and hold the
Agents, the Lenders and each Issuing Lender harmless from and against, any and
all claims for brokerage commissions, fees and other compensation made against
the Agents, the Lenders and the Issuing Lenders for any broker, finder or
consultant with respect to any agreement, arrangement or understanding made by
or on behalf of any Loan Party or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.

 

(c)          The Company, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Company, in any event, may participate in the defense thereof with legal
counsel of the Company’s choice. In the event that such Indemnitee requests the
Company to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Company shall promptly do so and lead such
defense, and such Indemnitee shall have the right to have legal counsel of its
choice participate in such defense; provided, however, that the fees and
expenses of such counsel shall be reasonable for a secondary counsel; provided,
further, that the Company shall not be required to reimburse the Indemnitees for
the fees and expenses of more than one (1) joint counsel for the Administrative
Agent and the Collateral Agent and one (1) joint counsel for the other
Indemnitees unless such representation shall result in a conflict of interest
among the Indemnitees. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
or requested Remedial Action, shall vitiate or in any way impair the Company’s
obligation and duty hereunder to indemnify and hold harmless such Indemnitee.

 

(d)          The Company agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 14.17) or any other Loan Document shall (i) survive Full
Satisfaction of the Payment Obligations and (ii) inure to the benefit of any
Person that was at any time an Indemnitee under this Agreement or any other Loan
Document.

 

Section 14.18         Limitation of Liability. (a) The Company agrees that no
Indemnitee shall have any liability (whether in contract, tort or otherwise) to
any Loan Party or any of their respective Subsidiaries or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such
Indemnitee’s gross negligence or willful misconduct. In no event, however, shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). The Company hereby waives, releases
and agrees (each for itself and on behalf of Revlon and the Company’s
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

176

 

 

(b)          IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUING LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

177

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  REVLON CONSUMER PRODUCTS CORPORATION           By: /s/ Michael T. Sheehan    
Name: Michael T. Sheehan     Title: Senior Vice President, Deputy       General
Counsel & Secretary

 

[Signature page to Credit Agreement]

 

 

 

 

  Citibank, N.A., as Administrative Agent, Collateral Agent, an Issuing Lender
and a Lender           By: /s/ Michael Smolor     Name: Michael Smolow    
Title: Director

 

[Signature page to Credit Agreement]

  



 

